Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 1 of 132




               COMPLAINT
                EXHIBIT 2
                  Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 2 of 132

                                                                                                          1015 15th St. NW, Suite 600
                                                                                                               Washington, DC 20005
                                                                                                            www.defendstudents.org



                                                         July 31, 2019

VIA ELECTRONIC MAIL
Director, Information Collection Clearance Division
Office of the Chief Privacy Officer
Office of Management
U.S. Department of Education
400 Maryland Avenue S.W.
LBJ, Mailstop L-OM-2-2E319
Washington, D.C. 20202
OMInformationQualityAppeal@ed.gov

Chief Information Officer
U.S. Department of Education
550 12th Street S.W.
PCP, Room 9112
Washington, D.C. 20202
OFOInformationQualityAppeal@ed.gov

         Re: Information Quality Request Appeal

To whom it may concern:

This is an Appeal of the U.S. Department of Education’s (the “Department”) response to the National
Student Legal Defense Network’s (“Student Defense”) Petition for Correction and Disclosure
(“Petition”)—submitted on September 5, 2018—in accordance with the Information Quality Act (“IQA”),
the Office of Management and Budget’s (“OMB”) information and quality guidelines,1 and the
Department’s IQA guidelines.2




1        In April 2019, OMB issued a memorandum requiring all agencies, including the Department, to update their IQA
guidelines to “to reflect recent innovations in information generation, access, management, and use, and to help agencies address
common problems with maintaining information quality.” See Memorandum from Russell T. Vought, Acting Dir., Office of
Mgmt. and Budget on Improving Implementation of the Information Quality Act to the Heads of Executive Departments and
Agencies 1 (Apr. 24, 2019). The memorandum instructed agencies to update their IQA guidelines in twenty separate ways and set
a deadline of ninety days to do so. Id. at 2. The Department’s current IQA guidelines, attached hereto as Exhibit A (hereinafter
the ”ED Guidelines”), note this directive and state that the Department is “in the process of revising the[] guidelines.” Ex. A at
1. Because OMB’s July 24, 2019 deadline has already passed, however, the Department is currently out of compliance.
2        The Department has failed to provide clear and consistent guidance on how to submit an appeal. In the Department’s
current PDF version of the IQA Guidelines, the Department instructs the public to submit appeals to the Department’s Chief
Information Officer. Ex. A at 14–15. At the time the Petition was filed, however, the PDF version instructed the public to
submit appeals to the Principal Deputy Assistant Secretary in the Office of Management. See Ex. B, Petition at *26. In the
current non-PDF version (https://www2.ed.gov/policy/gen/guid/iq/iqg_5a.html), the Department instructs the public to
submit appeals to the Director of the Information Collection Clearance Division. Out of an abundance of caution, we are
providing this Appeal by email to both currently suggested recipients.
                  Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 3 of 132
IQA Appeal
U.S. Department of Education
Page 2 of 21
July 31, 2019

Student Defense’s Petition3 focused on the Department’s August 2018 publication of a Notice of Proposed
Rulemaking (“NPRM”) that proposed to “rescind” the Department’s Gainful Employment regulation.4 As
stated in the Petition, the NPRM included an abundance of factual claims without disclosing the underlying
sources or methodologies, a clear failure to comply with the IQA. Additionally, as the Petition noted, where
the NPRM did cite sources, it still violated the IQA by repeatedly stating conclusions that were not clearly
supported by the evidence. These failures rendered meaningless the entire purpose of the public comment
period.

On July 1, 2019, the Department responded to the Petition by issuing a final rule that rescinded the Gainful
Employment regulation.5 Although the Department included sufficient information to resolve some of the
IQA violations identified in the NPRM, its response is nevertheless insufficient for two reasons. First, the
proper response to an IQA violation is to rescind the original NPRM and, if the Department so chooses,
reissue a new version that fully complies with the IQA. Rather than doing so here, the Department has
instead opted to issue a new document with new information. Second, the vast majority of the
Department’s responses to the Petition were inadequate, incomplete, or in error. As a result, Student
Defense hereby submits this Appeal and again demands that the Department rescind the NPRM and its
accompanying final rule.

                                          Specific IQA Violations on Appeal

Irrespective of how to properly remedy an IQA violation, many of the challenged statements from the
NPRM have not been sufficiently addressed. The charts below provide: (1) a specific description of
information disseminated in the NPRM that violates the IQA; (2) the basis for each IQA violation,
including, where appropriate, an explanation of why a particular statement contains inaccurate, unreliable, or
misleading information; and (3) the Department’s response to each violation.6 Following each challenged
statement, we explain the basis for the appeal.



3          Student Defense incorporates by reference its prior arguments regarding the grounds for disclosure and correction under
the IQA. Ex. B at *4–*5.
4          See generally Program Integrity: Gainful Employment, 83 Fed. Reg. 40,167 (Aug. 14, 2018).
5          See Email from Stephanie Valentine, OM Information Quality, to Robyn Bitner, Student Defense (Sept. 10, 2018),
https://www2.ed.gov/policy/gen/guid/iq/ed-response-iqa-bitner.pdf. Although the Department initially alleged that Student
Defense’s Petition was “not considered a proper request under the Information Quality Act,” id., the Department later apologized
and clarified—consistent with the ED Guidelines—that “[a] response . . . will be provided as part of the department’s response
under the Notice of Proposed Rulemaking,” see Exhibit C, Email Correspondence at *1. See also Ex. A at 13 (specifying that
“[c]omments about information on which the Department has sought public comment, such as rulemaking or studies cited in a
rulemaking, will be responded to through the public comment process, or through an individual response if there was no
published process for responding to all comments”). The Department then included a response to the Petition in the preamble to
the final rule, attached hereto as Exhibit D. See also Program Integrity: Gainful Employment, 84 Fed. Reg. 31,392, 31,426–35 (July
1, 2019). Although the Department also stated that “[o]nce final, the response w[ould] be provided to [Student Defense],” Ex. C
at at *1, we have received no direct communication from the Department with its response. Consequently, we are treating the
statements in the preamble to the final rule as the Department’s official response to the Petition.
6          In its Petition, Student Defense provided a chart that gave a specific description of information disseminated in the
NPRM that violates the IQA and the basis for each IQA violation, including an explanation of why particular statements
contained inaccurate, unreliable, or misleading information. See Ex. B, Petition at *5–*14. The first two columns of the charts
contained herein are identical to the original chart submitted in that Petition. The third column contains information taken from
the Department’s response to the Petition in the final rule.
                   Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 4 of 132
IQA Appeal
U.S. Department of Education
Page 3 of 21
July 31, 2019

    NPRM STATEMENT                           IQA VIOLATION                         DEPARTMENT RESPONSE
    “In promulgating the 2011 and            1. Fails to present conclusions       “The Department is aware of and
    2014 regulations, the Department            that are strongly supported by     respects Ms. Baum’s opinion that
    cited as justification for the 8            the data                           the 2014 Rule should not be
    percent D/E rates threshold a               a. This failure has been           rescinded. However, that does not
    research paper published in 2006 by             highlighted recently by        change the fact that in their earlier
    Baum and Schwartz that described                Sandy Baum, the co-author      paper, Baum’s [sic] and Schwartz’s
    the 8 percent threshold as a                    of the 2006 study cited by     [sic] state that the eight percent
    commonly used mortgage eligibility              the Department. In that        mortgage eligibility standard has ‘no
    standard. However, the Baum &                   post, Baum stated that “the    particular merit or justification’ as a
    Schwartz paper makes clear that the             Department of Education        benchmark for manageable student
    8 percent mortgage eligibility                  has misrepresented my          loan debt. Since this paper was
    standard ‘has no particular merit or            research, creating a           cited in the 2014 Rule as the source
    justification’ when proposed as a               misleading impression of       of the eight percent threshold, it is
    benchmark for manageable student                evidence-based                 relevant that even the authors of
    loan debt. . . . Upon further review,           policymaking. The              the paper are skeptical of the merit
    we believe that the recognition by              Department cites my work       of the 8 percent threshold as a
    Baum and Schwartz that the 8                    as evidence that the GE        student debt standard. It is not
    percent mortgage eligibility                    standard is based on an        only appropriate, but essential, that
    standard ‘has no particular merit or            inappropriate metric, but      the Department points out that
    justification’ when proposed as a               the paper cited in fact        upon a more careful reading of the
    benchmark for manageable student                presents evidence that         paper, we realize that the paper
    loan debt is more significant than              would support making the       does not support the eight percent
    the Department previously                       GE rules stronger.”8           threshold, but instead clearly refutes
    acknowledged and raises questions           b. Baum further asserts that       it for the purpose of establishing
    about the reasonableness of the 8               “[the Department is]           manageable student loan debt. . . .
    percent threshold as a critical, high-          correct that we were           [T]he commenter did . . . not
    stakes test of purported program                skeptical of [the 8 percent]   provide a specific threshold for
    performance.”7                                  standard for determining       what the number should be and the
                                                    affordable payments for        negotiating committee similarly was
                                                    individual borrowers, but      unable to identify a reliable
                                                    incorrect in using that        threshold for the D/E rates
                                                    skepticism to defend           measure.”11
                                                    repealing the rule. In fact,
                                                    our examination of a range
                                                    of evidence about
                                                    reasonable debt burdens
                                                    for students would best be
                                                    interpreted as supporting a
                                                    stricter standard.”9 That is
                                                    because Baum and her co-
                                                    author’s “research set a

7         83 Fed. Reg. at 40,171.
8         Sandy Baum, “DeVos Misrepresents the Evidence in Seeking Gainful Employment Deregulation,” Urban Wire: Education
and Training (Aug. 22, 2018), https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-
deregulation.
9         Id.
11        84 Fed. Reg. at 31,426.
                  Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 5 of 132
IQA Appeal
U.S. Department of Education
Page 4 of 21
July 31, 2019

                                                     guideline for a level of debt
                                                     payments no individual
                                                     student should exceed.
                                                     Under GE, half of a
                                                     program’s graduates could
                                                     exceed this limit before
                                                     sanctions would kick in.”10

Basis for Appeal: The Department’s response is inadequate and in error. It fails to sufficiently and
adequately address Dr. Baum’s argument that, although she and her co-author were skeptical of the eight
percent standard for determining affordable student loan payments, such skepticism was not meant to
“clearly refute[] [that threshold].” Rather, Ms. Baum’s blog post clarified that their skepticism should
“support[] a stricter standard” for the level of debt payments that no student loan borrower should exceed.
In other words, a proper reading of Dr. Baum’s work suggests that the Department should lower the D/E
rates threshold to below eight percent, not eliminate the standard altogether. But under the guise of “a
more careful reading of th[at] paper,”the Department ignores Dr. Baum’s clarification and further distorts
her research.12

 NPRM STATEMENT                             IQA VIOLATION                              DEPARTMENT RESPONSE
 “Research published subsequent to          1. Fails to identify data sources,         “The Department has used well-
 the promulgation of the GE                    including whether it is peer-           respected, peer-reviewed references
 regulations adds to the                       reviewed and scientific                 to substantiate its reasons
 Department’s concern about the                evidence-based                          throughout these final regulations
 validity of using D/E rates as to          2. Fails to confirm and document           for believing that D/E rates could
 determine whether or not a                    the reliability of the data and         be influenced by a number of
 program should be allowed to                  acknowledge any shortcomings            factors other than program
 continue to participate in title IV           or explicit errors                      quality.”14
 programs.”13                               3. Fails to “be accompanied by
                                               supporting documentation that
                                               allows an external user to
                                               understand clearly the
                                               information and be able to

10        Sandy Baum, “DeVos Misrepresents the Evidence in Seeking Gainful Employment Deregulation,” Urban Wire: Education
and Training (Aug. 22, 2018), https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-
deregulation.
12        The Department also included a discussion of Dr. Baum’s work elsewhere in the final rule. See 84 Fed. Reg. at 31,407.
But that discussion does not ameliorate the Department’s IQA violation here.
          In addition, the Department has mischaracterized Dr. Baum’s research in other ways. In a letter to the editor published
after the Department issued its final rule rescinding the Gainful Employment regulation, Dr. Baum—together with her co-author,
Dr. Harry Holzer—asserted that the Department, once again, “seriously distort[ed]” their findings about the value of an associate
degree in liberal arts from a community college. See Sandy Baum & Harry Holzer, “DOE’s Justification for Rescinding Gainful
Employment Rules Distorts Research,” The Chronicle of Higher Education (July 3, 2019),
https://www.chronicle.com/blogs/letters/does-justification-for-rescinding-gainful-employment-rules-distorts-research/. The
Department used their research to argue that the Gainful Employment rule unfairly singled out for-profit colleges. Id. But “the
problems [their research identified] that some community college students face in no way justify loosening the accountability for
for-profit colleges.” Id. Disputes like these only further highlight the Department’s failure to disseminate quality information in
the NPRM.
13        83 Fed. Reg. at 40,171.
14        84 Fed. Reg. at 31,427.
                Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 6 of 132
IQA Appeal
U.S. Department of Education
Page 5 of 21
July 31, 2019

                                               reproduce it, or understand the
                                               steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete. As an initial matter, it fails to
identify with any specificity the “well-respected, peer-reviewed references” that provide support for its
assertion in the NPRM that D/E rates can be influenced by factors other than program quality. In addition,
the Department’s claim that a reference is “well-respected” or “peer-reviewed” does not make it true. If the
Department opts to characterize research this way, it must be precise and specific in order to comply with
the IQA.

 NPRM STATEMENT                           IQA VIOLATION                              DEPARTMENT RESPONSE
 “[T]he highest quality programs          1. Fails to identify data sources           “The Department cites research
 could fail the D/E rates measures        2. Fails to “be accompanied by             from CSU Sacramento that serves
 simply because it costs more to             supporting documentation that           as evidence that high quality career
 deliver the highest quality program         allows an external user to              and technical education programs
 and as a result the debt level is           understand clearly the                  can be more than four times as
 higher.”15                                  information and be able to              expensive to run as general studies
                                             reproduce it, or understand the         programs.”16
                                             steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete. It provides only a single,
partial citation—which includes three last names and no other identifying information—for the CSU
Sacramento study. After searching the final rule, we assume that the full citation can be found at footnote
37.17 The text accompanying that footnote states that “[career and technical]-focused education can be four
or five times more expensive to administer than liberal arts or general studies education.”18 Although the
Department does not note with any specificity where this data is located in the CSU Sacramento study, it
appears to come from Figure 1. But that figure refers to the institutional costs of running career and
technical education programs at community colleges, not the cost of running similar programs at proprietary
schools. Although the Department argued in the NPRM that it costs more to deliver “the highest quality
program,” it provided a source that compares career and technical education and general studies programs
at one type of school. Thus, the Department’s response fails to meet its obligations under the IQA.

 NPRM STATEMENT                            IQA VIOLATION                             DEPARTMENT RESPONSE
 “Other research findings suggest          1. Fails to draw upon peer-               “The NPRM cites data provided by
 that D/E rates-based eligibility             reviewed sources                       the College Board that points to
 creates unnecessary barriers for          2. Fails to acknowledge any               disparities in earnings between men
 institutions or programs that serve          shortcomings or explicit errors        and women and people of color.
 larger proportions of women and              in the data                            The College Board is a reliable and
 minority students. Such research          3. Fails to present conclusions that      trusted source of data, and its
 indicates that even with a college           are strongly supported by the          publications undergo rigorous peer
 education, women and minorities,             data                                   review prior to publication.
 on average, earn less than white                                                    ...

15      83 Fed. Reg. at 40,171.
16      84 Fed. Reg. at 31,427 (including a citation to “Shulock, Lewis and Tan”).
17      84 Fed. Reg. at 31,399 n.37.
18      84 Fed. Reg. at 31,399.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 7 of 132
IQA Appeal
U.S. Department of Education
Page 6 of 21
July 31, 2019

 men who also have a college degree,            a. Indeed, the source cited by        While [the data cited from the U.S.
 and in many cases, less than white                the Department does not            Census Bureau’s Current Population
 men who do not have a college                     draw this same conclusion.         Survey] did not address GE
 degree.”19                                        For example, the cited table       programs specifically, the point is
                                                   appears to relate to               that there are general earnings
                                                   graduates of bachelor’s degree     disparities based on race and
                                                   programs, not gainful              gender. Programs that serve large
                                                   employment programs.               proportions of women and
                                            4. Fails to “be accompanied by            minorities, therefore, would likely
                                               supporting documentation that          post lower earnings than programs
                                               allows an external user to             of similar quality primarily serving
                                               understand clearly the                 whites and males. . . . The
                                               information and be able to             Department agrees that our
                                               reproduce it, or understand the        statement is an vpolation of the data
                                               steps involved in producing it”        provided, but this extrapolation is
                                                                                      well reasoned and supported by
                                                                                      other research. Given that
                                                                                      proprietary institutions serve the
                                                                                      largest proportions of women and
                                                                                      minority students, and that some
                                                                                      GE programs . . . serve much larger
                                                                                      proportions of female students, it is
                                                                                      likely that student demographics will
                                                                                      impact earnings among these
                                                                                      programs.”20

Basis for Appeal: The Department’s response is inadequate and incomplete. The NPRM states that “D/E
rates-based eligibility creates unnecessary barriers for institutions or programs that serve large proportions
of women and minority students.”21 Because the Department refers to “D/E rates-based eligibility,” it is
natural to conclude that the “institutions or programs” involved are GE programs. But, as noted in the
Petition, the Department’s source relates to graduates of bachelor’s degree programs only. Despite this
obvious mismatch, the NPRM nevertheless states that the cited research “indicates” that “even with a
college education, women and minorities, on average, earn less than white men who also have a college
degree, and in many cases, less than white men who do not have a college degree.”22 After being pressed on
this point, the Department now concedes that “the [cited] research did not address GE programs” and that
its statement in the NPRM was an “extrapolation of the data provided.”23 But the NPRM did not make this
point clear to the public. Moreover, the Department now asserts that its “extrapolation is well reasoned and
supported by other research.”24 But it fails to identify anywhere in the NPRM or the final rule the source of
this “other research,” a clear violation of the IQA. Finally, the Department admits in the preamble to the

19       83 Fed. Reg. at 40,171 (citing Jennifer Ma et al., “Education Pays 2016: The Benefits of Higher Education for
Individuals and Society,” CollegeBoard Trends in Higher Education Series Figure 2.4 (2016),
https://trends.collegeboard.org/sites/default/files/education-pays-2016-full-report.pdf).
20       84 Fed. Reg. at 31,427.
21       83 Fed. Reg. at 40.171.
22       Id.
23       84 Fed. Reg. at 31,427.
24       Id.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 8 of 132
IQA Appeal
U.S. Department of Education
Page 7 of 21
July 31, 2019

final rule that it has “not analyzed the racial or ethnic demographics of students served by programs that
failed the 2015 D/E calculations.”25 There is also is no evidence to suggest that the Department analyzed
the gender demographics of those same students. Of course, the Department has the capacity to undertake
this sort of analysis to support the factual statements that it makes. Rather than doing so, the Department
has chosen instead to rely upon an “extrapolation” of external research that focuses on the wrong type of
program. For these reasons, the Department’s response is insufficient to remedy its IQA violation.

 NPRM STATEMENT                            IQA VIOLATION                        DEPARTMENT RESPONSE
 “[D]ue to a number of concerns            1. Fails to clearly describe the     “No research is needed to show that
 with the calculation and relevance of        research study approach           a student in a 20-year repayment
 the debt level included in the rates[,]   2. Fails to identify data sources    plan will pay a lower monthly and
 we do not believe that the D/E            3. Fails to confirm and document     annual payment than one in a 10-
 rates measure achieves a level of            the reliability of the data       year repayment plan as this is a well
 accuracy that it should alone             4. Fails to undergo peer review      understood mathematical fact. Since
 determine whether or not a program        5. Fails to “be accompanied by       REPAYE created an opportunity for
 can participate in title IV                  supporting documentation that     all students to qualify for 20- to 25-
 programs.”26                                 allows an external user to        year repayment term . . . it is
                                              understand clearly the            unreasonable to use a 10- or 15-year
                                              information and be able to        amortization period to calculate the
                                              reproduce it, or understand the   annual cost of student loan
                                              steps involved in producing it”   repayment just because GE
                                                                                programs tend to serve a larger
                                                                                proportion of non-traditional
                                                                                students. . . . The 2015 REPAYE
                                                                                regulations, coupled with the gainful
                                                                                employment rule, established a
                                                                                double standard that sanctions
                                                                                proprietary institutions if their
                                                                                graduates need income driven
                                                                                repayment programs to repay their
                                                                                loans, and promises graduates of
                                                                                non-profit institutions income-based
                                                                                repayment and loan forgiveness in
                                                                                return for irresponsibly
                                                                                borrowing.”27

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to identify any sources
to support its assertion that the D/E rates are not accurate enough to determine Title IV eligibility. It also
fails to identify any sources regarding its consideration of alternative measures or thresholds, as well as their
potential accuracy. In addition, rather than address the data quality issue, the Department engages instead in
a policy debate about the impact of a particular income-based repayment plan (REPAYE) on the D/E rates,
which measure the average total debt load compared to earnings of an identified group of students.28

25      84 Fed. Reg. at 31,414.
26      83 Fed. Reg. at 40,171.
27      84 Fed. Reg. at 31,428.
28      Id.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 9 of 132
IQA Appeal
U.S. Department of Education
Page 8 of 21
July 31, 2019

Despite the fact that millions of borrowers who attended GE programs are not enrolled in REPAYE, the
Department nevertheless claims that the “REPAYE program renders the 20 percent debt-to-discretionary
income threshold in the 2014 Rule obsolete since no borrower would ever be required to pay more than 10 percent
of their discretionary income.”29 Even if true, the fact that so many borrowers would need to enroll in
REPAYE long enough to have theit debts forgiven is—contrary to the Department’s statements—evidence
that GE programs are failing to produce graduates with sufficient earnings. Ultimately, the Department’s
policy arguments are beside the point and insufficient to resolve its violation of the IQA.

 NPRM STATEMENT                            IQA VIOLATION                             DEPARTMENT RESPONSE
 “[I]ncreased availability of [income-     1. Fails to rely upon peer-reviewed,      “This comment is a statement of
 driven] repayment plans with longer          scientific evidence-based              fact, which is substantiated by
 repayment timelines is inconsistent          research                               information provided on the Federal
 with the repayment assumptions            2. Fails to identify data sources         Student Aid website.”31
 reflected in the shorter amortization     3. Fails to confirm and document
 periods used for the D/E rates               the reliability of the data
 calculation in the GE regulations.”30     4. Fails to “be accompanied by
                                              supporting documentation that
                                              allows an external user to
                                              understand clearly the
                                              information and be able to
                                              reproduce it, or understand the
                                              steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete. While the FSA website does
include a description of income-driven repayment plans—which may permit longer repayment
timeframes—available to borrowers, nothing on that website indicates when each plan became available or
why the availability of such plans is inconsistent with the assumptions made in the 2014 Gainful
Employment rule. Thus, the Department’s response does not support its factual assertion.

 NPRM STATEMENT                            IQA VIOLATION                             DEPARTMENT RESPONSE
 “[A] program’s D/E rates can be           1. Fails to rely upon peer-reviewed,      “It is a statement of fact that
 negatively affected by the fact that it      scientific evidence-based              independent students have higher
 enrolls a large number of adult              research                               Federal loan borrowing limits,
 students who have higher Federal          2. Fails to identify data sources         because Congress established those
 borrowing limits, thus higher debt        3. Fails to confirm and document          higher limits for independent
 levels, and may be more likely than a        the reliability of the data            students (which include students
 traditionally aged student to seek                                                  over the age of 25, graduate students,
 part-time work after graduation in                                                  married students, and students with
 order to balance family and work                                                    dependents). Independent students
 responsibilities.”32                                                                can borrow up to $57,500 for
                                                                                     undergraduate studies whereas
                                                                                     dependent students can borrow only
                                                                                     $31,000. Simple mathematics


29      84 Fed. Reg. at 31,407 (emphasis added).
30      83 Fed. Reg. at 40,172.
31      84 Fed. Reg. at 31,428 (citing “studentaid.ed.gov/sa/repay-loans/understand/plans”).
32      83 Fed. Reg. at 40,172.
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 10 of 132
IQA Appeal
U.S. Department of Education
Page 9 of 21
July 31, 2019

                                                                               explain that if a larger proportion of
                                                                               students can borrow $57,500 rather
                                                                               than $31,000 to complete a
                                                                               bachelor’s degree, the median debt
                                                                               level will be higher at an institution
                                                                               that serves a large [sic] portion of
                                                                               independent students than
                                                                               dependent students. . . . Therefore, it
                                                                               is not surprising that institutions
                                                                               serving larger proportions of
                                                                               independent students will have
                                                                               higher median borrowing levels, and
                                                                               since proprietary institutions serve
                                                                               the highest portion of independent
                                                                               students, it is not unreasonable that
                                                                               these institutions would have higher
                                                                               median debt levels, which they do.
                                                                               Data reported by Pew proves that
                                                                               the percentage of college graduates
                                                                               who work part-time rather than full-
                                                                               time increased from 15 percent in
                                                                               2000 to 23 percent in 2011. We have
                                                                               addressed concerns about data
                                                                               regarding adult students working
                                                                               part-time and the gender gap in
                                                                               earnings earlier in these final
                                                                               regulations. Research provided by
                                                                               the Center for American Progress
                                                                               substantiates that even among
                                                                               college graduates, women tend to
                                                                               earn less than men, in part because
                                                                               they select lower paying majors and
                                                                               in part because of time spent out of
                                                                               the workforce raising children. The
                                                                               Pew Research Center confirms that a
                                                                               higher percentage of women take
                                                                               time out of their career or work part-
                                                                               time because of child-rearing
                                                                               responsibilities.”33

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to identify any sources
to show how an institution’s D/E rates are negatively impacted by enrolling larger numbers of independent
students who may seek part-time work after graduation. It also fails to include any sources about the exact
number of independent vs. dependent students enrolled in GE programs and the number of those

33      84 Fed. Reg. at 31,428 (citing “studentaid.ed.gov/sa/fafsa/filling-out/dependency,”
“www.urban.org/sites/default/alfresco/publication-pdfs/2000191-Student-Debt-Who-Borrows-Most-What-Lies-Ahead.pdf,”
“cdn.americanprogress.org/wp-content/uploads/2016/09/06111119/HigherEdWageGap.pdf,” and
“www.pewsocialtrends.org/2013/12/11/10-findings-about-women-in-the-workplace/”).
                Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 11 of 132
IQA Appeal
U.S. Department of Education
Page 10 of 21
July 31, 2019

graduates who go on to work part-time. Instead, the Department mentions that federal borrowing limits are
higher for independent students than dependent students and claims, without any evidence, that proprietary
institutions serve the highest portion of independent students and, therefore, have higher median debt
levels. In making this claim, the Department ignores the fact that the cost of attendance plays a more direct
role in student debt levels, that proprietary institutions typically charge much higher tuition for comparable
GE programs, and that GE program graduates often find it difficult to secure jobs with sufficient earnings
to pay off their student loan debt. Although the Department does include a citation to Pew research
demonstrating that the number of college graduates seeking part-time work increased slightly from 2000 to
2011, such data is not limited to GE program graduates. Moreover, the Department provides no recent
data to show that this trend continues today. Finally, the Departments cites research from the Center for
American Progress and Pew demonstrating that women earn less than men after graduation and more often
prioritize raising a family for portions of their career. But again, the Department fails to show how this data
applies to GE programs specifically. For all of these reasons, the Department’s IQA violation remains.

 NPRM STATEMENT                           IQA VIOLATION                          DEPARTMENT RESPONSE
 “[I]t is the cost of administering the   1. Fails to rely upon peer-reviewed,   “The Department did not state that
 program that determines the cost of         scientific evidence-based           it is the cost of administering
 tuition and fees.”34                        research                            academic programs that determines
                                          2. Fails to identify data sources      tuition and fees. To the contrary, the
                                          3. Fails to confirm and document       Department made clear in the
                                             the reliability of the data         NPRM that at most non-profit
                                          4. Fails to “be accompanied by         institutions, direct taxpayer
                                             supporting documentation that       appropriations and tuition surpluses
                                             allows an external user to          generated from the low-cost
                                             understand clearly the              programs the institution administers
                                             information and be able to          are used to offset the financial
                                             reproduce it, or understand the     demands of higher cost programs.
                                             steps involved in producing it”     . . . [I]n some cases, the cost of
                                                                                 tuition and fees is driven by the
                                                                                 higher cost of administering some
                                                                                 programs. The Shulock, Lewis[,] and
                                                                                 Tan Study provides peer[-]reviewed
                                                                                 research to support this position.”35

Basis for Appeal: The Department’s response is in error. The Department’s claim that it “did not state
that it is the cost of administering academic programs that determines tuition and fees” is false.36 One only
needs to check the NPRM, which states: “[I]t is the cost of administering the program that determines the
cost of tuition and fees.”37 We do not understand how the Department is now refuting the existence of a
statement that it undeniably published in the Federal Register.




34      83 Fed. Reg. at 40,172.
35      84 Fed. Reg. at 31,429.
36      Id.
37      83 Fed. Reg. at 40,172.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 12 of 132
IQA Appeal
U.S. Department of Education
Page 11 of 21
July 31, 2019

 NPRM STATEMENT                               IQA VIOLATION                                ED RESPONSE
 “Programs that serve large                   1. Fails to rely upon peer-reviewed,         “The Department offers as evidence
 proportions of adult learners may               scientific evidence-based                 to support the statement made in the
 have very different outcomes from               research                                  NPRM data from the NCES Study
 those that serve large proportions of        2. Fails to identify data sources            of Persistence and Attainment of
 traditionally aged learners.”38              3. Fails to confirm and document             Nontraditional Students.”39
                                                 the reliability of the data
                                              4. Fails to “be accompanied by
                                                 supporting documentation that
                                                 allows an external user to
                                                 understand clearly the
                                                 information and be able to
                                                 reproduce it, or understand the
                                                 steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to explain how the
cited research, which took place in 1994 on a cohort of students from the 1989-1990 school year, remains
reliable today. Over the past thirty years, higher education and higher education finance have changed
dramatically, requiring updated data to justify the Department’s policymaking to comply with the IQA.40

 NPRM STATEMENT                               IQA VIOLATION                                DEPARTMENT RESPONSE
 “[T]he first set of D/E rates,               1. Fails to clearly describe the             None
 published in 2016, revealed that the            research study approach
 D/E rates, and particularly earnings,        2. Fails to confirm and document
 vary significantly from one                     the reliability of the data
 occupation to the next, and across           3. Fails to undergo peer review
 geographic regions within a single           4. Fails to “be accompanied by
 occupation.”41                                  supporting documentation that
                                                 allows an external user to
                                                 understand clearly the
                                                 information and be able to


38        83 Fed. Reg. at 40,172.
39        84 Fed. Reg. at 31,429 (citing “nces.ed.gov/pubs/web/97578g.asp”).
40        See, e.g., Ronald Brownstein, “American Higher Education Hits a Dangerous Milestone,” The Atlantic (May 3, 2018),
https://www.theatlantic.com/politics/archive/2018/05/american-higher-education-hits-a-dangerous-milestone/559457/ (“In
1992, tuition accounted for slightly less than three-tenths of the total educational revenue for public colleges and universities. But
by 2017, tuition supplied nearly half of the total revenue. In 28 states last year, tuition provided more revenue than public
appropriations . . . . That was the first time a majority of states funded post-secondary education mostly through tuition.”); id.
(“This historic shift away from tax dollars funding the bulk of public higher education comes precisely as the nation’s youth
population is crossing a succession of milestones to become more racially diverse than ever. . . . More diversity among students
means higher education is drawing more deeply on those who have faced economic and academic inequities that reduce their
odds of success.”); Michael Mitchell et al., “A Lost Decade in Higher Education Funding,” Center on Budget and Policy Priorities (Aug.
23, 2017), https://www.cbpp.org/research/state-budget-and-tax/a-lost-decade-in-higher-education-funding (“The funding
decline has contributed to . . . reduced quality on campuses as colleges have had to balance budgets by reducing faculty, limiting
course offerings, and in some cases closing campuses. At a time when the benefit of a college education has never been greater,
state policymakers have made going to college less affordable and less accessible to the students most in need.”).
41        83 Fed. Reg. at 40,172.
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 13 of 132
IQA Appeal
U.S. Department of Education
Page 12 of 21
July 31, 2019

                                              reproduce it, or understand the
                                              steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete because it did not include a
response to this specific IQA violation.

 NPRM STATEMENT                           IQA VIOLATION                         DEPARTMENT RESPONSE
 “Table 1—Number and Percentage           1. Fails to clearly describe the      “[This table] from the NPRM . . .
 of GE 2015 Programs That Would              research study approach and        w[as] provided by a negotiator who
 Pass, Fail, or Fall into the Zone           data collection technique          is an economist at Columbia and
 Using Different Interest Rates”42        2. Fails to identify data sources     Cornell Universities and the Urban
                                          3. Fails to confirm and document      Institute, and who was one of the
                                             the reliability of the data        designers of the College Scorecard
                                          4. Fails to undergo peer review       during the Obama Administration.
                                          5. Fails to “be accompanied by        Although he built his own model to
                                             supporting documentation that      calculate the impact of changing
                                             allows an external user to         interest rates, the source of the
                                             understand clearly the             underlying debt and earnings data
                                             information and be able to         was provided by the Department in
                                             reproduce it, or understand the    the data files provided along with the
                                             steps involved in producing it”    2015 GE results.”43

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to explain the
methodology underlying the economist’s “own model” and whether the economist’s findings underwent
peer review. As a result, the Department’s response is still not accompanied by enough supporting
documentation to allow a member of the public to understand the steps involved in producing it.

 NPRM STATEMENT                           IQA VIOLATION                         DEPARTMENT RESPONSE
 “[T]he Department now recognizes         1. Fails to draw upon peer-           None
 that assigning a 10-year amortization       reviewed, scientific evidence-
 period to graduates of certificate and      based research
 associate degree programs for the
 purpose of calculating D/E rates
 creates is an unacceptable and
 unnecessary double standard since
 the REPAYE plan regulations
 promulgated in 2015 provide a 20-
 year amortization period for those
 same graduates.”44

Basis for Appeal: The Department’s response is inadequate and incomplete because it did not include a
response to this specific IQA violation.



42      83 Fed. Reg. at 40,172.
43      84 Fed. Reg. at 31,432.
44      83 Fed. Reg. at 40,172–73.
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 14 of 132
IQA Appeal
U.S. Department of Education
Page 13 of 21
July 31, 2019

 NPRM STATEMENT                          IQA VIOLATION                            DEPARTMENT RESPONSE
 “There is significant variation in      1. Fails to clearly describe the         “The Department cited in the
 methodologies used by institutions         research study approach and           NPRM the findings of the Technical
 to determine and report in-field job       data collection technique             Review Panel (TRP), convened in
 placement rates, which could mislead    2. Fails to clearly identify data        response to the 2011 GE regulations
 students into choosing a lower             source                                to address the confusion created by
 performing program that simply          3. Fails to “be accompanied by           multiple job placement rate
 appears to be higher performing            supporting documentation that         definitions. This TRP is a trusted
 because a less rigorous methodology        allows an external user to            source, as is the external research
 was employed to calculate in-field         understand clearly the                that was retained to provide
 job placement rates.”45                    information and be able to            background research on job
                                            reproduce it, or understand the       placement rates.”46
                                            steps involved in producing it”

Basis for Appeal: The Department’s response is inadequate and incomplete. While it mentions the TRP’s
findings and other “external research” on job placement rates, it fails to identify the TRP findings with a
specific citation, citing only a “background paper” prepared for the TRP. We assume that the Department
is referring to a TRP report cited in the NPRM at footnote 13.47 But that report—first considered by the
Department when it promulgated the Gainful Employment rule in 2014—was published in 2011. The
Department provides no evidence that the report’s findings remain true today, particularly with the
heightened focus on job placement rates following the collapse of Corinthian Colleges, Inc. More
importantly, the fact that there are differing methodologies for calculating a job placement rate does not, by
itself, mean that one involves a “a less rigorous methodology” than another. For that reason, the
Department continues to violate the IQA.

 NPRM STATEMENT                          IQA VIOLATION                            DEPARTMENT RESPONSE
 “The Department also believes that      1. Fails to draw upon peer-              “[T]he Department did not require
 it underestimated the burden               reviewed, scientific-evidence         the negotiator to provide data to
 associated with distributing the           based research                        substantiate her claim. Nonetheless,
 disclosures directly to prospective     2. Fails to confirm and document         while the Department cited
 students. . . . A negotiator               the reliability of the data           regulatory burden as a contributing
 representing financial aid officials                                             factor to its decision to rescind the
 confirmed our concerns, stating that                                             GE regulations, it was not the
 large campuses, such as community                                                primary reasons [sic] for making this
 colleges that serve tens of thousands                                            decision. The primary reason . . . is
 of students and are in contact with                                              evidence that the D/E rates measure
 many more prospective students,                                                  is not a reliable proxy for quality.”49
 would not be able to, for example,
 distribute paper or electronic
 disclosures to all the prospective
 students in contact with the
 institution.”48


45      83 Fed. Reg. at 40,173.
46      84 Fed. Reg. at 31,429 (citing “nces.ed.gov/npec/data/Calculating_Placement_Rates_Background_Paper.pdf”).
47      83 Fed. Reg. at 40,173 n.12.
48      83 Fed. Reg. at 40,173.
49      84 Fed. Reg. at 31,429.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 15 of 132
IQA Appeal
U.S. Department of Education
Page 14 of 21
July 31, 2019

Basis for Appeal: The Department’s response is inadequate and incomplete. Essentially, the Department
concedes that it does not have the supporting data to justify its assertion in the NPRM that institutions will
be unable to distribute disclosures to all prospective students. It also fails to identify sources for its claim
that it “underestimated the burden associated with distributing the disclosures directly to prospective
students,” instead claiming that regulatory burden “was not the primary reasons [sic] for [rescinding the
Gainful Employment regulation].” Whether a statement is a reason for the Department’s action is not
relevant under the IQA. Rather; the point of the IQA is to ensure that the Department makes factually
accurate and supportable statements. The Department has failed to meet that standard here.

 NPRM STATEMENT                          IQA VIOLATION                                      DEPARTMENT RESPONSE
 “The Department believes that the       1. Fails to draw upon peer-                        “The Department did conduct
 best way to provide disclosures to         reviewed, scientific evidence-                  consumer testing on the disclosure
 students is through a data tool that is    based research                                  template after the 2014 Rule went
 populated with data that comes          2. Fails to identify data sources                  into effect, the results of which
 directly from the Department, and           a. Specifically, in the 2014                   proved that disclosures are typically
 that allows prospective students to              Rule, the Department                      very confusing to students, that the
 compare all institutions through a               stated that it “would                     results presented are frequently
 single portal, ensuring that important           conduct consumer testing”                 misinterpreted, and that in general,
 consumer information is available to             to determine how to make                  students find disclosures most
 students while minimizing                        student disclosures as                    meaningful when they provide
 institutional burden.”50                         meaningful as possible.51                 information about the students
                                                  The NPRM fails to                         included in the disclosures, including
                                                  acknowledge whether such                  what course loads the students were
                                                  testing occurred, including               taking.”52
                                                  the results of that testing.
                                                  The NPRM also fails to
                                                  state any other basis for the
                                                  Department’s conclusions.

Basis for Appeal: The Department’s response is inadequate, incomplete, and in error. It fails to cite any
consumer testing that supports what the Department now believes to be “the best way to provide
disclsoures to students.” Instead, it identifies a single source of consumer testing that it conducted on 2014
student disclosure templates. But that source states:

         [D]ata collected from these two focus groups cannot be generalized; the people who participated
         may not necessarily be representative of the larger population of students who may benefit from GE


50         83 Fed. Reg. at 40,173.
51         See, e.g., 34 C.F.R. §§ 668.410(a)(3), 668.412(a). See also 79 Fed. Reg. 64,890, 64,966 (Oct. 31, 2014) (“The regulations
include text for the student warnings. The Secretary will use consumer testing to inform any modifications to the text that have
the potential to improve the warning’s effectiveness. As a part of the consumer testing process, we will seek input from a wide
variety of sources[.]”); id. at 64,969 (noting that while “direct delivery” of warnings to students “make it most likely that students
receive . . . and review” the information, the Department would conduct consumer testing regarding the “most effective delivery
methods”).
52         84 Fed. Reg. at 31,430 (citing “Bozeman, Holly, and Meaghan Mingo, ‘Summary Report for the Gainful Employment
Focus Groups,’ Prepared for the U.S. Department of Education, February 10, 2016,
www2.ed.gov/about/offices/list/ope/summaryrptgefocus216.pdf”).
                Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 16 of 132
IQA Appeal
U.S. Department of Education
Page 15 of 21
July 31, 2019

        information. Additionally, the numbers involved were too small to justify extrapolation to the larger
        community.53

Despite this clear statement not to apply its findings to the broader population of students attending GE
programs, the Department nevertheless does exactly that to justify its policy decision. As a result, the
Department continues to violate the IQA.

 NPRM STATEMENT                           IQA VIOLATION                            DEPARTMENT RESPONSE
 “[T]he Department does not believe       1. Fails to draw upon peer-              “Elsewhere in this document, the
 it is appropriate to attach punitive        reviewed, scientific evidence-        Department has provided adequate
 actions to program-level outcomes           based research                        support for its assertion that the
 published by some programs but not       2. Fails to identify data sources        D/E rates measure is not sufficiently
 others. In addition, the Department                                               accurate or reliable to serve as the
 believes that it is more useful to                                                sole determinant of punitive action
 students and parents to publish                                                   against a program or institution. The
 actual median earnings and debt data                                              Department conducted significant
 rather than to utilize a complicated                                              consumer testing prior to the launch
 equation to calculate D/E rates that                                              of the College Scorecard to better
 students and parents may not                                                      understand which data are most
 understand and that cannot be                                                     relevant to students and parents.”55
 directly compared with the debt and
 earnings outcomes published by
 non-GE programs.”54

Basis for Appeal: The Department’s response is inadequate and incomplete. As mentioned supra, Appeal
at 7–8, it fails to identify any sources to support its assertion that the D/E rates are not accurate enough to
determine Title IV eligibility. It also fails to identify any sources regarding its consideration of alternative
measures or thresholds, as well as their potential accuracy. Finally, it fails to identify any sources for the
“significant consumer testing” it conducted prior to the launch of the College Scorecard anywhere in the
NPRM or final rule, including whether that testing concluded whether it is more effective to provide
students with the D/E rate measures or median earnings and debt data.

 NPRM STATEMENT                           IQA VIOLATION                            DEPARTMENT RESPONSE
 “The Department has reviewed             1. Fails to identify data sources        “The Department misstated the
 additional research findings,               a. Specifically, the website cited    name of the reference from which it
 including those published by the                by the Department links to        drew data regarding outcomes of
 Department in follow-up to the                  the Beginning                     non-traditional students. The
 Beginning Postsecondary Survey of               Postsecondary Survey of           NPRM should have said that ‘The
 1994, and determined that student               1994’s findings, and not the      Department has reviewed additional
 demographics and socioeconomic                  “additional research”             research findings, including the 1994
 status play a significant role in               mentioned by the                  follow-up on 1989-00 Beginning
 determining student outcomes.”56                Department, including the         Postsecondary Survey, which


53       Holly Bozeman et al., “Summary Report for the Gainful Employment Focus Group,” Westat 1-4 (Feb. 10, 2016),
https://www2.ed.gov/about/offices/list/ope/summaryrptgefocus216.pdf.
54       83 Fed. Reg. at 40,174.
55       84 Fed. Reg. at 31,430.
56       83 Fed. Reg. at 40,174.
                Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 17 of 132
IQA Appeal
U.S. Department of Education
Page 16 of 21
July 31, 2019

                                                   Department’s own “follow-           determined that student
                                                   up.”                                demographics and socioeconomic
                                            2. Fails to confirm and document           status play a significant role in
                                               the reliability of the data             determining student outcomes.
                                            3. Fails to “be accompanied by             Other research reviewed included
                                               supporting documentation that           publications by the American
                                               allows an external user to              Association of Colleges and
                                               understand clearly the                  Universities on the needs of adult
                                               information and be able to              learners, a publication about Adults
                                               reproduce it, or understand the         Learners in Higher Education
                                               steps involved in producing it”         produced by the U.S. Department of
                                                                                       Labor[,] and another research study
                                                                                       that focused specifically on the needs
                                                                                       of adult learners enrolled in online
                                                                                       programs.”57

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to address why the
data from a 1994 study on a cohort of students from the 1989-1990 school year remains reliable today.
Again, nearly thirty years later, higher education and higher education finance have changed dramatically,
requiring updated data to justify the Department’s policymaking to comply with the IQA.58

 NPRM STATEMENT                             IQA VIOLATION                              DEPARTMENT RESPONSE
 “The GE regulations failed to take         1. Fails to identify data sources          “This sentence refers to the same
 into account the abundance of              2. Fails to confirm and document           NCES study referenced in the
 research that links student outcomes          the reliability of the data             NPRM and above.”60
 with a variety of socioeconomic and
 demographic risk factors.”59

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to identify which
NCES study it relies upon to support this factual assertion. In the final rule, the Department cites three
separate NCES studies regarding student outcomes and demographics, including one involving income, one
involving non-traditional students, and one involving race and ethnicity. In the NPRM, the Department
also cites an NCES study involving non-traditional students. But the Department does not indicate which
of these studies is “the same NCES study referenced in the NPRM and above.” Moreover, it is hard to
comprehend how a single study provides an “abundance of research” on any topic, much less one that the
Department allegedly ignored in 2010 and 2014. The Department has failed yet again to remedy its
violation of the IQA.

 NPRM STATEMENT                       IQA VIOLATION                                    DEPARTMENT RESPONSE
 “The GE regulations underestimated 1. Fails to present conclusions that               “The Department relied on the
 the cost of delivering a program and    are strongly supported by the                 Delisle and Cooper’s [sic] research
 practices within occupations that       data                                          and analysis to substantiate that

57       84 Fed. Reg. at 31,430 (citing “www.aacu.org/publications-research/periodicals/research-adult-learners-supporting-
needs-student-population-no,” “files.eric.ed.gov/fulltext/ED497801/pdf,” and “eric.ed.gov/?id=ED468117”).
58       See supra note 40 for examples of sources that highlight these changes.
59       83 Fed. Reg. at 40,174.
60       84 Fed. Reg. at 31,430.
                Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 18 of 132
IQA Appeal
U.S. Department of Education
Page 17 of 21
July 31, 2019

 may skew reported earnings.                a. The Delisle and Cooper               public institutions are often able to
 According to Delisle and Cooper,               study cited by the                  charge less for enrollment than
 because public institutions receive            Department does not                 private and proprietary institutions
 State and local taxpayer subsidies,            support its conclusion that         because they receive direct
 ‘even if a for-profit institution and a        the GE regulations                  appropriations from a State or local
 public institution have similar overall        “underestimated the cost of         government, are not required to
 expenditures (costs) and graduate              delivering a program and            purchase or rent their primary
 earnings (returns on investment), the          practices within occupations        campus buildings or land, and enjoy
 for-profit institution will be more            that may skew reported              substantial tax benefits. As such,
 likely to fail the GE rule, since more         earnings.”                          they can charge the student a lower
 of its costs are reflected in student   2. Fails to identify data sources          price for a program that has similar
 debt.’ Non-profit, private                                                         overall expenditures as another
 institutions also, in general, charge                                              program sponsored by a private
 higher tuition and have students who                                               institution.”62
 take on additional debt, including
 enrolling in majors that yield societal
 benefits, but not wages
 commensurate with the cost of the
 institution.”61

Basis for Appeal: The Department’s response is inadequate, incomplete, and in error. It fails to identify
any sources to substantiate its assertion that “the GE regulations underestimated the cost of delivering a
program and practices within occupations that may skew reported earnings.” It also fails to identify a
source for the assertion that non-profit, private institutions “in general[] charger higher tuition and have
students who take on additional debt, including enrolling in majors that yield societal benefits, but not
wages, commensurate with the cost of the institution.” More importantly, its response misses the point that
it drew a conclusion that is not strongly supported by the Delisle and Cooper research. Although that
research does hypothesize at the outset that the reason more GE programs fail the 2014 Gainful
Employment rule is because they do not receive state or local appropriations, that same study later
concludes that “for-profits are different,” charging “higher net tuition than their public counterparts, even
after accounting for direct state appropriations.”63 In fact, the study finds that:

        Students graduating from certificate programs at for-profit institutions had an average net tuition of
        $8,649, compared to $1,052 for their peers at public institutions. This represents a difference of
        $7,597, which is much higher than the average direct state subsidy of $4,506 the public institutions
        in this analysis received. Direct appropriations do not account for the entire difference in net tuition
        between public and for-profit colleges, meaning other factors are still responsible for the disparity
        between the two sets of schools. As discussed earlier, for-profit institutions’ graduates also have
        lower earnings, on average, than public institutions’ graduates. Consequently, even if the median
        debt burdens across both types of institutions were equalized, a disparity would still remain in GE
        pass rates.64

61       83 Fed. Reg. at 40,174.
62       84 Fed. Reg. at 31,431.
63       Preston Cooper & Jason D. Delisle, “Measuring Quality or Subsidy? How State Appropriations Rig the Gainful
Employment Test,” American Enterprise Institute 10 (Mar. 2017), http://www.aei.org/wp-content/uploads/2017/03/Measuring-
Quality-or-Subsidy.pdf.
64       Id.
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 19 of 132
IQA Appeal
U.S. Department of Education
Page 18 of 21
July 31, 2019


The Department focuses exclusively on the Delisle and Cooper research’s hypotheses, and not the
conclusions ultimately drawn from testing those hypotheses, in clear violation of the IQA.

 NPRM STATEMENT                         IQA VIOLATION                         DEPARTMENT RESPONSE
 “In the case of cosmetology            1. Fails to identify data sources     “Our statement was intended to give
 programs, State licensure              2. Fails to confirm and document      further examples of ways that
 requirements and the high costs of        the reliability of the data        cosmetology programs have been
 delivering programs that require                                             challenged in implementing the GE
 specialized facilities and expensive                                         regulations. . . . It is unclear why
 consumable supplies may make these                                           public institutions do not operate
 programs expensive to operate,                                               cosmetology programs in greater
 which may be why many public                                                 numbers, but NCES data point to
 institutions do not offer them. In                                           the limited number of enrollments in
 addition, graduates of cosmetology                                           cosmetology programs among public
 programs generally must build up                                             colleges and universities.”66
 their businesses over time, even if
 they rent a chair or are hired to work
 in a busy salon.”65

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to identify any
sources that support its facual assertion that cosmetology programs struggle to comply with the 2014
Gainful Employment rule due to state licensure requirements and high operating costs. In addition, at the
same time that it acknowledges that the Department does not know why more public institutions do not
offer cosmetology programs, the Department nevertheless offers its (unsubstantiated) opinion about the
underlying reasons. The Department’s response also mentions NCES data that lends support to its
assertion that public institutions do not offer as many cosmetology programs, but fails to identify that
source. Thus, the Department’s IQA violation remains.

 NPRM STATEMENT                          IQA VIOLATION                        DEPARTMENT RESPONSE
 “[S]ince a great deal of cosmetology 1. Fails to present conclusions that    “Throughout the 2014 and 2018
 income comes from tips, which              are strongly supported by the     negotiations, as well as between
 many individuals fail to accurately        data                              those negotiations, the Department
 report to the Internal Revenue             a. The IRS tax gap study cited    has heard from cosmetology
 Service, mean and median earnings               by the Department does not   programs and their representatives
 figures produced by the Internal                support the Department’s     on this matter. . . . In the 2014 Rule,
 Revenue Service underrepresent the              specific conclusions about   the Department admitted that
 true earnings of many workers in this           cosmetology graduates. The   individuals who work in barbering,
 field in a way that institutions cannot         study is from 2012 and       cosmetology, food service, or web
 control.”67                                     covers tax year 2006 only.   design may under report their
                                         2. Fails to confirm and document     income . . . and hoped that the
                                            the reliability of the data       alternate earnings appeal would
                                                                              provide an opportunity to correct
                                                                              earnings in those fields. . . .


65     83 Fed. Reg. at 40,174.
66     84 Fed. Reg. at 31,431.
67     83 Fed. Reg. at 40,174.
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 20 of 132
IQA Appeal
U.S. Department of Education
Page 19 of 21
July 31, 2019

                                                                            However, the Department lost a
                                                                            lawsuit . . . and is no longer able to
                                                                            deny earnings appeals based on the
                                                                            failure of institutions to meet the
                                                                            survey response rates dictated by the
                                                                            2014 Rule.”68

Basis for Appeal: The Department’s response is inadequate and incomplete. It fails to provide data
sources sufficient to support its assertion that cosmetologists routinely fail to report their tip income.
Instead, the Department continues to rely upon a single study from the 2006 tax year along with anecdotal
evidence. Rather than respond to the data quality issue, the Department also engages in a policy debate
about the perceived problems with the alternate earnings appeals process, including a lawsuit regarding the
survey response rate dictated by the 2014 rule. But that policy debate is irrelevant to the IQA. Thus, the
Department’s violation remains.

 NPRM STATEMENT                         IQA VIOLATION                       DEPARTMENT RESPONSE
 “We believe that the analysis and      1. Fails to draw upon peer-         “[T]he Department is referring to a
 assumptions with respect to earnings      reviewed, scientific evidence-   claim made in the 2014 Rule that
 underlying the GE regulations are         based research                   graduates of many GE programs
 flawed.”69                             2. Fails to confirm and document    were earning less than those of the
                                           the reliability of the data      average high school dropouts. Upon
                                                                            further review of the Department of
                                                                            Labor data used to make this claim,
                                                                            the Department has determined that
                                                                            the claim was inaccurate. First, the
                                                                            Department did not differentiate
                                                                            between program completers and
                                                                            program drop-outs in calculating
                                                                            earnings outcomes. . . . In addition,
                                                                            the figure used to represent the
                                                                            earnings of high school dropouts
                                                                            was derived by multiplying a weekly
                                                                            earnings figure by 52. . . . However,
                                                                            the BLS report on Contingent
                                                                            Workers shows that individuals
                                                                            without a high school diploma are
                                                                            more likely . . . to have employment
                                                                            that is not expected to last or that is
                                                                            described as temporary. Therefore,
                                                                            [the Department’s prior estimate]
                                                                            inflate[d] the likely earnings of high
                                                                            school drop outs. [This inflated
                                                                            figure] was compared to SSA
                                                                            earnings data for GE program
                                                                            graduates that included individuals
                                                                            working full-time, part-time,

68     84 Fed. Reg. at 31,431.
69     83 Fed. Reg. at 40,175.
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 21 of 132
IQA Appeal
U.S. Department of Education
Page 20 of 21
July 31, 2019

                                                                                           individuals who are self-employed,
                                                                                           and those who may not report some
                                                                                           or all of their earned income. It is
                                                                                           illogical that students would earn less
                                                                                           after completing a postsecondary
                                                                                           program than they would have had
                                                                                           they not completed high school.”70

Basis for Appeal: The Department’s response is inadequate, incomplete, and in error. Initially, it claims
that the 2014 Gainful Employment rule erroneously lumped together completers and drop-outs to
determine the earnings of GE program graduates. A few sentences later, the Department states that the
earnings data was “for GE program graduates,” including those who had full-time or part-time jobs, were
self-employed, or underreported some or all of their income. The former would be an inaccurate claim in
need of correction. But from the Department’s reasoning, it is difficult to tell what actually took place with
the GE earning calculations. In addition, the Department claims that it should not have previously
determined the annual earnings of high school drop-outs by calculating their weekly earnings and
multiplying that number by fifty-two. It argues that these drop-outs are more likely to have temporary
employment. However, the Department cites a single source in support of this assertion that does not, in
fact, make that same claim. Instead, that non-peer-reviewed source concludes only that contingent workers
are twice as likely as noncontingent workers to have less than a high school diploma and more likely to work
part-time. In other words, the Department response is insufficient under the IQA.

 NPRM STATEMENT                               IQA VIOLATION                                DEPARTMENT RESPONSE
 “There are student costs and                 1. Fails to draw upon peer-                  None
 benefits associated with enrollment             reviewed, scientific evidence-
 in a program that would have                    based research
 otherwise lost eligibility to                2. Fails to identify data sources
 participate in the title IV, HEA             3. Fails to confirm and document
 programs under the GE regulations;              the reliability of the data
 however, the actual outcome for
 students enrolled in failing or zone
 programs under the GE regulations
 is unknown.”71

Basis for Appeal: The Department’s response is inadequate and incomplete because it did not include a
response to this specific IQA violation.

                                                        *         *        *

Pursuant to the ED Guidelines, this appeal must be subjected to an impartial review conducted by parties
other than those who prepared the Department’s initial response.72 While we await the Department’s final

70        84 Fed. Reg. at 31,432.
71        83 Fed. Reg. at 40,178.
72        All three versions of the guidelines make clear that “appeals are subjected to an impartial review that is conducted by
parties other than those who prepared the Department’s decision.” See, e.g., Ex. A at 15. In considering prior appeals, the
Department has convened a review panel “made up of parties other than those who reviewed” or responded to the original
                 Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 22 of 132
IQA Appeal
U.S. Department of Education
Page 21 of 21
July 31, 2019

response, we reiterate our request that the Department rescind the NPRM and its corresponding final rule
immediately and, if the Department desires, correct and reissue the NPRM with information that complies
with the IQA. The Department should then reopen the public comment period.

If you would like to speak with us, or have any questions regarding this submission, please contact Student
Defense’s Counsel, Robyn Bitner, at robyn@nsldn.org.

                                                       Sincerely,


                                                       Student Defense




petition. See, e.g., Letter from Winona H. Varnon, Principal Deputy Assistant Sec’y for Mgmt., U.S. Dep’t of Educ., to Michael D.
Hays & Jonathan C. Glass, Dow Lohnes (June 1, 2011), https://www2.ed.gov/policy/gen/guid/iq/2011/dowlohnes-
response.pdf. We expect the Department to follow similar procedures here.
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 23 of 132




                 U.S. Department of Education
             Interim Information Quality Guidelines
                                         Introduction
Section 515 of the Treasury and General Government Appropriations Act for Fiscal Year 2001
(Public Law 106-554) directed the U.S. Office of Management and Budget (OMB) to issue
government-wide guidelines that “provide policy and procedural guidance to Federal agencies
for ensuring and maximizing the quality, objectivity, utility, and integrity of information
(including statistical information) disseminated by Federal agencies.” Information, as defined by
OMB, includes any communication or representation of knowledge, such as facts or data, in any
medium or form, including textual, numerical, graphic, cartographic, narrative, or audiovisual
forms. Dissemination refers to any distribution of information to the public that is initiated or
sponsored by a federal agency. (OMB, Guidelines for Ensuring and Maximizing the Quality,
Objectivity, Utility, and Integrity of Information Disseminated by Federal Agencies, February 22,
2002, 67 FR 8452-8460).

In summary, OMB’s guidelines, issued on February 22, 2002, direct agencies to:

       •   Develop and implement their own agency-specific information quality guidelines by
           October 1, 2002;
       •   Adopt a basic standard of quality (including objectivity, utility, and integrity) as a
           performance goal and incorporate the standard into the agency’s operations;
       •   Develop a process for reviewing the quality of information to ensure quality before
           information is disseminated;
       •   Establish a process for affected persons to request correction of information that may
           not comply with OMB’s or the agency’s guidelines; and
       •   Report annually to the Director of OMB, beginning January 1, 2004, the number and
           nature of complaints received by the agency regarding the agency’s compliance with
           its guidelines concerning the quality, objectivity, utility, and integrity of information,
           and how such complaints were resolved.

The U.S. Department of Education’s (the Department’s) guidelines were originally developed in
2002 at the direction of OMB. On April 24, 2019, OMB issued a Memorandum to the Heads of
Executive Departments and Agencies (M-19-15) to reinforce, clarify, and interpret agency
responsibilities with regard to responsibilities under the Information Quality Act. We are in the
process of revising these guidelines in accordance with OMB’s Memorandum M-19-15 and
commit to complying with each of the implementation updates, which are:

Implementation Update 1.1: Drawing on experience implementing the Guidelines, agencies
should revisit the parameters for identifying "influential information. "Agencies should provide
specific guidance to program managers for determining the amount and type of pre-
dissemination review necessary. Agencies should identify specific types of information the
agency produces that are "influential" and should provide a rigorous process for determining
whether types of information not specifically listed by the guidelines qualify as "influential."
                                                                                                    Appeal,
                                                                                                     Ex. A
                                                  1
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 24 of 132




Implementation Update 1.2: When using scientific information, including third-party data or
models, to support their policies, agencies must ensure compliance with the requirements of
OMB's Information Quality Bulletin for Peer Review.

Implementation Update 1.3: When conducting peer review, agencies should ensure reviewers
are asked to evaluate the objectivity of the underlying 4ata and the sensitivity of the agency's
conclusions to analytic assumptions.

Implementation Update 1.4: When influential information that has been peer reviewed changes
significantly (e.g., as a result of the peer reviewer comments, additional agency analysis, or
further consideration), the agency should conduct a second peer review.


Implementation Update 2.1: When an agency makes information originally collected or
developed by other Federal agencies available to the public in a cross-agency dissemination,
each agency is responsible for the quality of the information they contribute, and that
responsibility should be clearly communicated to the public.

Implementation Update 2.2: Agencies should provide the public with sufficient documentation
about each dataset released to allow data users to determine the fitness of the data for the purpose
for which third parties may consider using it. Robust practices may include developing a
standard template or framework that provides data users with the relevant information.
Safeguarding privacy and confidentiality is vital in the context of open data.


Implementation Update 2.3: Agencies should consider the potential for using existing data
sources from both inside and outside the agency for statistical and research purposes, while
protecting privacy and confidentiality.

Implementation Update 2.4: When designing or improving data collection systems,
Departments should actively solicit comment from their statistical, research, and evaluation
agencies about potential downstream uses. Agencies should describe such uses in the
Information Collection Request submitted to OMB for review under the PRA.

Implementation Update 2.5: If agencies are considering secondary analysis of data that
includes personally identifiable information, the agencies should coordinate with their Senior
Agency Official for Privacy to meet all privacy requirements and manage privacy risks.

Implementation Update 2. 6: Agencies should develop procedures for clearly documenting and
communicating the quality of administrative data that have the potential to be used for statistical
purposes.

Implementation Update 3.1: Consistent with the Office of Science and Technology Policy's
2010 Memorandum for the Heads of Executive Departments and Agencies: Scientific Integrity,
agencies should ensure that influential information is communicated transparently by including a
clear explication of underlying assumptions, accurate contextualization of uncertainties, and a
description of the probabilities associated with both optimistic and pessimistic projections,
including best-case and worst-case scenarios.
                                                                                                   Appeal,
                                                                                                    Ex. A
                                                 2
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 25 of 132


Implementation Update 3.2: When an agency has performed analysis using a specialized set of
computer code, the computer code used to process it should be made available to the public for
further analysis, if consistent with applicable law and policy.


Implementation Update 3.3: Agencies should ensure that when using non-government sources
to create influential information they communicate to the public sufficient information on the
characteristics of the data and analysis, including its scope (e.g., temporal or demographic),
generation protocols, and any other information necessary to allow-the public to reproduce the
agencies' conclusions.

Implementation Update 3.4: Agencies should prioritize increased access to the data and
analytic frameworks (e.g., models) used to generate influential information. All data disclosures
must be consistent with statutory, regulatory, and policy requirements for protections of privacy
and confidentiality, proprietary data, and confidential business information.

Implementation Update 3.5: Agencies should explore methods that provide wider access
to datasets while reducing the risk of disclosure of personally identifiable information. In
particular, tiered access offers promising ways to make data widely available while protecting
privacy. Implementation of such approaches must be consistent with principles for ethical
governance, which include employing sound data security practices, protecting individual
privacy, maintaining promised confidentiality, and ensuring appropriate access and use.


Implementation Update 4.1: Agencies should revise their procedures to reflect more realistic
timelines for RFCs. Revised procedures should, at minimum, provide that agencies will not take
more than 120 days to respond to an RFC without the concurrence of the party that requested the
request for correction.

Implementation Update 4.2: In its response to an RFC, agencies should not opine on the
requestor 's or the agency's policy position.

Implementation Update 4.3: The agency response should contain a point-by-point response to
any data quality arg11ments contained in the RFC and should refer to a peer review that
directly considered the issue being raised, if available.

Implementation Update 4.4: Agencies should share draft responses to RFCs and appeals with
OMB prior to release to the requestor for assessment of compliance with the above norms.

Implementation Update 4.5: To ensure the integrity of the appeals process, agencies should
ensure that those individuals reviewing and responding to the appeals request were not involved
in the review and initial response to the RFC.

                                        Background
Information quality is important to the Department of Education because educators, researchers,
policymakers, and the public use information that the Department disseminates for a variety of
purposes. Thus, it is important that the information the Department disseminates be accurate and
reliable.                                                                                      Appeal,
                                                                                                    Ex. A
                                                3
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 26 of 132




The Department’s Strategic Plan emphasizes the importance of information quality. For
example, goal four of the six strategic goals is to “Transform Education into an Evidence-based
Field.” Under this goal, the Department seeks “to ensure that research funded or published by the
Department is of the highest quality.” The Department places priority on ensuring “… that high-
quality research – whether or not it is funded by the Department – is synthesized, publicized, and
disseminated widely.”

The Department also relies on high quality information in the administration of its grant
programs. For example, Objective 1.1 under the Strategic Plan requires the Department to
“…link federal education funding to accountability for results.” Consequently, programs that
cannot demonstrate evidence of effectiveness will be candidates for reform or elimination. High
quality information is required to demonstrate evidence of effective programs. To make sound
decisions, the Department intends to accept and use only information that is accurate and
reliable.

To serve the public, the Department of Education prepares and disseminates information
products that describe the condition of American education and the Department’s policies,
programs, and services. The Department also disseminates profiles of the learner populations
served by Department programs, evaluations of Department programs, and research products
describing what works in American education. In addition, the Department reports statistical data
describing the educational achievement, attainment, and the demographic and socioeconomic
characteristics of America’s students; the characteristics of the education labor force in the
United States; the financing of education in the United States; and international comparisons of
education systems and their students. The Department disseminates most of its information
products in both printed and electronic formats, as well as in oral presentations. Many
information products are announced on the Department’s Web site (www.ed.gov), where they
can be accessed and downloaded.


                                    Purpose and Scope
Consistent with the guidance from OMB, the Department of Education’s Information Quality
Guidelines (Guidelines) described below reflect the Department’s policy and procedures for
reviewing and substantiating the quality of information it disseminates, (e.g., reports, studies, and
summaries), as well as provide an administrative mechanism allowing affected persons to seek
and obtain, where appropriate, correction of information not complying with the Guidelines.
These Guidelines, along with those issued by OMB, represent a performance goal for the
Department and are intended only to improve the internal management of the Department. They
do not create any private right of action to be used by any party against the government in a court
of law or in an administrative hearing.

The Guidelines are applicable to information that the Department of Education disseminates on
or after October 1, 2002, including the review of information to ensure quality before it is
disseminated to the public. Some previously released information products continue to be used
for decision-making or are relied upon by the Department and the public as official,
authoritative, government information; this information is, in effect, constantly being re-
disseminated and are thus subject to these Guidelines. Previously released information products
                                                                                                   Appeal,
                                                                                                    Ex. A
                                                 4
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 27 of 132


that do not meet these criteria are considered archived information and thus are not subject to
these Guidelines.

In addition, individual offices within the Department of Education may have more detailed
guidelines that are tailored to specific information needs. An example of program-specific
guidelines are the National Center for Education Statistics (NCES) Statistical Standards, which
may be accessed at the following url: http://nces.ed.gov/statprog/. Other individual offices
within the Department of Education also may develop guidelines tailored to their specific needs;
however, individual office guidelines would be consistent with the Department of Education
Guidelines described below.

Under these Guidelines, information disseminated by the Department of Education is divided
into four categories:

       •   General Information about Education Programs, such as fact sheets, descriptions of
           programs and services and guidance on who is eligible and how and where to apply
           for services or assistance. General information might also include public service
           reports on evaluations of specific programs and services, and descriptions of findings.
       •   Research Studies and Program Evaluation Information, such as detailed reports of
           research findings and methodologies and technical reports describing the procedures
           employed and the results of program evaluations.
       •   Administrative and Program Data, such as aggregates of records from schools,
           school districts, and states.
       •   Statistical Data, such as data collections of nonadministrative data and special
           purpose surveys that are designed to fill data gaps or information needs.

These Guidelines, however, do not govern all information of the Department, nor do they cover
all information disseminated by the Department. For example, the Guidelines generally do not
cover:

       •   Internal information such as employee records;
       •   Internal procedural, operational, or policy manuals prepared for the management and
           operations of the Department of Education that are not primarily intended for public
           dissemination;
       •   Information collected or developed by the Department that is not disseminated to the
           public, including documents intended only for inter-agency or intra-agency
           communications;
       •   Research findings and other information published by grantees, unless the
           Department –
           o Represents, uses, or relies upon the information as the official position of the
               Department, or in support of the official position of the Department;
           o Has authority to review and approve the information before release; or
           o Directs that the information be disseminated;
       •   Opinions that are clearly identified as such, and that do not represent facts or the
           agency’s views;
       •   Electronic links to information on other Web sites;
       •   Correspondence with individuals;

                                                                                                  Appeal,
                                                                                                   Ex. A
                                                 5
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 28 of 132


       •   Responses to requests for information under the Freedom of Information Act, the
           Federal Advisory Committee Act, and the Privacy Act;
       •   Press releases, unless they contain new substantive information that was not
           previously released;
       •   Congressional testimony that includes data that has previously been disseminated;
       •   Comments received from the public in response to Federal Register notices;
       •   Distributions intended to be limited to subpoenas or adjudicative processes, i.e., the
           findings and determinations made in the course of adjudications;
       •   Information collected during the course of a Departmental investigation that is not
           intended to be disseminated to the public, e.g., data collected through resolution of an
           OCR or OIG investigation; and
       •   Archival records, including previously released information products that are not
           being relied upon, used for decision-making, or held out as authoritative data.

                                   Information Quality
These Guidelines assess information quality using three factors: utility, objectivity, and integrity.
These elements are intended to ensure that information the Department disseminates is useful,
accurate, reliable, unbiased, and secure. Department staff will treat information quality as
integral to the creation, collection, maintenance, and dissemination of information, and will
review products before they are disseminated to ensure that they are consistent with these
Guidelines. In particular, information products from the Department will follow the Guide to
Publishing at the U.S. Department of Education, and all clearance submissions under the
Paperwork Reduction Act will explain how the proposed collection of information will yield
high quality, objective, and useful data, consistent with OMB’s guidelines. Furthermore, the
Guidelines provide that the level of quality assurance for information must be tied to its level of
importance. Influential Information, that is information that will or does have a clear and
substantial impact on public policies or private sector decisions, must meet a higher level of
quality as described on page 9 of these Guidelines.

Utility
Utility refers to the usefulness of the information to its intended users. Utility is achieved by
staying informed of information needs and developing new products and services where
appropriate. To maximize the utility of influential information, care must be taken in the review
stage to ensure that the information can be clearly understood and, where appropriate and to the
extent practical, an external user of the information can reproduce the steps involved in
producing the information.

Ultimately, the Department intends to ensure that the information it disseminates meets the needs
of intended users. All information products should be grammatically correct and clearly written
in plain English. The target audience should be clearly identified, and the product should be
understandable to that audience.

To ensure the usefulness of Department products, all information products should provide
information that will help the Department fulfill its mission “to ensure equal access to education
and to promote educational excellence throughout the nation.” When appropriate, Department

                                                                                                   Appeal,
                                                                                                    Ex. A
                                                  6
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 29 of 132


products should include contact information for users who seek clarification or further
information, or who want to provide feedback.

In particular—
        • General Information should provide clear and readable descriptions of the
            Department’s programs and services and, where applicable, guidance and assistance,
            including who is eligible and how and where to apply for services or assistance. It
            also may include information pertaining to evaluations of specific programs and
            services, and descriptions of findings.
        • Research Studies and Program Evaluations should be designed and reviewed to fill
            the information needs that are identified through internal review, legislative
            mandates, or input from data users outside the Department.
        • Administrative and Program Data, e.g., aggregate data (or information) derived from
            records at the school, school district, and state levels, should be carefully described
            and documented in all reports and products released by the Department.
        • Statistical Data, e.g., data collections of non-administrative data and special purpose
            surveys should be designed to fill data gaps or information needs that are identified
            through internal review, legislative mandates, or input from data users outside the
            Department, and should be reviewed for how well they fulfill that purpose.

The usefulness of information the Department disseminates will be evaluated from the
perspective of the Department, educators, education researchers, policymakers, and the public.
The Department relies upon internal reviews and analyses, along with feedback from advisory
committees, educators, education researchers, policymakers, and the public to achieve this.
Consistent with OMB’s guidance, the Department’s goal is to maximize the usefulness of the
information and minimize the cost to the government and the public. When disseminating its
information products, the Department will utilize varied dissemination channels so that the
public, education researchers, and policymakers can locate Department information in an
equitable and timely fashion.

Objectivity
Objectivity refers to the accuracy, reliability, and unbiased nature of information. It is achieved
by using reliable information sources and appropriate techniques to prepare information
products. Objectivity involves both the content and the presentation of the information. Content
should be complete, include documentation of the source of any information used, as well as,
when appropriate, a description of the sources of any errors in the data that may affect the
quality of the information product. The presentation of the information should be clear and in a
proper context so that users can easily understand its meaning.

The Department strives to present information to the public in an accurate, clear, complete, and
unbiased manner. In keeping with the OMB Information Quality Guidelines, all information
products should undergo editorial and technical peer review to assist the Department in meeting
this performance goal.

General Information
Department of Education information products should be appropriate for the target audience.
Each product should:
                                                                                                 Appeal,
                                                                                                  Ex. A
                                                 7
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 30 of 132




1. Clearly state the goals or purpose of the information product;
2. Include an unbiased presentation of the topic in question;
3. If applicable, draw upon peer-reviewed, scientific evidence-based research that is
   appropriately documented;
4. Clearly identify data sources, if applicable; and
5. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included.


Research and Evaluation Information
Department of Education research and evaluation information products should, at a minimum:

1. Clearly state the goals or purpose of the topic in question;
2. Pose the research or evaluation question in a balanced and unbiased manner;
3. Provide an unbiased test of the question;
4. Have a research study approach or data collection technique that is well thought out,
   designed to use state of the art methodologies in the data collection, and be clearly described
   in the study documentation;
5. Present conclusions that are strongly supported by the data;
6. Clearly identify data sources, if applicable;
7. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included; and
8. Undergo peer review.


Department of Education research and evaluation information products documenting cause and
effect relationships or evidence of effectiveness should meet the quality standards that will be
developed as part of the What Works Clearinghouse.

Administrative and Program Data
The Department of Education reports data that rely upon information provided by third parties.
These data draw upon aggregates from student record systems or other administrative data (e.g.,
universe studies, including censuses, and other reports based on aggregate administrative data).
These data rely upon information provided by third parties. Because of this, the Department does
not have full control over the quality of the reported data; the Department intends to, however,
identify the source of the information and any shortcomings or limitations of the data if we rely
upon it for decision-making purposes. This will facilitate the public’s understanding of the
strengths and potential weaknesses of these data. Furthermore, as an additional assurance of
quality, these data should meet the criteria that are being developed as part of an ongoing
Department-wide data standardization and coordination initiative. At a minimum, these standards
will require the following:

1. In formulating a data collection plan the goals of the study should be clearly described;

                                                                                                   Appeal,
                                                                                                    Ex. A
                                                   8
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 31 of 132


2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection, and should be clearly
   described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for responding institutions;
5. The source of research information or data should be reliable. Data should be collected with
   survey instruments that have been properly developed and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure the respondents are representative of the population;
7. When applicable, care should be taken to ensure the confidentiality of personally identifiable
   data, as required by law, during the collection, processing, and analysis of the data;
8. Upon completion of the work, the findings and data should be processed in a manner
   sufficient to ensure that the data are edited to help ensure that the data are accurate and
   reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;
11. All work should be conducted and released in a timely manner;
12. Reports using these data should identify the source(s) of the information, including a citation.
    Reports should also include:
       a) The reason the information is provided, its potential uses, and cautions as to
          inappropriate extractions or conclusions.
       b) Descriptions of any statistical techniques or mathematical operations applied to the
          data.
       c) The identification of other possible sources of potentially corroborating or conflicting
          information; and
13. Prior to dissemination, all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity.


Statistical Data
Department of Education reports and data collections that draw upon sample survey data should
be clearly written, and should follow these Guidelines:

1. In formulating a data collection plan, the goals of the study should be clearly described;
                                                                                                  Appeal,
                                                                                                   Ex. A
                                                  9
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 32 of 132


2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection and should also be
   clearly described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for study participants;
5. The source of data should be reliable. The sample should be drawn from a complete list of
   items to be tested or evaluated, and the appropriate respondents should be identified,
   correctly sampled, and queried with survey instruments that have been properly developed
   and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure that the respondents are a representative sample;
7. Care should be taken to ensure the confidentiality of personally identifiable data, as required
   by law, during research/data collection, processing, and analysis of the resulting data;
8. Upon completion of the work, the data should be processed in a manner sufficient to ensure
   that the data are cleaned and edited to help ensure that the data are accurate and reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. Data should be capable of being reproduced or replicated based on information included in
    the documentation, such as:
       a) The source(s) of the information;
       b) The date the information was current;
       c) Any known limitations on the information;
       d) The reason that the information is provided;
       e) Descriptions of any statistical techniques or mathematical operations applied to
          source data; and
       f) Identification of other sources of potentially corroborating or conflicting information.

11. If secondary analysis of data is employed, the source should be acknowledged, the reliability
    of the data should be confirmed and documented, and any shortcomings or explicit errors
    should be acknowledged (e.g., the representativeness of the data, measurement error, data
    preparation error, processing error, sampling errors, and nonresponse errors);
12. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;


                                                                                                  Appeal,
                                                                                                   Ex. A
                                                10
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 33 of 132


13. Reports should include the reason the information is provided, its potential uses, and cautions
    as to inappropriate extractions or conclusions, and the identification of other sources of
    potentially corroborating or conflicting information;
14. Descriptions of the data and all analytical work should be reported in sufficient detail to
    ensure that the findings could be reproduced using the same data and methods of analysis;
    this includes the preservation of the data set used to produce the work;
15. Prior to dissemination all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity. Qualified technical staff and peers both
    inside and outside the Department should do the technical review;
16. All work should be conducted and released in a timely manner; and
17. There should be established procedures to correct any identified errors. These procedures
    may include the publication of errata sheets, revised publications, or Web postings.

Integrity
Integrity refers to the security or protection of information from unauthorized access or revision.
Integrity ensures that the information is not compromised through corruption or falsification.

The Department strives to protect the information it collects, uses, and disseminates to the public
from unauthorized disclosure, alteration, loss, or destruction. Statutory and administrative
guidelines to protect the integrity of Department information include the following:

       •    Privacy Act;
       •    Freedom of Information Act;
       •    OMB Circulars A-123, A-127, and A-130;
       •    Federal Policy for the Protection of Human Subjects;
       •    Family Educational Rights and Privacy Act;
       •    Computer Security Act of 1987;
       •    Government Information Security Reform Act; and
       •    National Education Statistics Act, as amended by the USA Patriot Act.

Under the Privacy Act, the Department safeguards personally identifiable information that it
gathers and maintains about individuals in a system of records. The Department is also highly
protective of administrative records and sample survey data that include personally identifiable
information, especially survey data that are collected under pledges of confidentiality.

Under the Computer Security Act of 1987, the Department of Education has identified all federal
computer systems that contain sensitive information and has implemented security plans to
protect these systems, so as to protect sensitive information against loss, misuse, disclosure or
modification. In this context, sensitive information includes data covered under the Privacy Act
and information that could affect the conduct of federal programs.

Influential Information
Government information that is particularly influential needs to meet higher quality standards,
and in particular must be reproducible. Per the OMB guidelines, information is designated as
influential if the Department determines that the information is reasonably likely to have a clear
                                                                                                   Appeal,
                                                                                                    Ex. A
                                                11
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 34 of 132


and substantial impact on public policies or private sector decisions if disseminated. Scientific,
financial, and statistical information all may be considered influential. Individual programs
within the Department of Education may designate certain classes of scientific, financial, and
statistical information as influential.

For example, institutional data on the total number of student borrowers who enter repayment on
Stafford loans during a specific fiscal year, and related data on the subset of students who default
before the end of the next fiscal year are used in the calculation of cohort loan default rates of
Stafford loan borrowers at each postsecondary institution. These default rates are compared to
established thresholds for high and low default rates, resulting in sanctions for institutions with
high default rates and reduced administrative burden for institutions with low default rates.
Given this use, these data and the calculations used in computing the rates and in setting the
thresholds are influential. Similarly, the data and formulas used in determining program
allocation of funds in areas such as special education, adult education, and Title I are influential.

As specified in the OMB guidelines, influential information must be accompanied by supporting
documentation that allows an external user to understand clearly the information and be able to
reproduce it, or understand the steps involved in producing it. With respect to original and
supporting data related thereto, the Department will assure reproducibility for such data
according to commonly accepted scientific, financial, or statistical standards for that type of data,
taking into account any ethical and confidentiality constraints. In the case of influential analytic
results, the mathematical and statistical processes used to produce the report must be described in
sufficient detail to allow an independent analyst to substantially reproduce the findings using the
original data and identical methods. In situations where the public cannot access the data and
methods due to other compelling interests such as privacy, intellectual property or other
confidentiality protections, the Department will apply especially rigorous robustness checks to
analytic results and document what checks were undertaken.

                Information Correction Requests and Appeals
Effective October 1, 2002, the Department of Education will allow any affected person to request
the correction of information the Department disseminates that does not comply with applicable
OMB and Department of Education information quality guidelines. An affected person is an
individual or an entity that may use, benefit or be harmed by the disseminated information at
issue.

Most Department information products include the names of knowledgeable staff that can assist
users in understanding the information presented, and in determining whether there is an error
that warrants action using the correction process described in this section. Users of the
Department’s information should consult with the contact person listed in the product before
filing a formal request for correction.

Information Correction Requests
In the Department of Education’s correction request process, the burden of proof rests with the
requester. An affected person who believes that information the Department disseminates does
not adhere to the information quality guidelines of OMB or the Department, or an office of the
Department that has issued program-specific guidelines, and who would like to request
correction of specific information, needs to provide the following information:
                                                                                                     Appeal,
                                                                                                      Ex. A
                                                 12
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 35 of 132



       •   Identification of the requester (i.e., name, mailing address, telephone number, and
           organizational affiliation, if any);
       •   A detailed description of the information that the requester believes does not comply
           with the Department’s or OMB’s guidelines, including the exact name of the data
           collection or report, the disseminating office and author, if known, and a description
           of the specific item in question;
       •   Potential impacts on the requester from the information identified for correction (i.e.,
           describe the requestor’s interest in the information and how the requestor is affected
           by the information in question); and
       •   An explanation of the reason(s) that the information should be corrected (i.e.,
           describe clearly and specifically the elements of the information quality guidelines
           that were not followed).

This information should be provided to the Branch Chief for the Information Management
Branch, Office of the Chief Information Officer at the following address:

                       Branch Chief, Information Management Branch
                       Office of the Chief Information Officer
                       U.S. Department of Education
                       550 12th Street, SW
                       PCP Room 9175
                       Washington, DC 20202
                       ATTN: Information Quality Request


Alternatively, requesters may submit e-mail requests to the following address:
“ofoinformationquality@ed.gov.” Requesters should indicate that they are submitting an
Information Quality Request in the subject line of the e-mail.

Review
The Branch Chief for the Information Management Branch will review the request and
determine whether it contains all the information required for a complaint. If the request is
unclear or incomplete, the Department will seek clarification from the requester.

If the request is clear and complete, the Branch Chief will forward it to the appropriate program
office(s) for a response to the requester. The responsible office(s) will determine whether a
correction is warranted, and if so, what corrective action it will take. Any corrective action will
be determined based on the nature and timeliness of the information involved, as well as the
significance of the error on the use of the information, the magnitude of the error, and the cost of
undertaking a correction.

Comments about information on which the Department has sought public comment, such as
rulemaking or studies cited in a rulemaking, will be responded to through the public comment
process, or through an individual response if there was no published process for responding to all
comments. The Department may choose to provide an earlier response, if doing so is
appropriate, and will not delay issuance of the final action in the matter.
                                                                                                  Appeal,
                                                                                                   Ex. A
                                                 13
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 36 of 132


The Department is not required to change the content or status of information simply based on
the receipt of a request for correction. The Department may reject a request that appears to be
made in bad faith or without justification, and is only required to undertake the degree of
correction that is appropriate for the nature and timeliness of the information involved. In
addition, the Department need not respond substantively to requests that concern information not
covered by the information quality guidelines.




Response
The Department will respond to all requests for correction within 120 calendar days of the
Branch Chief’s receipt of the request, including requests that the Department elects not to
process further. For requests that merit review –

       •   If the request is clear and complete, the Department’s response will explain the
           findings of the review, or will inform the requester if more time is needed to complete
           the review, the reason(s) for the additional time, and an estimate of the time it will
           take to respond. The appropriate program office will be responsible for determining
           what action is necessary and, if an error was made, it will determine the appropriate
           level of correction.

       •   If the request is incomplete or unclear, the Branch Chief will seek clarification from
           the requester. In the case of an unclear or incomplete request, the requester may
           submit additional clarifying information if he or she so chooses. However, the
           deadline for the Department’s review and response will be based upon the date the
           clarifying information is received.

Once a decision is made, the response will explain to the requester that he or she has a right to
appeal the decision. Copies of all Department correspondence related to Information Quality
Requests will be maintained by the Branch Chief.

Appeals
If a requester is not satisfied with the Department’s decision on the request (including the
corrective action, if any), he or she may appeal to the Department’s Chief Information Officer
within thirty (30) calendar days of receipt of the Department’s decision. This administrative
appeal must include a copy of the initial request, a copy of the Department’s decision, and a
letter explaining why he or she believes the Department’s decision was inadequate, incomplete,
or in error.

This appeal information should be provided to the Department’s Chief Information Officer at the
following address:

Chief Information Officer
U.S. Department of Education
550 12th Street, SW
                                                                                                    Appeal,
                                                                                                     Ex. A
                                                 14
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 37 of 132


PCP, Room 9112
Washington, DC 20202
ATTN: Information Quality Appeal
Alternatively, requesters may submit an appeal by e-mail to the following address:
“OFOInformationQualityAppeal@ed.gov.”

Requesters should indicate that they are submitting an Information Quality Appeal in the subject
line of the e-mail. Such e-mail requests must include all of the information specified for an
appeal submitted by regular mail.

The Department will ensure that all appeals are subjected to an impartial review that is
conducted by parties other than those who prepared the Department’s decision. The Department
will respond to all appeals within 120 calendar days of the Chief Information Officer’s receipt of
the appeal, or will inform the requester if more time is needed to complete the review of the
appeal, and the reason(s) for the additional time.




                                                                                                Appeal,
                                                                                                 Ex. A
                                               15
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 38 of 132




                                                September 5, 2018

VIA ELECTRONIC MAIL
Director, Information Collection Clearance Division
Office of the Chief Privacy Officer
Office of Management
U.S. Department of Education
400 Maryland Avenue S.W.
LBJ, Mailstop L-OM-2-2E319
Washington, D.C. 20202
OMInformationQuality@ed.gov

Principal Deputy Assistant Secretary Office of Management
U.S. Department of Education
400 Maryland Avenue S.W.
LBJ, Room 2W311
Washington, D.C. 20202
OMInformationQualityRequests@ed.gov

         ATTN: Information Quality Request

To whom it may concern:

This is a Petition for Correction and Disclosure (“Petition”) in accordance with the Information
Quality Act (“IQA”), the information and quality guidelines issued by the Office of Management
and Budget (“OMB”), and the IQA Guidelines1 issued by the U.S. Department of Education (the
“Department”).2

This Petition focuses on the Department’s recent publication of a Notice of Proposed Rulemaking
(“NPRM”) that proposes to “rescind” the Department’s Gainful Employment regulation.3 The
NPRM includes an abundance of factual claims without disclosing the underlying sources or
methodologies, a clear failure to comply with the IQA. Where the NPRM does cite sources, it still
violates the IQA by repeatedly stating conclusions that are not clearly supported by the evidence.
These failures render meaningless the entire purpose of the public comment period—i.e. , to allow
the Department to properly determine how to ensure that certain institutions of higher education—
as a condition of their eligibility to receive Title IV, Higher Education Act (“HEA”) program

1        See Exh. A (U.S. Dep’t of Educ., “Information Quality Guidelines” (2002), available at:
https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf) (hereinafter the “ED Guidelines”)).
2        The ED Guidelines do not provide clear instructions on how to submit this sort of petition. In the PDF
version of the ED Guidelines (https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf), the Department instructs
the public to submit IQA correction requests to the Principal Deputy Assistant for Management. In the non-PDF
version (https://www2.ed.gov/policy/gen/guid/iq/iqg_5a.html), the Department instructs the public to submit IQA
correction requests to the Director, Information Collection Clearance Division. Out of an abundance of caution, we are
providing it to both recipients.
3        83 Fed. Reg. 40,167 (Aug. 14, 2018).


                                                                                                                    Appeal,
                                                                                                                     Ex. B
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 39 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 2 of 14
September 5, 2018

funds—prepare students for gainful employment in a recognized occupation. As a result, potential
commenters, including NSLDN,4 will not be able to provide effective feedback on the Department’s
proposed rescission.

Because NSLDN stands to suffer harm from the continued dissemination of this information, it is
an “affected person” under the IQA and may, therefore, submit this Petition. Although the ED
Guidelines do not define “affected,”5 NSLDN will be harmed by the disseminated information,
particularly because it uses the published information for a variety of purposes. Not only does
NSLDN intend to submit written comments in response to the NPRM, but also NSLDN actively
studies, researches, and proposes student-focused policies at the state and local level. By
disseminating information that fails to meet the basic standards of the IQA, the Department is
infringing upon NSLDN’s significant interest in ensuring that the Department relies upon and
publishes only accurate and reliable data in its communications with the public.

Given the current inaccuracies in the Department’s NPRM on Gainful Employment, NSLDN
requests that the Department rescind this NPRM immediately and, if the Department desires,
correct and reissue it with information that complies with the IQA.

    1. Background on the 2014 Gainful Employment Regulation

Finalized in 2014, the Gainful Employment regulation was expressly “intended to address growing
concerns about educational programs” that “are required by statute to prepare students for gainful
employment in a recognized occupation . . .[,] but instead are leaving students with unaffordable
levels of loan debt in relation to their earnings.”6 More specifically, the Department was concerned
that covered “gainful employment programs”—also known as “GE programs”—“[d]o not train
students in the skills they need to obtain jobs in the occupation for which the program purports to
provide training.”7 The Department also worried that these programs “experience a high number of
withdrawals or ‘churn’ because relatively large numbers of students enroll, but few, or none,
complete the program, which can often lead to default.”8 In other words, the Gainful Employment
regulation aimed to crack down on GE programs that were both ineffective and expensive, often
leaving students with debts that they could never hope to repay.

Motivated by these concerns, the Department established a regulatory framework with two key
components: accountability and transparency. The “accountability framework” defined “what it
means to prepare students for gainful employment in a recognized occupation by establishing

4         NSLDN is a non-profit, nonpartisan organization that works, through litigation and advocacy, to advance
students’ rights to educational opportunity and to ensure that higher education provides a launching point for economic
mobility.
5         See generally U.S. Dep’t of Educ., “Information Quality Guidelines” (2002), available at:
https://www2.ed.gov/policy/gen/guid/iq/infoqualguide.pdf.
6         79 Fed. Reg. 64,890 (Oct. 31, 2014).
7         Id.
8         Id.


                                                                                                                     Appeal,
                                                                                                                      Ex. B
             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 40 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 3 of 14
September 5, 2018

measures by which the Department will evaluate whether a GE program remains eligible” to receive
federal student aid funds.9 The “transparency framework” aimed to “increase the quality and
availability of information about the outcomes of students enrolled in GE programs” based on the
assumption that “[b]etter outcomes information will benefit . . . [s]tudents, prospective students, and
their families, as they make critical decisions about their educational investments,”10 as well as the
public, taxpayers, the government, and institutions of higher education.11

The Department relied upon extensive peer-reviewed, statistical information to inform its design of
the 2014 Gainful Employment rule. For example, the Department provided data on the high tuition
costs, poor outcomes, and deceptive practices at some institutions in the for-profit sector to
illustrate why its concern with GE programs at those institutions in particular was justified, rather
than biased.12 In addition, the Department relied upon multiple studies and authorities to set the
D/E rates measures at twenty percent for discretionary income and eight percent for annual
earnings.13 Finally, the Department conducted its own regression analyses to explore the influence
of demographic factors—such as socioeconomic status, race and ethnicity, gender, marital status,
and family history of pursuing higher education—on annual earnings.14 These analyses showed that
student demographics were “not strong predictors” of which programs would pass or fail the D/E
rates measures.15 Because of this reliance on peer-reviewed, scientific evidence-based research, the
Department easily met its obligations under the IQA.

In addition, the Department met its obligations to engage in reasoned decision-making under the
Administrative Procedure Act (“APA”). Shortly after the promulgation of the 2014 Gainful
Employment rule, two separate lawsuits attacked the rule’s validity. Ultimately, both federal district
courts that presided over these lawsuits, as well as the United States Court of Appeals for the D.C.
Circuit that heard one of the lawsuits on appeal, upheld the Gainful Employment regulation in its
entirety.16




9         79 Fed. Reg. at 64,890.
10        Id. at 64,890.
11        Id.
12        79 Fed. Reg. at 64,904-08.
13        Id. at 64,919-22.
14        Id. at 64,910, 65,037-74.
15        Id. at 64,910.
16        See, e.g., Ass'n of Private Sector Coll. & Univ. v. Duncan, 110 F. Supp. 3d 176 (D.D.C. 2015), aff'd, 640 F. App'x 5
(D.C. Cir. 2016); Ass'n of Proprietary Colleges v. Duncan, 107 F. Supp. 3d 332, 341 (S.D.N.Y. 2015). Two years later,
however, in June 2017, a federal judge granted narrow relief to a trade association for cosmetology schools, which
argued that the GE rule was arbitrarily applied to cosmetology school graduates because those graduates tended to
underreport their income earned from tips. Although the judge narrowly tailored the decision to members of the
association only so as to avoid “upending the entire GE regulatory scheme,” Am. Ass'n of Cosmetology Sch. v. DeVos, 258
F. Supp. 3d 50 (D.D.C. 2017), the Department later cited this decision to justify delaying enforcement of the entire
Gainful Employment regulation, see 82 Fed. Reg. 39,362 (Aug. 18, 2017). That delay is currently being challenged by a
group of state Attorneys General. See State of Maryland v. Dep’t of Educ., No. 1:17-cv-0239 (D.D.C. 2017).


                                                                                                                             Appeal,
                                                                                                                              Ex. B
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 41 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 4 of 14
September 5, 2018

The NPRM stands in stark contrast to the Department’s earlier rulemaking efforts, however. As
explained further below, the Department’s proposed rescission of the 2014 rule relies upon
inaccurate, misleading, and unsourced information in violation of the IQA.

     2. Grounds for Disclosure and Correction under the IQA

The IQA and its implementing guidelines require that information disseminated to the public by
federal agencies be accurate, reliable, and unbiased. Indeed, the IQA—passed by Congress in
2001—directed the OMB to require that each applicable federal agency “issue guidelines ensuring
and maximizing the quality, objectivity, utility, and integrity of information (including statistical
information)” that the agency disseminated.17 In response to the statute, OMB issued final
guidelines implementing the IQA and requiring agencies to publish their own guidelines no later
than October 1, 2002.18

Similar to OMB’s Guidelines, the ED Guidelines apply to “information,” i.e., “any communication
or representation of knowledge, such as facts or data, in any medium or form” that is
“disseminat[ed]” to the public.19 Exh. A at 1 (emphasis added). The ED Guidelines affirm that,
“[t]o make sound decisions, the Department intends to accept and use only information that is
accurate and reliable.” Exh A at 2. Furthermore, the ED Guidelines make clear that it is similarly
“important that the information the Department [itself] disseminates be accurate and reliable.” Id. at
1.

The Department uses three factors to assess the quality of information it disseminates: “utility,
objectivity, and integrity.” Exh. A at 4. As relevant here, the ED Guidelines define objectivity as
follows:

                  Objectivity refers to the accuracy, reliability, and unbiased nature of
                  information. It is achieved by using reliable information sources and
                  appropriate techniques to prepare information products. Objectivity
                  involves both the content and the presentation of the information.
                  Content should be complete, include documentation of the source of
                  any information used, as well as, when appropriate, a description of
                  the sources of any errors in the data that may affect the quality of the
                  information product.

Id. at 5 (emphasis removed). The ED Guidelines then go on to list what each dissemination of
general information should include in order to be considered “objective,” such as:

     •   “[D]raw[ing] upon peer-reviewed, scientific evidence-based research that is appropriately
         documented;”

17      Consolidated Appropriations Act, Pub. L. No. 106-554, § 515(a), 114 Stat. 2763 (2001).
18      67 Fed. Reg. 8,452 (Feb. 22, 2002).
19      See also 67 Fed. Reg. at 8,453 (establishing that “information” means “any communication or representation of
knowledge such as facts or data”).

                                                                                                                    Appeal,
                                                                                                                     Ex. B
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 42 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 5 of 14
September 5, 2018

     •      “Clearly identify[ing] data sources;” [and]
     •      “Confirm[ing] and document[ing] the reliability of the data, and acknowledg[ing] any
            shortcoming or explicit errors in any data that is included.”

Id. at 5. Additionally, the ED Guidelines state that, to be considered “objective,” each dissemination
of research and evaluation information should:

     •      “Have a research study approach or data collection technique that is well thought out,
            designed to use state of the art methodologies in the data collection, and be clearly
            described;”
     •      Present conclusions that are strongly supported by the data;” [and]
     •      “Undergo peer review.”

Id. at 6.

Beyond objectivity, the Department has also imposed heightened requirements for information
quality when that information is deemed “particularly influential.” See Exh. A at 9 (“Government
information that is particularly influential needs to meet higher quality standards, and in particular
must be reproducible.”). Per the ED Guidelines, information is “influential” if the Department
determines “that the information is reasonably likely to have a clear and substantial impact on public
policies or private sector decisions if disseminated.” Id. In the instant case, the Department has
already determined that the NPRM’s proposed rescission constitutes an “economically significant
regulatory action” under Executive Order 12,866.20 Thus, the information contained in the NPRM
is “influential.” Pursuant to the ED Guidelines, then, that information “must be accompanied by
supporting documentation that allows an external user to understand clearly the information and be
able to reproduce it, or understand the steps involved in producing it.” Exh. A at 10.

Despite the clear standards set forth in both the ED Guidelines and the IQA, the Department’s
NPRM is filled with examples of information that are not supported by sources, do not stand for
the proposition cited, fail to explain the methodology used, or otherwise are not “accompanied by
information that allows an external user to understand clearly the information and be able to
reproduce it, or understand the steps involved in producing it.”

     3. Specific IQA Violations

The chart below provides a specific description of information disseminated in the NPRM that
violates the IQA, as well as the basis for each IQA violation, including, where appropriate, an
explanation of why a particular statement contains inaccurate, unreliable, or misleading information.

 NPRM STATEMENT                                        IQA VIOLATION
 “The first D/E rates were published in 2017,          1. Fails to clearly describe the research study
 and the Department’s analysis of those rates             approach or data collection technique

20          See 83 Fed. Reg. at 40,177.

                                                                                                         Appeal,
                                                                                                          Ex. B
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 43 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 6 of 14
September 5, 2018

 raises concerns about the validity of the metric,2. Fails to clearly identify data sources
 and how it affects opportunities for Americans   3. Fails to confirm and document the
 to prepare for high-demand occupations in the       reliability of the data and acknowledge any
 healthcare, hospitality, and personal services      shortcomings or explicit errors
 industries, among others.”21                     4. Fails to undergo peer review
                                                  5. Fails to “be accompanied by supporting
                                                     documentation that allows an external user
                                                     to understand clearly the information and
                                                     be able to reproduce it, or understand the
                                                     steps involved in producing it”
 “In promulgating the 2011 and 2014               1. Fails to present conclusions that are
 regulations, the Department cited as                strongly supported by the data
 justification for the 8 percent D/E rates           a. This failure has been highlighted
 threshold a research paper published in 2006 by          recently by Sandy Baum, the co-author
 Baum and Schwartz that described the 8                   of the 2006 study cited by the
 percent threshold as a commonly used                     Department. In that post, Baum stated
 mortgage eligibility standard. However, the              that “the Department of Education has
 Baum & Schwartz paper makes clear that the 8             misrepresented my research, creating a
 percent mortgage eligibility standard ‘has no            misleading impression of evidence-
 particular merit or justification’ when proposed         based policymaking. The Department
 as a benchmark for manageable student loan               cites my work as evidence that the GE
 debt. . . . Upon further review, we believe that         standard is based on an inappropriate
 the recognition by Baum and Schwartz that the            metric, but the paper cited in fact
 8 percent mortgage eligibility standard ‘has no          presents evidence that would support
 particular merit or justification’ when proposed         making the GE rules stronger.”23
 as a benchmark for manageable student loan          b. Baum further asserts that “[the
 debt is more significant than the Department             Department is] correct that we were
 previously acknowledged and raises questions             skeptical of [the 8 percent] standard for
 about the reasonableness of the 8 percent                determining affordable payments for
 threshold as a critical, high-stakes test of             individual borrowers, but incorrect in
 purported program performance.”22                        using that skepticism to defend
                                                          repealing the rule. In fact, our
                                                          examination of a range of evidence
                                                          about reasonable debt burdens for
                                                          students would best be interpreted as
                                                          supporting a stricter standard.”24 That
                                                          is because Baum and her co-author’s

21        Id. at 40,171.
22        Id.
23        Sandy Baum, “DeVos Misrepresents the Evidence in Seeking Gainful Employment Deregulation,” Urban Wire:
Education and Training (Aug. 22, 2018), https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-
gainful-employment-deregulation.
24        Id.


                                                                                                              Appeal,
                                                                                                               Ex. B
             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 44 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 7 of 14
September 5, 2018

                                                                          “research set a guideline for a level of
                                                                          debt payments no individual
                                                                          student should exceed. Under GE, half
                                                                          of a program’s graduates could exceed
                                                                          this limit before sanctions would kick
                                                                          in.”25
                                                                     c. A complete copy of Baum’s blog post is
                                                                          attached hereto as Exhibit B.
 “Research published subsequent to the          1.                   Fails to identify data sources, including
 promulgation of the GE regulations adds to the                      whether it is peer-reviewed and scientific
 Department’s concern about the validity of                          evidence-based
 using D/E rates as to determine whether or not 2.                   Fails to confirm and document the
 a program should be allowed to continue to                          reliability of the data and acknowledge any
 participate in title IV programs.”26                                shortcomings or explicit errors
                                                3.                   Fails to “be accompanied by supporting
                                                                     documentation that allows an external user
                                                                     to understand clearly the information and
                                                                     be able to reproduce it, or understand the
                                                                     steps involved in producing it”
 “[T]he highest quality programs could fail the  1.                  Fails to identify data sources
 D/E rates measures simply because it costs      2.                  Fails to “be accompanied by supporting
 more to deliver the highest quality program and                     documentation that allows an external user
 as a result the debt level is higher.”27                            to understand clearly the information and
                                                                     be able to reproduce it, or understand the
                                                                     steps involved in producing it”
 “Other research findings suggest that D/E        1.                 Fails to draw upon peer-reviewed sources
 rates-based eligibility creates unnecessary      2.                 Fails to acknowledge any shortcomings or
 barriers for institutions or programs that serve                    explicit errors in the data
 larger proportions of women and minority         3.                 Fails to present conclusions that are
 students. Such research indicates that even                         strongly supported by the data
 with a college education, women and                                 a. Indeed, the source cited by the
 minorities, on average, earn less than white men                         Department does not draw this same
 who also have a college degree, and in many                              conclusion. For example, the cited
 cases, less than white men who do not have a                             table appears to relate to graduates of
 college degree.”28                                                       bachelor’s degree programs, and not gainful
                                                                          employment programs.
                                                                4.   Fails to “be accompanied by supporting
                                                                     documentation that allows an external user

25       Id.
26       83 Fed. Reg. at 40,171.
27       Id.
28       Id. (citing Jennifer Ma, Matea Pender, & Meredith Welch, “Education Pays 2016: The Benefits of Higher
Education for Individuals and Society,” CollegeBoard Trends in Higher Education Series Figure 2.4 (2016), available at:
https://trends.collegeboard.org/sites/default/files/education-pays-2016-full-report.pdf).

                                                                                                                          Appeal,
                                                                                                                           Ex. B
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 45 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 8 of 14
September 5, 2018

                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[D]ue to a number of concerns with the            1.   Fails to clearly describe the research study
 calculation and relevance of the debt level             approach
 included in the rates[,] we do not believe that    2.   Fails to identify data sources
 the D/E rates measure achieves a level of          3.   Fails to confirm and document the
 accuracy that it should alone determine whether         reliability of the data
 or not a program can participate in title IV       4.   Fails to undergo peer review
 programs.”29                                       5.   Fails to “be accompanied by supporting
                                                         documentation that allows an external user
                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[I]ncreased availability of [income-driven]       1.   Fails to rely upon peer-reviewed, scientific
 repayment plans with longer repayment                   evidence-based research
 timelines is inconsistent with the repayment       2.   Fails to identify data sources
 assumptions reflected in the shorter               3.   Fails to confirm and document the
 amortization periods used for the D/E rates             reliability of the data
 calculation in the GE regulations.”30              4.   Fails to “be accompanied by supporting
                                                         documentation that allows an external user
                                                         to understand clearly the information and
                                                         be able to reproduce it, or understand the
                                                         steps involved in producing it”
 “[A] program’s D/E rates can be negatively         1.   Fails to rely upon peer-reviewed, scientific
 affected by the fact that it enrolls a large            evidence-based research
 number of adult students who have higher           2.   Fails to identify data sources
 Federal borrowing limits, thus higher debt         3.   Fails to confirm and document the
 levels, and may be more likely than a                   reliability of the data
 traditionally aged student to seek part-time
 work after graduation in order to balance family
 and work responsibilities.”31
 “[I]t is the cost of administering the program     1. Fails to rely upon peer-reviewed, scientific
 that determines the cost of tuition and fees.”32      evidence-based research
                                                    2. Fails to identify data sources
                                                    3. Fails to confirm and document the
                                                       reliability of the data
                                                    4. Fails to “be accompanied by supporting
                                                       documentation that allows an external user
                                                       to understand clearly the information and

29     Id.
30     Id. at 40,172.
31     Id.
32     Id.

                                                                                                        Appeal,
                                                                                                         Ex. B
             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 46 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 9 of 14
September 5, 2018

                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Programs that serve large proportions of adult     1.   Fails to rely upon peer-reviewed, scientific
 learners may have very different outcomes                evidence-based research
 from those that serve large proportions of          2.   Fails to identify data sources
 traditionally aged learners.”33                     3.   Fails to confirm and document the
                                                          reliability of the data
                                                     4.   Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “[T]he first set of D/E rates, published in 2016, 1.     Fails to clearly describe the research study
 revealed that the D/E rates, and particularly            approach
 earnings, vary significantly from one             2.     Fails to confirm and document the
 occupation to the next, and across geographic            reliability of the data
 regions within a single occupation.”34            3.     Fails to undergo peer review
                                                   4.     Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Data discussed during the third session of the     1.   Fails to clearly describe the research study
 most recent negotiated rulemaking                        approach and data collection technique
 demonstrated that even a small change in            2.   Fails to identify data sources
 student loan interest rates could shift many        3.   Fails to confirm and document the
 programs from a ‘passing’ status to ‘failing,’ or        reliability of the data
 vice versa, even if nothing changed about the       4.   Fails to undergo peer review
 programs’ content or student outcomes.”35           5.   Fails to “be accompanied by supporting
                                                          documentation that allows an external user
                                                          to understand clearly the information and
                                                          be able to reproduce it, or understand the
                                                          steps involved in producing it”
 “Table 1—Number and Percentage of GE                1.   Fails to clearly describe the research study
 2015 Programs That Would Pass, Fail, or Fall             approach and data collection technique
 into the Zone Using Different Interest Rates”36     2.   Fails to identify data sources
                                                     3.   Fails to confirm and document the
                                                          reliability of the data
                                                     4.   Fails to undergo peer review


33     Id.
34     Id.
35     Id.
36     Id.

                                                                                                         Appeal,
                                                                                                          Ex. B
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 47 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 10 of 14
September 5, 2018

                                                    5. Fails to “be accompanied by supporting
                                                       documentation that allows an external user
                                                       to understand clearly the information and
                                                       be able to reproduce it, or understand the
                                                       steps involved in producing it”
 “[T]he Department now recognizes that              1. Fails to draw upon peer-reviewed, scientific
 assigning a 10-year amortization period to            evidence-based research
 graduates of certificate and associate degree
 programs for the purpose of calculating D/E
 rates creates is an unacceptable and unnecessary
 double standard since the REPAYE plan
 regulations promulgated in 2015 provide a 20-
 year amortization period for those same
 graduates.”37
 “There is significant variation in methodologies   1. Fails to clearly describe the research study
 used by institutions to determine and report in-      approach and data collection technique
 field job placement rates, which could mislead     2. Fails to clearly identify data source
 students into choosing a lower performing          3. Fails to “be accompanied by supporting
 program that simply appears to be higher              documentation that allows an external user
 performing because a less rigorous                    to understand clearly the information and
 methodology was employed to calculate in-field        be able to reproduce it, or understand the
 job placement rates.”38                               steps involved in producing it”
 “The Department also believes that it              1. Fails to draw upon peer-reviewed,
 underestimated the burden associated with             scientific-evidence based research
 distributing the disclosures directly to           2. Fails to confirm and document the
 prospective students. . . . A negotiator              reliability of the data
 representing financial aid officials confirmed
 our concerns, stating that large campuses, such
 as community colleges that serve tens of
 thousands of students and are in contact with
 many more prospective students, would not be
 able to, for example, distribute paper or
 electronic disclosures to all the prospective
 students in contact with the institution.”39
 “The Department believes that the best way to      1. Fails to draw upon peer-reviewed, scientific
 provide disclosures to students is through a          evidence-based research
 data tool that is populated with data that comes   2. Fails to identify data sources
 directly from the Department, and that allows          a. Specifically, in the 2014 rule, the
 prospective students to compare all institutions           Department stated that it “would

37     Id. at 40,172-73.
38     Id. at 40,173.
39     Id.


                                                                                                      Appeal,
                                                                                                       Ex. B
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 48 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 11 of 14
September 5, 2018

 through a single portal, ensuring that important                     conduct consumer testing” to
 consumer information is available to students                        determine how to make student
 while minimizing institutional burden.”40                            disclosures as meaningful as possible.41
                                                                      The NPRM fails to acknowledge
                                                                      whether such testing occurred,
                                                                      including the results of that testing.
                                                                      The NPRM also fails to state any other
                                                                      basis for the Department’s
                                                                      conclusions.
 “[T]he Department does not believe it is                     1. Fails to draw upon peer-reviewed, scientific
 appropriate to attach punitive actions to                       evidence-based research
 program-level outcomes published by some                     2. Fails to identify data sources
 programs but not others. In addition, the
 Department believes that it is more useful to
 students and parents to publish actual median
 earnings and debt data rather than to utilize a
 complicated equation to calculate D/E rates
 that students and parents may not understand
 and that cannot be directly compared with the
 debt and earnings outcomes published by non-
 GE programs.”42
 “The Department has reviewed additional                      1. Fails to identify data sources
 research findings, including those published by                 a. Specifically, the website cited by the
 the Department in follow-up to the Beginning                         Department links to the Beginning
 Postsecondary Survey of 1994, and determined                         Postsecondary Survey of 1994’s
 that student demographics and socioeconomic                          findings, and not the “additional
 status play a significant role in determining                        research” mentioned by the
 student outcomes.”43                                                 Department, including the
                                                                      Department’s own “follow-up.”
                                                              2. Fails to confirm and document the
                                                                 reliability of the data
                                                              3. Fails to “be accompanied by supporting
                                                                 documentation that allows an external user
                                                                 to understand clearly the information and


40        Id.
41        See, e.g., 34 C.F.R. §§ 668.410(a)(3), 668.412(a). See also 79 Fed. Reg. 64,890, 64,966 (Oct. 31, 2014) (“The
regulations include text for the student warnings. The Secretary will use consumer testing to inform any modifications
to the text that have the potential to improve the warning’s effectiveness. As a part of the consumer testing process, we
will seek input from a wide variety of sources[.]”); id. at 64,969 (noting that while “direct delivery” of warnings to
students “make it most likely that students receive . . . and review” the information, the Department would conduct
consumer testing regarding the “most effective delivery methods”).
42        83 Fed. Reg. at 40,174.
43        Id.


                                                                                                                       Appeal,
                                                                                                                        Ex. B
             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 49 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 12 of 14
September 5, 2018

                                                      be able to reproduce it, or understand the
                                                      steps involved in producing it”
 “The GE regulations failed to take into account 1. Fails to identify data sources
 the abundance of research that links student      2. Fails to confirm and document the
 outcomes with a variety of socioeconomic and         reliability of the data
                             44
 demographic risk factors.”
 “The GE regulations underestimated the cost       1. Fails to present conclusions that are
 of delivering a program and practices within         strongly supported by the data
 occupations that may skew reported earnings.         a. The Delisle and Cooper study cited by
 According to Delisle and Cooper, because                  the Department does not support its
 public institutions receive State and local               conclusion that the GE regulations
 taxpayer subsidies, ‘even if a for-profit                 “underestimated the cost of delivering a
 institution and a public institution have similar         program and practices within
 overall expenditures (costs) and graduate                 occupations that may skew reported
 earnings (returns on investment), the for-profit          earnings.”
 institution will be more likely to fail the GE    2. Fails to identify data sources
 rule, since more of its costs are reflected in
 student debt.’ Non-profit, private institutions
 also, in general, charge higher tuition and have
 students who take on additional debt, including
 enrolling in majors that yield societal benefits,
 but not wages commensurate with the cost of
 the institution.”45
 “In the case of cosmetology programs, State       1. Fails to identify data sources
 licensure requirements and the high costs of      2. Fails to confirm and document the
 delivering programs that require specialized         reliability of the data
 facilities and expensive consumable supplies
 may make these programs expensive to operate,
 which may be why many public institutions do
 not offer them. In addition, graduates of
 cosmetology programs generally must build up
 their businesses over time, even if they rent a
 chair or are hired to work in a busy salon.”46
 “[S]ince a great deal of cosmetology income       1. Fails to present conclusions that are
 comes from tips, which many individuals fail to      strongly supported by the data
 accurately report to the Internal Revenue            a. The IRS tax gap study cited by the
 Service, mean and median earnings figures                 Department does not support the
 produced by the Internal Revenue Service                  Department’s specific conclusions
 underrepresent the true earnings of many                  about cosmetology graduates. The

44     Id.
45     Id.
46     Id.


                                                                                                  Appeal,
                                                                                                   Ex. B
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 50 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 13 of 14
September 5, 2018

 workers in this field in a way that institutions            study is from 2012 and covers tax year
 cannot control.”47                                          2006 only.
                                                     2. Fails to confirm and document the
                                                        reliability of the data
 “While the GE regulations include an alternate 1. Fails to present conclusions that are
 earnings appeals process for programs to               strongly supported by the data
 collect data directly from graduates, the process      a. Despite asserting that the alternate
 for developing such an appeal has proven to be              appeals process is “time-consuming and
 more difficult to navigate than the Department              resource-intensive, with great variations
 originally planned. The Department has                      in the format and completeness of
 reviewed earnings appeal submissions for                    appeals packages,” the Department then
 completeness and considered response rates on               “estimates that it would take
 a case-by-case basis since the response rate                Department staff [only] 10 hours per
 threshold requirements were set aside in the                appeal to evaluate the information
 AACS litigation. Through this process, the                  submitted.”49
 Department has corroborated claims from             2. Fails to “be accompanied by supporting
 institutions that the survey response                  documentation that allows an external user
 requirements of the earnings appeals                   to understand clearly the information and
 methodology are burdensome given that                  be able to reproduce it, or understand the
 program graduates are not required to report           steps involved in producing it”
 their earnings to their institution or to the          a. Since March 2018, NSLDN has
 Department, and there is no mechanism in                    attempted to obtain copies of
 place for institutions to track students after they         institutions’ alternate earnings appeals.50
 complete the program. The process of                        To date, the Department has not
 Departmental review of individual appeals has               provided such information.
 been time-consuming and resource-intensive,
 with great variations in the format and
 completeness of appeals packages.48
 “We believe that the analysis and assumptions       1. Fails to draw upon peer-reviewed, scientific
 with respect to earnings underlying the GE             evidence-based research
 regulations are flawed.”51                          2. Fails to confirm and document the
                                                        reliability of the data
 “There are student costs and benefits               1. Fails to draw upon peer-reviewed, scientific
 associated with enrollment in a program that           evidence-based research
 would have otherwise lost eligibility to            2. Fails to identify data sources
 participate in the title IV, HEA programs under 3. Fails to confirm and document the
 the GE regulations; however, the actual                reliability of the data

47       Id.
48       Id. at 40,174-75.
49       Id. at 40,179.
50       See generally, Complaint, Nat’l Student Legal Def. Network v. U.S. Dep’t of Educ., No. 1:18-cv-01209-TSC (D.D.C.
May 23, 2018).
51       83 Fed. Reg. at 40,175.


                                                                                                                            Appeal,
                                                                                                                             Ex. B
            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 51 of 132

Principal Deputy Assistant Secretary Office of Management &
Director, Information Collection Clearance Division
U.S. Department of Education
Page 14 of 14
September 5, 2018

 outcome for students enrolled in failing or zone
 programs under the GE regulations is
 unknown.”52

                                                 *        *        *

Given the importance and immediacy of the public comment period for the NPRM proposing to
rescind the Gainful Employment regulation in its entirety, and the lack of quality information that
the Department is disseminating as a part of that process, NSLDN requests that the Department
rescind the NPRM immediately and, if the Department desires, correct and reissue it with
information that complies with the IQA.

                                                      Sincerely,


                                                      Robyn Bitner, Counsel53




52       Id. at 40,178.
53       Ms. Bitner is a member of the New York Bar only. She is currently practicing in the District of Columbia
under the supervision of members of the D.C. Bar while her D.C. Bar application is pending.

                                                                                                                    Appeal,
                                                                                                                     Ex. B
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 52 of 132




                     U.S. Department of Education
                     Information Quality Guidelines
                                         Introduction
Section 515 of the Treasury and General Government Appropriations Act for Fiscal Year 2001
(Public Law 106-554) directed the U.S. Office of Management and Budget (OMB) to issue
government-wide guidelines that “provide policy and procedural guidance to Federal agencies
for ensuring and maximizing the quality, objectivity, utility, and integrity of information
(including statistical information) disseminated by Federal agencies.” Information, as defined by
OMB, includes any communication or representation of knowledge, such as facts or data, in any
medium or form, including textual, numerical, graphic, cartographic, narrative, or audiovisual
forms. Dissemination refers to any distribution of information to the public that is initiated or
sponsored by a federal agency. (OMB, Guidelines for Ensuring and Maximizing the Quality,
Objectivity, Utility, and Integrity of Information Disseminated by Federal Agencies, February 22,
2002, 67 FR 8452-8460).

In summary, OMB’s guidelines, issued on February 22, 2002, direct agencies to:

       •   Develop and implement their own agency-specific information quality guidelines by
           October 1, 2002;
       •   Adopt a basic standard of quality (including objectivity, utility, and integrity) as a
           performance goal and incorporate the standard into the agency’s operations;
       •   Develop a process for reviewing the quality of information to ensure quality before
           information is disseminated;
       •   Establish a process for affected persons to request correction of information that may
           not comply with OMB’s or the agency’s guidelines; and
       •   Report annually to the Director of OMB, beginning January 1, 2004, the number and
           nature of complaints received by the agency regarding the agency’s compliance with
           its guidelines concerning the quality, objectivity, utility, and integrity of information,
           and how such complaints were resolved.

                                         Background
Information quality is important to the Department of Education because educators, researchers,
policymakers, and the public use information that the Department disseminates for a variety of
purposes. Thus, it is important that the information the Department disseminates be accurate and
reliable.

The Department’s Strategic Plan emphasizes the importance of information quality. For
example, goal four of the six strategic goals is to “Transform Education into an Evidence-based
Field.” Under this goal, the Department seeks “to ensure that research funded or published by the
Department is of the highest quality.” The Department places priority on ensuring “… that high-
quality research – whether or not it is funded by the Department – is synthesized, publicized, and
disseminated widely.”
                                                                                            Appeal,
                                                                                                        Exh. A
                                                                                             Ex. B
                                                  1
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 53 of 132



The Department also relies on high quality information in the administration of its grant
programs. For example, Objective 1.1 under the Strategic Plan requires the Department to
“…link federal education funding to accountability for results.” Consequently, programs that
cannot demonstrate evidence of effectiveness will be candidates for reform or elimination. High
quality information is required to demonstrate evidence of effective programs. To make sound
decisions, the Department intends to accept and use only information that is accurate and
reliable.

To serve the public, the Department of Education prepares and disseminates information
products that describe the condition of American education and the Department’s policies,
programs, and services. The Department also disseminates profiles of the learner populations
served by Department programs, evaluations of Department programs, and research products
describing what works in American education. In addition, the Department reports statistical data
describing the educational achievement, attainment, and the demographic and socioeconomic
characteristics of America’s students; the characteristics of the education labor force in the
United States; the financing of education in the United States; and international comparisons of
education systems and their students. The Department disseminates most of its information
products in both printed and electronic formats, as well as in oral presentations. Many
information products are announced on the Department’s Web site (www.ed.gov), where they
can be accessed and downloaded.


                                    Purpose and Scope
Consistent with the guidance from OMB, the Department of Education’s Information Quality
Guidelines (Guidelines) described below reflect the Department’s policy and procedures for
reviewing and substantiating the quality of information it disseminates, (e.g., reports, studies, and
summaries), as well as provide an administrative mechanism allowing affected persons to seek
and obtain, where appropriate, correction of information not complying with the Guidelines.
These Guidelines, along with those issued by OMB, represent a performance goal for the
Department and are intended only to improve the internal management of the Department. They
do not create any private right of action to be used by any party against the government in a court
of law or in an administrative hearing.

The Guidelines are applicable to information that the Department of Education disseminates on
or after October 1, 2002, including the review of information to ensure quality before it is
disseminated to the public. Some previously released information products continue to be used
for decision-making or are relied upon by the Department and the public as official,
authoritative, government information; this information is, in effect, constantly being re-
disseminated and are thus subject to these Guidelines. Previously released information products
that do not meet these criteria are considered archived information and thus are not subject to
these Guidelines.

In addition, individual offices within the Department of Education may have more detailed
guidelines that are tailored to specific information needs. An example of program-specific
guidelines are the National Center for Education Statistics (NCES) Statistical Standards, which
may be accessed at the following url: http://nces.ed.gov/statprog/. Other individual offices
within the Department of Education also may develop guidelines tailored to their specific needs;
                                                                                           Appeal,      Exh. A
                                                                                            Ex. B
                                                 2
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 54 of 132


however, individual office guidelines would be consistent with the Department of Education
Guidelines described below.

Under these Guidelines, information disseminated by the Department of Education is divided
into four categories:

       •   General Information about Education Programs, such as fact sheets, descriptions of
           programs and services and guidance on who is eligible and how and where to apply
           for services or assistance. General information might also include public service
           reports on evaluations of specific programs and services, and descriptions of findings.
       •   Research Studies and Program Evaluation Information, such as detailed reports of
           research findings and methodologies and technical reports describing the procedures
           employed and the results of program evaluations.
       •   Administrative and Program Data, such as aggregates of records from schools,
           school districts, and states.
       •   Statistical Data, such as data collections of nonadministrative data and special
           purpose surveys that are designed to fill data gaps or information needs.

These Guidelines, however, do not govern all information of the Department, nor do they cover
all information disseminated by the Department. For example, the Guidelines generally do not
cover:

       •   Internal information such as employee records;
       •   Internal procedural, operational, or policy manuals prepared for the management and
           operations of the Department of Education that are not primarily intended for public
           dissemination;
       •   Information collected or developed by the Department that is not disseminated to the
           public, including documents intended only for inter-agency or intra-agency
           communications;
       •   Research findings and other information published by grantees, unless the
           Department –
           o Represents, uses, or relies upon the information as the official position of the
               Department, or in support of the official position of the Department;
           o Has authority to review and approve the information before release; or
           o Directs that the information be disseminated;
       •   Opinions that are clearly identified as such, and that do not represent facts or the
           agency’s views;
       •   Electronic links to information on other Web sites;
       •   Correspondence with individuals;
       •   Responses to requests for information under the Freedom of Information Act, the
           Federal Advisory Committee Act, and the Privacy Act;
       •   Press releases, unless they contain new substantive information that was not
           previously released;
       •   Congressional testimony that includes data that has previously been disseminated;
       •   Comments received from the public in response to Federal Register notices;
       •   Distributions intended to be limited to subpoenas or adjudicative processes, i.e., the
           findings and determinations made in the course of adjudications;

                                                                                        Appeal,      Exh. A
                                                                                         Ex. B
                                                3
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 55 of 132


       •   Information collected during the course of a Departmental investigation that is not
           intended to be disseminated to the public, e.g., data collected through resolution of an
           OCR or OIG investigation; and
       •   Archival records, including previously released information products that are not
           being relied upon, used for decision-making, or held out as authoritative data.

                                   Information Quality
These Guidelines assess information quality using three factors: utility, objectivity, and integrity.
These elements are intended to ensure that information the Department disseminates is useful,
accurate, reliable, unbiased, and secure. Department staff will treat information quality as
integral to the creation, collection, maintenance, and dissemination of information, and will
review products before they are disseminated to ensure that they are consistent with these
Guidelines. In particular, information products from the Department will follow the Guide to
Publishing at the U.S. Department of Education, and all clearance submissions under the
Paperwork Reduction Act will explain how the proposed collection of information will yield
high quality, objective, and useful data, consistent with OMB’s guidelines. Furthermore, the
Guidelines provide that the level of quality assurance for information must be tied to its level of
importance. Influential Information, that is information that will or does have a clear and
substantial impact on public policies or private sector decisions, must meet a higher level of
quality as described on page 9 of these Guidelines.

Utility
Utility refers to the usefulness of the information to its intended users. Utility is achieved by
staying informed of information needs and developing new products and services where
appropriate. To maximize the utility of influential information, care must be taken in the review
stage to ensure that the information can be clearly understood and, where appropriate and to the
extent practical, an external user of the information can reproduce the steps involved in
producing the information.

Ultimately, the Department intends to ensure that the information it disseminates meets the needs
of intended users. All information products should be grammatically correct and clearly written
in plain English. The target audience should be clearly identified, and the product should be
understandable to that audience.

To ensure the usefulness of Department products, all information products should provide
information that will help the Department fulfill its mission “to ensure equal access to education
and to promote educational excellence throughout the nation.” When appropriate, Department
products should include contact information for users who seek clarification or further
information, or who want to provide feedback.

In particular—
        • General Information should provide clear and readable descriptions of the
            Department’s programs and services and, where applicable, guidance and assistance,
            including who is eligible and how and where to apply for services or assistance. It
            also may include information pertaining to evaluations of specific programs and
            services, and descriptions of findings.
                                                                                           Appeal,      Exh. A
                                                                                            Ex. B
                                                  4
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 56 of 132


       •   Research Studies and Program Evaluations should be designed and reviewed to fill
           the information needs that are identified through internal review, legislative
           mandates, or input from data users outside the Department.
       •   Administrative and Program Data, e.g., aggregate data (or information) derived from
           records at the school, school district, and state levels, should be carefully described
           and documented in all reports and products released by the Department.
       •   Statistical Data, e.g., data collections of non-administrative data and special purpose
           surveys should be designed to fill data gaps or information needs that are identified
           through internal review, legislative mandates, or input from data users outside the
           Department, and should be reviewed for how well they fulfill that purpose.

The usefulness of information the Department disseminates will be evaluated from the
perspective of the Department, educators, education researchers, policymakers, and the public.
The Department relies upon internal reviews and analyses, along with feedback from advisory
committees, educators, education researchers, policymakers, and the public to achieve this.
Consistent with OMB’s guidance, the Department’s goal is to maximize the usefulness of the
information and minimize the cost to the government and the public. When disseminating its
information products, the Department will utilize varied dissemination channels so that the
public, education researchers, and policymakers can locate Department information in an
equitable and timely fashion.

Objectivity
Objectivity refers to the accuracy, reliability, and unbiased nature of information. It is achieved
by using reliable information sources and appropriate techniques to prepare information
products. Objectivity involves both the content and the presentation of the information. Content
should be complete, include documentation of the source of any information used, as well as,
when appropriate, a description of the sources of any errors in the data that may affect the
quality of the information product. The presentation of the information should be clear and in a
proper context so that users can easily understand its meaning.

The Department strives to present information to the public in an accurate, clear, complete, and
unbiased manner. In keeping with the OMB Information Quality Guidelines, all information
products should undergo editorial and technical peer review to assist the Department in meeting
this performance goal.

General Information
Department of Education information products should be appropriate for the target audience.
Each product should:

1. Clearly state the goals or purpose of the information product;
2. Include an unbiased presentation of the topic in question;
3. If applicable, draw upon peer-reviewed, scientific evidence-based research that is
   appropriately documented;
4. Clearly identify data sources, if applicable; and
5. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included.
                                                                                          Appeal,     Exh. A
                                                                                           Ex. B
                                                 5
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 57 of 132




Research and Evaluation Information
Department of Education research and evaluation information products should, at a minimum:

1. Clearly state the goals or purpose of the topic in question;
2. Pose the research or evaluation question in a balanced and unbiased manner;
3. Provide an unbiased test of the question;
4. Have a research study approach or data collection technique that is well thought out,
   designed to use state of the art methodologies in the data collection, and be clearly described
   in the study documentation;
5. Present conclusions that are strongly supported by the data;
6. Clearly identify data sources, if applicable;
7. Confirm and document the reliability of the data, and acknowledge any shortcomings or
   explicit errors in any data that is included; and
8. Undergo peer review.


Department of Education research and evaluation information products documenting cause and
effect relationships or evidence of effectiveness should meet the quality standards that will be
developed as part of the What Works Clearinghouse.

Administrative and Program Data
The Department of Education reports data that rely upon information provided by third parties.
These data draw upon aggregates from student record systems or other administrative data (e.g.,
universe studies, including censuses, and other reports based on aggregate administrative data).
These data rely upon information provided by third parties. Because of this, the Department does
not have full control over the quality of the reported data; the Department intends to, however,
identify the source of the information and any shortcomings or limitations of the data if we rely
upon it for decision-making purposes. This will facilitate the public’s understanding of the
strengths and potential weaknesses of these data. Furthermore, as an additional assurance of
quality, these data should meet the criteria that are being developed as part of an ongoing
Department-wide data standardization and coordination initiative. At a minimum, these standards
will require the following:

1. In formulating a data collection plan the goals of the study should be clearly described;
2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection, and should be clearly
   described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for responding institutions;


                                                                                         Appeal,     Exh. A
                                                                                          Ex. B
                                                   6
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 58 of 132


5. The source of research information or data should be reliable. Data should be collected with
   survey instruments that have been properly developed and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure the respondents are representative of the population;
7. When applicable, care should be taken to ensure the confidentiality of personally identifiable
   data, as required by law, during the collection, processing, and analysis of the data;
8. Upon completion of the work, the findings and data should be processed in a manner
   sufficient to ensure that the data are edited to help ensure that the data are accurate and
   reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;
11. All work should be conducted and released in a timely manner;
12. Reports using these data should identify the source(s) of the information, including a citation.
    Reports should also include:
       a) The reason the information is provided, its potential uses, and cautions as to
          inappropriate extractions or conclusions.
       b) Descriptions of any statistical techniques or mathematical operations applied to the
          data.
       c) The identification of other possible sources of potentially corroborating or conflicting
          information; and
13. Prior to dissemination, all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity.


Statistical Data
Department of Education reports and data collections that draw upon sample survey data should
be clearly written, and should follow these Guidelines:

1. In formulating a data collection plan, the goals of the study should be clearly described;
2. The subjects to be studied and the data to be collected should be clearly defined, using
   broadly understood concepts and definitions that are consistent with Department data
   definition handbooks;
3. The research study approach or data collection techniques should be well thought out and
   designed to use state-of-the-art methodologies in the data collection and should also be
   clearly described in the study documentation;
4. In designing the work, every effort should be made to minimize the amount of time required
   for study participants;
                                                                                           Appeal,     Exh. A
                                                                                            Ex. B
                                                  7
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 59 of 132


5. The source of data should be reliable. The sample should be drawn from a complete list of
   items to be tested or evaluated, and the appropriate respondents should be identified,
   correctly sampled, and queried with survey instruments that have been properly developed
   and tested;
6. Response rates should be monitored during data collection. When necessary, appropriate
   steps should be taken to ensure that the respondents are a representative sample;
7. Care should be taken to ensure the confidentiality of personally identifiable data, as required
   by law, during research/data collection, processing, and analysis of the resulting data;
8. Upon completion of the work, the data should be processed in a manner sufficient to ensure
   that the data are cleaned and edited to help ensure that the data are accurate and reliable;
9. The findings and data collection should be properly documented and stored, and the
   documentation should include an evaluation of the quality of the data with a description of
   any limitations of the data. In particular, any known limitations of the information should be
   documented (e.g., missing values, amount of nonresponse);
10. Data should be capable of being reproduced or replicated based on information included in
    the documentation, such as:
       a) The source(s) of the information;
       b) The date the information was current;
       c) Any known limitations on the information;
       d) The reason that the information is provided;
       e) Descriptions of any statistical techniques or mathematical operations applied to
          source data; and
       f) Identification of other sources of potentially corroborating or conflicting information.

11. If secondary analysis of data is employed, the source should be acknowledged, the reliability
    of the data should be confirmed and documented, and any shortcomings or explicit errors
    should be acknowledged (e.g., the representativeness of the data, measurement error, data
    preparation error, processing error, sampling errors, and nonresponse errors);
12. The analysis should be selected and implemented to ensure that the data are correctly
    analyzed using modern statistical techniques suitable for hypothesis testing. Techniques may
    vary from simple tabulations and descriptive analysis to multivariate analysis of complex
    interrelationships. Care should be taken to ensure that the techniques are appropriate for the
    data and the questions under inquiry;
13. Reports should include the reason the information is provided, its potential uses, and cautions
    as to inappropriate extractions or conclusions, and the identification of other sources of
    potentially corroborating or conflicting information;
14. Descriptions of the data and all analytical work should be reported in sufficient detail to
    ensure that the findings could be reproduced using the same data and methods of analysis;
    this includes the preservation of the data set used to produce the work;
15. Prior to dissemination all reports, data, and documentation should undergo editorial and
    technical review to ensure accuracy and clarity. Qualified technical staff and peers both
    inside and outside the Department should do the technical review;
16. All work should be conducted and released in a timely manner; and
                                                                                      Appeal,     Exh. A
                                                                                       Ex. B
                                                 8
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 60 of 132


17. There should be established procedures to correct any identified errors. These procedures
    may include the publication of errata sheets, revised publications, or Web postings.

Integrity
Integrity refers to the security or protection of information from unauthorized access or revision.
Integrity ensures that the information is not compromised through corruption or falsification.

The Department strives to protect the information it collects, uses, and disseminates to the public
from unauthorized disclosure, alteration, loss, or destruction. Statutory and administrative
guidelines to protect the integrity of Department information include the following:

       •    Privacy Act;
       •    Freedom of Information Act;
       •    OMB Circulars A-123, A-127, and A-130;
       •    Federal Policy for the Protection of Human Subjects;
       •    Family Educational Rights and Privacy Act;
       •    Computer Security Act of 1987;
       •    Government Information Security Reform Act; and
       •    National Education Statistics Act, as amended by the USA Patriot Act.

Under the Privacy Act, the Department safeguards personally identifiable information that it
gathers and maintains about individuals in a system of records. The Department is also highly
protective of administrative records and sample survey data that include personally identifiable
information, especially survey data that are collected under pledges of confidentiality.

Under the Computer Security Act of 1987, the Department of Education has identified all federal
computer systems that contain sensitive information and has implemented security plans to
protect these systems, so as to protect sensitive information against loss, misuse, disclosure or
modification. In this context, sensitive information includes data covered under the Privacy Act
and information that could affect the conduct of federal programs.

Influential Information
Government information that is particularly influential needs to meet higher quality standards,
and in particular must be reproducible. Per the OMB guidelines, information is designated as
influential if the Department determines that the information is reasonably likely to have a clear
and substantial impact on public policies or private sector decisions if disseminated. Scientific,
financial, and statistical information all may be considered influential. Individual programs
within the Department of Education may designate certain classes of scientific, financial, and
statistical information as influential.

For example, institutional data on the total number of student borrowers who enter repayment on
Stafford loans during a specific fiscal year, and related data on the subset of students who default
before the end of the next fiscal year are used in the calculation of cohort loan default rates of
Stafford loan borrowers at each postsecondary institution. These default rates are compared to
established thresholds for high and low default rates, resulting in sanctions for institutions with
high default rates and reduced administrative burden for institutions with low default rates.
                                                                                       Appeal,     Exh. A
                                                                                        Ex. B
                                                 9
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 61 of 132


Given this use, these data and the calculations used in computing the rates and in setting the
thresholds are influential. Similarly, the data and formulas used in determining program
allocation of funds in areas such as special education, adult education, and Title I are influential.

As specified in the OMB guidelines, influential information must be accompanied by supporting
documentation that allows an external user to understand clearly the information and be able to
reproduce it, or understand the steps involved in producing it. With respect to original and
supporting data related thereto, the Department will assure reproducibility for such data
according to commonly accepted scientific, financial, or statistical standards for that type of data,
taking into account any ethical and confidentiality constraints. In the case of influential analytic
results, the mathematical and statistical processes used to produce the report must be described in
sufficient detail to allow an independent analyst to substantially reproduce the findings using the
original data and identical methods. In situations where the public cannot access the data and
methods due to other compelling interests such as privacy, intellectual property or other
confidentiality protections, the Department will apply especially rigorous robustness checks to
analytic results and document what checks were undertaken.

                Information Correction Requests and Appeals
Effective October 1, 2002, the Department of Education will allow any affected person to request
the correction of information the Department disseminates that does not comply with applicable
OMB and Department of Education information quality guidelines. An affected person is an
individual or an entity that may use, benefit or be harmed by the disseminated information at
issue.

Most Department information products include the names of knowledgeable staff that can assist
users in understanding the information presented, and in determining whether there is an error
that warrants action using the correction process described in this section. Users of the
Department’s information should consult with the contact person listed in the product before
filing a formal request for correction.

Information Correction Requests
In the Department of Education’s correction request process, the burden of proof rests with the
requester. An affected person who believes that information the Department disseminates does
not adhere to the information quality guidelines of OMB or the Department, or an office of the
Department that has issued program-specific guidelines, and who would like to request
correction of specific information, needs to provide the following information:

       •   Identification of the requester (i.e., name, mailing address, telephone number, and
           organizational affiliation, if any);
       •   A detailed description of the information that the requester believes does not comply
           with the Department’s or OMB’s guidelines, including the exact name of the data
           collection or report, the disseminating office and author, if known, and a description
           of the specific item in question;
       •   Potential impacts on the requester from the information identified for correction (i.e.,
           describe the requestor’s interest in the information and how the requestor is affected
           by the information in question); and
                                                                                         Appeal,    Exh. A
                                                                                          Ex. B
                                                 10
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 62 of 132


       •   An explanation of the reason(s) that the information should be corrected (i.e.,
           describe clearly and specifically the elements of the information quality guidelines
           that were not followed).

This information should be provided to the Principal Deputy Assistant Secretary for the Office of
Management at the following address:

                       Principal Deputy Assistant Secretary
                       Office of Management
                       U.S. Department of Education
                       RE: Information Quality Request
                       Room 2W311, LBJ
                       400 Maryland Avenue, SW
                       Washington, DC 20202

Alternatively, requesters may submit e-mail requests to the following address:
“OMInformationQualityRequests@ed.gov.” Requesters should indicate that they are submitting
an Information Quality Request in the subject line of the e-mail.

Review
The Principal Deputy Assistant Secretary (PDAS) will review the request and determine whether
it contains all the information required for a complaint. If the request is unclear or incomplete,
the Department will seek clarification from the requester.

If the request is clear and complete, the PDAS will forward it to the appropriate program
office(s) for a response to the requester. The responsible office(s) will determine whether a
correction is warranted, and if so, what corrective action it will take. Any corrective action will
be determined based on the nature and timeliness of the information involved, as well as the
significance of the error on the use of the information, the magnitude of the error, and the cost of
undertaking a correction.

Comments about information on which the Department has sought public comment, such as
rulemaking or studies cited in a rulemaking, will be responded to through the public comment
process, or through an individual response if there was no published process for responding to all
comments. The Department may choose to provide an earlier response, if doing so is
appropriate, and will not delay issuance of the final action in the matter.

The Department is not required to change the content or status of information simply based on
the receipt of a request for correction. The Department may reject a request that appears to be
made in bad faith or without justification, and is only required to undertake the degree of
correction that is appropriate for the nature and timeliness of the information involved. In
addition, the Department need not respond substantively to requests that concern information not
covered by the information quality guidelines.




                                                                                        Appeal,   Exh. A
                                                                                         Ex. B
                                                 11
           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 63 of 132



Response
The Department will respond to all requests for correction within 60 calendar days of the PDAS’
receipt of the request, including requests that the Department elects not to process further. For
requests that merit review –

       •   If the request is clear and complete, the Department’s response will explain the
           findings of the review, or will inform the requester if more time is needed to complete
           the review, the reason(s) for the additional time, and an estimate of the time it will
           take to respond. The appropriate program office will be responsible for determining
           what action is necessary and, if an error was made, it will determine the appropriate
           level of correction.

       •   If the request is incomplete or unclear, the PDAS will seek clarification from the
           requester. In the case of an unclear or incomplete request, the requester may submit
           additional clarifying information if he or she so chooses. However, the deadline for
           the Department’s review and response will be based upon the date the clarifying
           information is received.

Once a decision is made, the response will explain to the requester that he or she has a right to
appeal the decision. Copies of all Department correspondence related to Information Quality
Requests will be maintained by the PDAS.

Appeals
If a requester is not satisfied with the Department’s decision on the request (including the
corrective action, if any), he or she may appeal to the Department’s Principal Deputy Assistant
Secretary within thirty (30) calendar days of receipt of the Department’s decision. This
administrative appeal must include a copy of the initial request, a copy of the Department’s
decision, and a letter explaining why he or she believes the Department’s decision was
inadequate, incomplete, or in error.

This appeal information should be provided to the Department’s Principal Deputy Assistant
Secretary at the following address:

                       Principal Deputy Assistant Secretary
                       Office of Management
                       U.S. Department of Education
                       RE: Information Quality Request
                       Room 2W311, LBJ
                       400 Maryland Avenue, SW
                       Washington, DC 20202

Alternatively, requesters may submit an appeal by e-mail to the following address:
“OMInformationQualityRequests@ed.gov.”

Requesters should indicate that they are submitting an Information Quality Appeal in the subject
line of the e-mail. Such e-mail requests must include all of the information specified for an
appeal submitted by regular mail.
                                                                                       Appeal,      Exh. A
                                                                                        Ex. B
                                                 12
          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 64 of 132



The Department will ensure that all appeals are subjected to an impartial review that is
conducted by parties other than those who prepared the Department’s decision. The Department
will respond to all appeals within 60 calendar days of the Principal Deputy’s receipt of the
appeal, or will inform the requester if more time is needed to complete the review of the appeal,
and the reason(s) for the additional time.




                                                                                     Appeal,   Exh. A
                                                                                      Ex. B
                                               13
9/4/2018                   Case 1:21-cv-00573        Document
                                     DeVos misrepresents the evidence in1-4
                                                                         seekingFiled    03/04/21deregulation
                                                                                 gainful employment  Page| Urban
                                                                                                              65 ofInstitute
                                                                                                                      132




     Urban Wire :: Education and Training
     The voices of Urban Institute's researchers and staff




              DeVos misrepresents the evidence in seeking
              gainful employment deregulation

              Sandy Baum | August 22, 2018



              Secretary of Education Betsy DeVos and the Trump administration have announced their
              intention to eliminate the gainful employment (GE) regulations, a move that would strip
              students and taxpayers of protection from exploitation by postsecondary institutions
              that do not provide meaningful educational opportunities.

              To justify this change, the Department of Education has misrepresented my research,
              creating a misleading impression of evidence-based policymaking. The Department cites
              my work as evidence that the GE standard is based on an inappropriate metric, but the
            DeVos misrepresents the evidence in seeking gainful employment deregulation     Appeal,
              paper cited in fact presents evidence that would support making the GE rules stronger.                              Exh. B
                                                                                                                          Ex. B
https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                  1/5
9/4/2018                   Case 1:21-cv-00573        Document
                                     DeVos misrepresents the evidence in1-4
                                                                         seekingFiled    03/04/21deregulation
                                                                                 gainful employment  Page| Urban
                                                                                                              66 ofInstitute
                                                                                                                      132

              The GE rules, which cover all programs in the for-pro t sector and nondegree programs
              at public and private nonpro t institutions, restrict the ow of federal dollars to
              programs with graduates who don’t earn enough relative to their loan payments. The
              regulations are designed to prevent institutions from taking advantage of students who
              spend time and energy in programs where they accumulate large amounts of debt that
              they are unable to ever repay, leaving the taxpayers on the hook for the bill and the
              students without a decent education.
              The current rule requires that the median debt level for a program’s graduates not
              exceed 20 percent of the discretionary income of the mean or median graduate,
              whichever is higher. To make the regulations less stringent, the rule’s authors added a
              second standard, allowing programs to qualify if they meet the rst standard or if the
              average graduate’s debt payment is less than or equal to 8 percent of their total income.




              Our examination of a range of evidence about reasonable
              debt burdens for students would best be interpreted as
              supporting a stricter standard.



              In its move to dismantle the regulation, the administration cites a paper on manageable
              student debt levels I co-authored with Saul Schwartz in 2008 that raises questions about
              the 8 percent threshold. In the notice of proposed rulemaking, the Department of
              Education claims that “We base our proposal to rescind the GE regulations on a number
              of ndings, including research results that undermine the validity of using the
              regulations’ debt-to-earnings (D/E) rates measure to determine continuing eligibility for
              title IV participation.”

              They are correct that we were skeptical of this standard for determining affordable
              payments for individual borrowers, but incorrect in using that skepticism to defend
              repealing the rule. In fact, our examination of a range of evidence about reasonable debt
              burdens for students would best be interpreted as supporting a stricter standard.

              In brief, our paper looked at a variety of potential reference points for setting guidelines
              for how much individual students could reasonably afford to spend repaying their loans.
              Noting that the common standard from the mortgage industry of 8 percent of income

              had gained wide acceptance in the student debt community, we argued that a better
            DeVos misrepresents the evidence in seeking gainful employment deregulation                                  Appeal,
              standard for student loans would be linked to borrower incomes.                                                      Exh. B
                                                                                                                          Ex. B
https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                   2/5
9/4/2018                   Case 1:21-cv-00573        Document
                                     DeVos misrepresents the evidence in1-4
                                                                         seekingFiled    03/04/21deregulation
                                                                                 gainful employment  Page| Urban
                                                                                                              67 ofInstitute
                                                                                                                      132

              We concluded that no borrower could reasonably afford to spend more than 18–20
              percent of their income on student loans and proposed 20 percent of discretionary
              income (income exceeding 150 percent of the poverty level) as a standard on which to
              base an income-based loan repayment plan. (This became the standard for GE.)

              Citing my research and its judgment that 8 percent of income is not the best way to
              measure the affordability of loan payments as a reason to rescind the rules is illogical.
              The GE rules are, if anything, too permissive.

              Our research set a guideline for a level of debt payments no individual student should
              exceed. Under GE, half of a program’s graduates could exceed this limit before sanctions
              would kick in. If this research is going to be brought into the debate, it should be used to
              support eliminating eligibility for federal student aid for more programs—not eliminating
              the rules.

              The Trump administration expresses concerns about blaming institutions for the
              outcomes of their students, in light of the reality that students’ characteristics, in
              addition to their educational attainment levels, contribute to their earnings levels. But
              these rules are in place not to accommodate institutions, but to diminish the number of
              students who spend time and money in programs that have almost no chance of helping
              them meet their goals and to protect taxpayers from being left holding the bag when
              such students are unable to repay the loans they took to enroll in these programs.

              A true evidence-based approach to policymaking would do more than cite a few phrases
              from a scholarly article. It would carefully review evidence about the causes and costs of
              students enrolling in institutions and programs that fail large shares of their students. It
              would design policies that would ameliorate these problems, strengthening existing
              policies and making them more effective rather than erasing years of hard-won progress.




              Education Secretary Betsy DeVos, second from left, joined by Education Department Budget Service
              Director Erica Navarro, left, turns to speaks to people behind her before she testi es on Capitol Hill in
              Washington, Wednesday, May 24, 2017. Photo by Carolyn Kaster/AP.


              SHARE THIS PAGE



                  https://urbn.is/2OSzbLS                   SHARE




            DeVos misrepresents the evidence in seeking gainful employment deregulation                                  Appeal,
                                                                                                                                   Exh. B
                                                                                                                          Ex. B
https://www.urban.org/urban-wire/devos-misrepresents-evidence-seeking-gainful-employment-deregulation                                   3/5
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 68 of 132
                                                         Thursday, July 25, 2019 at 9:59:50 AM Eastern Daylight Time

Subject: RE: Informa,on Quality Request
Date: Thursday, December 6, 2018 at 4:58:09 PM Eastern Standard Time
From: OM Informa,on Quality
To:      Robyn Bitner
CC:      Axt, Kathy

Dear Ms. Bitner,

As an update to your 9/5/2018 Correc,on Request under the Informa,on Quality Act, we wanted to provide
you with an update on the status of your request. The program oﬃce responsible for review and response to
your request – the Oﬃce of Postsecondary Educa,on (OPE) – is currently draXing a response to your request
as part of the No,ce of Final Rulemaking. Once ﬁnal, the response will be provided to you.

If there are any ques,ons, please let us know.

Stephanie Valen,ne
202-245-7356

From: Robyn Bitner [mailto:robyn@nsldn.org]
Sent: Wednesday, September 05, 2018 11:27 AM
To: OM Information Quality; OMInformationQualityRequests@ed.gov
Subject: Information Quality Request

Aaached please ﬁnd a Pe,,on for Correc,on and Disclosure under the Informa,on Quality Act.

Sincerely,

Robyn K. Bitner | Counsel
NaKonal Student Legal Defense Network
1015 15th Street NW, Suite 600 | Washington, D.C. 20005
robyn@nsldn.org | www.nsldn.org
*Member of New York Bar; prac,cing under the supervision of organiza,on principals while D.C. Bar applica,on is pending.




                                                                                                                       Appeal,
                                                                                                                        Ex. C
                                                                                                                      Page 1 of 1
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 69 of 132
                                                       Thursday, July 25, 2019 at 10:00:26 AM Eastern Daylight Time

Subject: RE: Informa,on Quality Request
Date: Wednesday, September 12, 2018 at 12:15:34 PM Eastern Daylight Time
From: OM Informa,on Quality
To:      Robyn Bitner, OM Informa,on Quality
CC:      Arrington, Angela, Axt, Kathy

I apologize for my response earlier. We are currently doing further research on your request to determine
how best to respond to your request. More informa,on will be coming.

RespecRully,
Stephanie Valen,ne
245-7356

From: Robyn Bitner [mailto:robyn@nsldn.org]
Sent: Tuesday, September 11, 2018 11:04 AM
To: OM Information Quality
Cc: Arrington, Angela; Axt, Kathy
Subject: Re: Information Quality Request

Stephanie,

Thank you for your email. I followed the Department’s Informa,on Quality Guidelines to submit my request.
Can you please clarify why it is “not a proper request under the Informa,on Quality Act,” per your email
below?

Best,

Robyn K. Bitner | Counsel
NaLonal Student Legal Defense Network
1015 15th Street NW, Suite 600 | Washington, D.C. 20005
robyn@nsldn.org | www.nsldn.org
*Member of New York Bar; prac,cing under the supervision of organiza,on principals while D.C. Bar applica,on is pending.



From: OM Informa,on Quality <OMInforma,onQuality@ed.gov>
Date: Monday, September 10, 2018 at 3:53 PM
To: Robyn Bitner <robyn@nsldn.org>
Cc: "Arrington, Angela" <Angela.Arrington@ed.gov>, "Axt, Kathy" <Kathy.Axt@ed.gov>
Subject: RE: Informa,on Quality Request

Thank you for your request. It has been forwarded to the Oﬃce of Postsecondary Educa,on for review. A
response to your concerns will be provided as part of the department’s response under the No,ce of
Proposed Rulemaking. Your request will be posted to Regula,ons.gov in the associated docket for this rule.
Therefore, this request is not considered a proper request under the Informa,on Quality Act.

If there are any further ques,ons, please let us know.

Stephanie Valen,ne
245-7356                                                                                                               Appeal,
                                                                                                                        Ex. C
                                                                                                                      Page 1 of 2
               Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 70 of 132



From: Robyn Bitner [mailto:robyn@nsldn.org]
Sent: Wednesday, September 05, 2018 11:27 AM
To: OM Information Quality; OMInformationQualityRequests@ed.gov
Subject: Information Quality Request

Aiached please ﬁnd a Pe,,on for Correc,on and Disclosure under the Informa,on Quality Act.

Sincerely,

Robyn K. Bitner | Counsel
NaLonal Student Legal Defense Network
1015 15th Street NW, Suite 600 | Washington, D.C. 20005
robyn@nsldn.org | www.nsldn.org
*Member of New York Bar; prac,cing under the supervision of organiza,on principals while D.C. Bar applica,on is pending.




                                                                                                                       Appeal,
                                                                                                                        Ex. C
                                                                                                                      Page 2 of 2
                                                                           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 71 of 132
                                              31392                     Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              DEPARTMENT OF EDUCATION                                     changes, see the Implementation Date of                   As discussed in the sections below,
                                                                                                          These Regulations section of this                      the Department has determined that the
                                              34 CFR Parts 600 and 668                                    document.                                              GE regulations rely on a debt-to-
                                              [Docket ID ED–2018–OPE–0042]                                FOR FURTHER INFORMATION CONTACT:                       earnings (D/E) rates formula that is
                                                                                                          Scott Filter, U.S. Department of                       fundamentally flawed and inconsistent
                                              RIN 1840–AD31
                                                                                                          Education, 400 Maryland Avenue SW,                     with the requirements of currently
                                              Program Integrity: Gainful Employment                       Room 290–42, Washington, DC 20202.                     available student loan repayment
                                                                                                          Telephone (202) 453–7249. Email:                       programs, fails to properly account for
                                              AGENCY:  Office of Postsecondary                                                                                   factors other than institutional or
                                                                                                          scott.filter@ed.gov.
                                              Education, Department of Education.                                                                                program quality that directly influence
                                                                                                             If you use a telecommunications
                                              ACTION: Final regulations.                                  device for the deaf (TDD) or a text                    student earnings and other outcomes,
                                              SUMMARY:    The Secretary of the                            telephone (TTY), call the Federal Relay                fails to provide transparency regarding
                                              Department of Education (Department)                        Service (FRS), toll free at 1–800–877–                 program-level debt and earnings
                                              amends the regulations on institutional                     8339.                                                  outcomes for all academic programs,
                                              eligibility under the Higher Education                      SUPPLEMENTARY INFORMATION:
                                                                                                                                                                 and wrongfully targets some academic
                                              Act of 1965, as amended (HEA), and the                                                                             programs and institutions while
                                              Student Assistance General Provisions                       Executive Summary                                      ignoring other programs that may result
                                              to rescind the Department’s gainful                           Purpose of This Regulatory Action:                   in lesser outcomes and higher student
                                              employment (GE) regulations (2014                           This regulatory action rescinds the GE                 debt. Although the GE regulation
                                              Rule).                                                      regulations and removes and reserves                   applies to less-than-degree programs at
                                              DATES:                                                      subpart Q of the Student Assistance                    non-profit institutions, this represents a
                                                 Effective date: These regulations are                    General Provisions in 34 CFR part 668.                 very small percentage of academic
                                              effective July 1, 2020.                                     This regulatory action also rescinds                   programs offered by non-profit
                                                 Implementation date: For the                             subpart R of the Student Assistance and                institutions.
                                              implementation date of these regulatory                     General Provisions in 34 CFR part 668.

                                                                                    TABLE 1–1—REPORTING OVERVIEW OF GAINFUL EMPLOYMENT PROGRAMS
                                                                                   GE Programs
                                                                                   qualifying for                        Percent of                              Percent of
                                                                                    calculation      GE programs        GE programs         GE programs         GE programs       Failing GE       Failure rate
                                                School classification               (based on         published          published          not published       not published     programs             (%)
                                                                                     NSLDS                                  (%)                                      (%)
                                                                                    reporting)

                                              Proprietary ....................             9,838                5,676             57.70               4,162              42.30             727             12.80
                                              Non-profit .....................            18,962                2,956             15.60              16,006              84.40              16              0.50
                                              Foreign .........................               17                    5             29.40                  12              70.60               0              0.00

                                                    Total ......................          28,817                8,637             30.00              20,180              70.00             743              8.60
                                                 Data from Federal Student Aid.


                                                 As table 1–1 shows only 16 percent                       Department’s review of research                        by the GE regulations include some
                                              (2,956) of the 18,962 GE programs at                        findings published subsequent to the                   data, such as job placement rates, that
                                              non-profit institutions meet the 30-                        2014 Rule, our review of the 2015 Final                are highly unreliable and may not
                                              student cohort size requirement.                            GE rates (published in 2017),1 and our                 provide the information that students
                                              Therefore, only a small minority of                         review of a sample of GE disclosure                    and families need to make informed
                                              those programs are subject to the D/E                       forms published by proprietary and                     decisions about higher education
                                              rates calculation and certain reporting                     non-profit institutions, has led the                   options.
                                              requirements. On the other hand, all                        Department to conclude the following:                    In addition, since the Social Security
                                              programs at proprietary institutions—                       (1) As a cornerstone of the GE                         Administration (SSA) has not signed a
                                              including undergraduate, graduate, and                      regulations, the D/E rates measure 2 is an             new Memorandum of Understanding
                                              professional programs—are considered                        inaccurate and unreliable proxy for                    (MOU) with the Department to share
                                              to be GE programs, and 58 percent                           program quality and incorporates factors               earnings data, the Department is
                                              (5,676) of programs meet the minimum                        into the calculation that inflate student              currently unable to calculate D/E rates,
                                              student threshold to report outcomes to                     debt relative to actual repayment                      which serve as the basis of the 2014
                                              the public. As a result, the GE                             requirements; (2) the D/E rates                        Rule’s accountability framework.3 The
                                              regulations have a disparate impact on                      thresholds, used to differentiate                      GE regulations specify that SSA data
                                              proprietary institutions and the students                   between ‘‘passing,’’ ‘‘zone,’’ and                     must be used to calculate D/E rates,
                                              these institutions serve. The regulations                   ‘‘failing’’ programs, lack an empirical                meaning that other government data
                                              also fail to provide transparency to                        basis; and (3) the disclosures required                sources cannot be used to calculate
khammond on DSKBBV9HB2PROD with RULES2




                                              students enrolled in poorly performing                                                                             those rates. Because the Department was
                                              degree programs at non-profit                                 1 ‘‘Gainful Employment Information,’’ Federal

                                              institutions and fail to provide                            Student Aid, studentaid.ed.gov/sa/about/data-            3 ‘‘Amended Information Exchange Agreement

                                              comparison information for students                         center/school/ge?src=press-release.                    Between the Department of Education and the
                                                                                                            2 Note: The term ‘‘D/E rates measure’’ is used in    Social Security Administration for Aggregate
                                              who are considering enrollment options                      the 2014 Rule. Although the Department views this      Earnings Data, ED Agreement No. 10012, SSA IEA
                                              at both non-profit and proprietary                          term as redundant, we use it here for clarity and      No. 325,’’ www.warren.senate.gov/imo/media/doc/
                                              institutions. Specifically, the                             consistency.                                           ED%20Agreements1.pdf.
                                                                                                                                                                                                         Appeal,
                                                                                                                                                                                                          Ex. D
                                         VerDate Sep<11>2014       20:10 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00002   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 72 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                    31393

                                              unaware at the time of negotiated                       serve larger proportions of minority                   well as length of time in school, as key
                                              rulemaking and publication of the                       students will likely have higher CDRs                  determinants of borrowing.9 Therefore,
                                              notice of proposed rulemaking (NPRM)                    than an institution of equal quality that              research published subsequent to
                                              (83 FR 40167) that SSA would not                        serves mostly white or more                            promulgation of the 2014 Rule showed
                                              renew the MOU, we did not address this                  socioeconomically advantaged students.                 that differences in borrowing levels and
                                              issue, nor did we suggest, or seek                      Thus, higher CDRs among minority                       student outcomes may well be
                                              comment on, the potential use of                        students may be a strong sign of                       attributable to student characteristics
                                              earnings data from the Internal Revenue                 lingering societal inequities among                    and may not accurately indicate
                                              Service (IRS) or the Census Bureau to                   different racial groups, but not                       institutional quality or be influenced by
                                              calculate D/E rates. Therefore, switching               conclusive evidence that an institution                institutional tax status.
                                              to IRS or Census Bureau data for the                    is failing its students. The Department                   The Department has also come to
                                              purpose of calculating D/E rates would                  now recognizes that a number of studies                realize that unlike CDRs that measure
                                              require additional negotiated                           used to support its earlier rulemaking                 borrower behavior in the first three
                                              rulemaking. However, since the                          efforts relied on comparisons between                  years of repayment, lifecycle loan
                                              Department has decided to rescind the                   costs and debt levels among students                   repayment rates more accurately
                                              GE regulations, the data source for                     who enrolled at community colleges                     illustrate the challenges that the
                                              calculating D/E rates is moot.                          and those who enrolled at proprietary                  majority of students are having in
                                                 The 2014 Rule was developed in                       institutions. However, this is an                      repaying their student loan debt and the
                                              response to concerns about poor                         illegitimate comparison since in 2014,                 need to look beyond one sector of higher
                                              outcomes among GE programs that left                    53 percent of proprietary institutions                 education to solve this problem. In
                                              students with debt that was outsized,                   were four-year institutions, and 63                    2015, the Department began calculating
                                              relative to student earnings in the early               percent of students enrolled at                        institution-level student loan repayment
                                              years of student loan repayment. For                    proprietary institutions were enrolled at              rates in order to include those rates in
                                              example, the Department pointed to                      four-year institutions.7 Therefore, with               its newly introduced College Scorecard
                                              cohort default rates (CDRs) that were                   regard to costs and student debt levels,               and reported that the majority of
                                              disproportionately high among students                  comparisons with four-year institutions                borrowers at most institutions were
                                              who enrolled at or completed their                      are more appropriate.                                  paying down their principal and
                                              educational programs at proprietary                        Comparisons between students who                    interest.
                                              institutions as an indication that the                  attend community colleges and those                       However, in January 2017, the
                                              education provided was of lower                         who attend proprietary institutions may                Department reported that it had
                                              quality.4                                               be appropriate, especially since both are              discovered a coding error, making the
                                                 However, research published in                       generally open-enrollment institutions.                repayment data it had published earlier
                                              2014—and discussed throughout this                      However, research published by the                     incorrect.10 Though the Department’s
                                              document—but not considered during                      Brown Center in 2016 shows that there                  announcement downplayed the
                                              the Department’s development of the                     are considerable differences between the               magnitude of this error, both Robert
                                              2014 Rule, confirms that CDRs are                       characteristics of students who enroll at              Kelchen, assistant professor of higher
                                              largely influenced by the demographics                  proprietary institutions and those who                 education at Seton Hall, and Kim
                                              and socioeconomic status of borrowers,                  enroll at two-year public institutions.8               Dancy, a New America policy analyst,
                                              and not necessarily institutional                       Students who enroll at proprietary                     independently found that the error was
                                              quality.5 This makes CDRs a poor proxy                  institutions are far more likely to be                 significant.11
                                              for institutional quality, and therefore                financially independent (80 percent vs.                   Prior to correcting the error, it was
                                              insufficiently justifies the GE                         59 percent); part of an underrepresented               determined that three years into
                                              regulations.                                            minority group (52 percent vs. 44                      repayment, 61 percent of borrowers
                                                 The 2014 paper also shows that CDRs                  percent); or a single parent (33 percent               were paying down their loans—meaning
                                              disproportionately single-out                           vs. 18 percent) than students enrolled at              that these borrowers had reduced their
                                              institutions that serve larger percentages              community colleges. Students enrolled                  principal by at least one dollar. This
                                              of African-American students or single                  at proprietary institutions are also                   reinforced the belief that only a
                                              mothers, since these demographic                        slightly less likely to have a parent who
                                              groups default at higher rates and                      completed high school (84 percent vs.
                                                                                                                                                                9 Sandy Baum and Martha Johnson. Student Debt:

                                              sooner after entering repayment than                                                                           Who Borrows Most? What Lies Ahead? Urban
                                                                                                      87 percent); and are much less likely to               Institute, April 2015, www.urban.org/sites/default/
                                              other borrowers.6 The authors of this                   have a parent who completed a                          files/alfresco/publication-pdfs/2000191-Student-
                                              study point to reduced parental wealth                  bachelor’s degree or higher (22 percent                Debt-Who-Borrows-Most-What-Lies-Ahead.pdf.
                                              transfers to minority students as the                   vs. 30 percent). These differences in
                                                                                                                                                                10 ‘‘Updated Data for College Scorecard and

                                              reason that defaults are higher among                   characteristics may explain disparities
                                                                                                                                                             Financial Aid Shopping Sheet,’’ Published: January
                                                                                                                                                             13, 2017, ifap.ed.gov/eannouncements/011317
                                              this group. As a result, institutions that              in student outcomes, including higher                  UpdatedDataForCollegeScorecardFinaid
                                                4 79
                                                                                                      borrowing levels and student loan                      ShopSheet.html; Dancy, Kim and Ben Barrett,
                                                     FR 64908.                                                                                               ‘‘Fewer Borrowers Are Repaying Their Loans Than
                                                5 Lance  Lochner and Alexander Monge-Naranjo,
                                                                                                      defaults among students who enroll at                  Previously Thought,’’ New America, January 13,
                                              ‘‘Default and Repayment Among Baccalaureate             proprietary institutions.                              2017, www.newamerica.org/education-policy/
                                              Degree Earners, National Bureau of Economic                Research published in 2015 by Sandy                 edcentral/fewer-borrowers-are-repaying-their-loans-
                                              Research,’’ NBER working paper 19882, Revised,          Baum and Martha Johnson pointed to                     previously-thought/; Kelchen, Robert, ‘‘How Much
                                              March 2014, www.nber.org/papers/w19882.                                                                        Did A Coding Error Affect Student Loan Repayment
                                                 6 Lance Lochner and Alexander Monge-Naranjo,
                                                                                                      student and family demographics, as                    Rates?’’ Personal Blog Post, January 13, 2017,
khammond on DSKBBV9HB2PROD with RULES2




                                              ‘‘Default and Repayment Among Baccalaureate                                                                    robertkelchen.com/2017/01/13/how-much-did-a-
                                                                                                        7 Stephanie Riegg Cellini and Rajeev Davolia,
                                              Degree Earners, National Bureau of Economic                                                                    coding-error-affect-student-loan-repayment-rates/.
                                              Research,’’ NBER working paper 19882, Revised,          Different degrees of debt: Student borrowing in the       11 Paul Fain, ‘‘College Scorecard Screwup,’’ Inside

                                              March 2014, www.nber.org/papers/w19882; see             for-profit, nonprofit, and public sectors. Brown       Higher Ed, Published: January 16, 2017,
                                              also: Government Accountability Office,                 Center on Education Policy at Brookings. June 2016.    www.insidehighered.com/news/2017/01/16/feds-
                                              ‘‘Proprietary Schools: Stronger Department of             8 Stephanie Riegg Cellini and Rajeev Davolia,        data-error-inflated-loan-repayment-rates-college-
                                              Education Oversight Needed to Help Ensure Only          Different degrees of debt: Student borrowing in the    scorecard; see also: Robert Kelchen, Higher
                                              Eligible Students Receive Federal Student Aid,’’        for-profit, nonprofit, and public sectors. Brown       Education Accountability (Baltimore: John Hopkins
                                              August 2009, www.gao.gov/new.items/d09600.pdf.          Center on Education Policy at Brookings. June 2016.    University Press, 2018), 54–55.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00003   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 73 of 132
                                              31394                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              minority of borrowers were struggling to                through the Program Participation                      Universities,15 the Department plans to
                                              repay debt—such as borrowers who                        Agreement (PPA).                                       expand the College Scorecard to include
                                              attended proprietary institutions.                         Unfortunately, negotiations ended                   the following program-level data: (1)
                                                 However, once the error was                          having failed to reach consensus on how                Program size; (2) the median Federal
                                              corrected, it became clear that                         to improve the accuracy, validity, and                 student loan debt and the monthly
                                              repayment rates were actually much                      reliability of the GE regulations, and                 payment associated with that debt based
                                              lower. The corrected data reveals that                  having failed to develop a valid GE-like               on a standard repayment period; (3) the
                                              only 41 percent of borrowers in their                   standard that could serve as the basis for             median Graduate PLUS loan debt and
                                              third year of repayment were paying                     an appropriate and useful accountability               the monthly payment associated with
                                              down their loan balances by at least one                and transparency framework for all title               that debt based on a standard repayment
                                              dollar. As noted by Dancy, ‘‘the new                    IV-participating programs.                             period; (4) the median Parent PLUS loan
                                              data reveal that the average institution                   In 2018, the Department’s office of                 debt and the monthly payment
                                              saw less than half of their former                      Federal Student Aid (FSA) determined                   associated with that debt based on a
                                              students managing to pay even a dollar                  that the student loan repayment                        standard repayment period; and (5)
                                              toward their principal loan balance                     situation was more dire than we                        student loan default and repayment
                                              three years after leaving school.’’ 12                  originally thought. Analysis of 2018                   rates.
                                                 The 2017 corrected repayment rate                    third quarter data showed that only 24                    In addition to the information above,
                                              data led the Department to conclude                     percent of loans, or $298 billion, are                 College Scorecard will continue to
                                              that the transparency and accountability                being reduced by at least one dollar of                include institution-level data, such as
                                              frameworks created by the GE                            principal plus interest, and that 43                   admissions selectivity, student
                                              regulations were insufficient to address                percent of all outstanding loans, or $505              demographics, and student
                                              the student borrowing and under-                        billion, are in distress, meaning they are             socioeconomic status. This information
                                              payment problem of this magnitude, as                   at risk, either through negatively                     will provide important context to help
                                              the GE regulations apply to only a small                amortizing Income-Driven Repayment                     students compare outcomes among
                                              proportion of higher education                          (IDR) plans, 30 plus days delinquent, or               institutions that serve demographically
                                              programs.13 In order to enable all                      in default.14 These data reinforce the                 matched populations or that support
                                              students to make informed enrollment                    need for an accountability and                         similar educational missions.
                                              and borrowing decisions, the                            transparency framework that applies to                    The College Scorecard ensures that
                                              Department sought an alternative to the                 all title IV programs and institutions.                accurate and comparable information is
                                              GE regulations that would include all                      Failing to have reached consensus                   disclosed about all programs and
                                              title IV-eligible institutions and                      during negotiations, the Department                    institutions. It provides a centralized
                                              programs.                                               determined that the best way to improve                access point that enables students to
                                                 The GE regulations failed to equitably               transparency and inform students and                   compare outcomes easily without
                                              hold all institutions accountable student               parents was through the development of                 visiting multiple institution or program
                                              outcomes, such as student loan                          a comprehensive, market-based,                         websites and with the certainty that the
                                              repayment. However, the Department                      accountability framework that provides                 data they are reviewing were produced
                                              could not simply expand the GE                          program-level debt and earnings data for               by a Federal agency. This eliminates the
                                              regulations to include all title IV                     title IV programs. The College Scorecard               potential for institutions to manipulate
                                              programs since the term ‘‘gainful                       was selected as the tool for delivering                or exaggerate data, which is possible
                                              employment’’ is found only in section                   those data, and by expanding the                       when data are self-reported by
                                              102 of the HEA. This section extends                    Scorecard to include program-level data,               institutions.
                                              title IV eligibility to non-degree                      all students could make informed                          As a result of these changes, students
                                              programs at non-profit and institutions                 enrollment and borrowing decisions.                    and parents will have access to
                                              and all programs at proprietary                            Given the Department’s general                      comparable information about program
                                              institutions, and at the same time                      authority to collect and report data                   outcomes at all types of title IV-
                                              restricts the application of the GE                     related to the performance of title IV                 participating institutions, thus
                                              regulations to those same programs and                  programs, the Department is not                        expanding higher education
                                              institutions. Therefore, without a                      required to engage in rulemaking to                    transparency. Students will be able to
                                              statutory change, there was no way to                   modify the College Scorecard. However,                 make enrollment choices informed by
                                              expand the GE regulations to apply to                   to address concerns that by rescinding                 debt and earnings data, thus enabling a
                                              all institutions.                                       the 2014 Rule some students would be                   market-based accountability system to
                                                 As a result, the Department engaged                  more likely to make poor educational                   function. These changes will also help
                                              in negotiated rulemaking to evaluate the                investments, the Department describes                  taxpayers understand where their
                                              accuracy and usefulness of the GE                       in this document our preliminary plans                 investments have generated the highest
                                              regulations and to explore the                          for the expansion of the College                       and lowest returns.
                                              possibility of creating a ‘‘GE-like’’                   Scorecard.                                                Summary of the Major Provisions of
                                              regulation that could be applied to all                                                                        This Regulatory Action: The Department
                                                                                                         As outlined in President Trump’s
                                              institutions and programs. The                                                                                 rescinds 34 CFR part 668, subpart Q—
                                                                                                      Executive Order on Improving Free
                                              Department sought to develop a new                                                                             Gainful Employment Programs.16 The
                                                                                                      Inquiry, Transparency, and
                                              transparency and accountability
                                                                                                      Accountability at Colleges and
                                              framework that would apply to all                                                                                 15 www.whitehouse.gov/presidential-actions/
khammond on DSKBBV9HB2PROD with RULES2




                                              institutions and programs, likely                                                                              executive-order-improving-free-inquiry-
                                                                                                        14 ‘‘U.S. Secretary of Education Betsy DeVos         transparency-accountability-colleges-universities/
                                                                                                      Warns of Looming Crisis in Higher Education,’’            16 Note: Agencies ‘‘obviously’’ have broad
                                                12 Dancy and Barrett, www.newamerica.org/
                                                                                                      Published: November 27, 2018, www.ed.gov/news/         discretion when reconsidering a regulation. Clean
                                              education-policy/edcentral/fewer-borrowers-are-         press-releases/us-secretary-education-betsy-devos-     Air Council v. Pruitt, 862 F.3d 1, 8 (D.C. Cir. 2017).
                                              repaying-their-loans-previously-thought/.               warns-looming-crisis-higher-education; Analysis of     As the Supreme Court has noted: ‘‘An initial agency
                                                13 www.higheredtoday.org/2018/01/12/increasing-       FSA Loan portfolio with NSLDS Q12018, Federal          interpretation is not instantly carved in stone,’’
                                              community-college-completion-rates-among-low-           Reserve Economic Data (Credit card delinquencies       rather an agency ‘‘must consider varying
                                              income-students//.                                      average for all commercial banks).                     interpretations and the wisdom of its policy on a
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00004   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                      Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 74 of 132
                                                                    Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                           31395

                                              term ‘‘gainful employment’’ was added                    information tools, such as College                        For the reasons described in the
                                              to the HEA in 1968 to describe training                  Navigator. Disclosure requirements are                 NPRM and below, the Department
                                              programs that gained eligibility to                      also being included in other rulemaking                believes that the GE regulations do not
                                              participate in title IV, HEA programs.                   efforts, including Borrower Defense                    align with the authority granted by
                                              The 2014 Rule defined ‘‘gainful                          regulations and Accreditation and                      section 431 of the Department of
                                              employment’’ based on economic                           Innovation regulations.                                Education Organization Act since the D/
                                              circumstances rather than educational                       In addition, by rescinding subpart Q,               E rates measure that underpins the GE
                                              goals, created a new D/E rates measure                   the Department is also eliminating                     regulations does not provide an
                                              to distinguish between passing and                       requirements regarding alternate                       objective measure of the effectiveness of
                                              failing programs, and established other                  earnings appeals, reviewing and                        such programs.
                                              reporting, disclosure, and certification                 correcting program completer lists, and                   Costs and Benefits: The Department
                                              requirements applicable only to GE                       providing certification by the                         believes that the benefits of these final
                                              programs.                                                institution’s most senior executive                    regulations outweigh the costs. There
                                                 By rescinding subpart Q, the                          officer that the programs meet the                     will be one primary cost and several
                                              Department is eliminating the D/E rates                  prerequisite education requirements for                outweighing benefits associated with
                                              measure, which is an inaccurate and                      State licensure or certification.                      rescinding the GE regulations. The
                                              unreliable proxy for quality, including                     Finally, the Department rescinds 34                 primary cost is that some programs that
                                              the use of the 8 percent debt-to-earnings                CFR part 668, subpart R—Program                        may have failed the D/E rates measure,
                                              threshold and the 20 percent debt-to-                    Cohort Default Rate, including                         and as a result lose title IV eligibility,
                                              discretionary-income threshold as the                    instructions for calculating those rates               will continue to participate in title IV,
                                              requirement for continued eligibility of                 and disputing or appealing incorrect                   HEA programs. In instances in which
                                              GE programs. By rescinding subpart Q,                    rates provided by the Secretary. As the                the program failed because it truly was
                                              we also eliminate the requirement for                    Department only contemplated                           a low-quality program, there is a cost
                                              institutions to issue warnings, including                calculating those rates as part of the                 associated with continuing to provide
                                              hand-delivered notifications, in any                     disclosures under the GE regulations,                  title IV support to such a program,
                                              year in which a program is at risk of                    we can find no compelling reason to                    especially if doing so burdens students
                                              losing title IV eligibility based on the                 maintain subpart R and did not identify                with debt they cannot repay or an
                                              next year’s D/E rates.                                   public comments to this aspect of the                  educational credential that does not
                                                 Rescinding the GE regulations also                    proposed regulations. We note that the                 improve their employability. However,
                                              eliminates the need for institutions to                  HEA requires the Department to                         there are numerous benefits associated
                                              report certain data elements to the                      calculate institutional cohort default                 with eliminating the GE regulations,
                                              Department in order to facilitate the                    rates, and regulations regarding the                   including: (1) Programs producing poor
                                              calculation of D/E rates. It also                        calculation of those rates are in 34 CFR               earnings outcomes will not escape
                                              eliminates requirements for GE                           668.202.                                               notice simply because taxpayer
                                              programs to publish disclosures that                        Authority for this Regulatory Action:               subsidies make the program less costly
                                              include the following: Program length;                   Section 410 of the General Education                   to students; (2) programs that prepare
                                              program enrollment; loan repayment                       Provisions Act provides the Secretary                  students for high-demand careers will
                                              rates; total program costs; job placement                with authority to make, promulgate,                    be less likely to lose title IV eligibility
                                              rates; percentage of enrolled students                   issue, rescind, and amend rules and                    just because those high-demand careers
                                              who received a title IV or private loan;                 regulations governing the manner of                    do not pay high wages; (3) students will
                                              median loan debt of those who                            operations of, and governing the                       not inadvertently select a non-GE
                                              completed and those who withdrew                         applicable programs administered by,                   program with less favorable student
                                              from the program; program-level cohort                   the Department. 20 U.S.C. 1221e–3.                     outcomes than a comparable GE
                                              default rates; annual earnings; whether                  Furthermore, under section 414 of the                  program simply because non-GE
                                              or not the program meets the                             Department of Education Organization                   programs are not subject to the GE
                                              educational prerequisites for                            Act, the Secretary is authorized to                    regulations; (4) institutions will save
                                              professional licensure or certification in               prescribe such rules and regulations as                considerable time and money by
                                              each State within the institution’s                      the Secretary determines necessary or                  eliminating burdensome reporting and
                                              metropolitan service area or for any                     appropriate to administer and manage                   disclosure requirements; (5) all students
                                              State for which the institution has                      the functions of the Secretary or the                  will retain the right to enroll in the
                                              determined that the program does not                     Department. 20 U.S.C. 3474. These                      program of their choice, rather than
                                              meet those requirements; whether the                     authorities, together with the provisions              allowing government to decide which
                                              program is programmatically accredited                   in the HEA, permit the Secretary to                    programs are worth of a student’s time
                                              and the name of the accrediting agency;                  disclose information about title IV, HEA               and financial investment; and (6) by
                                              and a link to the College Navigator                      programs to students, prospective                      providing debt and earnings data for all
                                              website. The table in Appendix A                         students, and their families, the public,              title IV programs through the College
                                              compares the information that was                        taxpayers, and the Government, and                     Scorecard, all students will be able to
                                              made available to students and parents                   institutions. Further, section 431 of the              identify programs with better outcomes
                                              through the 2017 GE disclosure                           Department of Education Organization                   or limit borrowing based on what they
                                              template with the information that will                  Act provides authority to the Secretary,               are likely to be able to repay. The
                                              be provided through the expanded                         in relevant part, to inform the public                 Department believes that the benefits
                                                                                                       about federally supported education                    outweigh the costs since all students
khammond on DSKBBV9HB2PROD with RULES2




                                              College Scorecard or other consumer
                                                                                                       programs and collect data and                          will benefit from choice and
                                              continuing basis.’’ Chevron U.S.A. Inc. v. NRDC,         information on applicable programs for                 transparency.
                                              Inc., 467 U.S. 837, 864–865 (1984). Significantly,       the purpose of obtaining objective                        Implementation Date of These
                                              this is still true in cases where the agency’s review    measurements of the effectiveness of                   Regulations: These regulations are
                                              is undertaken in response to a change in
                                              administrations. National Cable &
                                                                                                       such programs in achieving the                         effective on July 1, 2020. Section 482(c)
                                              Telecommunications Ass’n. v. Brand X Internet            intended purposes of such programs. 20                 of the HEA requires that regulations
                                              Services, 545 U.S. 967, 981 (2005).                      U.S.C. 1231a.                                          affecting programs under title IV of the
                                                                                                                                                                                                  Appeal,
                                                                                                                                                                                                   Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00005   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 75 of 132
                                              31396                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              HEA be published in final form by                       worst outcomes, simply because those                      Commenters also noted that students
                                              November 1, prior to the start of the                   programs are offered by public and non-                enrolled in programs that close
                                              award year (July 1) to which they apply.                profit institutions or receive taxpayer                generally re-enroll in nearby non-profit
                                              However, that section also permits the                  subsidies in the form of direct                        or public institutions and that shifting
                                              Secretary to designate any regulation as                appropriations rather than or in                       aid to better performing institutions will
                                              one that an entity subject to the                       addition to Pell grants and title IV loans.            result in positive impacts for students.
                                              regulations may choose to implement                        Multiple commenters supported the                   They also cited evidence 19 that, after
                                              earlier, as well as the conditions for                  rescission of the GE regulations because,              enrollment in for-profit programs
                                              early implementation.                                   in their opinion, the GE regulations                   declined in California, local community
                                                 The Secretary is exercising her                      would otherwise force the closure of                   colleges increased their capacity. They
                                              authority under section 482(c) of the                   programs and potentially entire                        argued that in light of these examples,
                                              HEA to designate the regulatory changes                 institutions that serve minority, low-                 the 2014 Rule would not reduce college
                                              to subpart Q and subpart R of the                       income, adult, and veteran students.                   access for students but would rather
                                              Student Assistance General Provisions                      One commenter highlighted the lack                  direct them into programs that are more
                                              at title 34, part 668, of the Code of                   of guidance from Congress on the                       beneficial in the long term.
                                              Federal Regulations, included in this                   meaning of ‘‘gainful employment,’’ and                    One commenter disagreed with the
                                              document, for early implementation                      asserted that in the absence of that                   Department for citing the Bureau of
                                              beginning on July 1, 2019, at the                       guidance, the Department contrived a                   Labor Statistics (BLS) Job Openings and
                                              discretion of each institution.                         complicated regulation that has yielded                Labor Turnover Survey as evidence that
                                                 Public Comment: In response to our                   ‘‘a patchwork of complicated and                       certain jobs are ‘‘unfilled due to the lack
                                              invitation in the NPRM, 13,921 parties                  inconsistent rules that have left schools              of qualified workers.’’ 20 The commenter
                                              submitted comments on the proposed                      buried in paperwork with no real                       also stated that there is no evidence that
                                              regulations. In this preamble, we                       measure of whether students have                       the job openings in the BLS survey
                                              respond to those comments, which we                     benefited.’’                                           relate in any way to GE programs.
                                              have grouped by subject. Generally, we                     Some commenters suggested that any                  Another commenter stated that the
                                              do not address technical or other minor                 institution could ensure that they will                Department should withdraw its claim
                                              changes.                                                pass the D/E rates measure by lowering                 based on this study because the BLS
                                                 Analysis of Public Comments: An                                                                             press release did not note any relation
                                                                                                      tuition. Several commenters submitted a
                                              analysis of the public comments                                                                                to gainful employment.
                                                                                                      joint comment opposing the rescission
                                              received follows.                                                                                                 Discussion: The Department
                                                                                                      of the 2014 Rule. They argued that the
                                              Scope and Purpose                                       rescission is arbitrary and capricious                 appreciates the support received from
                                                                                                      because it ignores both the benefits of                many commenters who agreed that the
                                                 Comments: Many commenters                                                                                   D/E rates measure is a fundamentally
                                              indicated they supported rescinding the                 the 2014 Rule and the data analysis
                                                                                                      supporting the 2014 Rule. The                          flawed and unreliable quality indicator
                                              GE regulations because defining                                                                                and that the limited applicability of the
                                              ‘‘gainful employment’’ using a bright-                  commenters noted that Congress had
                                                                                                      reason to require that for-profit                      2014 Rule to some, but not all, higher
                                              line debt-to-earnings standard is                                                                              education programs makes it an
                                              complicated and does not accurately                     programs be subject to increased
                                                                                                      supervision. They cited a post on the                  inadequate solution for informing
                                              differentiate between high-quality and                                                                         consumer choice and addressing loan
                                              low-quality programs, or programs that                  Federal Reserve Bank of New York’s
                                                                                                      blog that states that attending a four-                default issues. Further, the Department
                                              do and do not meet their learning                                                                              agrees that the formula for deriving D/
                                              objectives. A number of commenters                      year private for-profit college is the
                                                                                                      strongest predictor of default, even more              E rates is complicated and that it may
                                              also supported the Department’s                                                                                be difficult for students and parents to
                                              decision to rescind the GE regulations                  so than dropping out.17 They cited
                                                                                                      evidence that students who attend for-                 understand how it was calculated and
                                              because they believe the regulations                                                                           how to apply it to their own situation
                                              discriminate against career and                         profit institutions are 50 percent more
                                                                                                      likely to default on a student loan than               to determine what their likely debt and
                                              technical education (CTE) programs and                                                                         earnings outcomes will be.
                                              the students who enroll in them. Some                   students who attend community
                                                                                                      colleges.18 The commenters also argued                    The Department shares the concern of
                                              suggested that the GE regulations signal                                                                       commenters who predicted that the GE
                                              to students that CTE is less valuable                   that a rise in enrollment in the for-profit
                                                                                                      sector corresponded with reports of                    regulations would result in reduced
                                              than traditional liberal arts education                                                                        access to certain CTE focused programs.
                                              since the Department, as a result of the                fraud, low earnings, high debt, and a
                                                                                                      disproportionate amount of student loan                However, since no programs have lost
                                              GE regulations, was holding traditional                                                                        eligibility as of yet, it is impossible to
                                              degree programs to a lower standard.                    defaults. They claimed that of the 10
                                                                                                      percent of institutions with the lowest                know for certain what longer-term
                                              Other commenters expressed concern                                                                             impacts the GE regulations would have
                                              that the GE regulations discriminate                    repayment rates, 70 percent were for-
                                                                                                      profit institutions. They argued that                  had. That said, some commenters have
                                              against institutions based on their tax                                                                        pointed to programs like Harvard’s
                                              status.                                                 because poor outcomes are concentrated
                                                                                                      in for-profit programs, the 2014 Rule is               graduate certificate program in
                                                 Several commenters stated that the GE                                                                       theater,21 which was discontinued in
                                              regulations threaten to limit access to                 justified.
                                                                                                                                                             part because the university knew that
                                              necessary workforce development
                                                                                                         17 Rajashri Chakrabarti, Nicole Gorton, Michelle
                                              programs at community colleges and at
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                               19 Cellini, Stephanie Riegg (2010). ‘‘Financial Aid
                                                                                                      Jiang, and Wilbert van der Klaauw, ‘‘Who is Likely
                                              proprietary schools, as a result of the                 to Default on Student Loans?’’ Liberty Street          and For-Profit Colleges: Does Aid Encourage
                                              increased accountability for CTE                        Economics, November 20, 2017,                          Entry?’’ Journal of Policy Analysis and
                                              programs as compared to liberal arts and                libertystreeteconomics.newyorkfed.org/2017/11/         Management. 29(3): 526–52.
                                                                                                      who-is-more-likely-to-default-on-student-                20 U.S. Department of Labor. July 2018. ‘‘Job
                                              humanities programs. Another
                                                                                                      loans.html.                                            Openings and Labor Turnover Summary.’’
                                              commenter expressed concern that the                       18 Scott-Clayton, Judith (2018). ‘‘What accounts    www.bls.gov/news.release/jolts.nr0.htm.
                                              D/E rates measure ignores or exempts a                  for gaps in student loan default, and what happens       21 https://www.nytimes.com/2017/07/17/theater/

                                              significant number of programs with the                 after.’’ Brookings Evidence Speaks Reports, 2(57).     harvard-graduate-theater-art-paulus.html.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00006   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 76 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                   31397

                                              the program would not pass the D/E                      choices as rational for themselves, but                 socioeconomic status and demographics
                                              rates measure, and large closures among                 disadvantageous to society.23 In other                  of students served.25 But those variances
                                              art and design or culinary schools as                   words, while taxpayer subsidies to                      do not, themselves, serve as accurate
                                              evidence that some schools voluntarily                  public institutions ensure that they pass               indicators or program quality.
                                              discontinued programs in order to avoid                 the D/E rates measure, that may hide                       Students make decisions about where
                                              sanctions under the GE regulations.                     from students and taxpayers the amount                  to attend college based on many
                                                 The Department agrees with                           of funding that is being used to                        different factors, and they do so
                                              commenters that the D/E rates measure                   administer ineffective programs and                     understanding that costs vary from one
                                              does not accurately differentiate                       may fool students into enrolling in a                   institution to the next. Students also
                                              between high- and low-quality programs                  program that has passing D/E rates                      make independent decisions about
                                              or eliminate programs that produce the                  without realizing that the earnings                     borrowing, and those decisions are
                                              worst outcomes, since programs that                     generated by the program do not justify                 influenced by any number of factors,
                                              generate much lower earnings can pass                   the direct, indirect, or opportunity costs              including family socioeconomic status,
                                              the D/E rates measure simply because                    of obtaining that education. Although                   cost of attendance, and the degree to
                                              taxpayers rather than students pay some                 there are low-performing programs in all                which the student is required to support
                                              of the cost of the education provided,                  sectors, students have received only                    himself or herself and his or her family
                                              thus reducing the price students pay.                   limited information about them because                  while enrolled in school. The
                                                 For example, a Colorado public                       the GE regulations do not apply to                      Department believes that it is important
                                              community college’s massage therapy                     programs in all sectors.                                to help inform those decisions so that
                                              program passed the D/E rates measure                       As is the case among all private                     students understand the impact of their
                                              despite having mean annual earnings of                  institutions, the absence of State and                  decisions on their longer-term financial
                                              $9,516, whereas a comparable program                    local taxpayer subsidies means that                     status.
                                              at a Colorado proprietary institution that              students bear a larger portion of the cost                 The Department recognizes that over-
                                              resulted in earnings of $15,929 failed                  of education, which generally means                     borrowing for a low-value education
                                              the D/E rates measure. The Department                   that tuition and fees are higher than at                that does not improve earnings is a
                                              understands that high student loan debt                 public institutions. Even at public                     serious challenge that could have long-
                                              can be burdensome to students,                          institutions, students who are from                     term negative consequences for
                                              especially to those who earn low wages.                 outside of the State or the country pay                 individual students, and it urges
                                              However, it is difficult to argue that the              tuition and fees that more closely                      institutions to rein in escalating costs.
                                              program yielding earnings of $9,516 is                  resemble those of private institutions,                 However, it is unreasonable to sanction
                                              higher quality than one that yields                     thus demonstrating the impact of direct                 institutions simply because they serve
                                              earnings of $15,929. As is the case with                appropriations on subsidizing tuition                   students who take advantage of Federal
                                              four-year public and private                            costs for State residents. Yet title IV                 Student Aid programs that Congress has
                                              institutions, tuition is higher at                      programs do not limit financial aid to                  made available to them, or because they
                                              institutions that receive fewer public                  students who select a public institution                operate without generous direct
                                              subsidies.                                              or the lowest cost institution available.               contributions from taxpayers.26
                                                 To provide another example, consider                 Instead, title IV programs provide                         Students have the right to know what
                                              that in Ohio, a medical assistant                       additional sources of aid, including                    the cost of attendance is at any
                                              program at a community college passed                   additional funding programs (such as                    institution they are considering, which
                                              the D/E rates measure even though its                   campus-based aid programs), to ensure                   is already required by law.
                                              graduates had median annual earnings                                                                               The Department agrees with
                                                                                                      that low-income students can pick the
                                              of $14,742. Meanwhile, a medical                                                                                commenters who expressed concern
                                                                                                      college of their choice, even if doing so
                                              assistant program at a proprietary                                                                              that the GE regulations established
                                                                                                      means that the student needs more
                                              institution in Ohio failed the D/E rates                                                                        policies that unfairly target career and
                                                                                                      taxpayer-funded grants and loans.
                                              measure even though its graduates                                                                               technical education programs. For
                                                                                                         Congress created the campus-based
                                              posted median earnings of $21,737. In                                                                           example, under the GE regulations,
                                                                                                      aid programs, in part, so that low-
                                              Arizona, two proprietary institutions’                                                                          student loan debt is calculated using an
                                                                                                      income students would not be limited to
                                              interior design programs failed the D/E                                                                         amortization term that assumes these
                                                                                                      public institutions.24 The campus-based
                                              rates measure, despite having                                                                                   borrowers, unlike others, are required to
                                                                                                      aid programs provide the largest
                                              significantly higher median annual                                                                              repay their loans in 10 years if they
                                                                                                      allocations to private, non-profit
                                              earnings ($31,844 and $32,046) than a                                                                           earned an associate’s degree or less, 15
                                                                                                      institutions that have been long-term
                                              nearby community college program                                                                                years if they earned a baccalaureate or
                                                                                                      participants in the program. Creating a
                                              ($19,493).                                                                                                      master’s degree, and 20 years if they
                                                                                                      system of sanctions that penalizes                      earned a doctoral or professional degree.
                                                 As stated by Cooper and Delisle with
                                                                                                      private institutions for charging more                  However, the law provides for students
                                              regard to the D/E rates measure, ‘‘the
                                                                                                      than public institutions is contrary to                 enrolled in both GE and non-GE
                                              danger here is that a program at a public
                                                                                                      the foundation of the title IV programs,                programs to have as many as 20 or 25
                                              institution may provide a low return on
                                                                                                      which were designed to promote                          years to repay their loans, and receive
                                              investment from a societal perspective,
                                                                                                      freedom of institutional choice. Prices                 loan forgiveness for the balance, if any,
                                              but pass the GE rule anyway because a
                                                                                                      will vary among institutions, as will
                                              large portion of the cost of providing it
                                                                                                      debt levels among students based on the
                                              is not taken into account.’’ 22 Cooper                                                                            25 Sandy Baum and Martha Johnson. Student

                                                                                                                                                              Debt: Who Borrows More? What Lies Ahead? Urban
                                              and Delisle state that this creates a
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                         23 Ibid. Note: The authors also suggest that the     Institute, April 2015.
                                              distortion effect that may render student               application of the 2014 Rule to public institutions       26 Note: This is not to suggest that institutions
                                                                                                      would also be insufficient. Since public institutions   have no role to play in establishing reasonable
                                                22 Cooper, Preston and Jason D. Delisle,              still benefit from direct appropriations, the uneven    tuition and fee costs. Even so, many public
                                              ‘‘Measuring Quality or Subsidy? How State               playing field would still exist and disadvantage        institutions have tuition and fees dictated to them
                                              Appropriations Rig the Federal Gainful                  some institutions over others.                          by State legislators and many private institutions
                                              Employment Test,’’ American Enterprise Institute,          24 NASFAA Issue Brief, ‘‘Campus-Based Aid            establish tuition and fees based on the actual cost
                                              March 2017, www.luminafoundation.org/files/             Allocation Formula,’’ January 2019,                     of providing the education as well as the many
                                              resources/measuring-quality-or-subsidy.pdf.             www.nasfaa.org/issue_brief_campus-based_aid.            amenities today’s consumers demand.
                                                                                                                                                                                                         Appeal,
                                                                                                                                                                                                          Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00007   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                       Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 77 of 132
                                              31398                  Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              that remains at the end of the repayment                  low-or middle-income student enrolled                     flexible class schedules and delivery
                                              period. The amortization terms used to                    in a CTE-focused program. While the                       models, and more personalized student
                                              calculate D/E rates are in direct conflict                goals of programs may differ, nearly all                  services.29 The Department is also aware
                                              with the amortization terms made                          students who go to college today do so                    of recent studies that conclude
                                              available by Congress, and the                            with the expectation of increasing their                  proprietary institutions are more
                                              Department in the case of the Revised                     economic opportunity, and all students,                   responsive to labor market changes in
                                              Pay As You Earn (REPAYE) repayment                        regardless of institution type, are                       comparison to community colleges,
                                              plan, to all borrowers.                                   expected to repay their loans.                            which may lead students to choose
                                                 Therefore, for students, especially                      The Department’s review of student                      proprietary institutions over their local,
                                              those sufficiently distressed to provide                  loan repayment rates makes it clear that                  public, two-year counterparts.30
                                              low repayment, the GE regulations                         the problem of students borrowing more                       The GE regulations also unfairly target
                                              create an inconsistent standard that                      than they can repay through a standard                    proprietary institutions, as explained in
                                              suggests students who enroll in GE                        repayment period is a problem that is                     the NPRM, because if the D/E rates
                                              programs should be expected to repay                      not limited to students who attend                        measure considered the total cost of
                                              their student loan debts more rapidly                     proprietary institutions or who                           education relative to graduate earnings,
                                              than students who enroll in non-GE                        participate in CTE.                                       a number of GE programs offered by
                                              programs. Therefore, the Department                         Regardless of institutional type or                     public institutions would fail the
                                              agrees with commenters who expressed                      institutional tax status, colleges that                   measure.31
                                              concern that the GE regulations send a                    serve large numbers and proportions of                       The low price of public, two-year
                                              strong message that those pursing career                  low-income students, minority students,                   colleges may mean that fewer students
                                              and technical education are less worthy                   and adult learners are likely to have                     need to borrow to enroll at those
                                              of taxpayer investment, or that they                      outcomes that are not as strong as those                  schools, but lower borrowing rates may
                                              have greater, or at least faster,                         of institutions that serve a more                         also be due to the fact that a lower
                                              repayment obligations than students                       advantaged student population.                            proportion of community college
                                              who enroll in other kinds of programs.                    Therefore, any effort to place sanctions                  students are Pell eligible, or financially
                                              This contradicts the purpose of title IV,                 on institutions that does not also take                   independent students, as compared to
                                              HEA programs, which were developed                        into account the socioeconomic status                     students at proprietary institutions.32
                                              to expand opportunity to low-income                       and demographics of students served                       Despite assertions that community
                                              students. These students are served                       unfairly targets those institutions that                  colleges and proprietary institutions
                                              disproportionately by institutions                        are expanding access and opportunity to                   serve the same students, as stated above,
                                              offering CTE programs.                                    students who are not served by more                       the data reveal that proprietary
                                                 The Administration does not believe                    selective institutions. While the 2014                    institutions serve a much larger
                                              that students who enroll at proprietary                   Rule emphasized that low-income and                       population of low-income, older, and
                                              institutions are unaware that other                       minority students who go to more elite                    minority students.33 It is important to
                                              options are available, and the assertion                  institutions have better outcomes, it is                  consider that despite lower proportions
                                              that they are unsophisticated is                          difficult to know if that is because the                  of student borrowers, given the total size
                                              condescending and based on false                          institution has done something
                                              stereotypes.                                              remarkable or unique, or because the                         29 Cellini and Turner; Note: (pg. 5): ‘‘For-profit

                                                 According to analysis provided by                      selective admissions process already                      schools may have better counseling compared to
                                                                                                                                                                  community colleges . . . the for-profit sector has
                                              Federal Student Aid, in 2018, 42.2                        culls students who are less likely to                     been quicker to adopt online learning technologies
                                              percent of students currently enrolled at                 succeed. Wealthy institutions that enroll                 for undergraduate education compared to less
                                              proprietary institutions had enrolled at                  small numbers of high-need students                       selective public colleges.’’
                                              a non-profit institution during a prior                   also have the ability to have devote                         30 Gregory Gilpin, et al., ‘‘Why has for-profit

                                              enrollment,27 which suggests that these                   significantly more resources to those                     colleges’ share of higher education expanded so
                                                                                                                                                                  rapidly? Estimating the responsiveness to labor
                                              students are well aware that other,                       students than an open-enrollment                          market changes,’’ Economics of Education Review
                                              lower cost options exist. Perhaps better                  institution that serves large numbers of                  45 (April 2015): 53–63; See also: Grant McQueen,
                                              access to programs of choice, more                        high-need students.                                       ‘‘Closing Doors: The Gainful Employment Rule as
                                              flexible scheduling, more convenient                        There are many reasons why a student                    Over-Regulation of For-Profit Higher Education
                                                                                                                                                                  That Will Restrict Access to Higher Education for
                                              locations, or a more personalized                         might elect to attend a proprietary                       America’s Poor,’’ Georgetown Journal on Poverty
                                              college experience compels students to                    institution. For example, it is very                      Law & Policy, Volume XIX, Number 2, Spring 2012:
                                              pay more for their education. This is not                 possible that the insightful student                      ‘‘The for-profit higher education industry has filled
                                              unlike wealthier students who select an                   selects a proprietary institution because                 a rapidly expanding demand for higher education
                                                                                                                                                                  in American society that public and non-profit
                                              elite private institution over a public                   of the more personalized learning                         institutions of higher education have not been able
                                              institution that offers the same programs                 experience and higher graduation rates                    to meet.’’ (pg. 330)
                                              at lower cost.                                            than might be found at many public,                          31 Ibid.; also see: Schneider, Mark, ‘‘Are

                                                 The Department believes it is                          open-enrollment institutions.28                           Graduates from Public Universities Gainfully
                                              important to provide earnings                             Proprietary institutions are more likely                  Employed? Analyzing Student Loan Debt and
                                                                                                                                                                  Gainful Employment,’’ American Enterprise
                                              information to all students for as many                   to offer accelerated programs, pre-                       Institute, 2014, www.aei.org/publication/are-
                                              title IV participating programs as                        established course sequences, more                        graduates-from-public-universities-gainfully-
                                              possible so that no student or family—                                                                              employed-analyzing-student-loan-debt-and-gainful-
                                              regardless of their socioeconomic                            28 Cellini and Davolia, ‘‘Different degrees of debt:   employment/.
                                                                                                                                                                     32 Jennifer Ma and Sandy Baum, Trends in
                                              status—is misled about likely earnings                    Student borrowing in the for-profit, nonprofit and
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        public sectors. Brown Center on Education Policy          Community Colleges: Enrollment, Prices, Student
                                              after completion. A program that yields                   at Brookings.’’; Gilpin, G. A., Saunders, J., &           Debt, and Completion. College Board Research
                                              low earnings is no less a problem for                     Stoddard, C., ‘‘Why has for-profit colleges’ share of     Brief, April 2016.
                                              low- or middle-income students                            higher education expanded so rapidly? Estimating             33 Cellini, Stephanie and Nicholas Turner,

                                              enrolled in a general studies or an arts                  the responsiveness to labor market changes,’’             ‘‘Gainfully Employed? Assessing the Employment
                                                                                                        Economics of Education Review 45, 2015,                   and Earnings for For-Profit College Students Using
                                              and humanities program than it is for a                   scholarworks.montana.edu/xmlui/bitstream/                 Administrative Data,’’ National Bureau of Economic
                                                                                                        handle/1/9186/Gilpin_EER_2015_                            Research, January 2018, www.nber.org/papers/
                                                27 Federal   Student Aid, 2018.                         A1b.pdf;sequence=1.                                       w22287.
                                                                                                                                                                                                              Appeal,
                                                                                                                                                                                                               Ex. D
                                         VerDate Sep<11>2014     18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00008   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM     01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 78 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                 31399

                                              of many public institutions, those                      from having access to higher education                 arts programs.38 In addition, as noted by
                                              institutions leave many more borrowers                  at lower cost institutions. An institution             Shulock, Lewis, and Tan,
                                              with debt and pose a higher aggregate                   that elects to prevent students from                   comprehensive institutions have the
                                              loan burden and non-repayment risk to                   taking Federal student loans will                      added benefit of cross-subsidizing
                                              students and taxpayers. For example, a                  automatically pass the D/E rates                       higher cost CTE programs with low-cost
                                              public college with 30,000 students and                 measure, even if there are no earnings                 general studies programs that typically
                                              a 17 percent borrowing rate will                        benefits associated with program                       enroll larger numbers of students.39
                                              produce 5,100 borrowers whereas a                       completion. In some instances, the                     Since proprietary institutions are, for
                                              proprietary institution that serves 500                 student may be better off in the long run              the most part, not permitted to offer
                                              students and has a 90 percent borrowing                 by borrowing to attend a program he or                 lower cost general studies programs, the
                                              rate will produce 450 borrowers. The                    she is more likely to complete, or that                full cost of providing CTE is paid by the
                                              same is true for small private, non-profit              provides a more personalized                           student without the benefit of cross-
                                              colleges that may have a higher                         experience, or that leads to a higher                  subsidizations from other students
                                              percentage of students who need to                      paying job. Despite the Department’s                   enrolled in lower-cost programs.
                                              borrow to pay tuition, but based on a                   interest in reducing student debt levels,
                                              small total student population, produce                 it is noteworthy that a recent study                      Therefore, the Department agrees with
                                              fewer total borrowers than public                       showed that increased borrowing among                  the commenter who stated that by
                                              institutions that serve large numbers of                community colleges may have a positive                 focusing on GE programs, the
                                              students.                                               impact on completion and transfer to                   Department has ignored worse outcomes
                                                 Unaffordable student loan debt is an                 four-year institutions.36                              generated by other programs. For
                                              issue across all sectors, including public                 Student enrollment and borrowing                    example, as explained in the NPRM
                                              institutions. The 2015 follow-up to the                 decisions are as complex as the                        under ‘‘Covered Institutions and
                                              1995–96 and 2003–04 Beginning                           decisions that graduates make about                    Programs,’’ numerous researchers have
                                              Postsecondary Survey showed that                        where they want to work, what they                     emphasized the importance of picking
                                              despite the lower percentage of students                want to do for a living, and how many                  the right major in order to optimize
                                              who borrow at community colleges,                       hours a week they want to work. Until                  earnings.40 According to Holzer and
                                              among those who do borrow, their debts                  the Department has more sophisticated                  Baum’s 2017 publication, community
                                              may be debilitating. For example,                       analytical tools that take into account                college liberal arts and general studies
                                              among borrowers who enrolled at                         the many variables other than                          degrees have no market value for the
                                              community colleges in the 2003–04                       institutional quality that impact both                 majority of students who earn them, but
                                              cohort, twelve years later not only did                 cost and outcomes, it is inappropriate to              the students will never transfer to a
                                              they have a larger outstanding debt                     develop a scheme that imposes high-                    four-year institution.41 Nonetheless,
                                              ($21,000) than students who enrolled at                 stakes sanctions without understanding                 these programs, and more at the
                                              proprietary institutions ($14,600), but                 the longer term impact of those                        baccalaureate level, were not covered by
                                              the level of debt held represented 90                   sanctions on students and the                          the GE regulations.
                                              percent of the original loan balance for                production of ample workers for
                                              students who enrolled at community                                                                                According to a 2018 Q3 breakdown of
                                                                                                      occupations that may pay lower wages                   FSA’s federally serviced portfolio, 24
                                              colleges and 82 percent for those who                   but are in high demand (such as
                                              enrolled at proprietary institutions.34                                                                        percent of the dollars in the portfolio, or
                                                                                                      cosmetology, culinary arts, allied health,             $272 billion, are in IDR plans that are
                                              Therefore, it is as important for students
                                                                                                      social work, and early childhood                       current, but negatively amortizing. This
                                              at non-GE institutions or who are
                                                                                                      education).
                                              enrolled in non-GE programs to                                                                                 substantial percentage of borrowers
                                                                                                         While some commenters suggested
                                              understand their likely earning                                                                                whose loans are growing rather than
                                                                                                      that any institution could ensure that
                                              outcomes so that they can borrow at a                                                                          shrinking due to their enrollment in an
                                                                                                      they will pass the D/E rates measure by
                                              level that will not leave them struggling                                                                      IDR plan are of serious concern.42 This
                                                                                                      lowering tuition, such a view
                                              for decades after graduation.                                                                                  is a problem of a magnitude and
                                                 Also, the Department is concerned                    oversimplifies college financing
                                                                                                      realities. In addition to the lack of direct           importance that any action the
                                              that some community colleges do not                                                                            Department takes must include all
                                              participate in the Federal Student Loan                 taxpayer subsidies, proprietary
                                                                                                      institutions may have a higher per-                    borrowers at all title IV participating
                                              programs because of concerns that high                                                                         institutions. Of course, participation in
                                              default rates would end the institution’s               student delivery cost since CTE-focused
                                                                                                      education can be four or five times more               an IDR plan may not be a sign that a
                                              participation in the Pell grant                                                                                student’s program was of low quality
                                              program.35 According to data from FSA,                  expensive to administer than liberal arts
                                                                                                      or general studies education.37 During                 but could instead be a sign that the
                                              38 community colleges do not                                                                                   student borrowed recklessly or made
                                              participate in the loan programs. While                 times of high enrollment pressure or
                                              this may be beneficial to students, it                  constrained resources, community
                                                                                                                                                               38 Ibid.
                                              may also have a number of unintended                    colleges tend to reduce the number of                    39 Ibid.

                                              consequences, including necessitating                   vocational programs offered so that they                 40 Carnevale, Anthony, et al., ‘‘Learning While

                                              students to use more expensive forms of                 can serve a large number of students in                Earning: The New Normal,’’ Center on Education
                                              credit—such as credit cards and payday                  lower-cost general studies and liberal                 and the Workforce, Georgetown University, 2015,
                                                                                                                                                             1gyhoq479ufd3yna29x7ubjn-wpengine.netdna-
                                              loans—to pay their tuition and fees. Or                   36 www.higheredtoday.org/2018/01/12/increasing-      ssl.com/wp-content/uploads/Working-Learners-
                                              it may prevent low-income students
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      community-college-completion-rates-among-low-          Report.pdf; see also: Holzer, Harry J. and Sandy
                                                                                                      income-students/.                                      Baum, Making College Work: Pathways to Success
                                                34 nces.ed.gov/pubs2018/2018410.pdf.                    37 Shulock, Nancy, Jodi Lewis, and Connie Tan,       for Disadvantaged Students (Washington, DC:
                                                35 www.jamesgmartin.center/2017/06/colleges-          ‘‘Workforce Investments: State Strategies to           Brookings Institution Press, 2017).
                                                                                                                                                               41 Holzer and Baum.
                                              allowed-limit-students-federal-loans/;                  Preserve Higher-Cost Career Education Programs in
                                              www.washingtonpost.com/news/grade-point/wp/             Community and Technical Colleges,’’ Institute for        42 Analysis of FSA Loan portfolio with NSLDS

                                              2016/07/01/the-surprising-number-of-community-          Higher Education Leadership and Policy, California     Q12018, Federal Reserve Economic Data (Credit
                                              college-students-without-access-to-federal-student-     State University, Sacramento, August 2013,             card delinquencies average for all commercial
                                              loans/?noredirect=on&utm_term=.cd4dd8528001.            eric.ed.gov/?id=ED574441.                              banks).
                                                                                                                                                                                                       Appeal,
                                                                                                                                                                                                        Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00009   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                      Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 79 of 132
                                              31400                 Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              lifestyle decisions that result in lower                 prepare for by completing a GE program.                independent, and being Pell eligible—
                                              earnings.                                                The Department pointed to the BLS                      than students enrolled at other
                                                 Since the REPAYE program                              survey to illustrate that the Department               institutions, including community
                                              eliminates the income hardship test and                  cannot predict the long-term impact of                 colleges.48
                                              allows any borrower to sign up for a                     removing programs from title IV,                          The Department agrees that during the
                                              student loan payment that is 10 percent                  including potential workforce shortages                Great Recession, proprietary institutions
                                              of his or her income, it cannot be said                  that could be caused by eliminating                    likely grew too rapidly, and some have
                                              that a borrower in an IDR plan is one                    high-quality programs that fail the D/E                been accused of committing fraud, but
                                              who has been harmed by his or her                        rates measure for reasons beyond the                   the most rapid growth in the sector was
                                              program or institution. In some                          control of the institution.                            by online institutions, where relatively
                                              instances, borrowers may elect to                           The Department disagrees with the                   few programs failed the D/E rates
                                              pursue a lower paying job in order to                    commenters who said that the rescission                measure. During the Great Recession,
                                              benefit from IDR-derived loan                            of the GE regulations is arbitrary and                 many students sought relief by enrolling
                                              forgiveness. Nonetheless, since so many                  capricious. Under the Administrative                   in college, and the Department does not
                                              students are enrolled in IDR programs,                   Procedure Act (APA), an agency ‘‘must                  deny that some institutions took
                                              the Department believes that any                         show that there are good reasons for the               advantage of that. However, there are
                                              transparency and accountability                          new policy.’’ 46 However, ‘‘it need not                other mechanisms, such state attorneys
                                              framework must apply to all title IV                     demonstrate to a court’s satisfaction that             general, consumer protection agencies,
                                              programs, which it plans to do through                   the reasons for the new policy are better              civil legal proceedings, internal
                                              the expanded College Scorecard.                          than the reasons for the old one; it                   resolution arrangements, and borrower
                                                 A Department review of the 2015 D/                    suffices that the new policy is                        defense to repayment regulations that
                                              E rates shows that cosmetology and                       permissible under the statute, that there              enable students to take action against
                                              medical assisting programs were                          are good reasons for it, and that the                  institutions that have committed fraud.
                                              disproportionately represented among                     agency believes it to be better.’’ 47                  However, a failing outcome under the
                                              the programs that failed the D/E rates                   (emphasis in original) Additionally, the               D/E rates measure in no way signals,
                                              measure in the first year that D/E rates                 Department provided ample evidence                     demonstrates, or proves that the
                                              were calculated under the GE                             that any transparency and                              institutions committed fraud.
                                              regulations.43 Yet both of these                         accountability framework must be                          The Department is aware of research
                                              occupations are considered by the U.S.                   expanded to include all title IV                       demonstrating that as enrollments in
                                              Department of Labor to be ‘‘bright                       programs since student loan repayment                  California proprietary institutions went
                                              outlook’’ occupations,44 suggesting that                 rates are unacceptably low across all                  down, there was a commensurate
                                              it is possible that GE-related program                   sectors of higher education and because                increase in enrollments at local
                                              closures could reduce availability of                    a student may unknowingly select a                     community colleges.49 California is a
                                              CTE-focused programs needed to fill                      non-GE program with poor outcomes                      State rich with community colleges, so
                                              high-demand occupations. The                             because no data are available. If we                   it is not surprising that students were
                                              Department agrees with the commenter                     want students to make informed                         able to find alternatives to proprietary
                                              who discussed the complicated                            decisions, then we need to provide                     institutions. However, not all States and
                                              patchwork of regulations that the                        information about all of the available                 regions have as many options as those
                                              Department has created, without any                      options. Since the GE regulations cannot               in California. In addition, a student who
                                              direction to do so by Congress. The 2015                 be expanded to include all institutions,               does not have the opportunity to attend
                                              Senate Task Force on Higher Education                    and since negotiators could not come to                a proprietary institution may be limited
                                              Regulation Report reinforces that point,                 consensus on a GE-like accountability                  to a general studies program at a
                                              and highlights the GE regulations as an                  and transparency framework that was                    community college, which may
                                              example of the Department’s ‘‘us[ing]                    substantiated by research and applicable               disadvantage the student. Since, on
                                              the regulatory process to set its own                    to all title IV programs, the Department               average, graduation rates at proprietary
                                              policy agenda in the absence of any                      decided to take another approach.                      institutions are higher than those at
                                              direction from Congress, and in the face                    The Department acknowledges                         community colleges, a student may not
                                              of clear opposition to that policy from                  evidence that students enrolled at                     be served if the lower-cost institution
                                              one house of Congress.’’ 45 By                           proprietary institutions may be at higher              reduces the student’s chances of
                                              rescinding the GE regulations, we begin                  risk for default and that, on average,                 completing his or her credential.
                                              to correct that problem.                                 students who attended a proprietary                       The Department agrees that some
                                                 The Department disagrees that the                     institution are more likely to default on              proprietary institutions serve students
                                              BLS Job Openings and Labor Turnover                      their loans than students who enrolled                 poorly and produce unimpressive
                                              Survey does not provide sufficient                       at a community colleges. However, the                  results. However, there are institutions
                                              evidence to support the Department’s                     Department provided ample data in the                  among all sectors that serve students
                                              assertion that many good jobs are                        NPRM and in this document that higher                  poorly and produce unimpressive
                                              currently unfilled, including jobs for                   defaults among students who enrolled a                 results, and yet the GE regulations do
                                              which individuals could, in some cases,                  proprietary institution could be the                   nothing to expose those programs or
                                                                                                       result of these institutions serving                   institutions or protect students from
                                                43 Federal Student Aid, ‘‘Gainful Employment

                                              Information,’’ studentaid.ed.gov/sa/about/data-
                                                                                                       higher risk students. A much higher                    enrolling in them since the GE
                                              center/school/ge?src=press-release.                      proportion of students enrolled at                     regulations are limited in their coverage.
khammond on DSKBBV9HB2PROD with RULES2




                                                44 ONet OnLine, ‘‘Bright Outlook Occupations,’’        proprietary colleges exhibit many more
                                              www.onetonline.org/help/bright/. Note: ‘‘Bright          risk factors—such as being over 25,                       48 Deming, David, Claudia Goldin, and Lawrence

                                              Outlook’’ Occupations are defined as matching at         being a single parent, working full-time               Katz, ‘‘For-Profit Colleges,’’ The Future of Children,
                                              least one of the following criteria: (1) Projected to                                                           Vol. 23, No 1, Spring 2013, scholar.harvard.edu/
                                              grow faster than average (employment increase of         while being enrolled, being financially                files/lkatz/files/foc_dgk_spring_2013.pdf.
                                              10 percent or more) over the period 2016–2026; or                                                                  49 Cellini, Stephanie Riegg (2010). ‘‘Financial Aid
                                              (2) projected to have 100,000 or more job openings         46 FCC v. Fox Television Stations, Inc., 556 U.S.
                                                                                                                                                              and For-Profit Colleges: Does Aid Encourage
                                              over the period 2016–2026.                               502, 515 (2009).                                       Entry?’’ Journal of Policy Analysis and
                                                45 Task Force Report at 14.                              47 Id.                                               Management. 29(3): 526–52.
                                                                                                                                                                                                           Appeal,
                                                                                                                                                                                                            Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00010   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                         Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 80 of 132
                                                                     Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                              31401

                                              The point is not to ignore the legitimate                 those exempted by the above-mentioned                  college or university.’’ 52 Vocational
                                              challenges among institutions in the                      provision of the HEOA, to offer general                institutions in this context included
                                              proprietary sector but is instead to                      studies, liberal arts, humanities, or other            proprietary colleges that would, for the
                                              expand the reach of a new                                 programs not intended to prepare                       first time ever, be eligible to participate
                                              accountability and transparency system                    students for a named occupation. The                   in title IV grants as well as loans. The
                                              to ensure that all students, regardless of                Department will continue to enforce the                inclusion of proprietary schools in the
                                              institutional sector, can obtain                          law in this regard—in the same way it                  HEA was an important step toward
                                              information to inform their enrollment                    enforced it between 1968 and 2011.                     achieving the goals of providing
                                              and borrowing decisions.                                     In promulgating the 2014 Rule, the                  equitable access to postsecondary
                                                Changes: None.                                          Department cited Senate debate in the                  education, for all students, regardless of
                                              Is there a need to define gainful                         1960s as evidence that the GE                          whether their interests were in the
                                              employment?                                               regulations are consistent with                        traditional trades or vocations, or in
                                                                                                        congressional intent. The Senate Report                typical degree programs.
                                                 Comments: One commenter stated                                                                                   The Department points out that
                                                                                                        accompanying the National Vocational
                                              that the Department must establish a                                                                             Congress intends for all Federal student
                                                                                                        Student Loan Insurance Act (NVSLI),
                                              definition for the term ‘‘gainful                                                                                loan borrowers to repay their loans, not
                                                                                                        Public Law 89–287, captured testimony
                                              employment in a recognized                                                                                       just those who borrow to attend
                                                                                                        delivered by University of Iowa
                                              occupation,’’ rather than leaving the                                                                            ‘‘vocational training’’ programs.
                                                                                                        professor Kenneth B. Hoyt that
                                              term undefined.                                                                                                     However, Congress has elected to
                                                 Other commenters stated that the                       supported the ‘‘concept’’ of making
                                                                                                        loans available to students pursuing                   address concerns about unmanageable
                                              Department is violating the law by                                                                               student loan debt by providing
                                              failing to differentiate between                          vocational training. He described
                                                                                                        findings from a sample of students                     numerous extended repayment and
                                              institutions that do and do not prepare                                                                          income-driven repayment programs that
                                              students for gainful employment, and                      whose earnings data were collected two
                                                                                                        years after completing their training,                 reduce monthly and annual payments
                                              that by eliminating the GE regulations,                                                                          and provide loan forgiveness if, after 20
                                              the Department is no longer following                     and based on those data, he concluded
                                                                                                        that ‘‘in terms of this sample of                      (or in some cases 25) years of income-
                                              the requirements of the HEA in                                                                                   driven repayment, an outstanding loan
                                              differentiating between GE programs                       students, sufficient numbers were
                                                                                                        working for sufficient wages so as to                  balance remains.
                                              and non-GE programs.                                                                                                While the Department agrees that
                                                 Discussion: The Department does not                    make the concept of student loans to be
                                                                                                        [repaid] following graduation a                        some of these repayment programs lead
                                              agree that it needs to define the term                                                                           to undesirable outcomes for borrowers
                                              ‘‘gainful employment’’ beyond what                        reasonable approach to take.’’ 51
                                                                                                           The Senate report made no mention of                and taxpayers, in that they allow
                                              appears in statute. Since it was added to                                                                        students to accumulate more debt
                                              the HEA in 1968, the term ‘‘gainful                       how quickly the student would need to
                                                                                                        repay his or her loan, and it referred to              (through negative amortization) rather
                                              employment’’ has been widely                                                                                     than paying down their original student
                                              understood to be a descriptive term that                  the ‘‘concept’’ of student loan
                                                                                                        repayment rather than a particular                     loan balances, the intent of Congress is
                                              differentiates between programs that                                                                             clear. In fact, in introducing the Income
                                              prepare students for named occupations                    repayment amortization term or a
                                                                                                        particular debt-to-earnings threshold.                 Dependent Educational Assistance
                                              and those that educate students more                                                                             (IDEA) Act, which ultimately became
                                              generally in the liberal arts and                         Moreover, the Senate report was focused
                                                                                                        on legislation other than the HEA and                  the income-based repayment (IBR)
                                              humanities, including all degree                                                                                 program in the College Cost Reduction
                                              programs offered by public and private,                   the conversation had a very different
                                                                                                        focus when Congress was contemplating                  and Access Act of 2007 (CCRAA),
                                              non-profit institutions.                                                                                         Congressman Tom Petri (R–WI) stated:
                                                 Congress reaffirmed this                               the inclusion of proprietary institutions
                                              interpretation when it added a provision                  in all HEA programs.                                      Unfortunately, little has been done by way
                                              to the 2008 Higher Education                                 What the Department neglected to                    of providing more flexible repayment options
                                                                                                                                                               for borrowers after graduation. Traditionally
                                              Opportunity Act (HEOA) that allowed a                     include in its recounting of the early                 it has been expected that the borrower will
                                              small number of proprietary institutions                  history of student loans, is that in 1972              pay the amortized loan over a standard
                                              to offer baccalaureate degrees in liberal                 when the National Vocational Student                   period, usually 10 years, with the same
                                              arts.50 Had Congress intended the term                    Loan Insurance Act (NVSLIA) was                        repayment amount on day one as on the last
                                              ‘‘gainful employment’’ to mean                            passed, Congress decided to incorporate                day. However, this model of repayment fails
                                              something other than a limitation on                      vocational education programs into the                 to take into account that students often face
                                              HEA section 102 institutions from                         HEA, by allowing their participation in                periods of significant unemployment or
                                              offering programs that are not CTE-                       the Educational Opportunity Grants as                  underemployment during the first years after
                                                                                                                                                               leaving college . . . I believe the IDEA Act
                                              focused, it would not have needed to                      well as the student loan programs. Here                does just that. This legislation would allow
                                              create a statutory exception to allow                     the House conference report is clear that              any Stafford loan borrower the ability to
                                              some HEA section 102 institutions to                      the new legislation ‘‘not only extends                 consolidate into a direct IDEA loan with a
                                              offer liberal arts programs.                              existing programs but creates exciting                 repayment schedule that corresponds to the
                                                 Therefore, contrary to suggestions by                  and long needed (sic) new ones. For the                borrower’s income once in repayment. This
                                              commenters that the Department needs                      first time, the bill commits the Federal               new schedule requires regular payments;
                                              to develop a new definition in order to                   Government to the principle that every                 however, it ensures that such payments
                                              enforce the law or differentiate between                  qualified high school student graduate,                reflect the borrowers’ capacity to repay under
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                               their current income status. This feature
                                              GE and non-GE programs, the                               regardless of his family income, is                    would be particularly useful for those
                                              Department confirms that it, in fact, is                  entitled to higher education, whether in               pursuing lower-income, public-service
                                              enforcing the law as written and as                       community colleges, vocational                         careers. It also would help relieve some of
                                              intended, because it disallows                            institutes or the traditional 4-year                   the stress that borrowers face during periods
                                              proprietary institutions, other than
                                                                                                          51 ‘‘Gainful Employment,’’ 79 FR 65035, October        52 www.govinfo.gov/content/pkg/GPO-CRECB-
                                                50 20   U.S.C 1002(b).                                  31, 2014.                                              1972-pt16/pdf/GPO-CRECB-1972-pt16-2-2.pdf.
                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014     18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00011   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 81 of 132
                                              31402                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              of unemployment or underemployment                      Although the amendment was not                         students to pay the full cost.58 The
                                              following graduation.53                                 included in the final bill, the                        Department believes that the best way to
                                                 Support for income-driven repayment                  amendment should have given the                        protect all students is to acknowledge
                                              during the 2007 HEA reauthorization                     Department pause before claiming that                  that they select their college and major
                                              was bipartisan, with Congressman                        the GE regulations were consistent with                based on a variety of factors, but provide
                                              George Miller (D–CA) stating that IBR                   Congress’ intent.                                      clear and accurate information about
                                              was created because ‘‘knowing that they                    Despite numerous reauthorizations of                debt and earnings to enable them to
                                              will face a mountain of debt after                      the HEA between 1964 and 2008,                         compare likely outcomes among the
                                              graduation, some students feel                          Congress never attempted to define                     institutions and programs they are
                                              compelled to major in areas that will                   ‘‘gainful employment’’ based on a                      considering.
                                              lead to a high-paying career. The hope                  mathematical formula nor did it attempt                   Second, although the Department
                                              is that income-based repayment will                     to define the term using threshold debt-               acknowledges that it plays an important
                                              encourage students to pursue their real                 to-earnings ratios. Congress never                     financial stewardship role, and has the
                                              interests, even if careers in the major of              attempted to prohibit students who                     responsibility of reducing waste, fraud,
                                              their choice don’t provide a high                       attended GE programs from                              and abuse, the GE regulations did not
                                              income.’’ 54                                            participating in IDR programs. In                      support that goal. Many programs are
                                                 Congressional support for IBR in the                 addition, the GE regulations were also                 not subject to the GE regulations, so the
                                              CCRAA in 2007, and for the Pay As You                   identified in 2015 by the bipartisan                   regulation would play no role in
                                              Earn (PAYE) income-driven repayment                     Senate Task Force on Higher Education                  preventing waste, fraud, and abuse
                                              program in 2012, makes it clear that                    Regulation as a glaring example of the                 among those programs. The Department
                                              Congress does not wish for a student to                 Department’s ‘‘increasing appetite’’ for               does not agree that by charging students
                                              feel compelled to select the highest                    regulation.57                                          for the full cost of their education,
                                              paying major or job, to select the lowest                  Despite previous assertions, the                    rather than accepting direct
                                              cost educational opportunity, or to                     Department now recognizes that it had                  appropriations and other taxpayer
                                              abandon his or her interests in lower-                  incorrectly described congressional                    subsidies, is an act of waste, fraud, or
                                              paying careers, such as public service                  intent and engaged in regulatory                       abuse. Were that the case, then the
                                              careers, in order to meet student loan                  overreach, as discussed throughout                     Department would need to apply the D/
                                              repayment obligations under the                         these final regulations, and for those                 E rates measure to all private
                                              standard, 10-year repayment plan.                       reasons, and the others described in the               institutions, including private, non-
                                              Therefore, the Department’s original                    NPRM and these final regulations, it is                profit institutions, since those
                                              determination the GE regulations are                    rescinding the GE regulations.                         institutions generally have the highest
                                              based upon or align with congressional                     Changes: None.                                      annual tuition, including for programs
                                              intent was based on an incomplete                       Protecting Students                                    that result in modest earnings.
                                              review of the legislative record.                                                                                 The Department is committed to
                                                                                                         Comments: A number of commenters
                                                 It should have been clear to the                                                                            ensuring that students are provided
                                                                                                      disagreed with the Department’s
                                              Department that the GE regulations did                                                                         with accurate outcomes data. All
                                                                                                      decision to rescind the GE regulations,
                                              not comport with congressional intent                                                                          students should be able to view accurate
                                                                                                      arguing that minority, low-income,
                                              when a bipartisan group of 113                                                                                 and unbiased outcomes data from a
                                                                                                      adult, and veteran students are
                                              Members of the House of                                                                                        reliable source. The Department seeks to
                                                                                                      particularly vulnerable and, therefore,
                                              Representatives, led by Congressman                                                                            make it much more difficult for
                                                                                                      need additional protections from
                                              Alcee Hastings (D–FL), sent a letter in                                                                        institutions to mislead students by
                                                                                                      unscrupulous institutions and from
                                              2011 to President Obama asking him to                                                                          making reliable data readily available to
                                                                                                      programs with inferior outcomes, as
                                              withdraw the GE regulations.55 Further,                                                                        all students about the institutions they
                                                                                                      well as to eliminate waste, fraud, and
                                              the Department should have noted that                                                                          are considering attending or are
                                                                                                      abuse.
                                              the House of Representatives passed                        Discussion: The Department shares                   attending.
                                              House Amendment 94 to House                             the concern of commenters who                             There are many instances of fraud that
                                              Resolution 1, the Disaster Relief                       highlighted the need to protect low-                   would never be detected by the GE
                                              Appropriations Bill of 2013, with a vote                income students and taxpayers from                     regulations, either because the programs
                                              of 289 to 136.56 This amendment would                   programs with poor outcomes, and from                  or institutions are not subject to the GE
                                              have prohibited the Department from                     waste, fraud, and abuse. However, we                   regulations or student earnings are
                                              implementing the 2011 GE rule.                          do not believe the GE regulations are an               sufficient to mask misrepresentation
                                                                                                      effective tool for either of those                     that took place. Therefore, complacency
                                                53 153  Cong. Rec. 13777 (2007).
                                                                                                      purposes.                                              based on the mistaken belief that the GE
                                                54 Chen,  Grace, ‘‘The College Cost Reduction and
                                                                                                         First, the GE regulations do not                    regulations will obviate the need for
                                              Access Act of 2007,’’ Community College Review,
                                              August 7, 2018, www.communitycollegereview.com/         accurately identify programs with poor                 other efforts to detect and eliminate
                                              blog/the-college-cost-reduction-and-access-act-of-      outcomes. Many programs that had poor                  waste, fraud, and abuse could have
                                              2007.                                                   earnings outcomes passed the D/E rates                 serious consequences.
                                                55 Alcee L. Hastings, ‘‘Over 100 Members Send
                                                                                                      measure due to large public subsidies                     The Department acknowledges that it
                                              Bipartisan Letter to President Obama Urging                                                                    plays an important financial
                                              Withdrawal of ‘Gainful Employment’ Regulation,’’        that reduce the cost of enrollment to
                                              April 26, 2011, alceehastings.house.gov/news/           students. At the same time, programs                   stewardship role, and has the
                                              documentsingle.aspx?DocumentID=327789.                  that resulted in much higher earnings                  responsibility of reducing waste, fraud,
khammond on DSKBBV9HB2PROD with RULES2




                                                56 Amendment 241 to H.R. 1 (www.congress.gov/
                                                                                                      failed the D/E rates measure since the                 and abuse. However, the GE regulations
                                              amendment/112th-congress/house-amendment/94),
                                                                                                      lack of public subsidies required the                  did not support that goal.
                                              was offered by Chairman John Kline (R–MN2) in                                                                     Moreover, the GE regulations do not
                                              2011, and passed by the full House of
                                              Representatives. Amendment 241 was not included           57 Senate Task Force on Higher Education             necessarily identify instances of fraud or
                                              in the final Consolidated Appropriations Act            Regulations, ‘‘Recalibrating Regulation of Colleges
                                              (www.congress.gov/bill/112th-congress/house-bill/       and Universities,’’ www.help.senate.gov/imo/            58 Cooper and Delisle,

                                              2055/amendments), www.congress.gov/                     media/Regulations_Task_Force_Report_2015_              www.luminafoundation.org/files/resources/
                                              amendment/112th-congress/house-amendment/94).           FINAL.pdf, pg. 13.                                     measuring-quality-or-subsidy.pdf.
                                                                                                                                                                                                         Appeal,
                                                                                                                                                                                                          Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00012   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 82 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                    31403

                                              abuse since programs designed to                        data from a reliable source, and the                   to a lower standard than non-GE
                                              prepare, for example, teachers,                         Department will continue to work with                  institutions. In addition to meeting CDR
                                              community health workers, and allied                    accreditors to try to identify and stop                requirements like all institutions and
                                              health professionals may result in low                  institutions that are reporting false                  financial responsibility standards like
                                              wages simply because the prevailing                     outcomes data.                                         all non-public institutions, proprietary
                                              wages in those fields are low. Therefore,                 Changes: None.                                       institutions must also meet
                                              a program could fail the D/E rates                      Accountability                                         requirements that limit title IV revenue
                                              measure not because of fraudulent or                                                                           to 90 percent of total revenue (the 90–
                                              abusive practices on the part of                           Comments: Some commenters                           10 Rule). The requirements regarding
                                              institutions, but because a number of                   disagreed with the Department’s                        annual audits and the types of jobs
                                              high-demand occupations pay low                         proposal to rescind the GE regulations,                Federal Work Study students can be
                                              wages, especially in the early years of                 arguing that the GE regulations provide                placed in are also stricter for proprietary
                                              employment, or because in some                          the only standard by which programs                    institutions. So, they remain subject to
                                              occupations there is an induction period                might be held accountable for outcomes.                additional regulatory requirements.
                                              of several years before a graduate can be               Another commenter stated that by                          As pointed out by at least one
                                              fully licensed or be paid at the level of               eliminating the GE regulations,                        commenter, CDRs are one of the metrics
                                              experienced professionals.                              proprietary institutions would be held                 that Congress has established to
                                                There are ample examples of                           to a lower standard than non-GE                        determine continuing eligibility for an
                                              institutions that committed acts of fraud               institutions.                                          institution, including proprietary
                                              that would never be detected by the D/                     One commenter acknowledged that                     institutions, to participate in title IV
                                              E rates measure. For example, the                       CDRs currently serve as an                             programs. We agree that CDRs are
                                              Nebraska Attorney General alleges that                  accountability standard for all                        misleading indicators of program
                                              Bellevue University misrepresented the                  institutions of higher education, but                  quality or the current status and risk
                                              truth about the accreditation of its                    expressed concern that defaults are not                associated with the outstanding Federal
                                              nursing program,59 City Colleges of                     an accurate indicator of program quality               student loan portfolio. As noted earlier
                                              Chicago inflated their graduation                       or an accurate measure of a student’s or               in this document, updated repayment
                                              rates,60 Maricopa Community College                     taxpayer’s return on investment.                       rate data revealed, in January 2017, that
                                              was found guilty of falsifying student                     Another commenter stated that                       less than half of all borrowers were
                                              volunteer hours to allow students to                    research shows that income increases                   paying down a dollar of principal by
                                              receive an education award through the                  with the level of degree earned. For                   their third year of repayment, and more
                                              Americorps program,61 and a number of                   example, the research found that                       recent portfolio analysis has revealed
                                              law schools admitted to inflating job                   students with an associate’s degree saw                that of the nearly $1.2 trillion in
                                              placement rates 62 in order to attract                  their quarterly incomes increase by                    outstanding student loans, only 24
                                              more students. Yet the GE regulations                   more than $2,300 for women and nearly                  percent, or $298 billion, are in a positive
                                              would identify none of these acts of                    $1,500 for men, while those with a                     repayment status, meaning that interest
                                              misrepresentation.                                      short-term certificate saw an increase of              and principal are being paid down. The
                                                The Department will continue to                       only around $300 per quarter. The                      remaining loans are in post-enrollment
                                              employ its usual fraud prevention                       commenter also cited a study finding                   grace, default, forbearance, deferment,
                                              mechanisms, such as program reviews,                    that among certificate holders, workers                or negative amortization due to income-
                                              to identify institutions that are not                   in female-dominated occupations                        driven repayment, and 43 percent, or
                                              abiding by title IV rules and regulations.              (healthcare and education) earned less                 $505 billion, are in distress, as
                                              In addition, it will continue to rely on                than those in male dominated                           previously mentioned.64 Despite these
                                              States to execute their consumer                        occupations (technology-based).63                      grim statistics, it is noteworthy that the
                                              protection functions and accrediting                       Discussion: The Department strongly                 most recent CDR is only 10.8 percent
                                              agencies to evaluate program quality so                 disagrees with the commenter who                       (the 2018 three-year CDR for the 2015
                                              that the regulatory triad will retain its               suggested that by eliminating the GE                   cohort).65 Accordingly, although the
                                              importance and shared responsibility in                 regulations, there will be no more                     Department will continue to enforce the
                                              the oversight of institutions of higher                 program-level accountability measures.                 law by restricting title IV eligibility to
                                              education. Finally, the Department                      It is the role of accreditors and States,              those institutions, including proprietary
                                              seeks to make it much more difficult for                not the Department, to evaluate program                institutions, that pass the CDR test, it
                                              institutions to mislead students by                     quality, and, in some instances,                       also seeks to expand transparency and
                                              ensuring that all students are able to                  specialized or programmatic accreditors                market-based accountability through the
                                              view accurate and unbiased outcomes                     establish quality assurance measures,                  College Scorecard.
                                                                                                      enrollment caps, and licensure pass                       Regarding the comment about
                                                59 Paul Fain, ‘‘Nebraska AG Sues Bellevue Over        rates that determine whether or not                    credential inflation, the 768 programs
                                              Nursing Program,’’ Inside Higher Ed, February 28,       specific programs will continue to be                  that failed the D/E rates measure based
                                              2019, www.insidehighered.com/quicktakes/2019/           accredited. The Department will
                                              02/28/nebraska-ag-sues-bellevue-over-nursing-
                                                                                                                                                             on the 2015 D/E rates published in
                                              program.
                                                                                                      continue to rely on accreditors and State              2017, more than 100 were medical
                                                60 David Kidwell, ‘‘The Graduates*,’’ Better          authorizing agencies to evaluate                       assisting or similar programs and more
                                              Government Association, November 1, 2017,               program quality.
                                              projects.bettergov.org/the-graduates/.                     The Department also does not agree                     64 Stirgus, Eric, ‘‘Rising Student Loan Debt a
                                                61 Office of Public Affairs, ‘‘Maricopa County
                                                                                                      with the commenters who argued that                    ‘crisis,’ DeVos Says,’’ Atlanta Journal-Constitution,
khammond on DSKBBV9HB2PROD with RULES2




                                              Community College District Agrees to Pay $4                                                                    November 27, 2018, www.ajc.com/news/local-
                                              Million for Alleged False Claims Related to Award
                                                                                                      by eliminating the GE regulations,
                                                                                                                                                             education/rising-student-loan-debt-crisis-devos-
                                              of AmeriCorps Education Awards,’’ Office of Public      proprietary institutions would be held                 says/kgGX56hb11yhIpOyQURlSJ/; Analysis of FSA
                                              Affairs, December 1, 2014, www.justice.gov/opa/pr/                                                             Loan portfolio with NSLDS Q12018, Federal
                                              maricopa-county-community-college-district-               63 Institute for Women’s Policy Research, ‘‘Fact     Reserve Economic Data (Credit card delinquencies
                                              agrees-pay-4-million-alleged-false-claims-related.      Sheet: The Gender Wage Gap by Occupation 2017          average for all commercial banks).
                                                62 Paul Campos, ‘‘Served,’’ The New Republic,         and by Race and Ethnicity,’’ April 2018, iwpr.org/        65 Federal Student Aid, ‘‘Official Cohort Default

                                              April 25, 2011, newrepublic.com/article/87251/law-      wp-content/uploads/2018/04/C467_2018-                  Rates for Schools,’’ www2.ed.gov/offices/OSFAP/
                                              school-employment-harvard-yale-georgetown.              Occupational-Wage-Gap.pdf.                             defaultmanagement/index.html.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00013   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                      Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 83 of 132
                                              31404                 Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              than 90 were cosmetology/barbering                       disclosure-only protocol that would                    continues to believe that since location
                                              programs. This suggests that these                       provide students with program-level                    is important in influencing student
                                              occupations may not pay a wage that is                   data about all participating institutions              enrollment decisions, a less expensive
                                              commensurate with the educational                        regardless of the type of control.                     option may be of no benefit for a student
                                              requirements for licensure or                               Discussion: The Department agrees                   who would need to travel too far from
                                              certification, but institutions do not                   that the same standards and reporting                  home to enroll in it. In addition, the
                                              determine or set those requirements.                     requirements should apply to all                       2015 GE data provides numerous
                                              States and occupational licensing                        institutions, regardless of tax status.                examples of programs that pass the D/
                                              boards or credentialing organizations                    However, the Department could not                      E rates measure because they are heavily
                                              establish those requirements.                            simply expand the GE regulations to                    taxpayer subsidized, even though they
                                                 The Department agrees that the                        include all title IV programs since the                result in earnings that are substantially
                                              financial rewards associated with a                      term ‘‘gainful employment’’ is found                   less than the earnings associated with
                                              postsecondary credential, in general,                    only in section 102 of the HEA, which                  programs provided by proprietary
                                              increase as the credential level                         refers to vocational institutions and                  institutions that charge students the full
                                              increases. However, there are bachelor’s,                programs (meaning non-degree                           price of educational delivery.
                                              master’s, and doctoral degree programs                   programs at non-profit and public                         The Department stands by its original
                                              that result in relatively low earnings and               institutions and all programs at                       point, which is that location matters and
                                              that require borrowers to rely on                        proprietary institutions). Therefore,                  that the elimination of a program that
                                              income-driven repayment. In fact, some                   there was no way to expand the GE                      fails the D/E rates measure may not
                                              researchers have pointed out that it is                  regulations to apply to all institutions.              result in better long-term outcomes for
                                              recipients of graduate degrees who are                   Moreover, although the negotiating                     students if another option doesn’t exist
                                              in greatest need of, and who will benefit                committee considered adopting a ‘‘GE-                  in that place. On the other hand, a
                                              most from, these programs.66 Therefore,                  like’’ solution that could be applied to               student who has only one option may
                                              the Department continues to believe that                 all institutions, the negotiators were                 decide, when better informed about debt
                                              the best way to expand transparency                      unable to reach consensus on an                        and earnings, that it is best to forfeit that
                                              and accountability to all students is to                 accurate, valid, and reliable outcomes                 option and find a different workforce
                                              expand the College Scorecard to the                      standard that could serve as the basis for             preparation pathway. The Department
                                              program-level for all categories (GE and                 an appropriate and useful accountability               believes that all institutions should
                                              non-GE) of title IV programs.                            and transparency framework for all title               provide high-quality educational
                                                 Changes: None.                                        IV participating programs.                             options to students, but without public
                                                                                                          The Department agrees with the                      subsidies, some of those options could
                                              Which institutions should be included?                   commenters that stated that the most                   result in higher tuition and fees and
                                                 Comments: A number of commenters                      effective method to increase                           increased borrowing.
                                              stated that they fully support the                       accountability and transparency, under                    Regardless of whether information
                                              original intent of the GE regulations and                current law, for all programs is through               about program outcomes encourages
                                              that schools must be held accountable to                 a disclosure-only protocol, and it plans               program improvements, encourages
                                              provide equitable value to their                         to do so using the College Scorecard to                institutional selectivity, or encourages
                                              students. However, others asserted that                  make program-level data readily                        students to pursue other kinds of career
                                              given the limited reach of the GE                        available and in a format that enables                 preparation, the Department believes
                                              regulations, students may not have had                   easy comparative analysis. Only when                   that, especially when a student has very
                                              sufficient information to accurately                     students can consider comparable                       limited institutional or programmatic
                                                                                                       information about all of the institutions              options, he or she needs access to data
                                              compare the outcomes of a GE program
                                                                                                       and programs they are considering, and                 about all available options to better
                                              to a non-GE program that was not
                                                                                                       that are available to them, can students               inform enrollment and borrowing
                                              subject to the regulations. These
                                                                                                       begin to make data-driven decisions.                   decisions.
                                              commenters agreed with the Department                                                                              We are aware that the researcher who
                                              that the 2014 Rule should be rescinded.                  Part of our goal is to end information
                                                                                                       asymmetry between institutions and                     wrote the paper about the role of
                                                 Other commenters noted that they                                                                             location in student enrollment decisions
                                              supported the GE regulations, but                        students.
                                                                                                          Changes: None.                                      disagrees with our position on the GE
                                              indicated that all schools and programs,                                                                        regulations, and does not wish his
                                              including proprietary institutions and                   Location Matters                                       research to be used to support our
                                              non-profit institutions, should be held                     Comments: One commenter noted                       conclusions. However, we did not
                                              to the same standards and requirements.                  that while the Department correctly                    misrepresent his research findings and
                                              Those commenters were split on                           cites research showing that most                       still believe that they are relevant in
                                              whether the Department should expand                     students do, in fact, stay close to home               explaining that students with limited
                                              the regulations to include all                           for college, the commenter disagrees                   options in their local geographic area
                                              institutions or rescind the regulations.                 with the assertion made in the NPRM                    could be better off attending a program
                                                 Several commenters took the position                  that eliminating a failing GE program                  that results in debt but also elevates
                                              that any new regulations, whether they                   could eliminate the opportunity for a                  wages, as opposed to attending no
                                              require a specific outcome threshold,                    student to gain a credential if a passing              postsecondary program at all.
                                              additional disclosures, or overall                       program is located farther away. The                      We continue to believe that if the
                                              transparency, should apply equally to                    commenter suggested that this research                 program in which a student is interested
khammond on DSKBBV9HB2PROD with RULES2




                                              all institutions. Of those commenters                    should not be used as a justification for              in enrolling loses title IV eligibility
                                              who favored uniform application of new                   eliminating the 2014 Rule, but rather to               under the D/E rates measure, and there
                                              regulations, some voiced support for a                   support keeping the GE regulations in                  are no other options to enroll in that
                                                66 Delisle, Jason, ‘‘Costs and Risks in the Federal
                                                                                                       effect in order to protect consumers.                  program within a reasonable commuting
                                              Student Loan Program,’’ American Enterprise
                                                                                                          Discussion: The Department does not                 distance, the student may not be well
                                              Institute, January 30, 2018, www.help.senate.gov/        believe that the NPRM mischaracterizes                 served by the elimination of the
                                              imo/media/doc/Delisle.pdf.                               these research findings. The Department                program, even if the student would have
                                                                                                                                                                                                   Appeal,
                                                                                                                                                                                                    Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00014   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 84 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                31405

                                              required more than 10 years to repay                    proprietary college yields earnings that               because of negative media coverage of,
                                              their student loan debt.                                are 17 percent lower that earnings of                  and political opposition to, well-known
                                                Changes: None.                                        those who attend private, not-for-profit               proprietary schools.
                                                                                                      four-year colleges.72                                     The Department also believes that
                                              Proprietary Institution Outcomes
                                                                                                         Commenters stated that in the 2014                  many of the studies cited have serious
                                                 Comments: Commenters cited a                         Rule, the Department showed that in 27                 limitations that, in some cases, reduce
                                              number of studies on outcomes at                        percent of GE programs, the average                    the validity and reliability of their
                                              proprietary institutions, in support of                 graduate had an income lower than a                    conclusions. For example, a Cellini
                                              their position that the GE regulations                  full-time worker making the Federal                    study found that proprietary institutions
                                              should not be rescinded.                                minimum wage. The commenters also                      are more expensive than community
                                                 One commenter provided an                            noted a study demonstrating that since                 colleges, when tuition as well as
                                              appendix with research citations                        2014, 350,000 students graduated from                  opportunity cost is considered.75
                                              believed to be relevant to the GE                       certain GE programs with nearly $7.5                   However, Cellini assumed in this study
                                              regulations. The commenter referenced                   billion in student debt.                               that it takes students the same amount
                                              research by Cellini and Turner that                        Discussion: The Department                          of time to complete programs at
                                              found that students who attend                          appreciates the bibliography provided                  proprietary institutions and community
                                              proprietary certificate programs                        by the commenter and agrees that these                 colleges, even though in subsequent
                                              experience small, statistically                         papers conclude that students who                      publications she cites research showing
                                              insignificant gains in annual earnings.67               attend proprietary institutions, in many               that students at proprietary institutions
                                              Chou, Looney, and Watson found that                     instances, have outcomes that are                      tend to complete at higher rates and
                                              proprietary schools have relatively poor                inferior to students who attend other                  more quickly than students at
                                              cohort loan repayment rates, with                       institutions. However, the Department                  community colleges. Since opportunity
                                              almost no schools in that sector having                 believes that our analysis of the                      cost could reasonably be seen as a
                                              a repayment rate above 20 percent.68                    outstanding student loan portfolio                     considerable part of the expense of
                                              Looney and Yannelis found that                          demonstrates that poor outcomes are not                attending college for adult learners who
                                              between 2000 and 2011 there was                         limited to these institutions or the small             must leave the workforce or reduce the
                                              substantial growth in both proprietary                  number, relative to total postsecondary                number of hours worked in order to
                                              college enrollment and student loan                     enrollment, of students who attend                     attend college, the ability to accelerate
                                              default rates.69 Armona et al. found that               them. For this reason, the Department                  completion could generate substantial
                                              those who enroll in for-profit four-year                believes that it must implement a                      savings compared to a lower cost
                                              institutions have the worst outcomes,                   transparency and accountability system                 program that takes longer to complete.
                                              including more educational debt, worse                  that applies equally to all title IV                      In her more recent work to compare
                                              labor market outcomes, and higher                       programs, and that enables all students                pre- and post-earnings of community
                                              default rates than students attending                   to make informed enrollment and                        college and proprietary certificate
                                              similarly selective public institutions.70              borrowing decisions.                                   programs, Cellini admits that the Great
                                                 Research citations in the appendix                      The Department is aware of the                      Recession could have introduced bias
                                              also included work by Darolia et al. who                survey results showing that many                       into her research results, and that the
                                              found that employers were less likely to                employers ‘‘do not prefer’’ graduates of               kinds of certificates offered by
                                              hire applicants with degrees from                       proprietary institutions,73 or may be less             community colleges and proprietary
                                              proprietary institutions, even compared                 likely to interview a candidate who                    institutions differ.76 In other words, she
                                              to those with no degrees.71 Chakrabarti                 completed an online degree at one of the               was comparing what employees earn in
                                              and Jiang found that attending a                        well-known, large, online proprietary                  fields that may pay very different
                                                                                                      institutions.74 However, the ‘‘do not                  prevailing wages. She also admits that
                                                 67 Cellini, Stephanie and Nicholas Turner,
                                                                                                      prefer’’ study shows that employers                    her methodology for creating
                                              ‘‘Gainfully Employed? Assessing the Employment
                                              and Earnings for For-Profit College Students Using      similarly did not prefer to hire                       demographically matched comparison
                                              Administrative Data,’’ National Bureau of Economic      community college graduates over                       groups relied on the use of zip codes
                                              Research, January, 2018, www.nber.org/papers/           proprietary school graduates. And while                and birthdates, but every one of the
                                              w22287.                                                 employers may have been less likely to
                                                 68 Chou, Tiffany, Adam Looney, and Tara Watson,
                                                                                                                                                             same age in the same zip code is not
                                              ‘‘Measuring Loan Outcomes at Postsecondary              interview a candidate who attended one                 otherwise socioeconomically and
                                              Institutions: Cohort Repayment Rates as an              of the large, online, proprietary                      demographically matched. Moreover,
                                              Indicator of Student Success and Institutional          institutions, there was not an observed                she relied on a data set made available
                                              Accountability,’’ National Bureau of Economic           bias against graduates of smaller,
                                              Research, February, 2017, www.nber.org/papers/
                                                                                                                                                             exclusively to her, meaning that it is not
                                              w23118.                                                 ground-based proprietary institutions. It              available for full peer review. Without
                                                 69 Looney, Adam and Constantine Yannelis, ‘‘A        is difficult to know if employers were                 the advantages of peer review and the
                                              Crisis in Student Loans? How Changes in the             skeptical of large, online proprietary                 ability of other researchers to replicate
                                              Characteristics of Borrowers and in the Institutions    institutions because of negative                       or challenge her findings, it is difficult
                                              They Attended Contributed to Rising Loan
                                              Defaults,’’ Brookings Papers on Economic Activity,      experiences with prior employees, or                   to know how credible they are. That
                                              Fall 2015, www.brookings.edu/wp-content/uploads/                                                               said, she concluded in her report that
                                              2016/07/PDFLooneyTextFallBPEA.pdf.                         72 Chakrabarti, Rajashri and Michelle Jiang,
                                                                                                                                                             when it came to cosmetology
                                                 70 Armona, Luis, Rajashri Chakrabarti, and           ‘‘Education’s Role in Earnings Employment and
                                                                                                      Economic Mobility,’’ Liberty Street Economic Blog,
                                                                                                                                                             certificates, it appeared that those who
                                              Michael F. Lovenheim, ‘‘How Does For-Profit
                                              College Attendance Affect Student Loans, Default,       Federal Reserve Bank of New York, September 5,         completed those certificates at
khammond on DSKBBV9HB2PROD with RULES2




                                              and Labor Market Outcomes?’’ Federal Reserve            2018, libertystreeteconomics.newyorkfed.org/2018/
                                              Bank of New York Staff Report No. 811, September        09/educations-role-in-earnings-employment-and-           75 Cellini and Turner, www.nber.org/papers/

                                              2018, www.newyorkfed.org/medialibrary/media/            economic-mobility.html.                                w22287.
                                              research/staff_reports/sr811.pdf?la=en.                    73 www.goodcall.com/news/employers-dont-              76 Cellini, S.R. and Turner, N. (January 2018).
                                                 71 Darolia, Rajeev, et al., ‘‘Do Employers Prefer    prefer-for-profit-over-community-college-graduates-    ‘2018 Gainfully Employed? Assessing the
                                              Workers Who Attend For-Profit Colleges? Evidence        reveals-new-study-04948.                               Employment and Earnings of For-Profit College
                                              from a Field Experiment,’’ RAND Corporation,               74 www.usnews.com/news/articles/2014/10/17/         Students Using Administrative Data’ National
                                              2014, onlinelibrary.wiley.com/doi/pdf/10.1002/          employers-shy-away-from-online-for-profit-             Bureau of Economic Research working paper series.
                                              pam.21863.                                              graduates.                                             Available at: www.nber.org/papers/w22287.
                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00015   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 85 of 132
                                              31406                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              proprietary institutions had higher                     programmatic accreditation may be the                   resulted in lower earnings than those of
                                              earnings gains than those who                           driver of escalating program costs given                a full-time worker who earns the
                                              completed those certificates at                         the requirements that accreditors                       Federal minimum wage, the Department
                                              community colleges, which she                           impose on educational institutions.                     has further considered this statistic and
                                              attributes to the number of proprietary                    It is unclear whether the relatively                 determined that it was based on an
                                              cosmetology colleges that are affiliated                large number of medical assisting                       invalid comparison. In calculating
                                              with high-end salons and channel                        programs that failed the D/E rates                      annual earnings for minimum-wage
                                              graduates to jobs at those salons.                      measure did so because they are low-                    workers, the Department assumed that
                                                 What her study fails to show,                        quality programs, they are overly                       minimum wage workers all work forty
                                              however, are earnings gains realized by                 expensive, high workforce demand in                     hours per week, fifty-two weeks per
                                              students who are unable to enroll in the                general results in a larger number of                   year.
                                              career and technical education program                  these programs (thus the higher failure                    However, employment statistics for
                                              of their choice at a public institution,                rate is proportional to the larger number               low-skilled workers show that
                                              and instead enroll in a general studies                 of programs offered) or if the                          unemployment is higher among this
                                              program. Importantly, her study                         educational requirements for entry to                   group than others, making the full-time,
                                              compared the outcomes of students who                   the field are disproportionately high                   year-round employment assumption
                                              enrolled in CTE programs at public and                  relative to the wages employers pay.                    overly generous. This calculation did
                                              proprietary institutions, but the study                    The medical assisting programs that                  not include part-time workers or
                                              did not consider the outcomes of                        failed the D/E rates measure may be                     unemployed workers in proportion to
                                              students who are unable to enroll in the                overly expensive or of low quality.                     actual employment rates, but instead
                                              career and technical education programs                 However, medical assistant programs                     considered only the wage that would be
                                              of their choice at a public institution,                prepare students to work in a field                     earned by those who work full time.
                                              and instead enroll in a general studies                 necessary to keep our healthcare system                 Consider that in 2017, the real median
                                              program.                                                working and where employment                            earnings for males was $44,408 and for
                                                 What matters to a student may not be                 opportunities are readily available,                    females was $31,610, and the real
                                              how the earnings compare between a                      although they generate low wages.                       median earnings for males working full
                                              CTE program offered by a public and                     While the Department agrees that a                      time, year-round, was $52,146 and for
                                              private institution, but instead how the                student could benefit from having                       females was $41,977. These data make
                                              earnings compare between the CTE                        access to a low-cost medical assisting                  clear the impact of part-time work on
                                              program available at the private                        program, such as by attending a program                 wages, and do not include individuals
                                              institution, and the general studies                    at a community college, or                              who are not in the workforce, either by
                                              program available at the public                         apprenticeships, National Center for                    choice or not.
                                              institution. We believe that the best way               Educational Statistics (NCES) data show                    On the other hand, the D/E rates
                                              to inform student choice is by providing                that of the 103,589 medical assistants                  calculation includes, not only full-time
                                              comparable information about all of the                 who completed programs in 2013,                         workers, but also part-time workers and
                                              choices a student might have. This is                   84,463 or 82 percent completed                          those who are not in the workforce,
                                              another reason why we are rescinding                    programs at proprietary institutions.78                 perhaps by choice in order to raise
                                              the GE regulations and proposing to                        In response to the commenters who                    children or care for an elderly family
                                              expand the College Scorecard.                           raised concerns about the 350,000                       member. Among the 10,727,000 married
                                                 The Department agrees with the                       students who graduated from career                      couples with children under the age of
                                              commenter that the GE regulations                       education programs with $7.5 billion in                 6, there are 3,811,000 in which the
                                              could have the unintended consequence                   debt, the Department shares the concern                 husband works but the wife does not
                                              of creating workforce shortages in                      that many students take on too much                     but only 339,000 in which the wife
                                              occupations of high societal value. For                 debt. However, by dividing the total                    works but the husband does not.81 This
                                              example, according to the Department of                 debt by the number of students, the                     demonstrates the significant impact that
                                              Labor’s ONET database, there were                       average debt for each of the 350,000                    age and gender have on workforce
                                              634,000 medical assistants employed in                  students in that group would be                         participation.82
                                              the United States in 2016, with the                     $21,429, which is actually lower than                      Additionally, as pointed out by
                                              projected need of almost 95,000                         the average loan debt for the Class of                  Witteveen and Attwell in their 2017
                                              additional workers in this field by 2026.               2017 ($39,400) 79 and the Class of 2016                 analysis of Beginning Postsecondary
                                              This makes medical assisting a ‘‘bright                 ($37,172).80 Because proprietary                        Survey (BPS) data, institutional
                                              outlook’’ occupation, meaning that it                   institutions confer associate,                          selectivity and college major, as well as
                                              will experience fast growth in the                      baccalaureate, graduate, and                            student gender and socioeconomic
                                              coming decade.                                          professional degrees, comparisons of                    status, have a significant impact on
                                                 Unfortunately, medical assisting is                  student debt levels must include not                    earnings outcomes.83
                                              also a field that had a median pay of                   just community colleges, but also four-                    If the D/E rates measure, like the
                                              $33,610 per year in 2018.77 Yet, medical                year and graduate institutions.                         projected earnings of minimum wage
                                              assistant program costs are rising,                        In response to the comment citing the                workers, included only full-time
                                              possibly because only medical assistants                Department’s statistic from the 2014                    workers, it is likely that the comparison
                                              who complete a program accredited by                    Rule that 27 percent of GE programs                     would have yielded very different
                                              the Accrediting Board of Health                                                                                 outcomes.
                                                                                                                                                                 Changes: None.
khammond on DSKBBV9HB2PROD with RULES2




                                              Education Schools (ABHES) or the                          78 nces.ed.gov/surveys/ctes/xls/P155_2013.xls.

                                              Commission on Accreditation of Allied                     79 ‘‘A Look at the Shocking Student Loan Debt
                                                                                                                                                                81 www.census.gov/library/publications/2018/
                                              Health Education Programs (CAAHEP)                      Statistics for 2018,’’ Published May 1, 2018,
                                                                                                      studentloanhero.com/student-loan-debt-statistics/.      demo/p60-263.html.
                                              are eligible to sit for the Certified                     80 Zach Friedman, ‘‘Student Loan Debt Statistics        82 www.census.gov/data/tables/time-series/demo/
                                              Medical Assisting exam. Thus,                           in 2018: A $1.5 Trillion Crisis,’’ Published June 13,   families/families.html, table MC–1.
                                                                                                      2018, www.forbes.com/sites/zackfriedman/2018/06/          83 Dirk Wittenveen and Paul Attewell, The
                                                77 www.bls.gov/ooh/healthcare/medical-                13/student-loan-debt-statistics-2018/                   Earnings Payoff from Attending a Selective College,
                                              assistants.htm.                                         #53efceb77310.                                          Social Science Research 66 (2017), 154–169.
                                                                                                                                                                                                         Appeal,
                                                                                                                                                                                                          Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00016   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 86 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                 31407

                                              D/E Rates Thresholds and Sanctions                      that are at high risk of not providing the             mortgage standard and one that ‘‘has no
                                                 Comments: A number of commenters                     students the education they deserve.                   particular merit or justification’’ for use
                                                                                                        At least two commenters stated that                  in establishing student borrowing
                                              supported the Department’s proposal to
                                                                                                      the Department only addresses its                      limits.84 The Department understands
                                              rescind the GE regulations due to a lack
                                                                                                      concerns with the annual D/E rates                     that Dr. Baum does not wish her paper
                                              of evidence that an 8 percent debt-to-
                                                                                                      metric but did not provide any                         to be used to support the Department’s
                                              income ratio sufficiently differentiates
                                                                                                      justification for rescinding the                       decision to rescind the GE regulations;
                                              between high-quality and low-quality,
                                                                                                      discretionary D/E rates measure.                       however, the Department has never
                                              or between effective and ineffective,                     A few commenters were strongly in
                                              programs. These commenters agreed                                                                              asserted that Dr. Baum supports our
                                                                                                      favor of retaining sanctions, including                decision. Instead, the Department has
                                              that the lack of an empirical basis for                 the loss of title IV program eligibility,              pointed out that the source it referenced
                                              the 8 percent threshold makes it                        for those programs with failing D/E                    to justify the 8 percent threshold in
                                              inappropriate to use in determining                     rates. One of these commenters stressed                2010 and in 2014 is her paper, which
                                              whether or not a program should be                      that taxpayers should not pay for                      states explicitly that 8 percent ‘‘has no
                                              allowed to continue participating in title              educational programs that ‘‘don’t work                 particular merit or justification’’ for
                                              IV programs. One commenter stated that                  well when there are plenty of programs                 establishing student borrowing limits.
                                              currently there is not enough data to                   that do work well,’’ and that it is the                Therefore, the Department has no
                                              identify appropriate sanctions for any                  government’s job to ‘‘provide                          empirical basis for the 8 percent
                                              institution and that this was evident                   regulations that put the right incentives              threshold and will, therefore, no longer
                                              when the 2014 Rule was being                            in place to protect consumers.’’ Another               use it to determine title IV program
                                              negotiated.                                             commenter writing in favor of retaining                eligibility. The Department also
                                                 Other commenters agreed with the                     an accountability framework inclusive                  recognizes that in its 2011 GE
                                              Department that the GE regulations have                 of program sanctions recommended that                  regulation, it used a different set of
                                              several shortcomings, including the D/E                 the Department leave the 2014 Rule in                  thresholds that included 12 percent as
                                              rates thresholds, but argued that there                 place as currently written. The                        the passing rate rather than 8 percent.
                                              are aspects of the GE regulatory                        commenter offered that students                        This further demonstrates the absence of
                                              framework that provide a reasonable                     enrolled at proprietary institutions and               a reasoned methodology for
                                              and simple methodology for                              in other GE programs have lower                        distinguishing between passing and
                                              determining whether a program is                        employment and earnings gains than                     failing programs.
                                              preparing students for gainful                          students in similar programs in other                     In the 2014 Rule, the Department
                                              employment. The commenter offered                       sectors and are saddled with greater                   failed to provide a sufficient, objective,
                                              alternative D/E rates and thresholds for                debt for these high-cost programs that                 and reliable basis for the 20 percent
                                              consideration, including using a 10%                    they cannot reasonably be expected to                  threshold for the debt-to-discretionary
                                              debt-to-income threshold with a 10-year                 repay. Several commenters pointed to                   income standard. However, in 2015, the
                                              repayment term or a 15% or 20% debt-                    studies that control for student                       Department promulgated regulations to
                                              to-income thresholds. Several                           demographics, and still find that                      establish a new income-driven student
                                              commenters recommended that the                         students in for-profit GE programs have                loan repayment program (REPAYE), and
                                              Department revise the GE regulations                    lower employment and earnings                          it established 10 percent as the debt-to-
                                              rather than eliminate them. Another                     outcomes than students in similar                      discretionary income threshold that is
                                              commenter asserted that sanctions                       programs in other sectors.                             used to determine a borrower’s monthly
                                              should not apply only to proprietary                      Many commenters pointed to a blog                    payment obligation.85 The REPAYE
                                              institutions.                                           post written by Sandy Baum as evidence                 program renders the 20 percent debt-to-
                                                 One commenter argued that while                      that the Department mischaracterized                   discretionary income threshold in the
                                              there is no justification for eliminating               research that she and Schwartz                         2014 Rule obsolete since no borrower
                                              the rule, changes should be made to the                 published as evidence that the 8 percent               would ever be required to pay more
                                              measures and thresholds, with the                       D/E rates threshold was an                             than 10 percent of their discretionary
                                              Secretary given discretion to provide                   inappropriate or invalid threshold to                  income. Instead, REPAYE provides a
                                              relief to programs experiencing the                     use in establishing student borrowing                  longer repayment period at the 10
                                              effects of lasting economic trends that                 limits.                                                percent payment level in order to help
                                              might distort the measure or limit its                    Discussion: The Department                           borrowers manage their repayment
                                              reliability.                                            appreciates support from the many                      obligations, and after 20 to 25 years
                                                 Several commenters stated that they                  commenters who agreed that the 8                       (depending upon the level of the
                                              thought efforts to reduce an institution’s              percent threshold lacks sufficient                     credential earned), the remaining debt is
                                              regulatory burden should be made,                       accuracy and validity to serve as a high-              forgiven and considered taxable
                                              while also maintaining sanctions for                    stakes standard that determines whether                income.86
                                              poorly performing programs or,                          or not a program may continue to                          The Department agrees with the
                                              conversely, while maintaining the GE                    participate in title IV programs. The                  commenter who stated that all
                                              regulations. One commenter                              Department continues to believe that                   institutions should be held to the same
                                              acknowledged the challenges associated                  our more careful recent review of the
                                              with the GE regulations, but argued that                Baum and Schwartz paper confirms that                    84 Baum, Sandy and Saul Schwartz, ‘‘How Much

                                              these challenges are not insurmountable                 the 8 percent D/E rates threshold is not               Debt is Too Much? Defining Benchmarks for
                                                                                                                                                             Manageable Student Debt,’’ The College Board,
                                              and that low-performing GE programs                     appropriate to use in determining a
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                             2006, files.eric.ed.gov/fulltext/ED562688.pdf.
                                              should be identified through some                       program’s continuing eligibility in title                85 ‘‘Student Assistance General Provisions,

                                              means and be subject to sanctions.                      IV programs. The Department                            Federal Family Education Loan Program, and
                                                 One commenter stated that while they                 appreciates Dr. Baum’s confirmation                    William D. Ford Federal Direct Loan Program,’’ 80
                                              understood the validity of the D/E rates                that the Department accurately reported                FR 67204, October 30, 2015.
                                                                                                                                                               86 ‘‘Student Assistance General Provisions,
                                              measure was questionable, without it in                 the findings of her 2006 paper,                        Federal Family Education Loan Program, and
                                              place, low-income students would                        including the recommendation that the                  William D. Ford Federal Direct Loan Program,’’ 80
                                              continue to be able to enroll in programs               8 percent debt-to-income standard is a                 FR 67205, October 30, 2015.
                                                                                                                                                                                                       Appeal,
                                                                                                                                                                                                        Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00017   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 87 of 132
                                              31408                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              standards. This is why we attempted,                    programs in that field.87 Yet, these                    particular job), and the education
                                              through negotiated rulemaking, to                       programs passed the D/E rates measure                   requirements associated with State or
                                              identify thresholds that could be used to               because the taxpayer carried most of the                professional licensure or certification.
                                              determine the continuing eligibility for                burden of paying the costs of program                      Since the Department is rescinding
                                              all title IV programs. However, despite                 delivery. Just because the taxpayer                     the GE regulations, it will no longer use
                                              robust discussion and the Department’s                  covered the majority of the cost of the                 arbitrary thresholds that lack an
                                              willingness to consider the use of other                program, does not change the fact that                  empirical basis to establish continuing
                                              metrics to determine program outcomes,                  its graduates earn exceptionally low                    title IV eligibility. However, through the
                                              including a proposal from one                           wages. Even if these students took no                   expanded College Scorecard, students
                                              negotiator to use a one-to-one ratio to                 loans, the taxpayer’s contributions may                 and taxpayers will, for the first time,
                                              report debt-to-earnings, there was no                   not have been well spent and will not                   have access to debt and earnings data
                                              consensus around that proposal.                         necessarily generate returns                            for the graduates of all categories of title
                                              Similarly, negotiators could not identify               commensurate with investment.                           IV programs, which will help students,
                                              a threshold that they agreed should be                     The Department is not surprised that                 families, taxpayers, and institutions,
                                              used to determine title IV eligibility for              students who attend proprietary                         determine which investments generate
                                              all programs.                                           institutions accumulate more debt than                  the highest return.
                                                 The Department appreciates the                       those who attend public institutions                       The Department clearly stated in the
                                              recommendations from commenters to                      because the same is also true of students               NPRM that neither it nor negotiators
                                              establish a new threshold for triggering                who attend private, non-profit                          were able to identify a D/E metric that
                                              sanctions, but we are not persuaded that                institutions versus public, non-profit                  was sufficiently valid and accurate to
                                              any of those recommendations have                       institutions. In fact, national data                    serve as a high-stakes quality test or to
                                              merit, especially because borrowers                     indicate that students who attend                       become a new, non-congressionally
                                              have multiple student loan repayment                    proprietary institutions, which include                 mandated, eligibility criteria for title IV.
                                              options that use different formulas for                 four-year institutions and graduate                     Regardless of whether gross income or
                                              determining how much a borrower must                    institutions, accumulate less debt on                   discretionary income forms the basis of
                                              pay each month. None of the sanction                    average than those who attend private,                  the D/E calculation, the methodology is
                                              recommendations properly accounted                      non-profit institutions.88                              inaccurate and fails to control for the
                                              for differences in repayment rates                         The Department also notes that a                     many other factors other than program
                                              among the available repayment options.                  number of GE programs offered by                        quality that influence debt and earnings.
                                                 The Department agrees that students                  public institutions did not meet the                       The Department does not agree that it
                                              and taxpayers should not continue                       minimum cohort size and, therefore, did                 can overlook the limitations of the GE
                                              investing in failing programs. However,                 not report outcomes. For example, as of                 regulations and instead rely on the
                                              the Department does not believe that the                2017–2018 award year, 14,476 of 18,184                  Secretary to grant relief to institutions
                                              D/E rates measure accurately                            GE programs, or 79.6%, at public                        facing particular challenges or
                                              distinguishes between programs that                     institutions have fewer than 10                         extenuating circumstances. While
                                              ‘‘do or do not work’’ since the majority                graduates.                                              identifying a more accurate metric or
                                              of title IV programs are not subject to                    Unable to demonstrate that the D/E                   formula for evaluating program quality
                                              the GE regulations. Also, it is difficult               rates measure is an accurate indicator of               may not be insurmountable, the
                                              to argue that a program resulting in                    program quality and unable to identify                  Department does not currently have
                                              higher earnings does not work, simply                   an alternative threshold that is                        tools that can differentiate between
                                              because the cost of attending that                      supported by empirical evidence, the                    outcomes that are the result of program
                                              program is paid by students rather than                 Department is rescinding the GE                         quality and outcomes that are the result
                                              taxpayers, which results in higher                      regulations and plans to report directly                of institutional selectivity or student
                                              student loan debt. The Department also                  to the public the median debt and                       demographics.
                                              believes that providing direct                          earnings of program completers. This                       Changes: None.
                                              appropriations and other tax subsidies                  enables students, parents, and taxpayers
                                              to low-value programs creates the same                  to evaluate program value and make                      Concerns About the Validity and
                                              financial risks to taxpayers as student                 informed enrollment and investment                      Complexity of the D/E Rates Calculation
                                              loans. Therefore, any future sanctions                  decisions.                                                 Comments: A number of commenters
                                              should also take into account the                          Perhaps, in time, researchers can                    agreed with the Department’s decision
                                              amount that taxpayers contribute                        develop evidence-based                                  to rescind the GE regulations due to
                                              through direct appropriations and                       recommendations for thresholds and                      inaccuracies in the D/E rates formula.
                                              preferential tax benefits to programs that              sanctions that take into account all of                    Many commenters agreed with the
                                              do not result in better student or societal             the factors that influence program                      Department’s proposal to rescind the GE
                                              outcomes.                                               outcomes. More accurate and valid                       regulations because the D/E rates
                                                 Our review of the 2015 D/E rates                     thresholds must also take into account                  calculation is overly complicated and
                                              reveals that a number of programs                       differences in earnings among workers                   not easily understood by students or
                                              whose graduates have exceptionally low                  in different fields, the societal benefits              parents, which led those commenters to
                                              earnings passed the D/E rates measure                   afforded by some lower-paying                           state it would be unwise to continue
                                              simply because taxpayers provide                        occupations, the educational                            using those rates to determine title IV
                                              substantial subsidies to students                       qualifications demanded by employers                    eligibility.
                                              enrolled in those programs in order to                  (which may exceed the level of                             Another commenter said that a study
khammond on DSKBBV9HB2PROD with RULES2




                                              reduce the portion of program costs that                education technically required to do a                  used to illustrate the impact of student
                                              students pay through tuition. For                                                                               demographics on earnings was
                                              example, cosmetology programs offered                      87 Institucion: $1,984, Leston: $2,322, per 2015
                                                                                                                                                              inappropriate since it did not isolate
                                              by non-profit institutions in Puerto                    GE Final Rates.
                                                                                                         88 The College Board, ‘‘Median Debt by Institution
                                                                                                                                                              graduates of GE programs or distinguish
                                              Rico, such as at Institucion Chaviano de                Type, 2013–2014,’’ Trends in Higher Education,          them from other individuals.
                                              Mayaguez and Leston College, resulted                   trends.collegeboard.org/student-aid/figures-tables/        Discussion: The Department agrees
                                              in the lowest earnings among any GE                     median-debt-institution-type-2013-14.                   that the D/E rates calculation is too
                                                                                                                                                                                                   Appeal,
                                                                                                                                                                                                    Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00018   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 88 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                          31409

                                              complicated for many students and                       debt levels has been ameliorated by the                and commission-based employment
                                              parents to understand how to translate                  creation of IDR plans. The commenter                   may adversely impact a program’s D/E
                                              D/E rates into a meaningful and useful                  asserted that IDR plans are not a                      rates. Others commented that since data
                                              data point.                                             solution to the problem of unaffordable                collected by the SSA is used to
                                                The Department referenced College                     for-profit educational programs and that               administer the Social Security Act and
                                              Board information in their Trends in                    there is no evidence to suggest IDR                    not evaluate college or university
                                              Higher Education research series to                     plans have improved the landscape of                   performance, it should not be used to
                                              substantiate our claim that earnings are                GE programs. One commenter                             determine continuing title IV eligibility.
                                              impacted by a number of factors,                        contended that PAYE, REPAYE, and                       Another commenter pointed out that
                                              including gender, race, geographic                      other IDR plans set programs up to fail                SSA data cannot differentiate between
                                              location, and socioeconomic status.89                   the D/E rates measure since these                      wages earned by those working full time
                                              The Department agrees that the research                 repayment plans often lower monthly                    versus part time, including when part-
                                              does not single out graduates of GE                     payments to the point where the                        time work is the option preferred by the
                                              programs, but it need not do that to be                 minimum payment consists only of                       program completer.
                                              relevant to the Department’s concerns                   interest or, in some cases, allows the                   On the other hand, one commenter
                                              about the many factors other than                       loan to negatively amortize.                           stated that the Department should not
                                              institutional quality that can impact D/                   Discussion: The Department                          make accommodations for the
                                              E rates. The data supports our position                 appreciates support from commenters                    underreporting of tipped income. The
                                              that earnings outcomes are influenced                   who agree that it would be arbitrary for               commenter argued that those who
                                              by a number of factors, which may                       the Department to use an amortization                  underreport tipped income are
                                              include program quality.                                term for the purpose of calculating D/E                committing an illegal act and the
                                                Changes: None.                                        rates that differs from the amortization               Department should not protect those
                                                                                                      terms made available to borrowers                      individuals.
                                              Amortization and Interest Rates                         under the law and the Department’s                       Discussion: The Department agrees
                                                Comments: Among those who agreed                      REPAYE regulations. The Department                     with the commenters’ critiques of the D/
                                              with the Department that the GE                         agrees that it is desirable for students               E rates calculation and that institutions
                                              regulations should be rescinded were                    who completed shorter-term programs                    may not have the ability to control for
                                              commenters who were concerned about                     to repay their debts more quickly, but it              the many variables that impact earnings.
                                              the use of amortization terms and                       is equally desirable for all borrowers to              The Department does not believe that it
                                              interest rates that could have a                        repay their debts over a standard 10-                  should sanction institutions for aspects
                                              significant impact on D/E rates                         year repayment plan. However,                          of student debt and earning outcomes
                                              outcomes.                                               Congress has created IDR plans to help                 that are outside of the institution’s
                                                A few commenters disagreed with the                   borrowers manage debt and ensure that                  control. The Department provided
                                              Department’s position expressed in the                  student loan payments will always be a                 detailed explanations regarding its
                                              NPRM that it is not appropriate to use                  fixed percent of discretionary income.                 concerns about the accuracy of the D/E
                                              an amortization period in the D/E rates                 For example, in the REPAYE program,                    rates formula in the NPRM, including
                                              calculation of less than 20 years for any               introduced by the Department in 2015,                  that second- and third-year earnings do
                                              undergraduate program or of less than                   the fixed percent of discretionary                     not accurately reflect long-term earnings
                                              25 years for any graduate program, given                income is 10 percent.                                  associated with program completion;
                                              that the REPAYE program provides 20-                       The Department does not agree that                  macro-economic conditions can have a
                                              to 25-year amortization periods,                        IDR plans lead to a program’s failure to               significant impact on D/E rates, even if
                                                                                                      meet the required D/E standard, since                  there are no changes in the program’s
                                              depending upon the level of the
                                                                                                      the D/E formula is a mathematical                      content or quality; and prevailing wages
                                              credential earned. The commenters
                                                                                                      calculation and not a measure of the                   may differ significantly from one
                                              maintained that it is inappropriate to
                                                                                                      amount of debt borrowers are actually                  occupation to the next and one part of
                                              apply the 20- or 25-year amortization
                                                                                                      paying. However, the Department                        the country to the next.
                                              period associated with REPAYE to                                                                                 The Department also agrees that the
                                              associates or certificate programs since                believes that student participation in
                                                                                                      IDR plans will negatively impact                       exclusion of tip-based income—
                                              those programs are shorter-term and                                                                            especially in heavily tip-influenced
                                              should be less costly than four-year or                 repayment rates, since it is possible that
                                                                                                      a student making the required payment                  professions, such as cosmetology—some
                                              graduate programs. However, another                                                                            self-employment income, and
                                              commenter agreed with the                               is paying so little that the payment will
                                                                                                      not keep pace with accumulating                        household income from the D/E rates
                                              Department’s position on the                                                                                   measure renders the earnings portion of
                                              amortization period that should be used                 interest. We share the commenter’s
                                                                                                      concern about the impact of IDR plans                  the D/E calculation subject to significant
                                              to calculate D/E rates for two-year and                                                                        errors. It also agrees that institutions
                                              certificate programs, offering that                     on borrowers and outstanding debt, but
                                                                                                      IDR plans do not have an impact on                     should encourage graduates to report all
                                              though switching to a 20-year                                                                                  income accurately to the IRS; however,
                                              amortization period would allow some                    calculating a program’s D/E rate.
                                                                                                         Changes: None.                                      institutions do not complete tax returns
                                              low-performing programs to pass the D/                                                                         for students and cannot guarantee
                                              E rates measure, it is reasonable given                 Earnings Data and Tip-Based                            accurate reporting.
                                              that the Department offers a repayment                  Occupations                                              While the Department agrees that
                                              plan of that length.                                      Comments: Numerous commenters                        individuals who receive tip income
khammond on DSKBBV9HB2PROD with RULES2




                                                Another commenter strongly objected                   raised concerns that earnings data used                should report that income fully and pay
                                              to the Department’s statement in the                    to calculate D/E rates were not accurate               required taxes on that income, it is not
                                              NPRM that the problem of unaffordable                   or reliable for a number of reasons,                   the fault of institutions of higher
                                                89 Ma, J., et al., ‘‘Education Pays 2016: The
                                                                                                      including that SSA data excludes                       education that many individuals do not.
                                              Benefits of Higher Education and Society,’’ College
                                                                                                      unreported tip income and some self-                   The IRS often assesses the fact that
                                              Board, trends.collegeboard.org/sites/default/files/     employment earnings. Several                           many tipped workers often underreport
                                              education-pays-2016-full-report.pdf.                    commenters noted that tip-based careers                income, which further demonstrates
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00019   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 89 of 132
                                              31410                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              that the D/E rates calculation is subject               program would be capable of mounting                       Changes: None.
                                              to numerous sources of error. The                       an appeal ‘‘the fly in the DOE’s reasoned
                                                                                                                                                               Short-Term vs. Long-Term Earnings
                                              Department provided a means for                         decision-making ointment.’’ 95
                                              institutions to survey program graduates                  The problem, the court found, was                        Comments: Multiple commenters
                                              to obtain an alternate earnings appeal                  AACS’s evidence that showed that                         noted that the D/E rates measure, as
                                              for the program in instances where IRS                  cosmetology schools were ‘‘simply                        established in the GE regulations, did
                                              data underreported actual earnings.90                   unable to mount appeals.’’ 96 When                       not account for long-term earnings that
                                                 However, that mechanism proved                       considering that, according to the                       accurately reflect the full earnings
                                              more problematic and burdensome to                      reported 2015 GE data, there were over                   premium associated with college
                                              administer than anticipated, and, in                    950 cosmetology programs that could                      completion.
                                              American Association of Cosmetology                     not accurately report graduate income,                     Discussion: The Department agrees
                                              Schools (AACS) v. DeVos, a Federal                      plus additional GE programs that rely                    that D/E rates, based on earnings in the
                                              court ruled that the Department’s                       heavily on tips such as massage therapy,                 third and fourth year following
                                              standard for such appeals was                           hair styling, and barbering, it is difficult             completion of a program, do not
                                              inappropriately high.91 The                             to justify a metric that punishes a                      accurately predict how much a graduate
                                              administrative burden and complexity                    program harshly, while not fairly,                       will earn over a lifetime.
                                              of accounting for underreported income                  accurately, or without undue burden                        Changes: None.
                                              for the purpose of the D/E rates measure                measuring the value of the program.97                    Impact of Macroeconomic Changes
                                              is another factor that supports the                        Further, the Department agrees with
                                              rescission of the 2014 Rule.92                          the commenters that SSA data may be                         Comments: One commenter stated
                                                 While not expanding the application                  inaccurate, especially for students who                  that the earnings data used to calculate
                                              of its holding beyond AACS                              are self-employed and for workers in                     D/E rates were not sensitive to
                                              cosmetology programs, in AACS v.                        occupations that are highly dependent                    macroeconomic changes beyond the
                                              DeVos, the D.C. Circuit noted, in dicta,                upon tip income, which may be                            institution’s control.
                                              that the problem of underreported                       underreported. SSA data similarly does                      Another commenter stated that the
                                              income is not reserved solely to                        not provide information about                            impact of economic issues, such as how
                                              cosmetology programs. The court stated:                 household earnings, which may be                         recessions would be accounted for, are
                                              ‘‘The problem of underreporting                         adequate to support a family without                     sufficiently addressed in the 2014 Rule
                                              [income] extends across multiple                        needing the graduate to work outside of                  by using a cohort that includes multiple
                                              industries and even across individual                   the home. Penalizing programs because                    years of graduates and considers results
                                              entities within those industries. While                 the students they serve may decide, for                  over several years. The commenter
                                              cosmetology schools’ graduates engage                   example, to work fewer hours in order                    stated that the Department has not
                                              in, on average, a certain amount of                     to be with children is absurd, especially                explained why it changed its
                                              underreporting, other industries likely                 since daycare challenges and costs may                   interpretation of the rule regarding these
                                              also experience different levels of                     make it economically advantageous to                     issues. The commenter also stated that
                                              underreporting based on factors like the                work part-time when family members                       the Department fails to disprove the
                                              amount of tips their graduates earn, how                can provide free or low-cost childcare.                  2014 Rule’s research on adult students
                                              frequently their graduates are self-                       However, SSA has not renewed its                      and D/E rates in its justification to
                                              employed, and the amount of tax-                        MOU with the Department and,                             rescind the GE regulations.
                                              compliance training their graduates                     therefore, will not currently share                         One commenter stated that using the
                                              receive. Within these industries,                       earnings data. As a result, the                          impact of economic recessions to justify
                                              individual schools experience varying                   Department is unable to calculate future                 the rescission of the GE regulations is
                                              levels of underreporting.’’ 93 The                      D/E rates unless it changes the GE                       inappropriate, because data collected
                                              consequence of this phenomenon,                         regulations to rely on a different data                  during a recession would be an outlier
                                              regardless of the existence of civil and                source for earnings information. The                     and would not have a long-term impact
                                              criminal penalties, was an artificial                   2014 Rule specifically states that                       on rates or program sanctions. Another
                                              devaluing of programs subject to                        earnings data must come from the SSA.                    commenter said that by the
                                              graduates underreporting their                          Considering the lack of a sufficient                     Department’s own words, the Great
                                              income.94                                               alternative data source and that the                     Recession was an exceptional event and
                                                 As stated above, to remedy the                       Department has decided to rescind the                    exceptional events should not be relied
                                              underreporting issue impacting a                        GE regulations, it is not necessary to                   upon as a baseline in policy making.
                                              program’s D/E rates, the 2014 Rule                      identify a new data source for                              One commenter stated that the
                                              offered an alternate earnings appeal                    calculating D/E rates.                                   Department misinterpreted research by
                                              process. Here, the D.C. Circuit found the                                                                        Abel and Dietz 98 in using these data to
                                              process reasonable ‘‘on the surface,’’ but                95 Id.   at 74.                                        explain its concerns about the impact of
                                              identified the assumption that every                      96 Id.                                                 recessions on earnings and employment.
                                                                                                         97 The Department notes that the 2014 Rule has        The commenter stated that this research
                                                90 79   FR 64995.
                                                                                                      been challenged numerous times in court                  is not particularly relevant to the gainful
                                                 91 American Association of Cosmetology Schools
                                                                                                      proceedings, notably in Association of Private           employment conversation and only
                                                                                                      Sector Colleges and Universities v. Duncan, 640
                                              v. DeVos, 258 F.Supp.3d 50 (D.D.C. 2017).               Fed.Appx. 5 (D.C.C. 2016) and Association of             includes bachelor’s degree recipients.
                                                 92 As the court stated in AACS v. DeVos: ‘‘by
                                                                                                      Proprietary Colleges v. Duncan, 107 F. Supp.3d 332       The commenter stated that there is a
                                              inexplicably requiring high response rates to submit    (S.D.N.Y. 2015). The argument in these cases is          connection between educational
khammond on DSKBBV9HB2PROD with RULES2




                                              state-sponsored or survey-based alternate earnings      nearly identical. The Department observes that in
                                              calculations, the DOE narrowly circumscribed the                                                                 qualifications and pay that the
                                                                                                      the Southern District of New York case, the court
                                              alternate-earnings appeal process, making it            rejected APC’s hypothetical ‘‘absurd’’ results           Department did not consider. The
                                              unfeasible for certain programs to appeal their         because it was not an ‘‘as applied’’ challenge to the
                                              designations.’’ Id. at 57.                              rule. 107 F.Supp.3d at 367. As a result, the court          98 Abel, Jaison & Richard Dietz,
                                                 93 Id. at 74.
                                                                                                      left the door open to a challenge arising out of an      ‘‘Underemployment in the Early Career of College
                                                 94 The AACS court noted that the existence of        as-applied circumstance, such as the one made by         Graduates Following the Great Recession’’, National
                                              penalties is ‘‘irrelevant’’ to the issue of             AACS two years after the Southern District of New        Bureau of Economic Research, September 2016,
                                              undercounting income. Id. at 56.                        York’s ruling, referenced above.                         www.nber.org/papers/w22654.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00020     Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                      Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 90 of 132
                                                                    Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                 31411

                                              commenter noted that Abel and Dietz                         The Department does not believe that                impact on earnings and potentially the
                                              looked at what graduates actually                         any studies used to make and support                  D/E rates of some programs.
                                              earned. The commenter also took issue                     our decision to rescind the GE                          Now that the economy has recovered
                                              with the CNN Money research that the                      regulations were misinterpreted. The                  and unemployment is low, it is
                                              Department cited in the NPRM since the                    Abel and Dietz study was used to                      reasonable to expect that the lack of
                                              methodology relied upon in that article                   support the point that during the high                access to workers with sufficient
                                              was not available for review.                             unemployment of the Great Recession,                  education and credentials could hold
                                                 Discussion: The Department disagrees                   credential inflation may have resulted                organizations back from growth they
                                              that the D/E rates measure under the                      in graduates taking jobs with earnings                could otherwise support. The
                                              2014 Rule sufficiently controls for the                   much lower than expected simply                       Department believes that it is dangerous
                                              impact of recessions. The Great                           because other unemployed individuals                  and inappropriate for it to use two
                                              Recession provides a recent example of                    with higher level credentials were                    words in the HEA to create an approach
                                              how prolonged economic challenges                         plentiful. The study also points to the               to institutional accountability, that
                                              coupled with high unemployment and a                      fact that job placement rates may have                could potentially be used to manipulate
                                              jobless recovery—with both phenomena                      been skewed during the recession                      the higher education marketplace. We
                                              lasting longer than the 3-year period                     because credentials that may have                     think consumers should make those
                                              afforded to institutions by the 2014                      technically qualified a person for a job              decisions for themselves, aided by
                                              Rule—can have a considerable impact                       were not sufficient enough to compete                 information the Department plans to
                                                                                                        with other applicants. For example,                   make available through the College
                                              on D/E rates outcomes. It may be true
                                                                                                        while executive assistant jobs in the                 Scorecard.
                                              that prolonged recessions of this
                                                                                                        past did not require a college credential,              Changes: None.
                                              magnitude are outlier events, but
                                              nonetheless, there could be long-lasting                  a Burning Glass study of job postings                 Geographic Disparities
                                              consequences of an outlier event                          showed that while only about a third of
                                                                                                        current executive assistants had a                       Comments: One commenter stated
                                              eliminating large numbers of higher                                                                             that pay disparities based on location
                                              education programs that will be needed                    college credential, two-thirds of current
                                                                                                        job postings for executive assistants                 and geography would impact a
                                              after the recession is over and                                                                                 program’s D/E rates but would be
                                                                                                        required at least a bachelor’s degree.101
                                              unemployment declines.99                                                                                        beyond the institution’s control.
                                                                                                        Credential inflation could have a
                                                 Used as an example, the Great                          significant impact on job placement                      On the other hand, another
                                              Recession was highly instructive, and                     rates reported by institutions since it               commenter stated that the Department
                                              we cannot assume that similar                             can take years for institutions to gain               has conducted no analysis to
                                              recessions will not occur again in the                    approval to raise the credential level of             demonstrate that there is a connection
                                              future. Not only did the Great Recession                  their programs.                                       between geography and D/E rates.
                                              create downward pressure on wages, it                       The Department understands the                         Discussion: A review of published GE
                                              also ushered in wide-spread credential                    concerns about the lack of information                earnings data, if sorted by program,
                                              inflation such that jobs that once                        regarding the methodology that                        show that earnings differ widely among
                                              required only a high school diploma                       underlies the CNN Money article.102                   both community colleges and
                                              now required a bachelor’s degree simply                   The article was included in the NPRM                  proprietary institutions (for certificate
                                              because employers were using degrees                      for the purpose of illustrating the point             programs offered by both institutions),
                                              as a filter to screen large numbers of                    that economic recessions impact                       with some community college graduates
                                              resumes.100                                               graduates of all institutions, not just GE            earning more than proprietary graduates
                                                                                                        programs. Even without relying on the                 in some instances, and proprietary
                                                 99 Note: The Court in APC v. Duncan (2015)
                                                                                                        CNN article, however, we still believe                graduates earning more than community
                                              stated that the Plaintiff’s argument that the 2014        that the D/E rates calculation has                    college graduates in others. A close
                                              Rule failed to adjust for economic cycles was ‘‘just
                                                                                                        numerous flaws and sources of error for               examination of these data reveal that
                                              a red herring.’’ 107 F.Supp.3d at 368. The court                                                                geography could be responsible for
                                              agreed with the Department at the time that               reasons explained elsewhere in this
                                              recessions lasted, on average, 11.1 months, while         document.                                             earnings differences.103 For example,
                                              the GE regulations gave ‘‘struggling programs               The Department notes that bachelor’s                not a single cosmetology program in
                                              multiple years to improve their results before they
                                                                                                        degree programs are included as GE                    Oregon passed the D/E rates measure,
                                              lose HEA eligibility.’’ Id. The Department points out                                                           whereas almost all programs in
                                              that the Great Recession lasted eighteen months.          programs if they are offered by
                                              Importantly, the Center on Budget and Policy              proprietary institutions. In fact, the                Maryland passed.104 While programs in
                                              Priorities cited that while, technically, the recession   largest enrollments in the proprietary                Puerto Rico resulted in the lowest
                                              lasted from December 2007 to June 2009, the
                                                                                                        sector are at online institutions that                earnings among all GE programs, nearly
                                              unemployment rate did not fall to where it was at                                                               all passed the D/E rates measure
                                              the start of the recession (5%) until late 2015.          offer degrees through the doctorate
                                              (CBPP, ‘‘Chart Book: The Legacy of the Great              level, all of which are considered to be              because of the significant subsidies that
                                              Recession,’’ May 7, 2019, www.cbpp.org/research/          GE programs. During the Great                         public institutions receive. It therefore
                                              economy/chart-book-the-legacy-of-the-great-
                                                                                                        Recession, there were many factors that               appears that geography can, in fact, have
                                              recession.) Using that unemployment data—the                                                                    an impact on wages.
                                              metric that would have the most profound impact           made it harder for students to get jobs,
                                              on D/E rates outcomes—the three-year window               or that required them to obtain a higher                 In some instances, it may be difficult
                                              afforded to institutions in the 2014 Rule would           degree than would otherwise be                        to fully appreciate the impact of
                                              come up desperately short of a jobless recovery that
                                                                                                        expected. All of this had a negative                  geography on D/E rates because large,
                                              lasted eight years.                                                                                             national institutions may have, in
khammond on DSKBBV9HB2PROD with RULES2




                                                 100 Burning Glass Technologies, ‘‘Moving the

                                              Goalposts: How Demand for a Bachelor’s Degree is            101 Burning Glass Technologies, www.burning-        addition to a main campus in one state,
                                              Reshaping the Workforce,’’ September 2014,                glass.com/wp-content/uploads/Moving_the_
                                              www.burning-glass.com/wp-content/uploads/                 Goalposts.pdf.                                          103 https://studentaid.ed.gov/sa/about/data-

                                              Moving_the_Goalposts.pdf. (‘‘65% of postings for            102 Chris Isidore, ‘‘The Great Recession’s Lost     center/school/ge?src=press-release.
                                              Executive Secretaries and Executive Assistants now        Generation,’’ CNN Money, May 17, 2011,                  104 11 out of 15 cosmetology programs in

                                              call for a bachelor’s degree. Only 19% of those           money.cnn.com/2011/05/17/news/economy/                Maryland passed, while four were in the zone. No
                                              currently employed in these roles have a B.A.’’)          recession_lost_generation/index.htm; cited on 34      cosmetology program in Maryland had a failing
                                              (pg. 5)                                                   FR 40172.                                             score.
                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00021   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 91 of 132
                                              31412                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              additional locations in multiple States.                impact on outcomes for a number of                     including in its suggestions regarding
                                              Yet program outcomes are reported in                    programs and institutions.                             women and students of color. The
                                              aggregate and attributed to the main                      We agree that this is yet another                    commenter contended that rescission of
                                              campus at its location.                                 weakness of the D/E rates methodology                  the 2014 Rule will exacerbate gender-
                                                 The Department of Labor’s ONET                       and appreciate the commenters for                      based and race-based disparities in
                                              database provides evidence that                         bringing it to our attention.                          wealth, income, and employment.
                                              geography has an impact on earnings.                      Changes: None.                                          Another commenter stated that the
                                              For each occupation, ONET lists wages                   Influence of Student Demographics                      NPRM falsely asserts that the 2014 Rule
                                              by State, and those data make it clear                                                                         limits postsecondary access based on
                                              that many occupations have prevailing                      Comments: One commenter stated                      geographic, racial, and gender
                                              wages that differ from one State or                     that D/E rates can be affected by the                  considerations. The commenter
                                              region of the country to another. For                   percentage of adult students enrolled in               contended that many proprietary
                                              example, the ONET page for                              a GE program because of their higher                   institutions have a track record of
                                              cosmetologists provides wage data by                    loan limits. The commenter                             enrolling disproportionate numbers of
                                              State showing that cosmetologists in                    recommended either reporting D/E rates                 minorities, lower-income individuals,
                                              Alaska earn more than the U.S. average,                 separately for independent and                         and single mothers, not because of a
                                              whereas cosmetologists in Mississippi                   dependent students or capping the                      lack of accessible options elsewhere, but
                                              earn less than the U.S. average.105                     amount of independent student                          rather because the programs
                                                 Therefore, we believe the evidence is                borrowing at a lower level, rather than                successfully target underserved
                                              substantial that even within a given                    rescinding the GE regulations.                         communities and low-information
                                              occupation, salaries can vary from one                     Many commenters supported the
                                                                                                                                                             consumers.
                                              geographic region of the country to                     proposed rescission of the 2014 Rule                      One commenter stated that the
                                              another, and yet the D/E rates measure                  due to the impact that various types of                College Board chart used to show
                                              fails to take those differences into                    employment have on their programs’ D/                  inherent earnings differences linked to
                                              account. This is another example of why                 E rates. For example, one commenter                    race, gender, and family socioeconomic
                                              a bright-line standard is inappropriate                 stated the 2014 Rule hurts students who                status relies on Current Population
                                                                                                      are on State assistance due to health                  Survey data that is not limited to those
                                              and invalid since the D/E rates
                                                                                                      issues but want to prepare for a new                   students who graduated from gainful
                                              calculation does not control for general
                                                                                                      occupation that could accommodate                      employment programs and received
                                              differences in wages across States. Note
                                                                                                      their individual health needs and allow                Federal financial aid. The commenter
                                              that when calculating the Estimated
                                                                                                      them to work, even if they cannot work                 claimed that the Department provided
                                              Family Contribution, FSA considers
                                                                                                      full time. The commenter opined that                   no real analysis as to how the data in
                                              differences in taxes and the cost of
                                                                                                      educating such students would unfairly                 this chart should be interpreted or
                                              living across States. That the
                                                                                                      affect that program’s metrics. Another                 applied to the rescission of the GE
                                              Department didn’t similarly build in a
                                                                                                      commenter stated that the GE                           regulations, while an earlier version of
                                              correction factor for differences in
                                                                                                      regulations create a disincentive to                   the report was used in 2014 to reflect
                                              prevailing wages from one State to the
                                                                                                      enroll students with the greatest                      the point that higher education provides
                                              next in calculating D/E rates was an
                                                                                                      financial need since they would be most                returns for students overall.
                                              unfortunate omission with potentially
                                                                                                      likely to borrow to pay for the                           One commenter provided citations
                                              devastating impacts on students.
                                                 Changes: None.                                       education, and the level of a student’s                from NCES and the Brookings
                                                                                                      borrowing is beyond the institution’s or               Institution—cited elsewhere in this
                                              Cohort Sizes                                            program’s control. One commenter                       document—to refute the Department’s
                                                Comments: Some commenters                             noted that much of the total borrowing                 assertion that student demographics and
                                              expressed concerns that the small size                  by students is used for living expenses                socioeconomic status play a significant
                                              of some program cohorts could result in                 and not tuition and fees. Another                      role in determining student outcomes,
                                              year-to-year fluctuations in D/E rates                  commenter stated that students who are                 and suggested that these data similarly
                                              due to the career decision or                           pregnant or have young families may                    refute our claim that student
                                              performance of a single student,                        unfairly and negatively impact a                       demographics rather than program
                                              whereas the impact of a single student’s                program’s D/E rates, because their focus               quality could be responsible for GE
                                              career decision or performance would                    may be on their family rather than on                  outcomes.
                                              not have a noticeable impact on larger                  finding a job with high earnings.                         Discussion: The Department agrees
                                              cohorts.                                                   One commenter noted that the                        that the percentage of independent
                                                Discussion: The Department agrees                     proposed regulations contradict the                    students enrolled in a program could
                                              with the commenters that cohort sizes                   statement in the 2014 Rule that the GE                 impact the calculation of D/E rates
                                              can have an impact on year-to-year                      regulations ‘‘do not disproportionately                because of the higher loan limits
                                              changes in outcomes, since smaller                      negatively affect programs serving                     Congress has provided to those
                                              cohorts can be significantly impacted by                minorities, economically disadvantaged                 students. Congress has established
                                              the decision of just a small number of                  students, first-generation college                     student loan limits at $31,000 for
                                              graduates to work part time or to take                  students, women, and other                             dependent students and $57,500 for
                                              time out of the workforce. This means                   underserved groups of students.’’                      independent students, recognizing that
                                              that year-over-year outcomes could                         A few commenters objected to the                    independent students are less likely to
                                                                                                      Department’s assertion that title IV
khammond on DSKBBV9HB2PROD with RULES2




                                              differ, even if there are no changes in                                                                        receive financial assistance from parents
                                              program content or quality. Given the                   eligibility based on D/E rates creates                 and are more likely to have higher
                                              large number of low-enrollment GE                       unnecessary barriers for institutions or               housing and dependent care costs than
                                              programs, a single student’s earnings or                programs that serve larger portions of                 dependent students.106 Because
                                              career choices could have a significant                 women and minority students. One
                                                                                                      commenter asserted that the NPRM                         106 Federal Student Aid, ‘‘Subsidized and
                                                105 www.onetonline.org/link/summary/39-               misrepresents the experiences of                       Unsubsidized Loans,’’ studentaid.ed.gov/sa/types/
                                              5012.00.                                                historically disadvantaged groups,                     loans/subsidized-unsubsidized#how-much.
                                                                                                                                                                                                       Appeal,
                                                                                                                                                                                                        Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00022   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 92 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                     31413

                                              borrowing limits are based not just on                  elsewhere, this distinction is no longer               care for children. According to the
                                              the cost of tuition, fees, and books, but               necessary.                                             Census Bureau, in 2017, among married
                                              also include housing, transportation,                      The Department agrees with                          couples with children under the age of
                                              and dependent care expenses,                            commenters about the negative,                         6, 36 percent rely solely on the
                                              independent students may rely on                        unintended consequences that the 2014                  husband’s income to support the
                                              student loans to offset lost wages and                  Rule could have on the lives of students               family.114 In such a case, the D/E rates
                                              pay costs of living during periods of                   and on the national economy. As noted                  for the program from which the wife
                                              postsecondary enrollment.                               in the NPRM, and elsewhere in this                     graduated would be negatively impacted
                                                The Department wishes to point out                    document, the Department is aware that                 by zero earnings for that graduate, even
                                              that the amount of debt utilized for                    some students take time out of                         though she is part of a household with
                                              calculating the debt portion of the D/E                 employment or elect part-time work                     sufficient income to support her
                                              rates is the lower of mean/median debt                  over full-time work to care for children,              decision to leave the workforce.115
                                              or total direct educational costs—                      care for other family members, manage                  Therefore, two programs of equal
                                              tuition, fees, books, supplies, and                     a personal health condition, start a                   quality could have significantly
                                              equipment—so that loans taken for non-                  business, or pursue other personal                     different outcomes under the D/E rates
                                              direct expenses may be excluded from                    lifestyle choices.111 The Department                   measure simply because one serves a
                                              the calculation. Still, adults with higher              concurs that students who may not want                 higher proportion of married female
                                              borrowing limits who borrow to                          to or be able to work full time should                 students with children than the other.
                                              generate a credit balance must first                    not be denied an educational                              Almost four million families with a
                                              borrow enough to pay all of the direct                  opportunity.                                           female head of household and no
                                              costs of education since the credit                        The Department also agrees with                     husband present live below the poverty
                                              balance is generated only after those                   commenters who expressed concern                       level, whereas only 793,000 families
                                              other expenses are paid.                                that the GE regulations could deter
                                                                                                                                                             with a male head of household and no
                                                As described earlier, independent                     programs from enrolling students with
                                                                                                                                                             wife present live below the poverty
                                              students borrow more frequently and at                  high financial need, minority students,
                                                                                                                                                             level.116 In 2018, 30 percent of
                                              higher levels than dependent                            or women because they are more likely
                                                                                                                                                             households with children under the age
                                              students.107 Therefore, institutions that               to borrow more and to have greater
                                                                                                                                                             of 18 are led by a single mother.117
                                              serve higher proportions of independent                 challenges in earning equal pay to men
                                                                                                                                                             These data also have implications on
                                              students will likely have higher student                and non-minority students who
                                                                                                                                                             student loan repayment rates since a
                                              loan medians and averages. Proprietary                  complete similar programs. Thus, these
                                                                                                                                                             borrower in an income-driven
                                              institutions serve a disproportionate                   students could make it more difficult for
                                                                                                                                                             repayment plan will have a monthly
                                              number of independent students (80%                     the institutions’ programs to pass the D/
                                                                                                      E rates measure, regardless of program                 payment based on a percentage of
                                              vs. 59% and 36%), as compared to                                                                               discretionary income, which varies by
                                                                                                      quality.112
                                              community colleges or four-year public                                                                         the number of people in a family.
                                                                                                         According to the Census Bureau, real
                                              institutions, which will impact their D/                median earnings differ by race, with                   Therefore, a borrower who is a parent
                                              E rates.108                                             Asians ($81,331) and whites ($68,145)                  may have a smaller portion of income
                                                The 2015 follow-up survey to the                      earning more than Hispanics ($50,486)                  available for student loan payments,
                                              2003–04 Beginning Postsecondary                         or African Americans ($40,258), and                    potentially resulting in negative
                                              Survey shows that after twelve years of                 with males ($44,408) earning more than                 amortization of their loans.
                                              loan repayment, independent students                    females ($31,610).113 While these data                    College Board data confirm that
                                              across all institutional sectors still owed             are not limited to students who                        achievement gap disparities exist
                                              between 78.1 percent (average) and 96                   participate in GE programs, we believe                 between men and women and between
                                              percent (median) of their original loan                 it is likely that the disparities that exist           children from wealthier families and
                                              balance.109 The 1994 follow-up survey                   among the population at large are also                 children of low-income families.118
                                              of the 1989–90 BPS showed that                          reflected in the subpopulation of                      Additionally, a 2017 report released by
                                              independent learners are less likely to                 students who enroll in GE programs,                    NCES confirmed the persistence of
                                              complete their programs, especially if                  and may even be greater.                               achievement gaps between non-minority
                                              they also have dependents other than a                     Moreover, programs serving women                    students and minority students.119
                                              spouse, enroll part time, or work full                  who are pregnant or who have young                     Therefore, if programs are incentivized
                                              time while in school.110 Clearly student                children are less likely to pass the D/E               to serve more advantaged students to
                                              age is one factor that impacts both                     rates measure because women with                       ensure better D/E rates outcomes, they
                                              borrowing levels and completion rates.                  children under the age of 6 are more                   would likely follow the lead of more
                                                While one commenter recommended                       likely to leave the workforce in order to              selective non-profit institutions that
                                              that a separate D/E rate be calculated for                                                                     enroll small proportions of low-income,
                                              independent students, since the                            111 Carnevale, Anthony, et al., ‘‘Learning While    minority, and non-traditional students.
                                              Department is rescinding the GE                         Earning: The New Normal,’’ Center on Education
                                              regulations for the reasons discussed                   and the Workforce, Georgetown University, 2015,           114 www.census.gov/data/tables/time-series/
                                                                                                      1gyhoq479ufd3yna29x7ubjn-wpengine.netdna-
                                                                                                      ssl.com/wp-content/uploads/Working-Learners-           demo/families/families.html, Table SHP1.
                                                107 Baum, Sandy and Martha Johnson, ‘‘Student                                                                   115 www.census.gov/data/tables/time-series/
                                                                                                      Report.pdf.
                                              Debt: Who Borrows Most? What Lies Ahead?’’                 112 Guida, Anthony J. and David Figuli, ‘‘Higher    demo/families/families.html, Table SHP1.
                                              Urban Institute, April 2015, www.urban.org/sites/       Education’s Gainful Employment and 90/10 Rules:
                                                                                                                                                                116 www.census.gov/data/tables/time-series/
khammond on DSKBBV9HB2PROD with RULES2




                                              default/files/alfresco/publication-pdfs/2000191-        Unintended ‘‘Scarlet Letters’’ for Minority, Low-      demo/families/families.html, Pov-table4.
                                              Student-Debt-Who-Borrows-Most-What-Lies-                Income, and Other At-Risk Students,’’ The                 117 www.census.gov/data/tables/time-series/
                                              Ahead.pdf.                                              University of Chicago Law Review, 2012,                demo/families/families.html, Figure FM–1.
                                                108 Stephanie Riegg Cellini and Rajeev Davolia,                                                                 118 Jennifer Ma, et al., ‘‘Education Pays 2016: The
                                                                                                      lawreview.uchicago.edu/publication/higher-
                                              Different degrees of debt: Student borrowing in the     education%E2%80%99s-gainful-employment-and-            Benefits of Higher Education for Individuals and
                                              for-profit, nonprofit and public sectors. Brown         9010-rules-unintended-%E2%80%9Cscarlet-                Society,’’ CollegeBoard, trends.collegeboard.org/
                                              Center on Education Policy at Brookings, June 2016.     letters%E2%80%9D.                                      sites/default/files/education-pays-2016-full-
                                                109 nces.ed.gov/pubs2018/2018410.pdf.                    113 www.census.gov/library/publications/2018/       report.pdf.
                                                110 nces.ed.gov/pubs/web/97578g.asp.                  demo/p60-263.html, Table A1.                              119 nces.ed.gov/pubs2017/2017051.pdf.


                                                                                                                                                                                                           Appeal,
                                                                                                                                                                                                            Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00023   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                      Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 93 of 132
                                              31414                  Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                The Department has not analyzed                        illustrate that pay disparities exist                  for example, will be more likely to
                                              participation in GE programs by                          among women and minorities across the                  pursue higher earning occupations, such
                                              students with health conditions that                     population, which supports our                         as computer science or advanced
                                              preclude them from working full time,                    assertion that programs with larger                    manufacturing, there are no data to
                                              but any student who works less than                      proportions of women and minorities                    support that conclusion. Instead,
                                              full time will earn wages that reduce the                may achieve poorer outcomes under the                  women who lack access to the academic
                                              mean and potentially the median                          D/E rates measure. It is unlikely that                 programs of interest to them may be
                                              earnings used for the D/E calculation.                   students who complete GE programs are                  reluctant to pursue higher education.
                                              Therefore, the Department agrees with                    not subjected to the same gender and                      The Department disagrees with
                                              the commenter who suggested that                         race pay disparities that exist across the             commenters who suggested that by
                                              programs may be less interested in                       general population.                                    rescinding the GE regulations, the
                                              serving students with chronic health                        The Department agrees with                          Department will exacerbate gender-
                                              conditions or disabilities, since doing so               commenters that historical and                         based and race-based disparities in
                                              could reduce mean or median earnings                     continuing discrimination has unfairly                 wealth, income, and employment. Since
                                              among a cohort of completers.                            depressed the earnings of historically                 many GE programs serve high
                                                The Department wishes to clarify that                  disadvantaged groups. We did not mean                  proportions of women and minorities,
                                              in the 2014 Rule, it stated that ‘‘student               to suggest that women and minorities                   sanctions that would eliminate these
                                              characteristics do not overly (emphasis                  wish to earn less money or select                      programs could reduce postsecondary
                                              added) influence the performance of                      occupations in order to earn less. We                  opportunities, thereby contributing to
                                              programs in the D/E rates measure.’’ 120                 simply were making a statement of fact,                the earnings and opportunity gap.
                                              However, the Department acknowledges                     which is that women and minorities                        The Department agrees that
                                              that this statement was based on an                      still earn less than non-Hispanic whites               proprietary institutions serve a
                                              incomplete analysis of the data available                and men, even when they graduate from                  disproportionate share of underserved
                                              to the Department and considered only                    the same institutions. We applaud first                communities, and that this could be as
                                              students enrolled in GE programs                         generation college students, women,                    much the result of nefarious targeted
                                              without controlling for other variables                  and minorities who wish to leverage                    marketing efforts 123 as it is the result of
                                              that may have impacted GE outcomes.                      their own hard work and opportunities                  bona fide efforts to serve a population
                                              NCES data confirm the impact of                          to give back to their communities by                   of students not served by traditional
                                              student characteristics on outcomes,                     working in occupations that have high                  institutions. We have seen no national
                                              and the Department erred in ignoring                     societal value, even if these jobs pay low             effort on the part of traditional four-year
                                              those findings when making this claim                    wages.                                                 institutions to serve, en masse, the
                                              in the 2014 Rule.121 Moreover, a review                     In the NPRM, we were simply                         population of students who have been
                                              of the final GE data reported in 2017                    pointing out that nationally, women and                served by community colleges and
                                              confirms that programs that prepare                      minorities enroll in majors associated                 proprietary institutions.
                                              students for occupations that are                        with lower wages than those selected,                     While the Department shares the
                                              dominated by males rarely fail the D/E                   on average, by white males, and that the               commenter’s concern about exploitative
                                              rates measure, whereas occupations                       GE regulations could reduce the number                 practices, many proprietary institutions
                                              dominated by women are represented                       of options available to women and                      employ pedagogical strategies—such as
                                              disproportionately. This would suggest                   minorities despite their interest in                   block scheduling, predetermined course
                                              that gender does have a larger impact on                 pursuing certain careers and the benefits              sequences, year-round scheduling, and
                                              D/E rates than the Department originally                 that those individuals and occupations                 accelerated completion pathways—that
                                              anticipated.                                             provide to society because occupations                 may be more appealing to non-
                                                When full student populations are                      that pay lower wages are more likely to                traditional students.124
                                              analyzed, such as through the Beginning                  fail the D/E rates measure. Although                      The Department has not analyzed the
                                              Postsecondary Survey, we see over and                    some institutions have implemented                     racial or ethnic demographics of
                                              over again that student characteristics                  differential pricing so that students pay              students served by programs that failed
                                              have a considerable impact on student                    tuition based on the program in which                  the 2015 D/E calculations. However,
                                              outcomes.122 It was misleading for the                   they enroll, many institutions do not                  given that a large number of programs
                                              Department to make a statement in the                    offer different tuition levels for different           that failed the D/E rates measure, or that
                                              2014 Rule that does not accurately                       majors. Unfortunately, the earnings gap                were discontinued by institutions that
                                              reflect the consistent findings of the                   between female-dominated and male-                     expected they would fail the D/E rates
                                              National Center for Education Statistics,                dominated occupations persist, making                  measure in the future, were medical
                                              which conclude that student                              it more likely that programs serving                   assisting and related programs, or
                                              demographics and characteristics have a                  mostly women will fail the D/E rates                   cosmetology programs—both female-
                                              considerable impact on student                           measure.                                               dominated professions—it seems clear
                                              outcomes.                                                   The Department does not agree with                  that women will be impacted more
                                                The Department disagrees with the                      the commenter that by continuing the                   significantly by program closures than
                                              commenter who said that College Board                    GE regulations, women will benefit
                                              data showing disparities in earnings                     since the programs that failed the D/E                   123 Bonadies, Genevieve, et al., ‘‘For-Profit

                                              based on gender, race, or ethnicity does                 rates measure were far more likely to                  Schools’ Predatory Practices and Students of Color:
                                              not apply to the GE regulations because                  serve female students rather than male                 A Mission to Enroll Rather than Educate,’’ Harvard
                                                                                                       students. Eliminating programs that                    Law Review Blog, July 30, 2018,
khammond on DSKBBV9HB2PROD with RULES2




                                              these data are not limited to students                                                                          blog.harvardlawreview.org/for-profit-schools-
                                              who complete GE programs or students                     predominately serve women, and that                    predatory-practices-and-students-of-color-a-
                                              who receive financial aid. The point of                  prepare large numbers of them for                      mission-to-enroll-rather-than-educate/.
                                              sharing the College Board data was to                    rewarding occupations, is not the                        124 Sugar, Tom, ‘‘Boosting College Completion at

                                                                                                       solution to the lack of pay equity in this             Community Colleges: Time, Choice, Structure and
                                                                                                                                                              the Significant Role of States,’’ Complete College of
                                                120 79   FR 64910.                                     country. While the commenter may be                    America, www2.ed.gov/PDFDocs/college-
                                                121 https://nces.ed.gov/pubs/web/97578g.asp.           implying that women who are shut out                   completion/05-boosting-college-completion-at-
                                                122 nces.ed.gov/pubs/web/97578g.asp.                   of healthcare and childcare occupations,               community-colleges.pdf.
                                                                                                                                                                                                           Appeal,
                                                                                                                                                                                                            Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00024   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 94 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                    31415

                                              men. Also, given the high percentage of                 job of serving this population of                      to lower its prices, it would be unable
                                              Pell grant recipients enrolled in                       students, but recognizes the unique                    to provide the unique learning
                                              programs with failing 2015 D/E rates,                   opportunities provided by institutions                 environment or well-equipped facilities
                                              there is evidence that program closures                 that are designed to serve the needs of                that distinguish the institution.
                                              would have a disproportionate impact                    non-traditional students and may be                       The Department commends
                                              on low-income students. Programs that                   more aware of their unique challenges                  community colleges for the tireless and
                                              serve high-income students would not                    and needs.                                             vitally important work they do.
                                              fail the D/E rates measure because those                  Changes: None.                                       However, as pointed out by the CSU
                                              students are far less likely to take                                                                           Sacramento report,128 as well as data
                                                                                                      Role of Tuition in Determining D/E
                                              student loans and, in addition, are more                                                                       collected by the Department through
                                                                                                      Rates
                                              likely to receive financial support from                                                                       IPEDS, many community colleges have
                                              parents during the early years of                          Comments: One commenter noted                       small or shrinking CTE programs and
                                              repayment.125                                           that the GE regulations do not prohibit                may not be able to meet workforce
                                                 The Department continues to believe                  institutions from lowering tuition,                    needs or accommodate adult learners
                                              that the GE regulations could                           which would also increase a program’s                  who may prefer accelerated scheduling,
                                              significantly disadvantage institutions                 chances of passing the D/E rates                       more personalized support services,
                                              or programs that serve these already                    measure. The commenter suggested that                  smaller campus environments, more
                                              underserved communities, further                        focusing on cost is one way to avoid the               frequent program start dates, and
                                              reducing the educational options                        impacts that macroeconomic trends                      predetermined course schedules that are
                                              available to them.                                      have on earnings.                                      more common among proprietary
                                                 The data are clear that proprietary                     Several disagreed with conclusions                  institutions.129
                                              institutions serve higher proportions of                they believe were drawn in the NPRM                       A review of 2015 GE data reveal that
                                                                                                      regarding program cost relative to value.              in some instances, graduates of
                                              non-traditional and low-income
                                                                                                      These commenters suggested the                         proprietary institutions enjoy
                                              students, as demonstrated by the fact
                                                                                                      Department focused only on one half of                 significantly higher earnings than
                                              that nearly 87 percent of students
                                                                                                      the D/E rates calculation to make its                  graduates of community college
                                              enrolled at proprietary institutions are
                                                                                                      point, and that it inaccurately suggested              programs, which may indicate that the
                                              Pell eligible, as opposed to 45 percent
                                                                                                      that a program of higher cost is                       higher cost program might be a higher
                                              at community colleges and even lower
                                                                                                      necessarily of higher quality. One                     quality program, or that the institution
                                              percentages at public or private four-
                                                                                                      commenter stated that ‘‘a program that                 has valuable partnerships with
                                              year institutions.126
                                                 As College Scorecard expands to the                  has low costs but results in higher                    employers or has better job placement
                                              program-level for all categories (GE and                earnings to students obviously has                     services.130 As Cellini pointed out,
                                              non-GE) of title IV programs, it will be                higher quality than one that has high                  despite several limitations of the data
                                              important to keep in mind student                       costs and low earnings.’’ This                         she used, students who earn a
                                              demographics when comparing                             commenter suggested that the                           cosmetology certificate at a proprietary
                                              outcomes, including among open-                         Department’s assertion reflects a                      institution are more likely to earn higher
                                              enrollment institutions that typically                  rampant fallacy in higher education that               wages, perhaps due to the affiliation of
                                              serve higher proportions of low-income                  a higher cost program is a higher quality              some proprietary institutions with high-
                                              and minority students. Many of these                    program.                                               end salons.131 At the same time, the
                                                                                                         Another commenter stated that the                   graduates of many proprietary
                                              institutions attract low-income
                                                                                                      Department seems to be skeptical that                  institutions achieve lower earnings
                                              populations to increase enrollment, but
                                                                                                      program costs and earnings are reliable                gains than the graduates of other
                                              the Department believes that most also
                                                                                                      measures of success. Multiple                          institutions, including community
                                              do it to fulfill their mission to improve
                                                                                                      commenters disagreed with the                          colleges or four-year institutions. And
                                              educational opportunities for all
                                                                                                      Department’s contention that high-                     similarly, even among programs with
                                              students.
                                                                                                      quality GE programs could potentially                  the same CIP code, the GE data illustrate
                                                 The Department does not disagree
                                                                                                      fail the D/E rates measure, because it                 that there are vast earnings differences
                                              that low-income and minority students
                                                                                                      costs more to provide high-quality                     among community colleges and among
                                              have poorer educational and
                                                                                                      education in certain fields or                         proprietary institutions.
                                              employment outcomes, and it does not
                                                                                                      disciplines.                                              Students may find that public colleges
                                              disagree that proprietary institutions                     One commenter specifically                          offer smaller numbers of CTE programs
                                              serve large proportions of these students               mentioned that community colleges
                                              than any other institutional sector.                    provide high-quality GE programs                          128 Shulock, N., Lewis, J., & Tan, C. (2013).
                                              Compared to public two-years, public                    despite their low tuition and fees.                    Workforce Investments: State Strategies to Preserve
                                              four-years, and private non-profits,                       Discussion: The Department agrees                   Higher-Cost Career Education Programs in
                                              proprietary institutions serve greater                                                                         Community and Technical Colleges. California
                                                                                                      that the GE regulations do not prohibit                State University: Sacramento. Institute for Higher
                                              numbers of females, minorities,                         an institution from lowering tuition for               Education Leadership & Policy.
                                              financially independent, and single                     a program, and that doing so could                        129 Cellini and Turner, www.nber.org/papers/

                                              parents.127 The Department encourages                   favorably impact GE outcomes. And the                  w22287. See: ‘‘For profit-schools may have better
                                              more selective institutions to do a better                                                                     counseling compared to community colleges . . .
                                                                                                      Department agrees that just because a                  for-profit sector has been quicker to adopt online
                                                125 Lochner and Monge-Naranjo, www.nber.org/
                                                                                                      program is higher cost, it is not                      learning technologies . . . for-profits respond to
                                                                                                      necessarily higher quality. However, in                local labor market demand.’’ (pg. 5); Richard Kazis,
khammond on DSKBBV9HB2PROD with RULES2




                                              papers/w19882.                                                                                                 et al., ‘‘Adult Learners in Higher Education: Barriers
                                                126 U.S. Department of Education, September           some instances the higher cost is                      to Success and Strategies to Improve Results,
                                              2015, NCES 2015–601. Trends in Pell Grants              associated with better equipment and                   Employment and Training Administration,’’
                                              Receipt and the Characteristics of Pell Grant           facilities, more highly qualified faculty,             Occasional Paper 2007–03, March 2007.
                                              Recipients: Selected Years, 1999–2000 to 2011–12.                                                              files.eric.ed.gov/fulltext/ED497801.pdf.
                                                127 Stephanie Riegg Cellini and Rajeev Davolia,
                                                                                                      better quality or more plentiful supplies,                130 studentaid.ed.gov/sa/about/data-center/

                                              Different degrees of debt: Student borrowing in the
                                                                                                      and more abundant or convenient                        school/ge.
                                              for-profit, nonprofit and public sectors. Brown         student support services. In some                         131 Cellini and Turner, www.nber.org/papers/

                                              Center on Education Policy at Brookings, June 2016.     instances, if an institution were forced               w22287.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00025   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 95 of 132
                                              31416                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              than private or proprietary institutions.               equipment or supplies, smaller class                   gained sufficient support to become
                                              Nationally, the largest community                       sizes (due to space and/or safety                      law.134 For example, in order to help
                                              college majors are liberal arts or general              concerns), and the higher cost of faculty              families make better decisions about
                                              studies, which could signal that the                    with advanced technical skills.133 And                 where to enroll and how much to
                                              majority of students are interested in                  as pointed out by Shulock, Lewis, and                  borrow, Congress proposed in the
                                              transferring to a four-year program or                  Tan, community colleges often reduce                   College Access and Affordability Act of
                                              that vocational programs are limited. In                the number of CTE programs or the                      2005 the creation of a College
                                              other instances, entry-level CTE                        number of enrollment slots in the CTE                  Affordability Index (CAI) which would
                                              programs might be offered only through                  programs they administer when budgets                  have identified institutions whose
                                              the institution’s non-credit or                         are tight.                                             tuition increases outpaced inflation. In
                                              continuing education programs. These                       As already discussed, the largest                   the House Report 109–231 at 159,
                                              programs are not eligible for title IV                  community college major is general                     Congress stated that the CAI: ‘‘simply
                                              funding and do not result in academic                   studies or liberal arts, which according               ask[s] that an institution of higher
                                              credit, which can disadvantage students                 to Holzer and Baum has no market value                 education provide additional
                                              who wish to continue their education                    for the majority of students who earn                  information to allow for a clear and
                                              and earn a college degree.                              this degree and then do not transfer to                informed decision by consumers. If a
                                                 The Department is concerned that at                  complete a four-year degree. It is,                    student decides to attend an institution
                                              many public colleges, students who are                  therefore, difficult to know whether a                 that increases tuition and fees that
                                              enrolled in pre-professional programs                   general studies program is a worthwhile                exceed the College Affordability Index,
                                              have nowhere to turn if they are not                    investment, if a student’s goal is to earn             they do so fully aware and educated. It
                                              admitted to the professional program of                 a two-year degree that will lead to a                  is the Committee’s position that the
                                              interest. For example, many students                    higher paying job. A students may be                   Federal government does not currently
                                              enroll at a two- or four-year institution               better off paying more to attend an                    have the authority to dictate tuition and
                                              with the goal of studying nursing,                      institution that increases the likelihood              fee rates for institutions of higher
                                              physical therapy (or physical therapy                   that the student will be able to enroll in             education. . . . The provisions in the
                                              assistant), or occupational therapy (or                 an occupationally-focused program, or                  bill simply serve as a means by which
                                              occupational therapy assistant);                        will be more likely to complete their                  additional information can be provided
                                              however, these programs are often                       program, than attending the lower                      to students and their families so that
                                              highly competitive, and the majority of                 tuition school if doing so limits the                  they can make informed and educated
                                              applicants are not admitted. The                        student’s opportunity to pursue                        decisions about their postsecondary
                                              absence of other allied health options at               occupational education.                                education options.’’ 135
                                              some institutions may require those                        In conducting the current rulemaking
                                                                                                      effort, the Department considered                         Therefore, the Department believes
                                              who are not admitted to professional                                                                           that creating a system of sanctions that
                                              programs to either pursue a general                     tuition and fees charged by all
                                                                                                      institutions since our goal was to                     are so closely linked to the tuition and
                                              studies major or to transfer to another                                                                        fees a college charges would exceed the
                                              institution that offers a larger number of              expand the accountability and
                                                                                                      transparency framework to include all                  Department’s current authority and run
                                              related programs that enable a student                                                                         counter to the authorities laid out by
                                              to stay in their field of interest even if              institutions. Nearly all private
                                                                                                      institutions charge higher tuition and                 Congress to inform decisions, but not
                                              it means pursuing a different occupation                                                                       dictate what prices a college can charge.
                                              in that field.                                          fees than public institutions, and a
                                                                                                      growing number of students who enroll                  As a result, the Department continues to
                                                 The Department encourages                                                                                   believe that a program could fail the D/
                                              institutions to work hard to reduce                     at public institutions attend an
                                                                                                      institution outside of their own state.                E rates measure not because it is of poor
                                              costs, encourages states to continue                                                                           quality or because it is over-priced
                                              subsidizing higher education to reduce                  Out-of-state tuition at public institutions
                                                                                                      mirrors the tuition charged at private                 relative to the cost of delivering the
                                              the price of public institutions, and                                                                          program, but instead because the cost of
                                              encourages employers to provide more                    institutions. Negotiators representing
                                                                                                      private, non-profit institutions made it               educational delivery is high or because
                                              generous education benefits to reduce                                                                          an institution does not receive public
                                              out-of-pocket costs to students. As                     clear that D/E rates will differ between
                                                                                                      private and public institutions due to                 subsidies.
                                              stated earlier, public institutions offer
                                              lower tuition and fees because of the                   differences in the level of public                        Changes: None.
                                              public subsidies they receive from state                subsidies an institution receives. An                  Challenges in Predicting Future
                                              and local governments. However, at                      institution’s geographic location,                     Earnings
                                              some public institutions out-of-state                   campus facilities, and engagement in
                                              students who may be more academically                   research and graduate education could                    Comments: One commenter urged the
                                              gifted or who pay higher tuition and                    impact the tuition and fees that students              Department to apply any outcomes
                                              fees take priority over lower-income or                 are charged. The Department sought                     metrics equitably to all institutions,
                                              less prepared in-state students because                 through rulemaking a data-driven                       rather than singling out or
                                              out-of-state students are perceived as                  solution that could be applied to all                  discriminating against one type of
                                              being necessary to improve the                          institutions of higher education to better             institution. The commenter also urged
                                              institution’s finances and reputation.132               inform students and families about                     the Department to use simple, easy to
                                                 Research shows that the                              likely costs, borrowing, and earnings.                 understand formulas and to keep in
khammond on DSKBBV9HB2PROD with RULES2




                                              administrative costs for CTE programs                      Over the years, policymakers of both                mind that it is impossible for colleges to
                                              are typically higher because of the need                major political parties have admonished                predict future changes in the economy
                                              for specialized facilities, expensive                   institutions to lower their costs, but                 or career areas.
                                                                                                      proposals that would impose federally
                                                132 www.jkcf.org/research/state-university-no-        mandated price controls have never                       134 Committee on Education and the Workforce,

                                              more-out-of-state-enrollment-and-the-growing-                                                                  Report 109–231, www.congress.gov/109/crpt/
                                              exclusion-of-high-achieving-low-income-students-          133 Shulock, Lewis, and Tan, eric.ed.gov/            hrpt231/CRPT-109hrpt231.pdf.
                                              at-public-flagship-universities/.                       ?id=ED574441.                                            135 Ibid.


                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00026   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 96 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                              31417

                                                 Discussion: The Department agrees, as                   Some commenters, who were in favor                     Therefore, the Department believes
                                              we discussed earlier in this document,                  of rescinding the regulations, argued                  that providing program-level debt and
                                              that the widespread problem of student                  that they do not treat all educational                 earnings information for all categories
                                              loan debt makes it important to apply                   institutions the same. One commenter                   (GE and non-GE) of title IV participating
                                              the same transparency and                               argued that public institutions are                    programs is the best way to help all
                                              accountability metrics to all institutions.             afforded much more leniency in the                     students make better informed
                                              We also agree that we should avoid the                  same industry, and that these public                   decisions.
                                              use of complex formulas or those that                   universities and community colleges are                   Although certainly there may be
                                              allow the Department to manipulate                      already being given a strategic                        instances in which veterans were
                                              outcomes by defining variables that are                 advantage of not being accountable to                  targeted to help meet the 90/10
                                              inconsistent with the requirements of                   metrics such as retention, placement,                  requirement, it is inappropriate to
                                              student loan repayment programs. The                    and 90/10.                                             suggest that schools serving thousands
                                              Department agrees with the commenter                       Discussion: Schools that misrepresent               of veterans are somehow not delivering
                                              that because the GE regulations do not                  their compliance with 90/10 are in                     on their promises or providing
                                              calculate D/E rates until years after a                 violation of the Department’s                          opportunities veterans want and need.
                                              student is admitted—sometimes as                        regulations, regardless of whether we                  Some institutions that ‘‘target’’ veterans
                                              many as nine years after a student                      rescind the GE regulations. The                        do so because they provide unique
                                              enrolls in a bachelor’s degree program—                 Department strongly believes these                     program opportunities, student services,
                                              an institution must be able to predict                  institutions should be held accountable                or adult learning environments better
                                              macro-economic conditions, future                       and takes action against schools out of                suited to the needs of veterans.
                                              earnings, and various other factors that                compliance with 90/10—as is required                      Some proprietary institutions are
                                              influence employment and earnings                       by law—including loss of title IV                      more attractive to veterans than other
                                              well in to the future in order to establish             participation.                                         institutions because they are designed
                                              a price that will guarantee passing D/E                    The Department appreciates
                                                                                                                                                             around the needs of adult learners, serve
                                              rates, a nearly impossible task.                        comments that point out the upward
                                                                                                                                                             large populations of veterans who share
                                              Institutions that receive generous                      pressure that the 90/10 rule places on
                                                                                                                                                             certain values and life experiences,
                                              taxpayer subsidies can reduce the price                 tuition costs at proprietary institutions
                                                                                                      and demonstrate the perverse incentives                provide additional training to faculty on
                                              students pay such that graduates pass                                                                          the unique needs of veteran students,
                                              almost any earnings test, but taxpayers                 these regulations create that are not
                                                                                                      helpful to students. Because of the                    are more likely to accept credits earned
                                              also deserve to know if the price they                                                                         from other institutions, and they are
                                              are paying for a student’s tuition is                   statutory requirement that proprietary
                                                                                                      institutions generate at least 10 percent              more likely to give credit for skills
                                              justified by the outcomes students                                                                             learned during military service. Student
                                              achieve. The Department has                             of their revenue from non-title IV
                                                                                                      sources, coupled with the inability for                veterans made tremendous sacrifices to
                                              determined that the best way to
                                                                                                      an institution to establish lower student              earn their GI Bill benefits and should be
                                              establish an equitable and meaningful
                                                                                                      loan borrowing limits or to deny a                     able to use their benefits to attend any
                                              transparency framework is by reporting
                                                                                                      student the right to borrow, an                        school that works well for them. The
                                              debt and earnings income for all types
                                                                                                      institution serving large majorities of                Department appreciates the comments
                                              of title IV programs to the public so that
                                                                                                      low-income students will find it                       on 90/10; however, that rule is not the
                                              a market-based accountability system
                                                                                                      challenging to pass the 90/10                          subject of this rulemaking.
                                              can flourish.
                                                 Changes: None.                                       requirement if they lower tuition well                    Changes: None.
                                                                                                      beneath federally established borrowing                Reporting and Compliance Burdens for
                                              Impact of the 90/10 Rule
                                                                                                      limits.                                                GE Programs
                                                 Comments: One commenter expressed                       Also, since independent students
                                              concern that the 2014 Rule may be in                    have higher borrowing limits than                         Comments: Several commenters
                                              tension with the 90/10 requirement. The                 dependent students, and since the title                expressed concern that if the
                                              commenter believed logic from the                       IV loan programs enable students to                    Department chose to expand GE-like
                                              Department or others indicating the                     borrow enough to pay for living                        requirements to include all institutions,
                                              2014 Rule could encourage schools to                    expenses, an institution may be unable                 it would add significant reporting and
                                              reduce tuition is faulty because it puts                to prevent students from borrowing a                   compliance burden to all institutions.
                                              schools at risk of noncompliance with                   more reasonable amount and working to                  Some commenters expressed a desire to
                                              the 90/10 rule without giving these                     pay some of the costs in cash because                  limit the applicability of the GE
                                              schools tools necessary to reduce                       doing so will interfere with the                       regulations to the programs covered by
                                              student borrowing.                                      student’s ability to receive a credit                  the definition of ‘‘institution of higher
                                                 Many commenters argued that some                     balance to use for rent, food, and other               education’’ in section 102 of the HEA.
                                              colleges use aggressive marketing and                   costs of living. Since borrowing limits                   One commenter discussed other
                                              recruiting to target veterans and service               are based not just on tuition and fees,                Department requirements that
                                              members in an effort to supplement title                but also include housing, food,                        institutions are already subject to, such
                                              IV funds with GI Bill funds because the                 dependent care, and transportation,                    as enrollment reporting and requested
                                              latter do not count against institutions                lowering tuition may not have a                        the Department carefully consider the
                                              for purposes of 90/10 rule compliance.                  dramatic impact on borrowing. Even                     implications of expanding disclosure
                                                 Another commenter mentioned law                                                                             requirements to all title IV-eligible
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      among community college borrowers
                                              enforcement investigations and actions                  where tuition is low, the average debt is              programs.
                                              regarding proprietary institutions. Three               $13,830, which shows the impact of                        Several commenters discussed how
                                              of the investigations specifically                      non-tuition costs on student                           the reporting burden from the 2014 Rule
                                              reference court cases where some                        borrowing.136                                          took away resources from efforts that
                                              institutions were under investigation for
                                              misrepresenting their compliance with                     136 Community College Review, ‘‘Average              www.communitycollegereview.com/average-college-
                                              the 90/10 rule.                                         Community College Debt for Graduating Students,’’      debt-stats/national-data.
                                                                                                                                                                                                    Appeal,
                                                                                                                                                                                                     Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00027   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 97 of 132
                                              31418                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              would actually improve student                          indicated that it would be unlikely that               and fees, independent of living
                                              outcomes.                                               any savings passed to students would be                expenses.
                                                 Other commenters described the                       enough to change student decision-                        One commenter stated that the
                                              problems that would be presented by                     making. The commenter expressed                        Department had not adequately
                                              the requirement to directly distribute                  concern that removing the extra costs                  explained why direct disclosures should
                                              disclosures to prospective students by                  would provide proprietary institutions                 not be provided to prospective and
                                              specified procedures at the correct stage               with a wider profit margin to operate                  enrolled students or included in
                                              of the matriculation process and to                     and would encourage expansion.                         promotional and advertising materials.
                                              maintain all the records to document                       Multiple commenters stated that the                    Discussion: The Department thanks
                                              compliance. Commenters also expressed                   Department should encourage                            the commenters for sharing their insight
                                              concerns about protecting student                       maximum transparency by requiring all                  into how the GE regulations are
                                              privacy and managing data associated                    programs at all institutions to disclose               affecting schools and their ability to
                                              with the records retention requirements.                the same information so that students                  serve students. The Department’s
                                                 On the other hand, other commenters                  could have a baseline in which to                      decision to rescind the GE regulations
                                              stated that burden reduction was not a                  compare information.                                   will enable institutions to redirect
                                              sufficient reason to justify the proposed                  Some commenters suggested that the                  resources to other institutional
                                              regulatory changes.                                     Department should publish information                  functions and priorities. We strongly
                                                 One commenter stated that the                        from data that it already has access to,               encourage institutions to do so. The
                                              Department misrepresents the stance of                  sparing institutions from having to meet               Department agrees with the commenter
                                              the American Association of                                                                                    who stated that proprietary institutions
                                                                                                      additional reporting requirements.
                                              Community Colleges (AACC) in relation                                                                          could use the cost savings generated
                                                                                                         Some commenters emphasized that
                                              to the burden associated with the                                                                              from rescinding GE to increase their
                                                                                                      program disclosures should be easy to
                                              reporting and disclosure requirements                                                                          profit margin, but that is true of any
                                                                                                      find.
                                              of the GE regulations and that                                                                                 institution that has GE programs. The
                                                                                                         Some of these commenters expressed
                                              community colleges have been                                                                                   Department sincerely hopes that
                                                                                                      concern that the direct distribution
                                              supportive of the GE regulations.                                                                              institutions apply the savings generated
                                                 Several commenters stated that they                  requirement in the GE regulations
                                                                                                                                                             to education and student services, but it
                                              thought efforts to reduce regulatory                    would take away ease and flexibility
                                                                                                                                                             acknowledges that it cannot control how
                                              burden should be made while also                        that students need in the application
                                                                                                                                                             institutions utilize cost savings.
                                              maintaining sanctions for poorly                        process and that students may be                          In addition to reducing the
                                              performing programs or while                            overwhelmed by disclosures.                            cumbersome reporting burden
                                              maintaining the GE regulations.                            Some commenters expressed concern                   associated with the reporting provisions
                                                 Several commenters affirmed that                     regarding inconsistencies in the way                   of the GE regulations, by rescinding the
                                              meeting disclosure requirements using                   that job placement rates are determined                regulations, institutions will no longer
                                              the standardized GE Disclosure                          and reported under the GE disclosure                   be required to engage in the direct
                                              Template posted to individual program                   requirements. Several commenters                       distribution of disclosures or maintain
                                              web pages presented a much greater                      suggested that the Department                          records to prove that students receive
                                              administrative burden than was                          standardize the methodology for                        those disclosures.
                                              reflected in the 2014 Rule’s Regulatory                 calculating in-field job placement rates                  The Department agrees with the
                                              Impact Analysis.                                        the same way that accreditors have                     commenter who pointed out that it can
                                                 Some commenters described how the                    done.                                                  be difficult to find GE disclosures on
                                              burden from GE reporting requirements                      Many commenters expressed the                       many websites. In our own efforts to
                                              impacted student services at their                      desire to see fair and consistent                      review GE disclosures, we found that
                                              school, with one commenter stating that                 disclosures allowing students to make                  many of them are more than one or two
                                              it slowed down responsiveness to                        apples-to-apples comparisons among                     clicks away from the program page, and
                                              student and business needs at                           programs. Several commenters                           some are not even referenced on the
                                              community colleges. Another                             explained the difficulty of manually                   program pages, but instead are under a
                                              commenter described services that were                  gathering GE reporting data, such as job               separate page for institutional research
                                              impacted by resources needed to fulfill                 placement rates, as is required by the                 or consumer information. The College
                                              GE reporting requirements, explaining                   2014 Rule. One commenter stated that                   Scorecard, focusing on tuition and fees,
                                              that resources were taken away from                     they were not confident in the reliability             will provide ‘‘one stop shopping’’ to
                                              activities that would help students                     of data calculated by thousands of                     students and families seeking
                                              achieve gainful employment such as                      institutions according to their own                    information about institutions and
                                              providing student counseling and                        interpretations of the 2014 Rule,                      programs, and it will allow the student
                                              making efforts that would assist                        especially with regard to the definitions              to select multiple campuses and
                                              students with completion.                               and calculations of job placement rates.               programs for the purpose of comparing
                                                 Some commenters pointed out that                     Multiple commenters emphasized the                     information on the same screen.
                                              the costs of compliance are reflected in                importance of avoiding disclosure of                      The Department acknowledges that
                                              higher program costs passed on to                       metrics such as job placement rates that               the AACC has been generally supportive
                                              students and taxpayers. Another                         are not comparable due to differences in               of the concept of the GE regulations;
                                              commenter emphasized the need for the                   State and accreditor definitions.                      however, they have not spoken
                                              Department to carefully consider costs                     Others were opposed to requiring GE-                favorably about the administrative
khammond on DSKBBV9HB2PROD with RULES2




                                              when establishing any future disclosure                 style disclosures of all institutions but              burden the regulations have placed on
                                              framework.                                              did agree that there is a need for greater             their own members. Due to taxpayer
                                                 One commenter indicated that it                      transparency which could be achieved                   subsidies, which reduce the price
                                              would be unlikely for institutions to                   by the Department through the College                  students pay, their programs will likely
                                              save much money from the reduced                        Scorecard.                                             pass the D/E rates measure even if
                                              administrative burden from the                             One commenter would prefer that any                 earnings or program quality are very
                                              regulatory change. The commenter also                   net price disclosures focus on tuition                 low. In fact, the Department points to
                                                                                                                                                                                               Appeal,
                                                                                                                                                                                                Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00028   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 98 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                         31419

                                              this as one of the reasons why the D/E                  should be sensitive to cost and burden.                   The Department agrees that as a result
                                              rates measure is not an accurate                        By rescinding the GE regulations, the                  of differences in definitions by States
                                              indicator of quality since programs with                cost and burden associated with GE                     and accreditors, including not only
                                              exceptionally low earnings will pass the                reporting has been permanently                         differences in how jobs are defined but
                                              measure as long as those programs                       removed.                                               also in which students are to be
                                              continue to be subsidized by taxpayers.                    The Department did not receive                      included in or excluded from the
                                                 In addition, given the small number of               quantitative estimates of costs                        measurement cohort, the job placement
                                              community college GE programs that                      associated with changing web                           rates reported in current GE disclosures
                                              met the minimum cohort size, the                        architecture or updating GE disclosures                are not comparable. In addition, the
                                              Department agrees that the burden of                    on institutional websites each year, so                results of a 2013 Technical Review
                                              reporting was not justified by the                      we cannot comment on whether the                       Panel highlighted that job placement
                                              information provided. For many                          burden estimates in the 2014 Rule were                 determinations are highly subjective
                                              programs, D/E rates were not issued                     accurate or not. Because the Department                and error prone, since there is no
                                              because of small cohort sizes and many                  is rescinding the GE regulations,                      reliable data source available to
                                              data items on the GE Disclosure                         institutions will no longer be required to             institutions for the purpose of
                                              Template output would appear as ‘‘not                   post disclosures of program outcomes                   determining or verifying job placements.
                                              applicable’’ because a group contained                  on their websites. The Department will                 Until a reliable data source is available
                                              fewer than 10 students. Of the 18,184                   now provide outcomes data to all                       for determining job placements, the
                                              GE programs offered by non-profit                       students using the College Scorecard, or               Department believes that earnings data
                                              institutions in 2017–18, only 3,708 have                its successor, which has the advantage                 is the most reliable information that can
                                              cohort sizes of 10 or more. This means                  of reducing the burden on institutions                 be made available to students to give
                                              that relatively few GE programs offered                 and allowing students to more easily                   them a sense of graduate earnings, even
                                              by non-profit institutions would be                     compare outcomes among the                             if those data do not specify the precise
                                              subject to the D/E rates measure or                     institutions and programs available to                 type of job graduates have secured.
                                              disclosure requirements, but it also                    them.                                                     The Department agrees with the
                                              means that there are relatively few                        The Department thanks the                           commenter that the Department should
                                              opportunities for students to engage in                 commenters for their feedback and                      encourage maximum transparency by
                                              occupationally focused education at                     points out that the Senate Task Force on               ensuring that institutions provide the
                                              non-profit institutions. This fact may be               Higher Education Regulations similarly                 same information to all students and
                                              the single most important clue as to why                pointed to the GE regulations as being                 prospective students. The Department
                                              proprietary institutions have become                    particularly burdensome regulations                    has determined that an expanded
                                              increasingly attractive to students                     that outstrip legislative requirements                 College Scorecard, or its successor, not
                                              seeking occupational education and                      and intent.138 Administering the GE                    direct disclosures to students, is the
                                              credentials. A program that graduates                   regulations, particularly alternate                    appropriate way to share this
                                              less than 10 students per year is                       earnings appeals, has also turned out to               information, and plans to do so by
                                              obviously quite small, either because of                be much more burdensome to the                         adding program-level outcomes data for
                                              enrollment caps that the institution or                 Department than was originally                         completers of as many title IV programs
                                              its accreditor places on the program or                 anticipated.                                           as possible without compromising
                                              because students at the institution are                    Although, the Department has                        student privacy. Although the
                                              largely unaware that the program exists.                changed disclosure templates in an                     Department does not require regulatory
                                              Clearly, the majority of GE programs                    effort to make them user friendly, we are              changes to implement or modify the
                                              accommodate a very small group of                       not convinced that the GE disclosures                  College Scorecard, we appreciate the
                                              students as table 1–1 previously                        are useful to students. Consumer testing               many comments we received in
                                              showed, which may suggest that the                      has revealed that students mostly want                 response to the NPRM and will consider
                                              programs available at non-profit                        to know how students like them have                    them as we plan our Scorecard
                                              institutions simply do not provide the                  done in the program.139                                modifications.
                                              supply of enrollment opportunities that                    In developing any future transparency                  Changes: None.
                                              meet student or workplace demand.                       framework, the Department will focus
                                                                                                      on using administrative data sets and                  Scorecard
                                                 The Department notes that AACC
                                              states in its comments that                             Department-developed data tools to                        The Department is not required to
                                              ‘‘implementing the gainful employment                   minimize burden on institutions and to                 engage in rulemaking in order to make
                                              regulation has been hugely burdensome                   allow students to compare all of the                   changes to the College Scorecard.
                                              for community colleges’’ and that ‘‘any                 institutions and programs they are                     Therefore, the following section of this
                                              future GE regimen must be extremely                     considering by accessing a single                      final rule is not subject to the APA or
                                              sensitive to cost.’’ 137 Therefore, we do               website. This website will be accessible               the requirements of rulemaking.
                                              not believe that we have misrepresented                 to individuals with disabilities, in                   However, because we believe that the
                                              the position of AACC regarding the                      accordance with section 508 of the                     Scorecard is a critical tool to improving
                                              reporting and disclosure burden. We                     Rehabilitation Act. This will ensure that              transparency and informing a market-
                                              agree that the GE regulations have been                 students with disabilities will be able to             based accountability system, we sought
                                              overly burdensome to schools and to the                 use the website tools and have equal                   feedback from the public regarding
                                              Department, and that all regulations                    access to the data that are available to               recommended content for the Scorecard.
                                                                                                      all other students.                                    We are providing a summary of the
khammond on DSKBBV9HB2PROD with RULES2




                                                137 Walter G. Bumphus and J. Noah Brown,                                                                     comments and our responses to better
                                              American Association of Community Colleges and            138 www.help.senate.gov/imo/media/Regulations_       inform the public, but we are not
                                              the Association of Community College Trustees           Task_Force_Report_2015_FINAL.pdf. (pg. 29)             creating regulations related to the
                                              Comments on the NPRM on Gainful Employment,               139 Bozeman, Holly, Meaghan Mingo, and Molly
                                                                                                                                                             College Scorecard.
                                              (Docket ID ED–2018–OPE–0042), September 13,             Hershey-Arista, ‘‘Summary Report for the 2017
                                              2018, www.aacc.nche.edu/wp-content/uploads/             Gainful Employment Focus Group,’’ Westat, https://
                                                                                                                                                                Comments: Many commenters
                                              2018/09/GE_nprm_final_comments_AACC_ACCT_               www2.ed.gov/about/offices/list/ope/summaryrpt          supported the Department’s efforts to
                                              091318.pdf.                                             2017gefocus317.pdf.                                    expand the College Scorecard to include
                                                                                                                                                                                               Appeal,
                                                                                                                                                                                                Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00029   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                     Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 99 of 132
                                              31420                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              program level data. One commenter                       the application of compound interest,                  commenter thought it was especially
                                              stated that placing the information in a                and the expected income of a career                    important that disclosure requirements
                                              central location will be more effective                 choice.                                                be applied to programs subject to the
                                              than allowing institutions to comply                       Some commenters stated that                         2014 Rule given past history of
                                              with disclosure requirements by placing                 although they value transparency and                   predatory practices at some schools.
                                              them in obscure sections of their                       are encouraged by the Department’s                        Many commenters discussed items
                                              websites. Another commenter supported                   aims to provide more relevant                          that they thought should be included in
                                              moving all consumer data to the College                 information via an online portal, they                 any upcoming disclosure framework,
                                              Scorecard.                                              believe that there is no replacement for               including: Whether a program meets
                                                 Several commenters had questions or                  in-person disclosures, which ensure that               State requirements for graduates to
                                              concerns regarding College Scorecard                    a student receives information and has                 obtain licensure in the field;
                                              data. Some commenters expressed                         an opportunity to ask questions and                    information about programmatic
                                              concerns that College Scorecard data are                understand metrics being provided.                     accreditation requirements, program
                                              based only on undergraduate students                       Several commenters expressed that                   costs, and program size; data on
                                              and that this results in inaccurate data                they were skeptical that institutions                  program outcomes such as completion
                                              for many institutions.                                  would provide accurate information on                  rates and withdrawal rates; earnings
                                                 One commenter expressed concern                      institutional disclosures, and these                   data for program graduates after a set
                                              that small cohorts are not excluded from                commenters were concerned that                         period of time in the job market; the
                                              the calculation and that the data may                   institutions would put the disclosures                 percentage of students who complete
                                              contain discrepancies between cohorts                   in obscure portions of their website.                  the program or transfer out within 100/
                                              and methodologies used for each of the                     Several commenters supported the                    150/200 percent of the normal time to
                                              metrics or rates provided. The                          idea of adding a link to the College                   complete; the percentage of Pell
                                              commenter gave the examples of such                     Scorecard from institutional program                   recipients who complete the program or
                                              discrepancies, including their belief                   pages. One commenter suggested that                    transfer out within 100/150/200 percent
                                              that: Debt amounts are based only on                    the Department create a standardized                   of the normal time to complete;
                                              students with Federal loans, but                        icon for hyperlinking to the data                      institution-level success rates parsed out
                                              earnings information is based on all                    disclosure portal, mandate that schools                by credential level; the percentage of
                                              students attending the institution; debt                use it on their websites and set                       program graduates earning above a
                                              includes debt for indirect costs in                     requirements for its size and                          particular income threshold after a set
                                              addition to direct expenses; some                       prominence. Other commenters                           period of time in the job market; and the
                                              metrics are based on completers only                    suggested that the Department require                  percentage of students receiving Pell
                                              while others include all students; and                  links to Department data on school                     grants.
                                              retention and graduation rates are based                websites. One commenter stated that                       One commenter expressed concerns
                                              on first-time, full-time students only,                 such a link should only be to the main                 that the Department had not discussed
                                              which is not representative of the                      College Scorecard page and that                        any plans to include other data in the
                                              current student population. The                         requiring specific links based on                      College Scorecard, such as: Primary
                                              commenter then expressed concerns                       program would cause undue burden.                      occupation for which a program is
                                              that students will not know that the                       One commenter stated that the                       designed to prepare students, program
                                              outcomes data are based on different                    centralized Scorecard approach would                   length, completion and withdrawal
                                              student cohorts.                                        be less burdensome than updating                       rates, loan repayment rates, program
                                                 Many commenters stated that they                     websites and catalogs. Another                         costs, percentage of title IV or private
                                              would like to see the Department’s data                 advocated for measurements to be                       student loan borrowers enrolled in a
                                              collection efforts expanded beyond first-               added to a national website and require                program, median loan debt, mean or
                                              time, full-time students. Given the                     that the link should be included in                    median earnings, program cohort
                                              increase in part-time students, transfer                Admissions paperwork, Free                             default rates, or State licensure
                                              students, and students who stop-out for                 Application for Federal Student Aid                    information, which are disclosure items
                                              various reasons, some commenters                        (FAFSA) documents and student                          covered under the GE regulations.
                                              pointed out that by including only first-               catalogs.                                                 One commenter stated that the
                                              time, full-time students, the majority of                  One commenter recommended that                      Department needed to provide a
                                              students at some institutions are                       the Outcome Measures Survey for 200                    rationale for the decision to not
                                              excluded from the data.                                 percent of time to completion be used                  continue each item required for
                                                 One commenter requested that the                     to calculate the graduation rate data and              disclosure under the 2014 Rule.
                                              Department develop a mechanism that                     then made recommendations for how to                      Some commenters listed questions
                                              would authorize institutions to forward                 augment the IPEDS data collection.                     that they would want answered if the
                                              student data to the Department of the                      Many commenters stated that                         Department establishes disclosures via
                                              Treasury so that Treasury can disclose                  disclosures should be part of the PPAs                 the College Scorecard or other means.
                                              to the Department information about the                 for all schools, and that all participating            These questions included: How the
                                              earnings of all program completers and                  schools should be required to link to                  Department will gather the information
                                              not just those who participated in title                College Scorecard or a similar national                for the centralized data portal; what
                                              IV programs.                                            website containing standardized                        requirements there would be to submit
                                                 One commenter stated that calculators                disclosures. Commenters stated that                    data to the centralized data portal; what
                                              and other financial management tools                    such disclosures would be easy for                     format the information would need to be
khammond on DSKBBV9HB2PROD with RULES2




                                              that can be customized to an individual                 students to use and would result in                    disclosed in; how frequently
                                              student’s situation provide better                      meaningful comparisons. Another                        information would need to be submitted
                                              information than mandatory                              commenter pointed out that disclosure                  to the Department; whether the
                                              standardized disclosures on program                     requirements exist for other large                     Department would make it possible to
                                              pages. Another commenter suggested                      transactions, such as buying a car, and                submit data more frequently to ensure
                                              that the Department publish a calculator                students need this information when                    that the best possible data are available
                                              allowing students to understand debt,                   making life-impacting decisions. The                   to students; whether the data would be
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00030   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 100 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                         31421

                                              disclosed on a rolling basis or with                       Another commenter asked how the                     have worse outcomes than their better-
                                              deadline requirements; how the College                  Department will balance the need for                   resourced colleagues.
                                              Scorecard or other website would                        data with privacy protections in cases of                 Many commenters pointed out that
                                              indicate missing information; what                      programs with less than ten students.                  cosmetology schools and other
                                              enforcement mechanism might be used                     One commenter asked whether the                        certificate programs are not included in
                                              and how it would work; how                              Department will relax privacy                          the current College Scorecard. One
                                              institutions would have access to                       protections if it provides program-level               commenter asked that if the College
                                              monitor and update disclosure                           data through the College Scorecard.                    Scorecard approach is adopted, that
                                              information; what privacy controls                      Without doing so, any disclosures                      cosmetology schools should be included
                                              would be used; what evidence                            through the College Scorecard would                    in a sensible way or be exempted from
                                              institutions would be required to                       still not have program-level data for                  the requirement. Additionally, the
                                              provide to support their disclosures and                programs with fewer than ten                           commenter contended that program-
                                              whether those documents would be                        completers. Several commenters                         level earnings data will not be
                                              viewable by the general public; how the                 suggested various metrics for inclusion                representative of the income made by
                                              Department would explain the data                       in the College Scorecard, while others                 graduates because many completers
                                              collection period used; what action the                 noted that privacy laws will prevent                   work part-time, are building businesses,
                                              Department would take if it found                       students from getting a truly clear                    or fail to include tips in their reported
                                              during an audit that an institution                     picture of programmatic outcomes.                      earnings. One commenter asked that the
                                              misrepresented disclosure information;                     One commenter suggested                             Department hold off on requiring
                                              whether the Department would                            differentiating earnings between those                 certificate programs from having to
                                              regularly review which data items                       who complete and those who do not                      include a link to the College Scorecard
                                              would be disclosed for usefulness to                    complete. Another commenter pointed                    until it contains data regarding
                                              students and; what role stakeholders                    out that the College Scorecard does not                certificate programs.
                                              would play in such a review process.                                                                              One commenter suggested that the
                                                                                                      provide information on a programmatic
                                                 Several commenters stated that an                                                                           Department adopt language in the
                                                                                                      level and instead provides information
                                              informational solution alone, was not                                                                          College Scorecard that addresses
                                                                                                      at the institution level. One commenter
                                              adequate protection for students. Some                                                                         occupational circumstances and
                                                                                                      expressed concerns that the College
                                              of these commenters believed that                                                                              geographic differences that have the
                                                                                                      Scorecard cannot be updated with
                                              relying solely on the College Scorecard                                                                        potential to impact the accuracy and
                                                                                                      program-level data soon. The
                                              places the burden on students to find                                                                          validity of the data. Another commenter
                                                                                                      commenter then stated that the
                                              and interpret information on programs.                                                                         suggested that the Department provide
                                                                                                      Department should clarify if it intends                earnings information only for program
                                              One commenter stated that no evidence
                                                                                                      to keep the same time horizon of six to                completers, which differs from the
                                              supports the conclusion that publishing
                                                                                                      ten years after entering schools, whether              current College Scorecard because the
                                              more outcome data will lead to better
                                                                                                      it will disaggregate earnings for                      earnings information encompasses both
                                              decision making on the part of students
                                                                                                      completers and non-completers, and                     completers and non-completers. The
                                              and that most college students would
                                                                                                      whether it will group very small majors                commenter argued that the purpose of
                                              not use the information anyway. One
                                                                                                      in similar content areas to ensure it is               the College Scorecard’s earnings data is
                                              commenter cited research that indicated
                                                                                                      able to produce data covering as many                  to inform students of what they may
                                              that upper-income students were more
                                              likely to use Federal data in their                     students as possible. Finally, the                     expect to earn if they complete a given
                                              college decision-making process.140                     commenter suggested that the                           program and that including non-
                                                 One commenter noted that the College                 Department conduct consumer testing,                   completers’ earnings is confusing. One
                                              Scorecard is not implemented through                    consider holding a technical review                    commenter suggested incorporating a
                                              regulation and, therefore, is not a good                panel with behavioral economists,                      risk-adjusted model for presenting data
                                              disclosure tool to expand for                           designers, and other experts, and                      based upon variables such as
                                              programmatic disclosure purposes.                       construct a data download tool for users               socioeconomic demographics and
                                              Another stated that the College                         who wish to access files with the data                 geographical location of students and
                                              Scorecard will not be as effective as a                 in smaller chunks than the current large               the institution.
                                              disclosure template and will not lead to                zip file.                                                 Another commenter expressed
                                              loss of eligibility or include a direct                    One commenter requested that the                    concerns that including self-reported
                                              warning from an institution to a student                Department make sure that the reporting                data on the College Scorecard would
                                              considering a poor-performing program.                  accurately accounts for the enrollment                 invite misrepresentation.
                                              Another commenter questioned the                        patterns of community college students                    One commenter suggested reporting
                                              Department’s assertion in the NPRM                      who may take longer than the                           median earnings of graduates by
                                              that the College Scorecard will provide                 traditional time to complete. Another                  program. Another commenter suggested
                                              more accurate and reliable data than the                commenter expressed concerns that                      integrating analytic insights derived
                                              GE Disclosure Template. Finally, several                because most of the key College                        from unique, consumer-level data
                                              commenters expressed concerns that the                  Scorecard data are based on title IV                   maintained by other sources. Another
                                              College Scorecard will not be enough to                 recipients, information would be made                  commenter suggested using the
                                              dissuade students from enrolling in a                   available for a minority of community                  Credential Transparency Description
                                              program if high pressure sales tactics,                 college students, as fewer than four out               Language schema in the College
                                              advertisements, commission-based                        of ten community college students                      Scorecard and providing the data on the
khammond on DSKBBV9HB2PROD with RULES2




                                              compensation, and ‘‘pain points’’ are                   receive any Federal financial student                  institution’s website.
                                              used in recruiting tactics.                             aid. The commenter went on to state                       Some commenters stated that they did
                                                                                                      that this minority of students is                      not believe it necessary for the
                                                 140 Hurwitz, Michael and Jonathan Smith,
                                                                                                      unrepresentative of the larger                         Department to require institutions to
                                              ‘‘Student Responsiveness to Earnings Data in the        population of community college                        publish information such as net price,
                                              College Scorecard,’’ SSRN, September 1, 2017,
                                              papers.ssrn.com/sol3/papers.cfm?abstract_               students—title IV aid recipients are                   program size, completion rates, and
                                              id=2768157.                                             generally less affluent and likelier to                accreditation and licensing
                                                                                                                                                                                               Appeal,
                                                                                                                                                                                                Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00031   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 101 of 132
                                              31422                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              requirements because this information                   expectations of educational costs and                  decision or ability to persist and
                                              could be added to an FAQ page                           students and parents should be aware of                complete the program. Since the HEA is
                                              published to the College Scorecard site                 this when making enrollment decisions.                 designed to increase access, and since
                                              so that students could ask the schools                     Parents in the later years of their                 loans are made available to all students
                                              the questions if they so choose.                        career may be less able to manage                      regardless of their level of academic
                                                 One commenter expressed concern                      student loan repayment than their                      preparedness, institutions that adhere to
                                              that the College Scorecard website                      children who have an entire career                     open-enrollment admissions policies
                                              would not include all of the information                ahead of them, yet borrowing limits on                 and institutions that are minimally
                                              a student might need to effectively                     Parent PLUS loans are exceedingly high                 selective will likely have lower
                                              select a school. The commenter                          regardless of the parent’s income, which               completion rates than highly selective
                                              explained that disclosures are more                     could have dire results as parents near                institutions that serve mostly students
                                              effective when they are produced by                     their retirement years.141 We intend to                who are economically-advantaged,
                                              government regulators to further policy                 list Parent PLUS debt separate from                    traditionally-aged, and academically
                                              goals rather than from an institution                   student debt, but nonetheless believe                  well-prepared for college-level work. It
                                              whose goal is to limit liability.                       that it is an important addition to                    is not appropriate to penalize
                                                 One commenter stated that the                        consider in the expanded College                       institutions because they take on the
                                              Department has not negotiated in good                   Scorecard.                                             difficult work of serving high risk
                                              faith, because the Department has not                      The Department notes that several                   students.
                                              committed to update the College                         negotiators recommended that if                           The Department is sympathetic to the
                                              Scorecard with program-level data.                      earnings are to be reported by the                     concern that by including only title IV
                                                 Several commenters expressed                         Department, those earnings should be                   participating students, some institutions
                                              concern that increasing the profile of the              considered at 5 or 10 years post-                      will not have a representative sample of
                                              College Scorecard would increase                        graduation, since earnings in the early                students included in the earnings
                                              burden on institutions since there                      years after completion may not reflect                 calculation and the populations on
                                              would be more reporting requirements                    the true earnings gains that individuals               which earnings are reported are likely to
                                              for an expanded College Scorecard. One                  will realize from their college                        be lower earners. The Department agrees
                                              commenter stated that requiring                         credential. The Department agrees that                 that students from socioeconomically
                                              individual programs to track and                        earnings at the 5- and 10-year mark, or                disadvantaged backgrounds tend to have
                                              disclose information such as                            within a similar timeframe, will provide               lower earnings in the early years after
                                              programmatic outcomes, program size,                    more meaningful information about a                    graduation. However, the Department is
                                              completion rates, and net price would                   borrower’s likelihood to repay his or her              permitted to collect data only on title IV
                                              result in costs that the institutions                   loans throughout the standard                          participants, unless Congress passes
                                              would then pass on to students in the                   repayment period. The three- and four-                 legislation to lift the current data
                                              form of higher tuition and fees. Several                year earnings data currently used to                   collection prohibitions. Both debt and
                                              commenters expressed concern over                       calculate D/E rates were an aspect of the              earnings data presented in the Scorecard
                                              whether students would know where to                    GE regulations that made it an                         will be limited to title IV participating
                                              find program-level information on the                   unreliable proxy for program quality                   students; however, the Department will
                                              College Scorecard after it was added and                since it is not unusual for a graduate to              work to help students understand why
                                              how to interpret the information. One                   take a few years to hit their career stride,           earnings data are being reported for a
                                              commenter expressed concern that there                  especially if they enter the job market                different cohort for students (i.e., those
                                              is currently no law or regulation                       during a time of high unemployment.                    who graduated 5 or 10 years ago) than
                                              requiring that the program-level                           Therefore, the Department intends to                the cohort for which median borrowing
                                              information be added to the College                     integrate earnings data closer to the                  levels are reported (the most recent
                                              Scorecard.                                              suggested 5- and 10-year earnings data                 cohort of graduates for which data are
                                                 Discussion: The Department very                      into the expanded College Scorecard.                   available). Since college costs can
                                              much appreciates the suggestions, ideas,                However, since the Department does not                 change dramatically over time, we
                                              and potential inclusions and exclusions                 have program-level data prior to 2014–                 believe that median debt from the most
                                              in the future College Scorecard, or                     15, it will report shorter-term earnings               recent cohort of graduates will more
                                              similar tool. The Department continues                  during the first year of Scorecard                     closely approximate what a current or
                                              to believe that the best way to create a                expansion, and will increase the                       prospective student might need to
                                              transparency and market-based                           number of years following graduation                   borrow, whereas the amount a student
                                              accountability system that serves all                   that are captured in the data until it                 borrowed many years ago may not be
                                              students is by expanding the College                    reaches the target post-completion                     meaningful if the tuition and fees are
                                              Scorecard to include program-level                      metric.                                                considerably higher now or the
                                              outcomes data for all categories (GE and                   Because students who do not                         demographics of students served have
                                              non-GE) of title IV participating                       complete the program will not benefit                  shifted over time (such as because the
                                              programs, so that students can make                     from the full program or curriculum, it                institution has become more or less
                                              informed decisions regardless of which                  is inappropriate to include the earnings               selective over time).
                                              programs or institutions they are                       of non-completers in the determination                    The Department does not believe it
                                              considering. The Department is also                     of program outcomes. While we                          has the authority to include in its MOU
                                              working towards providing more                          encourage institutions to take action to               with the Department of Treasury a
                                              information to students and parents                     increase program completion rates, the                 request for institutions to provide Social
khammond on DSKBBV9HB2PROD with RULES2




                                              about the level of Parent PLUS                          Department recognizes that there are                   Security numbers for non-title IV
                                              borrowing. Only when parent borrowing                   many factors that influence a student’s                participants in order to include their
                                              is included can students fully                                                                                 earnings data in the Scorecard. We will
                                              understand the level of borrowing in                      141 See: Andriotis, AnnaMaria, ‘‘Over 60, and
                                                                                                                                                             continue to explore what options, if any,
                                                                                                      Crushed by Student Loan Debt,’’ Wall Street
                                              which families engage at a particular                   Journal, February 2, 2019, www.wsj.com/articles/
                                                                                                                                                             might be available to us so that non-title
                                              institution. This also provides families                over-60-and-crushed-by-student-loan-debt-              IV students can be included in
                                              with more complete and meaningful                       11549083631.                                           Scorecard.
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00032   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 102 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                            31423

                                                 The Department agrees that                           readily available to students for use in               class sections will be available, and how
                                              calculators and financial management                    enrollment decision-making,                            likely it is that the program is actually
                                              tools can be useful to students. Already,               institutions will be incentivized to                   offered each semester. This will also
                                              the Department has debt calculators on                  further assure the accuracy of those                   help to reduce the use of tactics that
                                              the FSA website, and as the Department                  data.                                                  lure a student to an institution and then
                                              launches the NextGen Financial                             Still, the Department believes that the             redirect that student to a different
                                              Services Environment, it will include                   best way to provide accurate and                       program. The Department is concerned
                                              additional borrower education                           comparable data to students and parents                that some institutions may be
                                              opportunities. We will explore ways to                  is to expand the College Scorecard to                  advertising highly sought programs in
                                              connect those tools to the College                      provide program-level outcomes data for                order to attract students, but once
                                              Scorecard so that students can                          title IV participating programs at all                 students enroll at the institution, they
                                              manipulate data from the Scorecard as                   credential levels and regardless of                    then find that the program either is not
                                              part of their exploration.                              institutional type. We agree with the                  enrolling more students, has entrance
                                                 The Department is not suggesting that                commenter who stated that a centralized                requirements substantially more
                                              the College Scorecard replace person-to-                tool like the College Scorecard will be                rigorous than entrance requirements to
                                              person meetings or conversations                        easier to update than websites and                     the institution, or has a long waiting list,
                                              between campus staff and prospective                    catalogs.                                              at which point the institution may then
                                              students and does not intend for the                       We appreciate the commenter who                     encourage them to enroll in a different
                                              College Scorecard to replace those                      suggested that Outcome Measures                        program, such as a general studies
                                              interactions. We do believe, however,                   Survey data be included in Scorecard,                  program or a lower-level applied
                                              that students who have access to the                    which has more comprehensive                           program. By publishing program size,
                                              Scorecard, and who receive Scorecard                    graduation rate information including                  students may get important clues about
                                              information as they complete their                      rates for non-first time and part-time                 the likelihood of their program of choice
                                              FAFSA, will be able to identify which                   students, and the Department will take                 being available to them. It may also help
                                              institutions they may want to attend and                this recommendation under advisement                   explain why proprietary institutions
                                              to enable outcomes comparisons                          as it develops the expanded Scorecard.                 have entered into markets where the
                                              between institutions that serve                            The Department acknowledges that                    uninformed believe a community
                                              demographically matched populations                     disclosures are often made available to                college is meeting career and technical
                                              or that support similar educational                     consumers making large financial                       training needs simply because they list
                                              missions. Our goal is to go beyond a                    transactions. We nonetheless believe                   having a program in their catalog.
                                              passive website and to connect                          that the College Scorecard is the optimal                 The Department will consider the
                                              Scorecard to the MyStudentAid mobile                    way to share information to student and                usefulness of IPEDS completion rate
                                              app so that Scorecard data becomes part                 to ensure that comparable data are made                data to the Scorecard and appreciates
                                              of the experience and not an ancillary                  available to students and parents. The                 the recommendations regarding the 100/
                                              tool that students may or may not                       Department will explore the possibility                150/200 percent completion rates. The
                                              utilize.                                                of separating debt and earnings data for               Department does not have access to data
                                                 While the Department encourages all                  Pell and non-Pell students at the                      that provides accurate information
                                              institutions to post links to the                       program-level by examining to what                     about the primary occupations for
                                              Scorecard on their institutional websites               extent these data can be made available                which a program prepares a student,
                                              and likes the idea of developing a                      while maintaining student privacy.                     and in non-CTE programs, it is difficult
                                              recognizable icon so that students know                    As for concerns about data privacy,                 to determine what does or does not
                                              where to find the link, we are not                      the Department notes that it receives                  constitute a primary occupation.
                                              including those requirements here. We                   earnings data in aggregate, not at the                 Therefore, we will likely not include
                                              believe that by linking the College                     student level. Therefore, there was no                 information about primary occupations
                                              Scorecard to electronic or mobile                       potential for a breach of privacy                      on the College Scorecard. Similarly,
                                              FAFSA completion, and by providing                      regarding earnings. The Department has                 current plans do not include job
                                              Scorecard data in an API format so that                 no plans of changing this policy and                   placement rates because we do not have
                                              others, such as Google, can develop new                 rescinding the regulation will not                     access to accurate data on this. Our goal
                                              ways to make these data available to                    change any students’ privacy                           is to encourage accreditors and states to
                                              consumers, more students will interact                  safeguards, regardless of the size of the              stop relying on subjective, and error
                                              with these data and have the                            program in question.                                   prone job placement rate determinations
                                              opportunity to use them in their                           The Department will continue to                     to evaluate program outcomes, and to
                                              personal decision-making process.                       include information about institutional                instead encourage the use of College
                                                 The Department agrees that if                        costs on the College Scorecard and will                Scorecard earnings data to more
                                              institutions are left on their own to                   explore the feasibility of including                   accurately inform students about the
                                              calculate and disclose their own                        program-level cost data. The                           earnings of prior graduates.
                                              outcomes, the data may be less accurate                 Department has also explored                              The Department is planning to
                                              and reliable since different data sources               calculating program-level completion                   include program-level information such
                                              could be used to produce those data,                    rates for title-IV students but believes               as median debt, loan repayment rates,
                                              since human error could be introduced,                  there will be challenges to creating entry             monthly payment associated with that
                                              and since dishonest institutions could                  cohorts because students can transfer                  debt, and cohort default rates in the
                                              misrepresent the truth. However, it must                from program to program within an                      Scorecard, although initially some of
khammond on DSKBBV9HB2PROD with RULES2




                                              be noted that IPEDS data are similarly                  institution, which makes it difficult to               those data points may be calculated at
                                              self-reported, and the Department has                   determine which students to include in                 the institution level rather than the
                                              often pointed out its concern about the                 an entry cohort. The Department is also                program level. The Department does not
                                              likely presence of errors in those data.                exploring ways to provide information                  have plans to include information about
                                              Still, IPEDS reporting is the best data                 on program size to help students                       private loans in the College Scorecard,
                                              available to the Department, and we                     understand how competitive it might be                 since we do not have access to those
                                              believe that as those data become more                  to be admitted to, how many different                  data without requiring institutions and
                                                                                                                                                                                                  Appeal,
                                                                                                                                                                                                   Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00033   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 103 of 132
                                              31424                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              students to report additional data to the               to help students understand the impact                 However, the Department does not have
                                              Department.                                             of variables, such as geographic                       access to the SSA earnings data
                                                 The Department believes it has                       differences, on outcomes. In addition,                 necessary to calculate future D/E rates.
                                              provided sufficient rationale for not                   other contextual information, such as                  As a result, the Department cannot take
                                              including every element of the 2014                     institutional selectivity or percent of                action to remove programs from title IV
                                              Rule disclosures in the expanded                        Pell recipients to help students compare               participation since no program will
                                              College Scorecard. However, we have                     similar institutions. We will consider                 have failed the D/E rates measure for
                                              described more generally throughout                     ways in which we might interact with                   two out of three consecutive years or
                                              this document, and in this and the                      other databases, such as credit bureau                 had a combination of fail and zone rates
                                              earlier section about GE disclosures,                   data or student outcomes data.                         for four consecutive years. The
                                              why we will no longer be requiring GE                     The Department has negotiated in                     Department will produce a modified
                                              disclosures. Since our goal is to develop               good faith and has committed to                        disclosure template that institutions
                                              a transparency framework that can be                    updating and expanding the College                     must use to disclose information, as
                                              applied to all categories (GE and non-                  Scorecard. Since we are still developing               prescribed by the GE regulations.
                                              GE) of title IV programs, we are                        the tool and are not required to publish                 Changes: None.
                                              concerned that such disclosures could                   regulations in order to produce the
                                              be too burdensome to large institutions                 College Scorecard, we will not commit                  Rulemaking Process
                                              that offer hundreds of programs.                        to all of the particulars of its content in               Comments: One commenter stated
                                              Therefore, we will not require any                      this final regulation. However, we will                that the Department did not conduct a
                                              institutions to post GE-type disclosures                consider the recommendations we                        reasoned rulemaking since it has
                                              as a result of this final rule.                         received through the public comments                   proposed to eliminate all sanctions. One
                                                 The Department plans to begin with                   as we update and expand the College                    commenter stated that the proposed
                                              annual updates to the College Scorecard                 Scorecard. The Department will                         regulations are arbitrary and capricious,
                                              and will consider whether more                          continue to enforce disclosure and                     because the Department failed to justify
                                              frequent updates are appropriate.                       reporting requirements that remain part                its regulatory choices. Specifically, the
                                              College Scorecard will continue to                      of the PPA. In addition, the Department                commenter referred to the removal of
                                              adhere to the Department’s privacy                      will continue to be mindful of the                     the sanctions for poor-performing
                                              standards and suppress values with                      reporting burdens placed upon                          programs and the removal of disclosures
                                              small cohort sizes and will consider                    institutions for all reporting or                      to students about program outcomes.
                                              aggregating data from multiple years if                 disclosure requirements.                               The commenter stated that Executive
                                              necessary, to achieve larger cohort sizes.                                                                     Order 12866 was not followed because
                                              The Department plans to engage in                       Certification of GE Programs
                                                                                                                                                             the Department did not issue a
                                              consumer testing of the College                            Comments: One commenter stated                      regulation where the benefits of the new
                                              Scorecard.                                              that institutions of higher education                  policy outweigh the costs. The
                                                 We hope that more students will use                  should be required to certify programs                 commenter also stated that the
                                              the College Scorecard since we have                     that lead to careers with State licensure              Department has not presented rigorous
                                              mechanisms to disseminate data to                       requirements actually meet those State                 analysis and evidence to support its
                                              students through the mobile app and                     licensure standards.                                   claims.
                                              other NextGen FSA tools. We also                           Discussion: The Department                             A commenter stated that the
                                              believe that by providing data in API                   considered disclosures related to                      Department did not negotiate in good
                                              format, other developers will find novel                licensure and certification, as well as                faith because it refused to hold a fourth
                                              and innovative ways of making data                      accreditation, as part of its                          session of negotiations after tentative
                                              available to students in a user-friendly                Accreditation and Innovation negotiated                consensus on the proposal was reached.
                                              format and in ways the Department is                    rulemaking package and, therefore, will                   One commenter accused the
                                              unlikely to explore with its own limited                not include regulations related to                     Department of ignoring and disregarding
                                              resources.                                              disclosures of this information in this                years of public input on GE matters.
                                                 We agree that the College Scorecard                  rulemaking.                                               One commenter provided an
                                              will not prevent high pressure sales                       Changes: None.                                      appendix in which he quoted from the
                                              tactics or pain point recruiting, but it
                                                                                                      Continued Implementation of the GE                     2014 NPRM but did not provide a
                                              will provide information that makes it
                                                                                                      Regulations Prior to Rescission                        comment to explain its inclusion. The
                                              difficult for institutions to misrepresent
                                                                                                                                                             commenter also provided research by
                                              the truth about their outcomes. By                         Comments: One commenter
                                                                                                                                                             Libassi and Miller about how the GE
                                              rescinding this rule, we are making no                  representing a coalition of members of
                                                                                                                                                             regulations reduce loan forgiveness
                                              changes to the incentive compensation                   advocacy groups stated that until a
                                                                                                                                                             costs, but again did not provide any
                                              regulations; therefore, we are not                      rescission of the 2014 Rule is effective,
                                                                                                                                                             explanation as to its inclusion.142
                                              proposing any changes to prohibitions                   the Department is obligated to follow
                                                                                                                                                                Discussion: The Department disagrees
                                              on commission-based compensation.                       the law as it exists but has failed to do
                                                 We will work towards expanding the                                                                          with the commenter who asserted that
                                                                                                      so.
                                              College Scorecard to include programs-                     Alternately, two commenters                         the Department is advancing a policy
                                              level metrics, including for certificate                requested that the Department suspend                  where the risks outweigh the benefits.
                                              programs, undergraduate programs,                       any further requirements to comply                     Throughout the NPRM, and this
                                              graduate programs and professional                      with the GE regulations, including the                 document, we have provided sufficient
khammond on DSKBBV9HB2PROD with RULES2




                                              programs. The Department is not                         GE data reporting requirements,                        evidence that the benefits of the final
                                              currently planning to separate total debt               publication, or revisions to the                       regulation—including ensuring that all
                                              from debt associated with tuition and                   disclosure template, and requirements                  students are free to choose the school
                                              fees; however, we will continue to                      to submit appeals information.                           142 Libassi, C.J. and Miller, B. (8 June 2017). How
                                              consider the request to do so.                             Discussion: The GE regulations                      Gainful Employment Reduces the Government’s
                                                 The Department plans to continue                     remain in effect until this regulation is              Loan Forgiveness Costs. Center for American
                                              providing institution level information                 final and the 2014 Rule is rescinded.                  Progress.
                                                                                                                                                                                                          Appeal,
                                                                                                                                                                                                           Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00034   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 104 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                         31425

                                              and program of their choice—outweigh                    number of dollars at risk through the                  institutions are the source of loans in
                                              the risks. In fact, we have been clear that             student loan program, but the number of                non-repayment. While the Department
                                              by expanding the College Scorecard to                   dollars that are directed through State                did not approve of a fourth negotiating
                                              improve program-level outcomes data                     and local appropriations to programs                   session, we believe we engaged in a
                                              for all title IV-participating programs,                that yield low earnings. Students also                 good faith effort to negotiate and reach
                                              we will expand the benefits of                          have the right to know, regardless of                  consensus. The Department does not
                                              transparency to all students and not just               whether they pay cash, use other forms                 believe that there was tentative
                                              those who seek enrollment in a GE                       of credit, or use Federal student loans to             consensus on the proposal during the
                                              program. The Department also disagrees                  pay for their programs, if doing so is                 third session or that a fourth session
                                              with the commenter who said that it did                 likely to generate financial benefits.                 would have brought the group closer to
                                              not provide rigorous analysis to support                Employers similarly should be able to                  consensus. To the contrary, the
                                              its position. The Department has                        review program outcomes before                         Department made considerable
                                              provided a more than rigorous review of                 spending their hard-earned dollars to                  compromises in order to arrive at
                                              data that was not considered in                         provide employee education and                         consensus, but it was clear by the end
                                              connection with the 2014 Rule and                       professional development. Therefore,                   of the third session that consensus
                                              disagrees with earlier claims.                          the Department believes that its                       would not be achieved. Also, a number
                                                 The Department disagrees with the                    decision to use the College Scorecard or               of negotiators expressed opposition to
                                              suggestion that it did not conduct a                    its successor as the mechanism to                      the idea of adding another session.
                                              good faith, open, and reasoned                          increase transparency and inform a                     There were several negotiators who
                                              rulemaking. The Department proposed                     market-based accountability system that                made it clear that they would never
                                              the removal of sanctions at the first                   continues to honor student choice is                   concur with any regulation that did not
                                              negotiating session, explaining that the                reasonable. The Department recognizes                  include program sanctions and one
                                              numerous sources of error in the D/E                    that students select institutions and                  negotiator stated that he would never
                                              rates measure make it an invalid proxy                  programs, including GE and non-GE                      agree to a regulation without first
                                              for program quality. Nonetheless, when                  programs, for many different reasons, of               knowing which programs would pass or
                                              a negotiator proposed the use of one-to-                which future earnings may be only one                  fail, so that he could be sure that only
                                              one debt-to-earnings ratios that would                  of many deciding factors.                              the truly ‘‘bad’’ programs would fail,
                                              be more easily understood by students,                     Even without currently having access                since some ‘‘good’’ programs could fail
                                              the Department supported this approach                  to all program-level data for non-GE                   if the formula was not properly
                                              and voted favorably.                                    programs, as stated elsewhere, the                     designed.
                                                 Although the Department hoped for                    Department believes that the benefits of                  The Department believes that it is not
                                              consensus among the members of the                      rescinding the GE regulations outweigh                 appropriate to evaluate the validity of a
                                              negotiating committee, it was not                       the potential costs, since GE programs                 methodology by reviewing the results to
                                              reached. A number of negotiators,                       represent just a small portion of title IV             see if they align with a more subjective
                                              including representatives of non-profit                 programs available to students. In order               view of which programs should pass or
                                              institutions, discussed the many reasons                to ensure that all students make better                fail. Either the methodology is valid, or
                                              why sanctions are not appropriate based                 informed enrollment and borrowing                      it is not, and while it would be helpful
                                              on the inaccuracies of the D/E rates                    decisions, a comprehensive approach is                 to know which and how many programs
                                              measure as a proxy for quality since the                required. Because the Department does                  would be impacted by a valid
                                              rates may be influenced by many factors                 not yet have access to program-level                   methodology, those results are not what
                                              outside of the institution’s control. The               data, we cannot accurately estimate                    determine the accuracy of the
                                              Department believes it is inappropriate                 savings associated with reduced                        methodology. The Department
                                              to sanction institutions and eliminate                  enrollments in undergraduate and                       acknowledges that it was able to provide
                                              opportunities for students based on                     graduate programs across all                           only very limited data to negotiators and
                                              metrics that are influenced by factors                  institutional sectors as a result of                   could not provide earnings data for non-
                                              outside of the control of institutions,                 unimpressive outcomes.                                 GE programs since the Department was
                                              such as student loan interest rates.                       The Department’s review of the                      unable to obtain additional earnings
                                                 The Department also disagrees with                   outstanding student loan portfolio has                 data from SSA. However, neither
                                              the assertion that a program that fails                 provided ample evidence that the                       negotiators nor the Department could
                                              the D/E rates measure is automatically                  problem of borrowing more than a                       identify a new accountability metric
                                              and necessarily a poor performing                       student can repay in 10 years extends                  that is supported by research and
                                              program. As noted in the NPRM, there                    well beyond proprietary institutions and               appropriately controls for factors that
                                              are a plethora of factors that influence                includes institutions from all sectors.                impact student debt or program
                                              a program’s D/E rates. As such, the                     According to Jason Delisle and Alex                    earnings. Further, additional data were
                                              Department does not believe that failing                Holt, income-driven repayment                          not needed to develop the methodology.
                                              the D/E rates measure is an accurate                    programs actually provide                              Rather, additional data would have only
                                              indicator that the program is a poor                    disproportional advantage to higher                    enabled negotiators to determine which
                                              performing program. In addition, given                  income students, which is not the                      programs would be on the ‘‘right’’ side
                                              the number of passing programs that                     population for whom IDR programs                       of the formula.
                                              have associated earnings below the                      were designed.143 Student loan non-                       The Department negotiated in good
                                              poverty level, the Department does not                  repayment poses considerable costs to                  faith, including putting forth a proposal
                                              believe that passing the D/E rates                                                                             during the third session that deviated
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      taxpayers, regardless of which
                                              measure indicates that the program is a                                                                        significantly from our original proposal
                                              good program or that students are                         143 Delisle, Jason and Alex Holt, ‘‘Safety Net or    and took into account many of the
                                              benefiting themselves by completing it.                 Windfall? Examining Changes to Income-Based            suggestions made by negotiators.
                                                 The Department also believes that                    Repayment for Federal Student Loans,’’ New             However, even with all of those
                                                                                                      American Foundation, October 2012,
                                              stewardship of taxpayer dollars includes                static.newamerica.org/attachments/2332-safety-net-
                                                                                                                                                             changes, consensus was not reached.
                                              providing information that allows                       or-windfall/NAF_Income_Based_Repayment.                From the time that the negotiated
                                              taxpayers to understand not only the                    18c8a688f03c4c628b6063755ff5dbaa.pdf.                  rulemaking committee was announced,
                                                                                                                                                                                               Appeal,
                                                                                                                                                                                                Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00035   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 105 of 132
                                              31426                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              negotiators knew that the Department                    raises concerns about the validity of the              Department of Education has
                                              was planning to hold three negotiating                  metric, and how it affects opportunities               misrepresented my research, creating a
                                              sessions. Three sessions provided ample                 for Americans to prepare for high-                     misleading impression of evidence-
                                              opportunity to fully discuss the issues                 demand occupations in the healthcare,                  based policymaking. The Department
                                              and determine whether consensus could                   hospitality, and personal services                     cites my work as evidence that the GE
                                              be reached.                                             industries, among others.’’ The                        standard is based on an inappropriate
                                                Discussion has continued about the                    commenter stated that this assertion                   metric, but the paper cited in fact
                                              GE regulations since the first                          fails to clearly describe the research                 presents evidence that would support
                                              rulemaking effort commenced in 2010,                    study approach or data collection                      making the GE rules stronger.’’ The
                                              and that discussion continued through a                 technique, fails to clearly identify data              commenter further asserts that ‘‘[the
                                              second rulemaking effort and this                       sources, fails to confirm and document                 Department is] correct that we were
                                              current negotiated rulemaking and                       the reliability of the data and                        skeptical of [the eight percent] standard
                                              public comment. The Department does                     acknowledge any shortcomings or                        for determining affordable payments for
                                              not believe that uniform consensus                      explicit errors, fails to undergo peer                 individual borrowers, but incorrect in
                                              about the validity of the GE regulations                review, and fails to ‘‘be accompanied by               using that skepticism to defend
                                              has ever been achieved, and it notes that               supporting documentation that allows                   repealing the rule. In fact, our
                                              there has been vociferous disagreement                  an external user to understand clearly                 examination of a range of evidence
                                              among those who support and those                       the information and be able to                         about reasonable debt burdens for
                                              who oppose the 2014 Rule.                               reproduce it, or understand the steps                  students would best be interpreted as
                                                More recently, we have been unable                    involved in producing it.’’                            supporting a stricter standard.’’
                                              to enter into an updated MOU with                          Discussion: The Department is                          Discussion: The Department is aware
                                              SSA, which means that we are unable                     referring to data tables published on the              of and respects Ms. Baum’s opinion that
                                              to obtain earnings data to continue                     Department’s website, based upon the                   the 2014 Rule should not be rescinded.
                                              calculating D/E rates. Therefore, the                   methodology described in the 2014                      However, that does not change the fact
                                              Department has no choice other than to                  Rule.144 Our statement in the NPRM                     that in their earlier paper, Baum’s and
                                              cease D/E calculations and reporting                    was based upon our analysis of the data                Schwartz’s state that the eight percent
                                              using the methodology defined by the                    in the published D/E rates data table, as              mortgage eligibility standard has ‘‘no
                                              GE regulations. Most importantly, the                   discussed above in the Geographic                      particular merit or justification’’ as a
                                              GE regulations cannot be expanded to                    Disparities and the D/E Thresholds and                 benchmark for manageable student loan
                                              include all title IV programs. The                      Sanctions sections.                                    debt. Since this paper was cited in the
                                              Department has determined that the                         Changes: None.                                      2014 Rule as the source of the eight
                                              2014 Rule is fundamentally flawed and                      Comments: A commenter questioned                    percent threshold, it is relevant that
                                              does not provide a reliable methodology                 the Department’s statement ‘‘In                        even the authors of the paper are
                                              for identifying poorly performing                       promulgating the 2011 and 2014                         skeptical of the merit of the 8 percent
                                              programs and, therefore, should not                     regulations, the Department cited as                   threshold as a student debt standard. It
                                              serve as the basis for high stakes                      justification for the eight percent D/E                is not only appropriate, but essential,
                                              sanctions that negatively impact                        rates threshold a research paper                       that the Department points out that
                                              institutions and students.                              published in 2006 by Baum and                          upon a more careful reading of the
                                                Changes: None.                                        Schwartz that described the eight                      paper, we realize that the paper does not
                                                                                                      percent threshold as a commonly used                   support the eight percent threshold, but
                                              Information Quality Act (IQA)                                                                                  instead clearly refutes it for the purpose
                                                                                                      mortgage eligibility standard. However,
                                                 Comments: A commenter stated that                    the Baum & Schwartz paper makes clear                  of establishing manageable student loan
                                              the NPRM relied upon ‘‘inaccurate,                      that the eight percent mortgage                        debt. As for the notion that the Baum &
                                              misleading, and unsourced information                   eligibility standard ‘has no particular                Schwartz paper supported a stricter
                                              in violation of the Information Quality                 merit or justification’ when proposed as               standard, the commenter did state that
                                              Act.’’ Additionally, the commenter                      a benchmark for manageable student                     the 2014 Rule was too permissive, but
                                              stated that the Department did not meet                 loan debt. Upon further review, we                     did not provide a specific threshold for
                                              the clear standards set forth in both the               believe that the recognition by Baum                   what the number should be and the
                                              ED Guidelines related to the IQA and                    and Schwartz that the eight percent                    negotiating committee similarly was
                                              the IQA itself because the data and                     mortgage eligibility standard ‘has no                  unable to identify a reliable threshold
                                              research cited lacked objectivity since                 particular merit or justification’ when                for the D/E rates measure.
                                              the NPRM was filled with examples of                    proposed as a benchmark for                               Changes: None.
                                              information that was not supported by                   manageable student loan debt is more                      Comments: Several commenters
                                              sources, do not stand for the proposition               significant than the Department                        expressed the opinion that research and
                                              cited, failed to explain the methodology                previously acknowledged and raises                     evidence cited in the NPRM was
                                              used, or were not accompanied by                        questions about the reasonableness of                  misinterpreted by the Department or
                                              information that allows an external user                the eight percent threshold as a critical,             used selectively in an attempt to
                                              to understand clearly the analysis and                  high-stakes test of purported program                  mislead. One commenter specifically
                                              be able to reproduce it, or understand                  performance.’’ The commenter states                    asserted that the NPRM cites evidence
                                              the steps involved in producing it.                                                                            in a way that leads to factual errors,
                                                                                                      that the Department fails to present
                                                 Discussion: The Department                                                                                  does not attempt to justify key choices,
                                                                                                      conclusions that are strongly supported
                                              separately addresses each of the specific                                                                      and ignores hundreds of pages of
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      by the data, which has been highlighted
                                              comments and requests related to                                                                               evidence in favor of citations that have
                                                                                                      recently by Sandy Baum, the co-author
                                              compliance with the IQA below.                                                                                 no bearing on the claims asserted.
                                                                                                      of the 2006 study cited by the
                                                 Changes: None.                                                                                              Another commenter offered that the
                                                                                                      Department, who stated that ‘‘the
                                                 Comments: A commenter questions                                                                             2014 Rule is based on extensive
                                              the Department’s statement ‘‘The first D/                 144 See: studentaid.ed.gov/sa/sites/default/files/   research and evidence, which the NPRM
                                              E rates were published in 2017, and the                 GE-DMYR-2015-Final-Rates.xls and                       fails to adequately refute, showing that
                                              Department’s analysis of those rates                    studentaid.ed.gov/sa/about/data-center/school/ge.      some GE programs were accepting
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00036   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 106 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                           31427

                                              Federal financial aid dollars and                       because it fails to control or account for              shortcomings or explicit errors in the
                                              enrolling students while consistently                   the confounding variables that could                    data, fails to present conclusions that
                                              failing to train and prepare those                      influence the relationship between the                  are strongly supported by the data. The
                                              students for employment.                                independent (program quality) and                       commenter stated that the source cited
                                                 Discussion: The Department disagrees                 dependent variable (D/E rates) or render                by the Department does not draw the
                                              with the commenter’s interpretation of                  the relationship between the                            same conclusion as the Department
                                              the data provided in the NPRM. We                       independent and dependent variables as                  reached. For example, the cited table
                                              continue to believe that the NPRM                       merely correlative, not causal.                         appears to relate to graduates of
                                              included adequate justification for its                    Changes: None.                                       bachelor’s degree programs, and not
                                              conclusion that the D/E rates measure is                   Comments: One commenter disagreed                    gainful employment programs. The
                                              an unreliable proxy for program quality                 with the Department’s assertion that                    commenter also states that the statement
                                              for all of the reasons described,                       ‘‘the highest quality programs could fail               fails to ‘‘be accompanied by supporting
                                              including that the Department’s                         the D/E rates measures simply because                   documentation that allows an external
                                              selection of an amortization term that                  it costs more to deliver the highest                    user to understand clearly the
                                              could significantly skew pass or fail                   quality program and as a result the debt                information and be able to reproduce it,
                                              rates, and the Department’s selection of                level is higher.’’ The commenter stated                 or understand the steps involved in
                                              a 10-, 15-, or 20-year amortization term                that the Department ‘‘Fails to identify                 producing it.’’
                                              that does not align with the                            data sources and fails to be                               Discussion: The Department
                                              amortization terms provided by                          accompanied by supporting                               emphasizes that bachelor’s degree
                                              Congress and the Department through                     documentation that allows an external                   programs are included as GE programs
                                              its various extended and income-based                   user to understand clearly the                          if offered by proprietary institutions.
                                              repayment programs.                                     information and be able to reproduce it,                Moreover, the NPRM cites data
                                                 Similarly, the Department has                        or understand the steps involved in                     provided by the College Board that
                                              provided sufficient evidence to support                 producing it.’’                                         points to disparities in earnings between
                                              its position that while program quality                    Discussion: As stated above, where a                 men and women and people of color.
                                              could have an impact on earnings, so                    higher quality program requires better                  The College Board is a reliable and
                                              too could a variety of other factors                    facilities, more highly qualified                       trusted source of data, and its
                                              outside of the institution’s control,                   instructors, procurement of expensive                   publications undergo rigorous peer
                                              including discriminatory practices that                 supplies, small student-to-teacher ratios,              review prior to publication. The citation
                                              have resulted in persistent earnings gaps               and specialized equipment to provide                    provided links to the College Board’s
                                              between men and women, between                          high-quality education, someone must                    report and data tables, which are robust,
                                              individuals from underrepresented                       pay the cost. Although taxpayers may                    and which include information about
                                              minority groups and whites; geographic                  pay some of these costs on behalf of                    data sources and methodology used.
                                              differences in prevailing wages;                        students enrolled at public institutions,                  The data sourced from the U.S.
                                              difference in prevailing wages from one                 private institutions typically pass all or              Census Bureau’s Current Population
                                              occupation to the next; micro- and                      most of these costs on to students,                     Survey which calculated median
                                              macro-economic conditions; and other                    which results in high tuition. However,                 earnings based on race/ethnicity, gender
                                              factors.                                                there is no correlation between the cost                and educational level, includes
                                                 Changes: None.                                       to deliver a high-quality education and                 disaggregated earnings based on other
                                                 Comments: One commenter disagreed                    wages paid to program graduates. The                    characteristics, such as having less than
                                              with the Department’s statement that,                   Department cites research from CSU                      a high school diploma, a high school
                                              ‘‘Research published subsequent to the                  Sacramento that serves as evidence that                 diploma, some college, no degree,
                                              promulgation of the GE regulations adds                 high quality career and technical                       associate degree, bachelor’s degree, and
                                              to the Department’s concern about the                   education programs can be more than                     advanced degree. While this research
                                              validity of using D/E rates to determine                four times as expensive to run as general               did not address GE programs
                                              whether or not a program should be                      studies programs.145                                    specifically, the point is that there are
                                              allowed to continue to participate in                      Changes: None.                                       general earnings disparities based on
                                              title IV programs.’’ The commenter                         Comments: One commenter disagreed                    race and gender. Programs that serve
                                              believed that the Department failed to                  with the Department’s statement that,                   large proportions of women and
                                              identify data sources, including whether                ‘‘Other research findings suggest that                  minorities, therefore, would likely post
                                              a source is peer-reviewed and scientific                D/E rates-based eligibility creates                     lower earnings than programs of similar
                                              evidence-based, failed to confirm and                   unnecessary barriers for institutions or                quality primarily serving whites and
                                              document the reliability of the data and                programs that serve larger proportions                  males, simply because of wage
                                              acknowledge any shortcomings or                         of women and minority students.                         advantages certain groups have had for
                                              explicit errors, and failed to ‘‘be                     Another commenter claimed that                          centuries. The Department agrees that
                                              accompanied by supporting                               studies demonstrated that rescinding                    our statement is an extrapolation of the
                                              documentation that allows an external                   the 2014 Rule could exacerbate gender                   data provided, but this extrapolation is
                                              user to understand clearly the                          and race wage gaps. Such research                       well reasoned and supported by other
                                              information and be able to reproduce it,                indicates that even with a college                      research. Given that proprietary
                                              or understand the steps involved in                     education, women and minorities, on                     institutions serve the largest proportions
                                              producing it.’’                                         average, earn less than white men who                   of women and minority students, and
                                                 Discussion: The Department has used                  also have a college degree, and in many                 that some GE programs (such as those in
khammond on DSKBBV9HB2PROD with RULES2




                                              well-respected, peer-reviewed                           cases, less than white men who do not                   medical assisting, massage therapy, and
                                              references to substantiate its reasons                  have a college degree.’’ The commenter                  cosmetology) serve much larger
                                              throughout these final regulations for                  went on to state that the Department                    proportions of female students, it is
                                              believing that D/E rates could be                       fails to draw upon peer-reviewed                        likely that student demographics will
                                              influenced by a number of factors other                 sources, fails to acknowledge any                       impact earnings among these programs.
                                              than program quality. As such, the D/E                                                                          This is not an unreasonable
                                              rates measure is scientifically invalid                   145 Shulock,    Lewis and Tan.                        extrapolation to make, since the impact
                                                                                                                                                                                                 Appeal,
                                                                                                                                                                                                  Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00037    Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 107 of 132
                                              31428                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              of gender and race on earnings is well-                 imposing no sanctions on the                           Congress has established those higher
                                              documented and the subject of                           institutions that led the borrower to this             limits for independent students (which
                                              considerable policy discussion and                      position, while penalizing other                       include students over the age of 25,
                                              public debate.                                          institutions by eliminating a program                  graduate students, married students,
                                                 Changes: None.                                       because the students who need income                   and students with dependents).147
                                                 Comments: A commenter has                            driven repayment assistance happened                   Independent students can borrow up to
                                              concerns about the Department’s                         to graduate from a school that pays taxes              $57,500 for undergraduate studies
                                              statement ‘‘[D]ue to a number of                        rather than consuming direct taxpayer                  whereas dependent students can borrow
                                              concerns with the calculation and                       subsidies. The 2015 REPAYE                             only $31,000. Simple mathematics
                                              relevance of the debt level included in                 regulations, coupled with the gainful                  explain that if a larger proportion of
                                              the rates[,] we do not believe that the                 employment rule, established a double                  students can borrow $57,500 rather than
                                              D/E rates measure achieves a level of                   standard that sanctions proprietary                    $31,000 to complete a bachelor’s degree,
                                              accuracy that it should [to] alone                      institutions if their graduates need                   the median debt level will be higher at
                                              determine whether or not a program can                  income driven repayment programs to                    an institution that serves a large portion
                                              participate in title IV programs.’’ The                 repay their loans, and promises                        of independent students than dependent
                                              commenter states that the Department                    graduates of non-profit institutions                   students.148 As Baum points out in her
                                              fails to clearly describe the research                  income-based repayment and loan                        2015 publication, 70 percent of students
                                              study approach, fails to identify data                  forgiveness in return for irresponsibly                who hold student loan debt of $50,000
                                              sources, fails to confirm and document                  borrowing.                                             or more are independent students. This
                                              the reliability of the data, fails to                      Changes: None.                                      is not a surprising fact since it is only
                                              undergo peer review, fails to ‘‘be                         Comments: One commenter has                         those students who have borrowing
                                              accompanied by supporting                               concerns with the Department’s                         limits over $50,000. These datasets are
                                              documentation that allows an external                   statement ‘‘[I]ncreased availability of                derived from NCES data reports and
                                              user to understand clearly the                          [income-driven] repayment plans with                   were compiled by Sandy Baum.
                                              information and be able to reproduce it,                longer repayment timelines is                             Therefore, it is not surprising that
                                              or understand the steps involved in                     inconsistent with the repayment                        institutions serving larger proportions of
                                              producing it.’’                                         assumptions reflected in the shorter                   independent students will have higher
                                                 Discussion: As was discussed during                  amortization periods used for the D/E                  median borrowing levels, and since
                                              the 2014 negotiations and continuing                    rates calculation in the GE regulation.’’              proprietary institutions serve the
                                              through the more recent negotiations,                   The commenter states that the                          highest portion of independent
                                              public hearings, and public comment,                    Department fails to rely upon peer-                    students, it is not unreasonable that
                                              the debt metric can change significantly                reviewed, scientific evidence-based                    these institutions would have higher
                                              depending upon the amortization term                    research, fails to identify data sources,              median debt levels, which they do.
                                              used, interest rates and congressionally                fails to confirm and document the                         Data reported by Pew proves that the
                                              determined student loan lending limits.                 reliability of the data, fails to ‘‘be                 percentage of college graduates who
                                              No research is needed to show that a                    accompanied by supporting                              work part-time rather than full-time
                                              student in a 20-year repayment plan                     documentation that allows an external                  increased from 15 percent in 2000 to 23
                                              will pay a lower monthly and annual                     user to understand clearly the                         percent in 2011. We have addressed
                                              payment than one in a 10-year                           information and be able to reproduce it,               concerns about data regarding adult
                                              repayment plan as this is a well                        or understand the steps involved in                    students working part-time and the
                                              understood mathematical fact. Since                     producing it.’’                                        gender gap in earnings earlier in these
                                              REPAYE created an opportunity for all                      Discussion: This comment is a                       final regulations. Research provided by
                                              students to qualify for a 20- to 25-year                statement of fact, which is substantiated              the Center for American Progress
                                              repayment term, depending upon their                    by information provided on the Federal                 substantiates that even among college
                                              credential level attainment, it is                      Student Aid website.146                                graduates, women tend to earn less than
                                              unreasonable to use a 10- or 15-year                       Changes: None.                                      men, in part because they tend to select
                                              amortization period to calculate the                       Comments: One commenter raised                      lower paying majors and in part because
                                              annual cost of student loan repayment                   issues about the Department’s statement                of time spent out of the workforce
                                              just because GE programs tend to serve                  ‘‘[A] program’s D/E rates can be                       raising children.149 The Pew Research
                                              a larger proportion of non-traditional                  negatively affected by the fact that it                Center confirms that a higher percentage
                                              students. Even if using a 10-year                       enrolls a large number of adult students               of women take time out of their career
                                              repayment term was justified for                        who have higher Federal borrowing                      or work part-time because of child-
                                              certificate or associate degree programs,               limits, thus higher debt levels, and may               rearing responsibilities.150
                                              which we do not believe is the case,                    be more likely than a traditionally aged                  Changes: None.
                                              there is no possible justification that                 student to seek part-time work after                      Comments: One commenter raised
                                              borrowers in bachelor’s programs                        graduation in order to balance family                  issues about the Department’s statement
                                              should be evaluated based on a 15-year                  and work responsibilities.’’ The                       ‘‘[I]t is the cost of administering the
                                              amortization period whereas students                    commenter continued that the                           program that determines the cost of
                                              who complete the same credentials at                    Department fails to rely upon peer-                    tuition and fees.’’ The commenter
                                              non-profit and private institutions can                 reviewed, scientific evidence-based                    continued that the Department fails to
                                              qualify for 20-, 25-, or even 30-year                   research, fails to identify data sources,
                                              repayment terms based on the level of
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      and fails to confirm and document the                     147 See: studentaid.ed.gov/sa/fafsa/filling-out/

                                              their degree and the amount they owe.                   reliability of the data.                               dependency.
                                              The Department sees no basis for such                      Discussion: It is a statement of fact                  148 www.urban.org/sites/default/files/alfresco/

                                              a double standard.                                                                                             publication-pdfs/2000191-Student-Debt-Who-
                                                                                                      that independent students have higher                  Borrows-Most-What-Lies-Ahead.pdf.
                                                 The Department does not believe it is                Federal loan borrowing limits, because                    149 cdn.americanprogress.org/wp-content/
                                              appropriate to use REPAYE as the tool                                                                          uploads/2016/09/06111119/HigherEdWageGap.pdf.
                                              to help some students manage a debt                       146 See: studentaid.ed.gov/sa/repay-loans/              150 www.pewsocialtrends.org/2013/12/11/10-

                                              load disproportionate to their earnings,                understand/plans.                                      findings-about-women-in-the-workplace/.
                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00038   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 108 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                   31429

                                              rely upon peer-reviewed, scientific                     reliable and trusted source of higher                     Discussion: The Department cited in
                                              evidence-based research, fails to                       education data.                                        the NPRM the findings of the Technical
                                              identify data sources, fails to confirm                    Changes: None.                                      Review Panel (TRP), convened in
                                              and document the reliability of the data,                  Comments: One commenter raised                      response to the 2011 GE regulations to
                                              fails to ‘‘be accompanied by supporting                 issues about the Department’s statement                address the confusion created by
                                              documentation that allows an external                   ‘‘Data discussed during the third session              multiple job placement rate definitions.
                                              user to understand clearly the                          of the most recent negotiated                          This TRP is a trusted source, as is the
                                              information and be able to reproduce it,                rulemaking demonstrated that even a                    external research that was retained to
                                              or understand the steps involved in                     small change in student loan interest                  provide background research on job
                                              producing it.’’                                         rates could shift many programs from a                 placement rates.154
                                                                                                      ‘passing’ status to ‘failing,’ or vice versa,             Changes: None.
                                                 Discussion: The Department did not
                                                                                                      even if nothing changed about the                         Comments: One commenter raised
                                              state that it is the cost of administering                                                                     concerns about the Department’s
                                              academic programs that determines                       programs’ content or student
                                                                                                      outcomes.’’ The commenter continued                    statement ‘‘The Department also
                                              tuition and fees. To the contrary, the                                                                         believes that it underestimated the
                                              Department made clear in the NPRM                       that the Department fails to clearly
                                                                                                      describe the research study approach                   burden associated with distributing the
                                              that at most non-profit institutions,                                                                          disclosures directly to prospective
                                              direct taxpayer appropriations and                      and data collection technique, fails to
                                                                                                      identify data sources, fails to confirm                students. A negotiator representing
                                              tuition surpluses generated from the                                                                           financial aid officials confirmed our
                                              low-cost programs the institution                       and document the reliability of the data,
                                                                                                      fails to undergo peer review, fails to ‘‘be            concerns, stating that large campuses,
                                              administers are used to offset the                                                                             such as community colleges that serve
                                              financial demands of higher cost                        accompanied by supporting
                                                                                                      documentation that allows an external                  tens of thousands of students and are in
                                              programs. In this case, the cost of                                                                            contact with many more prospective
                                              administering the program does not                      user to understand clearly the
                                                                                                      information and be able to reproduce it,               students, would not be able to, for
                                              directly drive the cost of tuition and                                                                         example, distribute paper or electronic
                                              fees. Were that the case, liberal arts                  or understand the steps involved in
                                                                                                      producing it.’’                                        disclosures to all the prospective
                                              programs would charge lower tuition                                                                            students in contact with the
                                              and fees than laboratory science and                       Discussion: The Department points
                                                                                                      the commenter to our website, where                    institution.’’ The commenter continued
                                              clinical health sciences programs—                                                                             that the Department fails to draw upon
                                              which is not the case at most non-profit                data provided by the negotiator during
                                                                                                      the third negotiating session show the                 peer-reviewed, scientific-evidence based
                                              institutions. Instead, what the NPRM                                                                           research and fails to confirm and
                                              said is that in some cases, the cost of                 change in outcomes based on a small
                                                                                                      shift in interest rates.153 The negotiator             document the reliability of the data.
                                              tuition and fees is driven by the higher                                                                          Discussion: The Department
                                              cost of administering some programs.                    is an economist at Columbia University,
                                                                                                      Cornell University, and the Urban                      continues to assert that the negotiator
                                              The Shulock, Lewis and Tan study                                                                               who made this statement is a reliable
                                              provides peer reviewed research to                      Institute, and is thus a trusted source of
                                                                                                      data. However, any loan amortization                   authority on the burden institutions
                                              support this position.151                                                                                      would face if required to distribute
                                                                                                      table will show that when interest rates
                                                 Changes: None.                                       change, payments on debt increase.                     disclosures. The point of having
                                                 Comments: One commenter raised                       Again, this is a basic mathematical fact               negotiators is to consider the opinions
                                              concerns about the Department’s                         that requires no statistical study or peer             of experts in the field. However, the
                                              statement ‘‘Programs that serve large                   review to be proven true.                              Department did not require the
                                              proportions of adult learners may have                     Changes: None.                                      negotiator to provide data to
                                              very different outcomes from those that                    Comments: One commenter                             substantiate her claim. Nonetheless,
                                              serve large proportions of traditionally                challenged the Department’s statement                  while the Department cited regulatory
                                              aged learners.’’ The commenter                          ‘‘There is significant variation in                    burden as a contributing factor to its
                                              continued that the Department fails to                  methodologies used by institutions to                  decision to rescind the GE regulations,
                                              rely upon peer-reviewed, scientific                     determine and report infield job                       it was not the primary reasons for
                                              evidence-based research, fails to                       placement rates, which could mislead                   making this decision. The primary
                                              identify data sources, fails to confirm                 students into choosing a lower                         reason for rescinding the GE regulations,
                                              and document the reliability of the data,               performing program that simply appears                 as stated earlier, is evidence that the D/
                                              fails to ‘‘be accompanied by supporting                 to be higher performing because a less                 E rates measure is not a reliable proxy
                                              documentation that allows an external                   rigorous methodology was employed to                   for quality since many factors other than
                                              user to understand clearly the                          calculate in-field job placement rates.’’              quality can impact both the debt and
                                              information and be able to reproduce it,                The commenter continued by stating the                 earnings elements of the equation.
                                              or understand the steps involved in                     Department fails to clearly describe the                  Changes: None.
                                                                                                      research study approach and data                          Comments: One commenter raised
                                              producing it.’’
                                                                                                      collection technique, fails to clearly                 concerns about the Department’s
                                                 Discussion: The Department offers as                                                                        statement ‘‘The Department believes
                                              evidence to support the statement made                  identify data source, fails to ‘‘be
                                                                                                      accompanied by supporting                              that the best way to provide disclosures
                                              in the NPRM data from the NCES Study                                                                           to students is through a data tool that is
                                              of Persistence and Attainment of                        documentation that allows an external
                                                                                                      user to understand clearly the                         populated with data that comes directly
                                              Nontraditional Students.152 NCES is a
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      information and be able to reproduce it,               from the Department, and that allows
                                                                                                      or understand the steps involved in                    prospective students to compare all
                                                151 Shulock, N., Lewis, J., & Tan, C. (2013).
                                                                                                      producing it.’’                                        institutions through a single portal,
                                              Workforce Investments: State Strategies to Preserve
                                              Higher-Cost Career Education Programs in
                                                                                                                                                             ensuring that important consumer
                                              Community and Technical Colleges. California              153 See: ‘‘Minimum Earnings Necessary to Pass D/     information is available to students
                                              State University: Sacramento. Institute for Higher      E, Various Measures,’’ Submitted by Jordan
                                              Education Leadership & Policy.                          Matsudaira, www2.ed.gov/policy/highered/reg/             154 nces.ed.gov/npec/data/Calculating_
                                                152 nces.ed.gov/pubs/web/97578g.asp.                  hearulemaking/2017/gainfulemployment.html.             Placement_Rates_Background_Paper.pdf.
                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00039   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 109 of 132
                                              31430                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              while minimizing institutional burden.’’                programs.’’ The commenter continued                    learners,157 a publication about Adult
                                              The commenter continued that the                        that the Department fails to draw upon                 Learners in Higher Education produced
                                              Department fails to draw upon peer-                     peer-reviewed, scientific evidence-based               by the U.S. Department of Labor 158 and
                                              reviewed, scientific evidence-based                     research and fails to identify data                    another research study that focused
                                              research and fails to identify data                     sources.                                               specifically on the needs of adult
                                              sources. Specifically, in the 2014 Rule,                   Discussion: Elsewhere in this                       learners enrolled in online programs.159
                                              the Department stated that it ‘‘would                                                                             Changes: None.
                                                                                                      document, the Department has provided
                                              conduct consumer testing’’ to determine                                                                           Comments: One commenter raised
                                                                                                      adequate support for its assertion that
                                              how to make student disclosures as                                                                             issues with the Department’s statement
                                                                                                      the D/E rates measure is not sufficiently
                                              meaningful as possible. The NPRM fails                                                                         ‘‘The GE regulation failed to take into
                                              to acknowledge whether such testing                     accurate or reliable to serve as the sole
                                                                                                                                                             account the abundance of research that
                                              occurred, including the results of that                 determinant of punitive action against a               links student outcomes with a variety of
                                              testing. The NPRM also fails to state any               program or institution. The Department                 socioeconomic and demographic risk
                                              other basis for the Department’s                        conducted significant consumer testing                 factors.’’ The commenter continued that
                                              conclusions.’’                                          prior to the launch of the College                     the Department fails to identify data
                                                 Discussion: The Department did                       Scorecard to better understand which                   sources and fails to confirm and
                                              conduct consumer testing on the                         data are most relevant to students and                 document the reliability of the data.
                                              disclosure template after the 2014 Rule                 parents and will continue to conduct                      Discussion: This sentence refers to the
                                              went into effect, the results of which                  consumer testing. However, the                         same NCES study referenced in the
                                              proved that disclosures are typically                   Department is committed to providing                   NPRM and above.
                                              very confusing to students, that the                    data that can reduce the reporting                        Changes: None.
                                              results presented are frequently                        burden to institutions while still                        Comments: One commenter raised
                                              misinterpreted, and that in general,                    providing additional information to                    concerns about the Department’s
                                              students find disclosures most                          students.                                              statement that ‘‘the GE regulation
                                              meaningful when they provide                               Changes: None.                                      underestimated the cost of delivering a
                                              information about the students included                                                                        program and practices within
                                              in the disclosures, including what                         Comments: One commenter
                                                                                                      challenged the Department’s statement                  occupations that may skew reported
                                              course loads the students were                                                                                 earnings. According to Delisle and
                                              taking.155 The Department points to a                   ‘‘The Department has reviewed
                                                                                                      additional research findings, including                Cooper, because public institutions
                                              number of commenters who said that                                                                             receive State and local taxpayer
                                              the current GE disclosures can be                       those published by the Department in
                                                                                                                                                             subsidies, even if a for-profit institution
                                              difficult to find on institutional                      follow-up to the Beginning
                                                                                                                                                             and a public institution have similar
                                              websites, which the Department has                      Postsecondary Survey of 1994, and
                                                                                                                                                             overall expenditures (costs) and
                                              found to be the case in its own attempts                determined that student demographics
                                                                                                                                                             graduate earnings (returns on
                                              to identify GE disclosures when                         and socioeconomic status play a
                                                                                                                                                             investment), the for-profit institution
                                              reviewing websites. In addition, the                    significant role in determining student
                                                                                                                                                             will be more likely to fail the GE rule,
                                              Department points to statutory                          outcomes.’’ The commenter continued
                                                                                                                                                             since more of its costs are reflected in
                                              requirements for the College Navigator                  that the Department fails to identify data
                                                                                                                                                             student debt. Non-profit, private
                                              which emphasize the importance of                       sources. Specifically, the website cited
                                                                                                                                                             institutions also, in general, charge
                                              using a standardized data tool to                       by the Department links to the
                                                                                                                                                             higher tuition and have students who
                                              provide comparable data to students                     Beginning Postsecondary Survey of
                                                                                                                                                             take on additional debt, including
                                              and that allow students to compare                      1994’s findings, and not the ‘‘additional              enrolling in majors that yield societal
                                              multiple institutions.156                               research’’ mentioned by the Department,                benefits, but not wages commensurate
                                                 Changes: None.                                       including the Department’s own                         with the cost of the institution.’’ The
                                                 Comments: One commenter raised                       ‘‘follow-up.’’ Additionally, the                       commenter stated that the study
                                              issues about the Department’s statement                 Department fails to confirm and                        mentioned did not support the
                                              ‘‘[T]he Department does not believe it is               document the reliability of the data, and              conclusion that the GE regulations
                                              appropriate to attach punitive actions to               fails to ‘‘be accompanied by supporting
                                              program-level outcomes published by                                                                            underestimated the cost of delivering a
                                                                                                      documentation that allows an external                  program and the NPRM failed to
                                              some programs but not others. In                        user to understand clearly the
                                              addition, the Department believes that it                                                                      identify the data sources.
                                                                                                      information and be able to reproduce it,                  Discussion: The Department relied on
                                              is more useful to students and parents                  or understand the steps involved in
                                              to publish actual median earnings and                                                                          the Delisle and Cooper’s research and
                                                                                                      producing it.’’                                        analysis to substantiate that public
                                              debt data rather than to utilize a
                                              complicated equation to calculate D/E                      Discussion: The Department misstated                institutions are often able to charge less
                                              rates that students and parents may not                 the name of the reference from which it                for enrollment than private and
                                              understand and that cannot be directly                  drew data regarding outcomes of non-                   proprietary institutions because they
                                              compared with the debt and earnings                     traditional students. The NPRM should                  receive direct appropriations from a
                                              outcomes published by non-GE                            have said that ‘‘The Department has                    State or local government, are not
                                                                                                      reviewed additional research findings,                 required to purchase or rent their
                                                 155 Bozeman, Holly, and Meaghan Mingo,               including the 1994 follow-up on 1989–                  primary campus buildings or land, and
                                              ‘‘Summary Report for the Gainful Employment             90 Beginning Postsecondary Survey,                     enjoy substantial tax benefits. As such,
khammond on DSKBBV9HB2PROD with RULES2




                                              Focus Groups,’’ Prepared for the U.S. Department        which determined that student                          they can charge the student a lower
                                              of Education, February 10, 2016, www2.ed.gov/                                                                  price for a program that has similar
                                              about/offices/list/ope/summaryrptgefocus216.pdf.
                                                                                                      demographics and socioeconomic status
                                              Note: Student also ranked the following as ‘‘most       play a significant role in determining
                                              important’’: job placement rate, annual earnings        student outcomes.’’ Other research                       157 www.aacu.org/publications-research/

                                              rate, and completion rates for full-time and part-                                                             periodicals/research-adult-learners-supporting-
                                                                                                      reviewed included publications by the                  needs-student-population-no.
                                              time students.
                                                 156 The Higher Education Opportunity Act of
                                                                                                      American Association of Colleges and                     158 files.eric.ed.gov/fulltext/ED497801.pdf.

                                              2008, Public Law 110–315. 122 Stat. 3102.               Universities on the needs of adult                       159 eric.ed.gov/?id=ED468117.


                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00040   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 110 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                           31431

                                              overall expenditures as another program                 sure that you have a steady stream of                  and considered response rates on a case-
                                              sponsored by a private institution that                 income throughout the year.’’ 161                      by-case basis since the response rate
                                              does not receive direct subsidies, have                    Changes: None.                                      threshold requirements were set aside in
                                              endowment holdings, or benefit from                        Comments: One commenter raised                      the AACS litigation. Through this
                                              preferential tax treatment. Specifically,               concerns with the Department’s                         process, the Department has
                                              Delisle and Cooper state that ‘‘[o]ne                   statement ‘‘[S]ince a great deal of                    corroborated claims from institutions
                                              shortcoming of the 2014 Rule is that it                 cosmetology income comes from tips,                    that the survey response requirements of
                                              does not take into account society’s full               which many individuals fail to                         the earnings appeals methodology are
                                              investment in credentials produced by                   accurately report to the Internal                      burdensome given that program
                                              public institutions of higher                           Revenue Service, mean and median                       graduates are not required to report their
                                              education.’’ 160 As noted in their                      earnings figures produced by the                       earnings to their institution or to the
                                              research, the data sources used by                      Internal Revenue Service                               Department, and there is no mechanism
                                              Delisle and Cooper were Department GE                   underrepresent the true earnings of                    in place for institutions to track students
                                              Data and data from IPEDS.                               many workers in this field in a way that               after they complete the program. The
                                                 Changes: None.                                       institutions cannot control.’’ The                     process of Departmental review of
                                                                                                      commenter continued that the                           individual appeals has been time-
                                                 Comments: A commenter raised
                                                                                                      Department fails to present conclusions                consuming and resource-intensive, with
                                              concerns about the Department’s
                                                                                                      that are strongly supported by the data.               great variations in the format and
                                              statement ‘‘In the case of cosmetology
                                                                                                      The commenter noted that the Internal                  completeness of appeals packages.’’ The
                                              programs, State licensure requirements
                                                                                                      Revenue Service (IRS) tax gap study                    commenter continued that the
                                              and the high costs of delivering
                                                                                                      cited by the Department does not                       Department fails to present conclusions
                                              programs that require specialized
                                                                                                      support the Department’s specific                      that are strongly supported by the data.
                                              facilities and expensive consumable
                                                                                                      conclusions about cosmetology                          The commenter notes that despite
                                              supplies may make these programs
                                                                                                      graduates as it is from 2012 and covers                asserting that the alternate appeals
                                              expensive to operate, which may be
                                                                                                      tax year 2006 only. Additionally, the                  process is ‘‘time-consuming and
                                              why many public institutions do not
                                                                                                      commenter stated that the Department                   resource-intensive, with great variations
                                              offer them. In addition, graduates of
                                                                                                      failed to confirm and document the                     in the format and completeness of
                                              cosmetology programs generally must
                                                                                                      reliability of the data.                               appeals packages,’’ the Department then
                                              build up their businesses over time,                       Discussion: Throughout the 2014 and                 ‘‘estimates that it would take
                                              even if they rent a chair or are hired to               2018 negotiations, as well as between                  Department staff [only] 10 hours per
                                              work in a busy salon.’’ The commenter                   those negotiations, the Department has                 appeal to evaluate the information
                                              continued that the Department fails to                  heard from cosmetology programs and                    submitted.’’ Additionally, the
                                              identify data sources and fails to                      their representatives on this matter.                  commenter states that the Department
                                              confirm and document the reliability of                 These stakeholders have regularly                      fails to ‘‘be accompanied by supporting
                                              the data.                                               informed the Department that                           documentation that allows an external
                                                 Discussion: Our statement was                        cosmetologists regularly under-report                  user to understand clearly the
                                              intended to give further examples of                    their earnings and hide a portion of                   information and be able to reproduce it,
                                              ways that cosmetology programs have                     their tipped earnings. In the 2014 Rule,               or understand the steps involved in
                                              been challenged in implementing the                     the Department admitted that                           producing it.’’
                                              GE regulations. The Department                          individuals who work in barbering,                        Discussion: The Department has
                                              received these comments from multiple                   cosmetology, food service, or web                      received numerous inquiries about how
                                              commenters in connection with the                       design may under report their income                   to file an appeal, and the inquirers have
                                              2014 Rule, as well as this rulemaking,                  (79 FR 64955) and hoped that the                       expressed confusion, frustration, and
                                              and heard these arguments from                          alternate earnings appeal would provide                have described excessive burden on
                                              negotiators and speakers at negotiations                an opportunity to correct earnings in                  their institutions (especially small
                                              and other public forums.                                those fields for the purpose of the D/E                institutions) in filing an appeal.
                                                 It is unclear why public institutions                rates.162 However, the Department lost a               Additionally, this has come up multiple
                                              do not operate cosmetology programs in                  lawsuit filed by the American                          times at public hearings, in comments
                                              greater numbers, but NCES data point to                 Association of Cosmetology Schools                     received, and at the negotiations
                                              the limited number of enrollments in                    (AACS) and is no longer able to deny                   themselves. Institutions have had
                                              cosmetology programs among public                       earnings appeals based on the failure of               difficulty gathering the earnings
                                              colleges and universities. It is well                   institutions to meet the survey response               information for their appeal because
                                              known that cosmetologists typically                     rates dictated by the 2014 Rule.                       there is no formal mechanism in place
                                              must build their own clientele, even                       Changes: None.                                      for students to report their income to
                                              when working in a salon owned by                           Comments: One commenter raised                      their programs. Even at 10 hours per
                                              another operator, and that tip income is                concerns about the Department’s                        appeal, the Department has insufficient
                                              an important part of the total earnings                 statement ‘‘While the GE regulations                   resources to review appeals in a timely
                                              of cosmetologists. As a blog posted by                  include an alternate earnings appeals                  manner. Of the 326 appeals submitted
                                              a cosmetology program explains, if an                   process for programs to collect data                   in response to the 2014 earnings data,
                                              individual does not make an effort to get               directly from graduates, the process for               the Department has completed the
                                              clients, the individual may ‘‘have to sit               developing such an appeal has proven                   review and rendered a decision on only
                                                                                                                                                             101 of those claims. Rescinding the
khammond on DSKBBV9HB2PROD with RULES2




                                              around for hours waiting for a client to                to be more difficult to navigate than the
                                              walk in and this is likely to affect your               Department originally realized. The                    regulations will mitigate the flaw in the
                                              income. On the other hand, if you have                  Department has reviewed earnings                       D/E rates measure that is associated
                                              reliable repeat customers, you can make                 appeal submissions for completeness                    with underreported income or earnings
                                                                                                                                                             appeals.
                                                160 Delisle and Cooper, www.aei.org/wp-content/          161 www.evergreenbeauty.edu/blog/how-to-build-         Changes: None.
                                              uploads/2017/03/Measuring-Quality-or-                   clientele-in-cosmetology/.                                Comments: One commenter raised
                                              Subsidy.pdf.                                               162 79 FR 64955.                                    concerns about the Department’s
                                                                                                                                                                                                 Appeal,
                                                                                                                                                                                                  Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00041   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 111 of 132
                                              31432                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              statement ‘‘We believe that the analysis                this conclusion defies logic, and was the              sector corresponded with reports of
                                              and assumptions with respect to                         result of a poorly designed comparison.                fraud, low earnings, high debt, and a
                                              earnings underlying the GE regulation is                   Changes: None.                                      disproportionate amount of student loan
                                              flawed.’’ The commenter continued that                     Comments: One commenter raised                      defaults. They cited an example that
                                              the Department fails to draw upon peer-                 issues with the Department’s ‘‘Table 1—                stated that, of the 10 percent of
                                              reviewed, scientific evidence-based                     Number and Percentage of GE 2015                       institutions with the lowest repayment
                                              research and fails to confirm and                       Programs That Would Pass, Fail, or Fall                rates, 70 percent were for-profit
                                              document the reliability of the data.                   into the Zone Using Different Interest                 institutions. They argued that because
                                                 Discussion: The Department has                       Rates.’’ The commenter stated that the                 poor outcomes are concentrated in for-
                                              provided sufficient evidence to support                 Department fails to clearly describe the               profit programs, the 2014 Rule is
                                              the conclusion that the D/E rates                       research study approach and data                       justified.
                                              measure is a flawed metric. As noted                    collection technique, fails to identify                   Discussion: The Department does not
                                              earlier, the Department is referring to a               data sources, fails to confirm and                     disagree with the findings cited by some
                                              claim made in the 2014 Rule that                        document the reliability of the data,                  commenters, including the Federal
                                              graduates of many GE programs were                      fails to undergo peer review, and fails to             Reserve Bank of New York’s blog, but
                                              earning less than those of the average                  ‘‘be accompanied by supporting                         instead calls attention to the fact that
                                              high school dropouts.                                   documentation that allows an external                  these outcomes may be the result of the
                                                 Upon further review of the                           user to understand clearly the                         demographics of the students served
                                              Department of Labor data used to make                   information and be able to reproduce it,               rather than the quality of the
                                              this claim, the Department has                          or understand the steps involved in                    educational program. A National Bureau
                                              determined that the claim was                           producing it.’’                                        of Economic Research (NBER) study of
                                              inaccurate. First, the Department did                      Discussion: ‘‘Table 1—Number and                    student loan repayment rates makes
                                              not differentiate between program                       Percentage of GE 2015 Programs That                    clear that race, financial dependency
                                              completers and program drop-outs in                     Would Pass, Fail, or Fall into the Zone                status and parental wealth transfer are
                                              calculating earnings outcomes, which is                 Using Different Interest Rates’’ from the              the strongest predictors of default and
                                              inappropriate because program drop-                     NPRM illustrates how a change in                       non-repayment.164 Further, the
                                              outs will not reap the full benefits of the             interest rates would change the results                Department’s own research found that
                                              program. In addition, the figure used to                of the 2015 GE rates, altering the                     being over 25, having a child, being a
                                              represent the earnings of high school                   number of programs that would pass,                    single parent, and working full-time
                                              dropouts was derived by multiplying a                   fail, or fall into the zone based on debt              while in college are each factors that
                                              weekly earnings figure by 52, assuming                  and earnings data published in 2015.                   increase the risk of non-completion, and
                                              that all high school dropouts will work                 Although the impact of a change in                     that the more risk factors a student
                                              a full 52 weeks or benefit from paid                    interest rates on the debt portion of the              demonstrates, the less likely the student
                                              vacation or sick leave during some of                   D/E calculation is obvious, these data                 is to complete the program and repay
                                              that time. However, the BLS report on                   were provided by a negotiator who is an                loans.165 Given that proprietary
                                              Contingent Workers shows that                           economist at Columbia and Cornell                      institutions serve a population of
                                              individuals without a high school                       Universities and the Urban Institute,                  students that include a much higher
                                              diploma are more likely to be part of the               and who was one of the designers of the                percentage of Pell eligible, non-
                                              contingent workforce than the non-                      College Scorecard during the Obama                     traditional and minority students, the
                                              contingent workforce, meaning that they                 Administration. Although he built his                  results of these research papers are not
                                              are more likely to have employment that                 own model to calculate the impact of                   surprising. The Department agrees with
                                              is not expected to last or that is                      changing interest rates, the source of the             these researchers that non-profit
                                              described as temporary.163 Therefore,                   underlying debt and earnings data was                  institutions must do more to serve this
                                              calculating earnings for high school                    provided by the Department in the data                 population of students so that they
                                              drops outs based on an assumption that                  files provided along with the 2015 GE                  enjoy the benefits of taxpayer
                                              high school drop outs work 52 weeks                     results.                                               subsidized tuition.
                                              per year inflates the likely earnings of                   Changes: None.                                         As discussed earlier, the majority of
                                              high school drop outs. Yet, in addition                    Comments: Several researchers                       students enrolled in proprietary
                                              to not differentiating between program                  submitted a joint comment opposing the                 institutions is enrolled in bachelor’s or
                                              completers and program drop-outs, the                   rescission of the 2014 Rule. They argued               graduate degree programs, not associate
                                              inflated figure that assumed all workers                that the rescission is arbitrary and                   degree programs, making comparisons
                                              work 52 weeks per year was compared                     capricious, because it ignores both the                with community colleges irrelevant. In
                                              to SSA earnings data for GE program                     benefits of the 2014 Rule and the data                 addition, since most proprietary
                                              graduates that included individuals                     analysis supporting the 2014 Rule. The                 institutions have open-enrollment
                                              working full-time, part-time, individuals               commenters noted that Congress had                     policies, they cannot be compared
                                              who are self-employed, and those who                    reason to require that for-profit                      directly with most public four-year
                                              may not report some or all of their                     programs be subject to increased                       institutions, that do not typically have
                                              earned income.                                          supervision. They cite a post on the                   open enrollment policies. These
                                                 It is illogical that students would earn             Federal Reserve Bank of New York’s                     institutions are unique and serve a high-
                                              less after completing a postsecondary                   blog that states that attending a four-                risk population. If other institutions are
                                              program than they would have had they                   year private for-profit college is the                 not willing to serve them, the question
                                                                                                      strongest predictor of default, even more
khammond on DSKBBV9HB2PROD with RULES2




                                              not completed high school. Even if the                                                                         must be asked about whether or not
                                              postsecondary education provides zero                   so than dropping out. They cited                       these individuals should have the
                                              earnings gains, the program graduate                    evidence that students who attend for-                 opportunity to go to college. The
                                              should earn a wage comparable with                      profit institutions are 50 percent more                Department agrees that for many of
                                              that of high school dropouts. Therefore,                likely to default on a student loan than
                                                                                                      students who attend community                            164 Lochner and Monge-Naranjo, www.nber.org/
                                                163 www.bls.gov/spotlight/2018/contingent-            colleges. The commenters also argued                   papers/w19882.
                                              workers/home.htm.                                       that a rise in enrollment in the for-profit              165 nces.ed.gov/pubs/web/97578g.asp.


                                                                                                                                                                                                     Appeal,
                                                                                                                                                                                                      Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00042   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 112 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                31433

                                              these students, a work-based learning                   proprietary institutions that enable                   not reduce college access for students
                                              opportunity or a shorter-term training                  many of them to offer both associate                   but would rather direct them into
                                              program could provide a more cost-                      degrees and bachelor’s degrees—making                  programs that are more beneficial in the
                                              effective option. However,                              them unlike typical public community                   long term.
                                              apprenticeship programs are not open-                   colleges or typical four-year institutions.               Discussion: The California study
                                              enrollment opportunities, and many                      In addition, comparisons are further                   referenced by the commenter is limited
                                              have considerable academic entrance                     complicated by the number of                           to students who were enrolled at
                                              requirements, including performance on                  proprietary institutions that offer online             proprietary institutions in that State.
                                              mathematics tests. In addition, there are               education, which is well-known to have                 Given the large public community
                                              not enough of these opportunities to                    results that are very different than those             college and university system in
                                              serve all interested participants.                      achieved by ground-based                               California, it is not surprising that
                                                 It may be convenient to ignore the                   institutions.168                                       students closed out of one option in that
                                              many confounding variables that impact                     The Department is not suggesting that               State found their way to another.
                                              student outcomes, and to ignore that the                all proprietary institutions offer high-               However, the Department has recently
                                              demographics of students enrolled at                    quality opportunities, or that these                   provided automatic closed school loan
                                              proprietary institutions are quite                      institutions should not be held                        discharges for over 15,000 students
                                              different than those of public or private               accountable for the outcomes their                     whose institution closed, and three
                                              non-profit two- and four-year schools,                  students achieve. Instead, the                         years later still had not enrolled at
                                              but the Department cannot ignore those                  Department understands that evaluating                 another institution. This provides more
                                              facts, which our own data, published in                 college outcomes is an incredibly                      convincing evidence to us that some
                                              2017, substantiates.166                                 complicated undertaking, and even with                 students find it harder than others to
                                                 The Department believes that more                    all of the data available to Department                find a new program. Also, research
                                              must be done to improve outcomes for                    researchers, it has been impossible to                 produced by CSU Sacramento suggests
                                              high-risk students, and more options                    develop a methodology that allows us to                that even among those who find a new
                                              must be made available to students for                  accurately and reliably assess program                 home at a lower cost community
                                              whom college is not the best or                         quality or to make scientifically valid                college, they are likely to be ushered
                                              preferred option, but in the meantime,                  claims of causality between program                    into a general studies program which
                                              the conclusion that institutional quality               quality and student outcomes. For that                 may result in lower debt, but has no
                                              is the cause for lower outcomes is not                  reason, the Department has determined                  market value unless the student
                                              substantiated by fact. There is clearly a               that sanctions limited to a small                      transfers and completes a four-year
                                              crisis among minority students, with                    percentage of institutions and                         degree.
                                              predictions for defaults among African                  programs—while ignoring other                             In the same way that the Department
                                              American students to reach 70 percent                   programs whose graduates similarly                     does not require students seeking a
                                              in the next 20 years.167 It is true that                default on loans or find themselves in                 liberal arts education to pursue that
                                              defaults are higher among African                       a negative amortization repayment                      degree at the lowest cost institution
                                              Americans as compared to other                          situation—are an inappropriate remedy.                 available, the Department similarly does
                                              demographics. It is also true that                         Changes: None.                                      not require that students interested in
                                              African Americans attend proprietary                       Comments: Commenters also noted                     occupationally focused education
                                              institutions in higher proportions than                 that students enrolled in programs that                pursue the lowest cost option available.
                                              other demographics.                                     close generally re-enroll in nearby non-                  Moreover, it is entirely unclear
                                                 But the question is one of cause and                 profit or public institutions and that                 whether a student is better off attending
                                              effect. Do African American students                    shifting aid to better performing                      a lower cost institution if the only
                                              default at higher rates because they                    institutions will result in positive                   program option available to them is a
                                              attend proprietary institutions, or are                 impacts for students. They also cited                  general studies program, which has
                                              default rates among proprietary                         evidence that, after enrollment in for                 little or no market value, rather than a
                                              institutions higher because these                       profit programs declined in California,                CTE program, which might yield better
                                              institutions are more likely to serve                   local community colleges increased                     results.169 A 2014 study by CSU
                                              African-American students? We simply                    their capacity. They argued that in light              Sacramento shows that as enrollments
                                              do not currently know.                                  of these examples, the 2014 Rule would                 increased in the California Community
                                                 We are not persuaded by the data                        168 See: Matthew J. Werhner, ‘‘A Comparison of
                                                                                                                                                             College system during the Great
                                              commenters cited because the studies                    the Performance of Online Versus Traditional On-
                                                                                                                                                             Recession, there was a decrease in
                                              did not suppress or control for the many                Campus Earth Science Student on Identical              enrollment slots in career and technical
                                              confounding variables that influence                    Exams,’’ Journal of Geoscience Education, 2010,        programs since more students could be
                                              student outcomes, nor did they rely on                  files.eric.ed.gov/fulltext/EJ1164616.pdf; Anna Ya      served in lower-cost general studies
                                                                                                      Ni, ‘‘Comparing the Effectiveness of Classroom and
                                              carefully constructed matched                           Online Learning: Teaching Research Methods,’’
                                                                                                                                                             programs.170 Even so, it is not the
                                              comparison groups to better isolate the                 Journal of Public Affairs Education, 2013,             Department’s role under the HEA to
                                              impact of the institution’s tax status on               w.naspaa.org/JPAEmessenger/Article/VOL19-2/03_         evaluate program quality—as
                                              student outcomes. These papers also fail                Ni.pdf; Alsaaty, Falih, et al., ‘‘Traditional Versus   accreditors are charged with that
                                                                                                      Online Learning in Institutions of Higher
                                              to consider the unique structure of                     Education: Minority Business Students’
                                                                                                                                                             responsibility. Nor does the HEA
                                                                                                      Perceptions,’’ Business and Management Research,       require students to attend the lowest
                                                166 Caren A. Arbeit and Sean A. Simone, ‘‘A
                                                                                                      2016, www.sciedupress.com/journal/index.php/           cost institution available or enroll in the
khammond on DSKBBV9HB2PROD with RULES2




                                              Profile of the Enrollment Patterns and Demographic      bmr/article/view/9597/5817; Steven Stack,              program generating the highest earnings.
                                              Characteristics of Undergraduates at For-Profit         ‘‘Learning Outcomes in an Online vs Traditional
                                              Institutions,’’ Stats in Brief, February 2017,          Course,’’ International Journal for the Scholarship
                                                                                                                                                             Students enrolled in CTE-focused
                                              nces.ed.gov/pubs2017/2017416.pdf.                       of Teaching and Learning, January 2015,
                                                167 Judith Scott-Clayton, ‘‘The Looming Student                                                                169 Holzer and Baum, Making College Work:
                                                                                                      digitalcommons.georgiasouthern.edu/cgi/
                                              Loan Default Crisis is Worse Than We Thought,’’         viewcontent.cgi?article=1491&context=ij-sotl;          Pathways to Success for Disadvantaged Students,
                                              Brookings Institute, January 11, 2018,                  Caroline M. Hoxby, ‘‘The Returns to Online             Brookings Institute, 2017.
                                              www.brookings.edu/research/the-looming-student-         Postsecondary Education,’’ NBER, February 2017,          170 Shulock, Lewis and Tan, eric.ed.gov/

                                              loan-default-crisis-is-worse-than-we-thought/.          www.nber.org/papers/w23193.                            ?id=ED574441.
                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00043   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 113 of 132
                                              31434                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              programs are guaranteed by section 102                  impact on low-income and minorities                    NSLDS data during the negotiated
                                              of the HEA to have equal access to title                than it did on wealthier, white                        rulemaking process. They further argued
                                              IV programs and benefits. The GE                        individuals.172 In addition, it is                     that in the absence of such data, the
                                              regulations deny students interested in                 impossible for the researcher in the                   Department has a responsibility to
                                              CTE-focused programs the same rights                    cited studies to have assembled                        protect students where it has the
                                              as students who enroll in traditional,                  demographically matched comparison                     authority to do so.
                                              liberal arts programs.                                  groups since the data required to do this                 Discussion: The Department was
                                                 Changes: None.                                       is not publicly available.173                          unable to obtain SSA earnings data
                                                 Comments: As further justification for                  The Department notes that several of                during this rulemaking and continues to
                                              the 2014 Rule, commenters stated that                   these studies are based on the                         be unable to obtain those data. The IRS
                                              there has been a dramatic increase in                   unauthorized use of a dataset that was                 continues to be willing to provide data
                                              the number of borrowers who leave                       made available by a former Department                  for our College Scorecard effort, but
                                              school with high debt and low earnings.                 of Treasury employee to himself and a                  § 668.405 of the GE regulations does not
                                              In one study, a researcher noted that                   limited number of outside, like-minded                 allow the use of IRS data to calculate D/
                                              many such programs left students                        researchers. The Department has been                   E rates. The Department does not
                                              earning less than they did before                       unable to review the data files that were              currently have program-level earnings
                                              entering their program. Another study                   removed from Department of Treasury,                   data for programs other than GE
                                              found that the average change in                        since the combined Education-Treasury                  programs. The Department fulfilled as
                                              earnings 5 to 6 years post-attendance for               datafiles were not made available to the               many data requests as possible, but
                                              over 1.4 million students attending GE                  Department of Education, to confirm                    outdated systems, prohibitions on
                                              programs between 2006 and 2008 was                      their accuracy or completeness, or to                  student unit records, and the inability to
                                              negative for students at for-profit                     ensure that the data were not                          get additional earnings data from SSA
                                              certificate, associates, and bachelor’s                 manipulated by the person who                          made it impossible to fulfill all of the
                                              degree programs. It also found that                     removed those data from government                     requests. However, the Department has
                                              earnings gains for students in for-profit               safekeeping. The Department questions                  access to sufficient data to determine
                                              certificate programs were much lower                    the reliability of research results that are           that the D/E rates measure is influenced
                                              than for students who attended public                   based upon the unauthorized use and                    by a variety of variables other than
                                              institutions even after for controlling for             the unauthorized release of a dataset                  quality, and that the debt calculation
                                              student characteristics. They also stated               since other researchers, including                     methodology is inconsistent with loan
                                              that at institutions with high D/E rates,               Department of Education researchers,                   repayment programs available to
                                              students of all income types had poor                   are unable to replicate the calculations               students. That is sufficient evidence to
                                              outcomes, suggesting that the                           to confirm the validity of the                         support our decision to rescind the GE
                                              characteristics of the institution are                  methodology or the accuracy of the                     regulations.
                                              responsible for the poor outcomes. This                 conclusions.
                                              study also compared students at for-                                                                              Changes: None.
                                                                                                         Regardless, the Department believes
                                              profit certificate programs to                                                                                    Comments: Commenters disagreed
                                                                                                      that the D/E rates measure is a flawed
                                              demographically similar students who                                                                           with the statement that for-profit
                                                                                                      metric that inflates a borrower’s
                                              never attended college and found no                                                                            programs would have better D/E rates
                                                                                                      monthly or annual repayment obligation
                                              earnings gains in attendance, suggesting                                                                       but for student characteristics outside
                                                                                                      above that which is required by the law
                                              that these students would have been                                                                            the institution’s control. They argued
                                                                                                      and does not accurately distinguish
                                              better off choosing not to obtain a                                                                            that it is easy to control for these
                                                                                                      between high-quality and low-quality
                                              postsecondary credential.                                                                                      characteristics and produce adjusted D/
                                                                                                      programs.
                                                 Another study cited by the                              Changes: None.                                      E rates, but that the Department had not
                                              commenters controlled for differences                      Comments: Commenters criticized the                 done so. They believe that such an
                                              in students’ background and                             Department’s efforts to analyze relevant               adjustment would not result in
                                              characteristics and found that earnings                 data related to the NPRM’s assertions                  significant numbers of failing programs
                                              outcomes for students at for-profit                     that, if the D/E rates measure was                     passing the D/E rates measure. On the
                                              programs are typically lower than, or at                applied to all degree programs, it would               point that D/E rates are sensitive to
                                              best equal, to lower-cost programs at                   show poor outcomes across all sectors.                 economic conditions, the commenters
                                              public institutions. They cited two                     They argued that if the Department                     stated that the Department could use
                                              studies that found that the poor                        believes this to be the case, it should                multiple cohorts of rates across
                                              outcomes of students attending for-                     calculate D/E rates for all programs                   institutions to show how changes in the
                                              profit programs remain even after                       using available data in NSLDS and with                 local economy affect D/E rates. They
                                              controlling for family income, race, age,               SSA and prove that this is the case.                   also state that even in large recessions
                                              and academic preparation.                               They also criticized the Department’s                  there are not large declines of employed
                                                 Discussion: The Department contends                  reliance on institutional-level College                workers and that wages usually do not
                                              that institutions with high D/E rates                   Scorecard data in lieu of more specific                fall. They argued that because of this, it
                                              exist across all sectors of higher                                                                             is likely that only a small number of
                                              education.171 It makes sense that the                     172 Paul Taylor, et al., ‘‘Wealth Gaps Rise to       programs that would have otherwise
                                              change in earnings for 2006–2008                        Record Highs Between Whites, Blacks, and               passed would fail solely due to a
                                              program graduates would be negative                     Hispanics,’’ Pew Social & Demographic Trends, July     recession. They also disagreed with our
                                                                                                      26, 2011, www.pewresearch.org/wp-content/              conclusion in the NPRM that D/E rates
                                              since this coincides with the Great
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      uploads/sites/3/2011/07/SDT-Wealth-Report_7-26-
                                              Recession, which had a more dramatic                    11_FINAL.pdf.                                          are flawed because they are sensitive to
                                                                                                        173 Note: Study referenced here used a data set      tuition and interest rates. These
                                                171 Kelchen, Robert, ‘‘The Relationship Between       that is of questionable quality and not publicly       commenters stated this is a desirable
                                              Student Debt and Earnings,’’ Brookings Institute,       available. In addition, the study relied on the use    outcome because high interest rates and
                                              Brown Center Chalkboard, September 23, 2016,            of birthdates and zip codes, which is not sufficient
                                              https://www.brookings.edu/blog/brown-center-            to establish matched comparison groups, since
                                                                                                                                                             tuition reduce either the government’s
                                              chalkboard/2016/09/23/the-relationship-between-         people of the same age, living in the same zip code,   return on investment or the ability of
                                              student-debt-and-earnings/.                             can substantially differ in other ways.                borrowers to repay.
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00044   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 114 of 132
                                                                          Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                      31435

                                                 Discussion: The Department has not                               education, and underserved groups.                      that are user-friendly and easily
                                              been able to develop a methodology to                               They also noted that similar studies find               accessible to students and parents. Data
                                              accurately control for or repress                                   little impact of informational                          tools may prove to be more effective in
                                              confounding variables, such as student                              disclosures on enrollment behavior, but                 informing student decisions, especially
                                              demographic characteristics, to isolate                             they provided suggestions on how to                     if third parties help students digest and
                                              the impact of institutional quality on                              improve disclosures. They also stated                   interpret those data, that traditional
                                              student outcomes, more accurately                                   that removing the disclosure                            paper disclosures could.
                                              attribute student outcomes to a single                              requirements prior to enrollment is a                      Changes: None.
                                              variable, such as institutional quality. In                         mistake.
                                                                                                                                                                             Comments: Commenters stated that
                                              the past, the Department has performed                                 Discussion: The Department disagrees
                                                                                                                                                                          the Department has not provided
                                              single variant analysis to identify non-                            with the commenters who state that
                                                                                                                                                                          enough evidence that the administrative
                                              traditional student characteristics that                            removing the disclosure requirements
                                                                                                                                                                          burden is higher than expected or so
                                              increase the risk of non-completion or                              prior to enrollment is a mistake and has
                                                                                                                                                                          high as to outweigh the benefits of the
                                              student loan defaults. However, the                                 provided ample explanation above for
                                                                                                                                                                          2014 Rule to students. They pointed out
                                              Department has not performed multi-                                 our disagreement. The Department
                                                                                                                                                                          that simple adjustments to the
                                              variant analysis to develop an algorithm                            agrees that disclosures have not been
                                                                                                                                                                          D/E rates calculation would reduce
                                              that would allow it to isolate                                      informative to students, especially when
                                                                                                                                                                          burden by allowing the Department to
                                              independent variables and examine                                   comparable information is not provided
                                                                                                                                                                          calculate D/E rates using administrative
                                              causal relationships between those                                  for all institutions or programs.
                                                                                                                                                                          data instead of institutional reporting,
                                              variables and student outcomes.                                     However, the Department is pursuing a
                                                                                                                                                                          although it may not be advisable to do
                                                 In addition, the negotiators were                                number of options for making College
                                                                                                                                                                          so.
                                              unable to recommend or reach a                                      Scorecard data readily available to
                                              consensus on such a methodology.                                    students, such as through the                              Discussion: The Department disagrees
                                              Therefore, the Department is rescinding                             MyStudentAid mobile app. In addition,                   that it has not provided enough
                                              the 2014 Rule that relies on the flawed                             the Department believes that an online                  evidence that the administrative burden
                                              D/E rates measure to impose sanctions                               tool that allows students to compare                    of the GE regulations was higher than
                                              on institutions and remove them from                                multiple institutions or programs on a                  expected. In addition, negotiators
                                              title IV participation.                                             single screen is more user friendly than                representing institutions not subject to
                                                 Changes: None.                                                   trying to find disclosures in each                      the GE regulations were adamant that it
                                                 Comments: Commenters argued that                                 institution’s or program’s web page.                    would be too burdensome for them if we
                                              while disclosures are beneficial, a                                 Perhaps ease of use will promote                        expanded the scope of the 2014 Rule to
                                              disclosure-only regime is unlikely to                               increased utilization of important                      cover all programs. While simple
                                              result in the same benefits that the 2014                           program-level data.                                     adjustments to the D/E rates might
                                              Rule provides. As evidence, the                                        Perhaps one of the most important                    reduce the administrative burden to
                                              commenters cited a study that the                                   features of the College Scorecard is that               institutions, there is no evidence that
                                              College Scorecard had small impacts                                 it provides downloadable data files that                such adjustments would improve the
                                              overall on college application behavior                             can be used by researchers, consumer                    accuracy and validity of the D/E rates
                                              and none in less affluent high schools,                             advocacy groups, and technology                         measure.
                                              households with low parental                                        companies to develop new data tools                        Changes: None.

                                                                                                                                     APPENDIX A
                                                                                                            2017 Gainful employment                        Current scorecard                  Expanded scorecard
                                                                                                                  disclosures
                                                                                                                                                  All undergraduate institutions               All title IV programs
                                                                                                        Gainful employment programs

                                              Completion .....................................        Percent of students graduating on        Institution level data that includes     Same as current Scorecard plus:
                                                                                                        time for each program.                   the percentage of first-time, full-      Expanded Scorecard could in-
                                                                                                                                                 time undergraduate students              clude total awards conferred at
                                                                                                                                                 who graduated within 150 per-            the program level.
                                                                                                                                                 cent of the published credential
                                                                                                                                                 length. Students may also view
                                                                                                                                                 and can select part-time, full-
                                                                                                                                                 time, transfer, and first-time in-
                                                                                                                                                 stitution level graduation rates.
                                              Cost ................................................   Program costs (in-state, out-of-         Institution level net price for first-   Same as current Scorecard.
                                                                                                        state, books and supplies, off-          time, full-time undergraduate
                                                                                                        campus room and board, etc.).            students who received TIV Fed-
                                                                                                                                                 eral financial student aid. For
                                                                                                                                                 public schools, this includes
                                                                                                                                                 only in-state tuition costs.
                                              Debt ...............................................    Percent of students who borrow           Institution level data on the per-       Same as current Scorecard, plus:
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                        money to pay for the program.            cent of undergraduate students           Program level total number of
                                                                                                                                                 who borrow TIV Federal stu-              title IV borrowers who complete
                                                                                                                                                 dent loan.                               the program.




                                                                                                                                                                                                                   Appeal,
                                                                                                                                                                                                                    Ex. D
                                         VerDate Sep<11>2014         18:51 Jun 28, 2019        Jkt 247001    PO 00000   Frm 00045   Fmt 4701   Sfmt 4700    E:\FR\FM\01JYR2.SGM   01JYR2
                                                                          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 115 of 132
                                              31436                      Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                                                                                                   APPENDIX A—Continued
                                                                                                         2017 Gainful employment                                         Current scorecard                                     Expanded scorecard
                                                                                                               disclosures
                                                                                                                                                                 All undergraduate institutions                                All title IV programs
                                                                                                      Gainful employment programs

                                                                                                   Median debt of TIV Federal finan-                         Institution level data on median                          Same as current Scorecard, plus:
                                                                                                    cial aid recipients who com-                               TIV Federal student loan debt                             Program level median TIV Fed-
                                                                                                    pleted for each program. Me-                               of undergraduate borrowers                                eral student loan debt among
                                                                                                    dian debt includes private, insti-                         who completed. Does not in-                               completers who borrowed to at-
                                                                                                    tutional and TIV Federal stu-                              clude Parent PLUS.                                        tend college. Future expanded
                                                                                                    dent loan debt.                                                                                                      Scorecard could add median
                                                                                                                                                                                                                         debt among Parent PLUS bor-
                                                                                                                                                                                                                         rowers who borrowed on behalf
                                                                                                                                                                                                                         of a student in the program and
                                                                                                                                                                                                                         median Grad PLUS debt for
                                                                                                                                                                                                                         graduate and professional pro-
                                                                                                                                                                                                                         grams.
                                                                                                   Estimated monthly loan payment                            Institution level data on the esti-                       Same as current Scorecard, plus:
                                                                                                     of the median private, institu-                           mated monthly payment of the                              Program level estimated month-
                                                                                                     tional and TIV Federal student                            median TIV Federal student                                ly payment of the median TIV
                                                                                                     loan debt for TIV Federal finan-                          loan debt for TIV Federal finan-                          Federal student loan debt for
                                                                                                     cial aid recipients who com-                              cial aid undergraduate bor-                               TIV Federal financial aid bor-
                                                                                                     pleted for each program.                                  rowers who completed.                                     rowers who completed. Future
                                                                                                                                                                                                                         Scorecard could include median
                                                                                                                                                                                                                         monthly payment for Parent
                                                                                                                                                                                                                         PLUS borrowers.
                                              Earnings .........................................   Median earnings two- and three-                           Institution level data on median                          Same as current Scorecard, plus:
                                                                                                    years post-completion of TIV                               earnings of TIV federal financial                         Program level data on median
                                                                                                    Federal financial aid recipients                           aid recipients, 10 years after                            earnings of TIV Federal finan-
                                                                                                    who completed for each pro-                                they began their enrollment.                              cial aid recipients who com-
                                                                                                    gram.                                                                                                                pleted some number of years
                                                                                                                                                                                                                         after completion (number of
                                                                                                                                                                                                                         years not yet determined, but
                                                                                                                                                                                                                         likely at 1, 5, and 10 years after
                                                                                                                                                                                                                         completion).
                                              Job Placement ...............................        Job placement rates for students                          None .............................................        None.
                                                                                                     who completed reported to the
                                                                                                     relevant accreditor and/or state
                                                                                                     for each program.
                                                                                                   Fields that employ students who                           None .............................................        Link to relevant occupational in-
                                                                                                     complete for each program.                                                                                          formation such as O*NET.
                                              Licensure Requirements ................              Licensure requirements—at least                           None .............................................        The consensus achieved during
                                                                                                     in the state in which the institu-                                                                                  the recent Accreditation and In-
                                                                                                     tion is located.                                                                                                    novation      Negotiated     Rule-
                                                                                                                                                                                                                         making directs all institutions to
                                                                                                                                                                                                                         disclose to students enrolled in
                                                                                                                                                                                                                         programs that lead to occupa-
                                                                                                                                                                                                                         tional licensing whether the pro-
                                                                                                                                                                                                                         gram does or does not prepare
                                                                                                                                                                                                                         a student for licensure require-
                                                                                                                                                                                                                         ments in the state in which the
                                                                                                                                                                                                                         student is located, or if the insti-
                                                                                                                                                                                                                         tution does not know, and how
                                                                                                                                                                                                                         a student could find this infor-
                                                                                                                                                                                                                         mation if he or she relocates.
                                                                                                                                                                                                                         (This will not be on Scorecard.)
                                              Warning ..........................................   Programs that fail the D/E rates                          None .............................................        None.
                                                                                                     test include a warning that stu-
                                                                                                     dents may not be able to use
                                                                                                     Federal financial aid for that
                                                                                                     program in the future.
                                              Student Demographics (Institution                    No .................................................      Yes ................................................      Same.
                                                level).
                                              SAT/ACT Test Scores (Institution                     No .................................................      Yes ................................................      Same.
                                                level).
khammond on DSKBBV9HB2PROD with RULES2




                                              Most popular academic programs                       No    .................................................   Yes    ................................................   Same.
                                              Institutional type .............................     No    .................................................   Yes    ................................................   Same.
                                              Institutional size .............................     No    .................................................   Yes    ................................................   Same.
                                              Geographic location .......................          No    .................................................   Yes    ................................................   Same.
                                              Institutional control (public, private,              No    .................................................   Yes    ................................................   Same.
                                                proprietary).
                                              Link to FAFSA ...............................        No .................................................      Yes ................................................      Same.
                                              Link to data about GI Bill benefits                  No .................................................      Yes ................................................      Same.
                                                                                                                                                                                                                                                    Appeal,
                                                                                                                                                                                                                                                     Ex. D
                                         VerDate Sep<11>2014       18:51 Jun 28, 2019       Jkt 247001      PO 00000        Frm 00046        Fmt 4701        Sfmt 4700      E:\FR\FM\01JYR2.SGM               01JYR2
                                                                       Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 116 of 132
                                                                      Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                                               31437

                                                                                                                            APPENDIX A—Continued
                                                                                                    2017 Gainful employment                                      Current scorecard                                  Expanded scorecard
                                                                                                          disclosures
                                                                                                                                                         All undergraduate institutions                             All title IV programs
                                                                                                 Gainful employment programs

                                              Net price calculator ........................   No .................................................   Yes ................................................   Same.
                                                Note: This proposed list provides potential data that the Department plans to include in its expanded College Scorecard or other educational
                                              data tools. As a result, this proposed list is provided for informational purposes and is subject to change without notice.


                                              Regulatory Impact Analysis (RIA)                                 identify two deregulatory actions. These                                     We are issuing these final regulations
                                                 Under Executive Order 12866, the                              regulations are a deregulatory action                                     only on a reasoned determination that
                                              Office of Management and Budget                                  under E.O. 13771 and are estimated to                                     their benefits justify their costs. Based
                                              (OMB) must determine whether this                                yield $160 million in annualized cost                                     on the analysis that follows, the
                                              regulatory action is ‘‘significant’’ and,                        savings at a 7 percent discount rate,                                     Department believes that these final
                                              therefore, subject to the requirements of                        discounted to a 2016 equivalent, over a                                   regulations are consistent with the
                                              the Executive Order and subject to                               perpetual time horizon.                                                   principles in Executive Order 13563.
                                              review by OMB. Section 3(f) of                                      We have also reviewed these                                               We also have determined that this
                                              Executive Order 12866 defines a                                  regulations under Executive Order                                         regulatory action does not unduly
                                              ‘‘significant regulatory action’’ as an                          13563, which supplements and                                              interfere with State, local, and tribal
                                              action likely to result in a rule that                           explicitly reaffirms the principles,                                      governments in the exercise of their
                                              may—                                                             structures, and definitions governing                                     governmental functions.
                                                 (1) Have an annual effect on the                              regulatory review established in                                             In accordance with OMB circular
                                              economy of $100 million or more, or                              Executive Order 12866. To the extent                                      A–4, we compare the final regulations to
                                              adversely affect a sector of the economy,                        permitted by law, Executive Order                                         the 2014 Rule. In this regulatory impact
                                              productivity, competition, jobs, the                             13563 requires that an agency—                                            analysis, we discuss the need for
                                              environment, public health or safety, or                            (1) Propose or adopt regulations only                                  regulatory action, the potential costs
                                              State, local, or Tribal governments or                           on a reasoned determination that their                                    and benefits, net budget impacts,
                                              communities in a material way (also                              benefits justify their costs (recognizing                                 assumptions, limitations, and data
                                              referred to as an ‘‘economically                                 that some benefits and costs are difficult                                sources, as well as regulatory
                                              significant’’ rule);                                             to quantify);                                                             alternatives we considered.
                                                 (2) Create serious inconsistency or                              (2) Tailor its regulations to impose the                                  As further detailed in the Net Budget
                                              otherwise interfere with an action taken                         least burden on society, consistent with                                  Impacts section, this final regulatory
                                              or planned by another agency;                                    obtaining regulatory objectives and                                       action has an annual effect on the
                                                 (3) Materially alter the budgetary                            taking into account—among other things                                    economy at the 7 percent discount rate
                                              impacts of entitlement grants, user fees,                        and to the extent practicable—the costs                                   of approximately $518 million in
                                              or loan programs or the rights and                               of cumulative regulations;                                                increased transfers among borrowers,
                                              obligations of recipients thereof; or                               (3) In choosing among alternative                                      institutions, and the Federal
                                                 (4) Raise novel legal or policy issues                        regulatory approaches, select those                                       government primarily related to the
                                              arising out of legal mandates, the                               approaches that maximize net benefits                                     elimination of the ineligibility provision
                                              President’s priorities, or the principles                        (including potential economic,                                            of the GE regulations. This figure does
                                              stated in the Executive order.                                   environmental, public health and safety,                                  not take into account that a number of
                                                 This final regulatory action will have                        and other advantages; distributive                                        large proprietary chains have closed
                                              an annual effect on the economy of                               impacts; and equity);                                                     since the 2014 Rule was promulgated,
                                              more than $100 million because                                      (4) To the extent feasible, specify                                    nor the fact that college enrollments
                                              elimination of the ineligibility provision                       performance objectives, rather than the                                   have declined dramatically since 2014—
                                              of the GE regulations impacts transfers                          behavior or manner of compliance a                                        especially at proprietary institutions—
                                              among borrowers, institutions, and the                           regulated entity must adopt; and                                          meaning that with or without the GE
                                              Federal Government and elimination of                               (5) Identify and assess available                                      regulations, there are significantly fewer
                                              paperwork requirements decreases                                 alternatives to direct regulation,                                        GE programs available to students and
                                              costs. Therefore, this final action is                           including economic incentives—such as                                     students likely to enroll in the programs
                                              ‘‘economically significant’’ and subject                         user fees or marketable permits—to                                        that remain available than when the
                                              to review by OMB under section 3(f)(1)                           encourage the desired behavior, or                                        2014 Rule was developed. Therefore,
                                              of Executive Order 12866.                                        provide information that enables the                                      transfers to borrowers and institutions
                                              Notwithstanding this determination, we                           public to make choices.                                                   may be lower than anticipated by the
                                              have assessed the potential costs and                               Executive Order 13563 also requires                                    Net Budget Impact statement.
                                              benefits, both quantitative and                                  an agency ‘‘to use the best available                                        In addition, our analysis does not
                                              qualitative, of this final regulatory                            techniques to quantify anticipated                                        include any reductions in transfers to
                                              action and have determined that the                              present and future benefits and costs as                                  students and institutions that may result
                                              benefits justify the costs.                                      accurately as possible.’’ The Office of                                   from the market-based accountability
khammond on DSKBBV9HB2PROD with RULES2




                                                 Under Executive Order 13771, for                              Information and Regulatory Affairs of                                     system that the expanded College
                                              each new regulation that the                                     OMB has emphasized that these                                             Scorecard will enable. Even in the
                                              Department proposes for notice and                               techniques may include ‘‘identifying                                      absence of sanctions or loss of
                                              comment or otherwise promulgates that                            changing future compliance costs that                                     eligibility, programs that yield
                                              is a significant regulatory action under                         might result from technological                                           unfavorable outcomes may be
                                              Executive Order 12866 and that imposes                           innovation or anticipated behavioral                                      significantly less attractive to students
                                              total costs greater than zero, it must                           changes.’’                                                                who, prior to expansion of the
                                                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014     18:51 Jun 28, 2019    Jkt 247001      PO 00000       Frm 00047       Fmt 4701       Sfmt 4700      E:\FR\FM\01JYR2.SGM             01JYR2
                                                                         Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 117 of 132
                                              31438                     Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              Scorecard, may have been misled by                           action including concerns about the                    consistent, accurate and reliable. It will
                                              more generalized claims about the                            validity of the D/E metric and the                     also enable consumers to more easily
                                              earnings advantage of a college                              integration of factors in the D/E                      compare outcomes among the
                                              degree.174 In general, college                               equation, such as repayment terms, that                institutions and programs available to
                                              enrollments have dropped significantly                       are inconsistent with requirements of                  them and reduce costly reporting
                                              since 2014, and in particular,                               the student loan program. In addition,                 burden to institutions.
                                              enrollments at proprietary institutions                      the Department has recognized that by                     As cited earlier in these final
                                              have decreased markedly since 2014,                          providing consumer information on                      regulations, the Department’s
                                              due in part to the significant public                        only a small portion of higher education               determination that only 24 percent of
                                              campaign against those institutions and                      programs, it fails in providing                        loans in the current $1.2 trillion Direct
                                              to the well-publicized closure of                            information that consumers can use to                  Loan portfolio are paying down at least
                                              Corinthian Colleges. According to the                        compare all programs available to them,                a dollar of principal points to the need
                                              National Student Clearinghouse                               and that enables all students to make                  for a more comprehensive transparency
                                              Research Centers, declines in                                informed decisions. The Department                     and accountability framework. The
                                              enrollments at proprietary institutions                      believes that in the 2014 GE regulation                Department considered through
                                              have been sharper than declines in other                     it underestimated the burden associated                rulemaking how it might apply GE-like
                                              sectors:175                                                  with this regulation and ignored the                   requirements to all institutions by
                                                                                                           conclusions of a technical review panel                amending the regulations for the
                                                                                      Percent enroll-      that made clear how unreliable,                        Program Participation Agreement;
                                                                                     ment decline rel-     subjective and inaccurate job placement                however, negotiators could not agree on
                                                                                     ative to previous
                                                        Semester                    year at 4-year, for-   reporting is in the absence of                         which, if any, of the metrics, thresholds,
                                                                                     profit institutions   standardized definitions, reliable data                or disclosure requirements included in
                                                                                             (%)           sources and a single calculation                       the GE regulations should be applied to
                                                                                                           methodology. The Department                            all title IV participating institutions.
                                              Fall 2014 .........................                 ¥0.4                                                               Upon further review of studies
                                                                                                           attempted to resolve the current
                                              Spring 2015 ....................                    ¥4.9
                                                                                                           challenges associated with job                         published subsequent to the 2014 Rule
                                              Fall 2015 .........................                ¥13.7
                                              Spring 2016 ....................                    ¥9.3     placement rate reporting, but the                      as well as our review of the research
                                              Fall 2016 .........................                ¥14.5     technical review panel assembled failed                paper that originally led to the
                                              Spring 2017 ....................                   ¥10.1     to do so. Therefore, it is inappropriate               Department’s decision to use an 8
                                                                                                           for the Department to require                          percent D/E rate as the ‘‘passing’’ score
                                                 As noted in the Net Budget Impacts                        institutions to publicly report job                    led the Department to the conclusion
                                              section of this RIA, this enrollment                         placement rates knowing that direct                    that the D/E methodology was
                                              decline may reflect institutional                            comparisons between institutions could                 fundamentally flawed, as were the
                                              response to the 2014 Rule or other                           easily mislead consumers since different               thresholds for ending a school’s title IV
                                              factors such as the sensitivity of non-                      institutions are required to calculate                 participation.176 In addition, the
                                              traditional student enrollment to                            these rates in different ways. Also, the               Department’s decision to use its
                                              economic conditions. Therefore, it is                        Department’s 2014 burden estimate did                  regulatory authority to create a
                                              possible that the cost of eliminating the                    not include an assessment of burden on                 sweeping new student loan repayment
                                              2014 Rule to taxpayers is lower than the                     the government.                                        program, the REPAYE program,
                                              estimate provided in our Regulatory                             Perhaps most importantly, now that                  provided the Department with an
                                              Impact Statement.                                            the Department is aware that the                       opportunity to revisit student debt
                                                 We estimate $209 million in benefits                      majority of student borrowers are not                  management opportunities and establish
                                              due to reduced burden from eliminating                       repaying their loans using a standard 10               new student loan repayment levels and
                                              paperwork requirements. Additionally,                        year repayment plan, and many are in                   terms. The choices made in establishing
                                              we estimate $593 million at a 7 percent                      income driven repayment plans that                     the repayment term for REPAYE render
                                              discount rate in annualized increased                        lead to negative amortization, it is                   the amortization term used for GE
                                              transfers to Pell Grant recipients and                       imperative to implement a transparency                 calculations of debt-to-earnings
                                              borrowers. This economic estimate was                        framework that provides comparable                     inappropriate and obsolete. The GE
                                              produced by comparing the regulation                         information to all students and parents                regulations essentially held GE
                                              to the PB2020 budget. The required                           to inform the enrollment and borrowing                 programs to a student loan repayment
                                              Accounting Statement is included in the                      decisions of all consumers. The                        standard that no student would be held
                                              Net Budget Impacts section.                                  Department has determined that a more                  to by law or regulation. At a minimum,
                                                 Elsewhere, under Paperwork                                                                                       the Department would have needed to
                                                                                                           effective and comprehensive solution to
                                              Reduction Act of 1995, we identify and                                                                              adjust the D/E calculation to adopt the
                                                                                                           the problem of student loan under-
                                              explain burdens specifically associated                                                                             amortization terms of REPAYE since
                                                                                                           repayment is the expansion of the
                                              with information collection                                                                                         any borrower could elect to enter into
                                                                                                           College Scorecard to provide program-
                                              requirements.                                                                                                       REPAYE repayment, a program that
                                                                                                           level debt and earnings data for all title
                                              1. Need for Regulatory Action                                IV eligible academic programs. Such a                  eliminates an income test for eligibility.
                                                                                                           transparency framework will support a                  However, this adjustment would not
                                                 A number of factors compel the                                                                                   solve for the other problems with the
                                              Department to take this regulatory                           market-based accountability system that
                                                                                                           respects consumer choice while                         validity of the D/E calculation.
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                           enabling more informed decision-                          The Department’s review of the only
                                                174 See blog.ed.gov/2011/12/in-america-

                                              education-is-still-the-great-equalizer/ and                  making. In addition, by using                          set of D/E data published to date also
                                              www.census.gov/prod/2002pubs/p23-210.pdf.                    administrative data rather than                        reveals the serious weaknesses of the GE
                                                175 National Student Clearinghouse Term
                                                                                                           requiring institutions to report and
                                              Enrollment Estimates, Spring 2017. National                                                                           176 Note: Association of Proprietary Colleges v.

                                              Student Clearinghouse Research Center.
                                                                                                           review additional data, the College                    Duncan (2015), suffers from this same limitation of
                                              nscresearchcenter.org/wp-content/uploads/                    Scorecard will ensure that consumers                   not having access to studies conducting following
                                              CurrentTermEnrollment-Spring2017.pdf.                        are provided with information that is                  the passage of the rule.
                                                                                                                                                                                                             Appeal,
                                                                                                                                                                                                              Ex. D
                                         VerDate Sep<11>2014      18:51 Jun 28, 2019     Jkt 247001   PO 00000   Frm 00048   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 118 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                  31439

                                              methodology since programs with very                    have significantly higher borrowing                    2. Summary of Comments and Changes
                                              low earnings passed the D/E rate simply                 limits, than non-profit institutions,                  From the NPRM
                                              because taxpayers were providing                        which may explain differences in                          The Department is making no changes
                                              significant financial support to those                  observed outcomes. The Brown Center                    from the NPRM. Comments received by
                                              programs. These data call into question                 study also pointed to challenges in                    the Department relative to the regulatory
                                              whether taxpayers should continue to                    comparing data from non-profit                         impact analysis are summarized and
                                              subsidize these programs, and also                      institutions and proprietary institutions              discussed below.
                                              highlight that direct subsidies are every               since non-profit institutions rarely offer                Summary: Commenters stated that the
                                              bit a risk to taxpayer investments that                 both 2-year and 4-year degrees, whereas                Department failed to discuss regulatory
                                              do not yield benefits as are student                    many proprietary institutions offer both,              alternatives that it considered.
                                              loans that cannot be repaid. While                      making comparisons between these                       Commenters offered alternatives for the
                                              having lower debt is certainly better for               institutions and community colleges                    Department to consider as discussed
                                              students, the Department must weigh                                                                            earlier in the document.
                                                                                                      improper and inaccurate.177 A more
                                              the impact of having debt with the                                                                                Discussion: We thank the commenter
                                                                                                      informative and appropriate comparison
                                              impact of achieving higher earnings.                                                                           for identifying that we inadvertently
                                              From a student perspective, higher                      between proprietary institutions and
                                                                                                      non-profit institutions, especially with               omitted the Regulatory Alternatives
                                              earnings may be preferable to lower                                                                            Considered section from the NPRM
                                              debt, especially since Congress and the                 regard to cost and student debt, would
                                                                                                      need to include non-profit, private                    prior to publication. We have included
                                              Department have created student loan                                                                           it in this final rule.
                                              repayment management programs to                        4-year institutions, since the lack of
                                                                                                      public subsidies makes their cost                         Comments: Commenters stated that
                                              help students repay their loans. In some                                                                       the NPRM ignored research showing
                                              cases, the amount of Federal debt a                     structure more similar to many
                                                                                                      proprietary institutions than two-year or              that students are likely to find and
                                              student could accumulate (due to limits                                                                        attend another institution if a GE
                                              imposed on undergraduate borrowing)                     four-year public institutions (except for
                                                                                                                                                             program closes because of sanctions or
                                              would be offset by added earnings                       out-of-State students who receive fewer
                                                                                                                                                             other adverse actions against a for-profit
                                              (relative to programs in the same field                 benefits of taxpayer subsidies and
                                                                                                                                                             institution.178
                                              that resulted in lower earnings) just a                 therefore pay a higher cost).                             Discussion: The Department agrees
                                              few years into the student loan                         Institutional comparisons must also take               that in California, where the study was
                                              amortization period. The GE data made                   into account institutional selectivity and             conducted, there are many choices of
                                              it clear to the Department that there is                student demographics because student                   two-year colleges that may enable
                                              wide earnings variability among                         borrowing behaviors and earnings                       students to find a new program at a
                                              programs within all sectors (non-profit,                outcomes are influenced by many                        public institution if their GE program
                                              public, and for-profit), and the                        factors other than program quality.                    closes. However, the study does not
                                              Department can no longer assume that                                                                           demonstrate that students were able to
                                              this variability accurately reflects                       Finally, since the SSA has not
                                                                                                      renewed the MOU with the Department                    find a similar CTE or applied program
                                              differences in program quality. This                                                                           when moving to the community college.
                                              variability could also be the result of                 to provide future earnings data, the
                                                                                                      Department cannot calculate or report                  If those students moved from an applied
                                              geographic differences in prevailing                                                                           program at a proprietary institution to a
                                              wages, demographic and socioeconomic                    future D/E rates. At a minimum the
                                                                                                      Department would have had to consider                  general studies or liberal arts program at
                                              differences in student populations, and                                                                        a two year college (the largest majors at
                                              salary differences from one occupational                different data sources as part of its
                                                                                                                                                             most community colleges nationally
                                              field to the next. Since the Department                 rulemaking effort, but at the time of
                                                                                                                                                             according to NCES data), they may not
                                              is not satisfied that the D/E rates are a               rulemaking, it was not yet apparent that
                                                                                                                                                             be better off since Holzer and Baum
                                              reliable or accurate proxy for program                  SSA would not provide additional
                                                                                                                                                             have determined that these programs
                                              quality, the Department is not justified                earnings data. Therefore, the                          have no market value to students who
                                              in its use of those data as the                         Department did not seek comment on                     do not complete a four-year degree at
                                              determinant for applying sanctions to                   the risks or benefits of utilizing Census              another institution.179 Nonetheless, the
                                              institutions or eliminating them from                   or IRS data to determine earnings, or the              Department has always assumed a high
                                              title IV participation.                                 impact of the use of those earnings on                 level of transfers related to gainful
                                                 The Department recognizes that some                  the validity of the D/E rates calculation              employment disclosures and
                                              GE programs have inferior outcomes to                   or the comparison between D/E rates                    institutional closures. As noted in the
                                              others, that proprietary institutions like              based on SSA data and the rates that                   Net Budget Impacts section, the
                                              almost all non-public institutions charge               would be calculated using IRS or                       estimates in the PB2020 baseline for the
                                              higher tuition than public institutions,                Census data. Unable to get the data
                                              that earlier comparisons between                        needed to make those determinations,                     178 Cellini, S. R. ‘‘2018 Gainfully Employed?

                                              proprietary institutions and community                  the Department decided to rescind the                  Assessing the Employment and Earnings of For-
                                              colleges are misleading since the                                                                              Profit College Students Using Administrative Data,’’
                                                                                                      2014 Rule and develop a new tool—the                   www.nber.org/papers/w22287; Cellini, S. R.,
                                              majority of students enrolled in                        expanded College Scorecard—to                          Darolia, R., and Turner, N. (December 2016).
                                              proprietary institutions are enrolled in                implement a transparency framework                     ‘‘Where do students go when for-profit colleges lose
                                              four-year programs, and that students                   for GE and non-GE programs that will
                                                                                                                                                             federal aid?’’ National Bureau of Economic
                                              who attend proprietary institutions, in                                                                        Research working paper series. Available at:
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                      enable a more robust market-based                      www.nber.org/papers/w22967; and Blagg, K., &
                                              general, default at higher rates.
                                                                                                      accountability system to thrive.                       Chingos, M. (2016). Choice Deserts: How Geography
                                              However, as pointed out by a recent                                                                            Limits the Potential Impact of Earnings Data on
                                              Brown Center study, proprietary                                                                                Higher Education. Urban Institute. Available at:
                                              institutions also serve a much higher                                                                          www.urban.org/sites/default/files/publication/
                                                                                                        177 Stephanie Riegg Cellini and Rajeev Davolia,
                                                                                                                                                             86581/choice_deserts_1.pdf).
                                              proportion of high-risk students, low-                  Different degrees of debt: Student borrowing in the      179 NCES, nces.ed.gov/pubs2017/2017051.pdf;
                                              income and minority students, and                       for-profit, nonprofit and public sectors. Brown        Holzer and Baum, Making College Work: Pathways
                                              students over the age of 25 who by law                  Center on Education Policy at Brookings, June 2016.    to Success for Disadvantaged Students.
                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00049   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 119 of 132
                                              31440                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              impact on Pell Grants derive from the                   colleges even though many proprietary                  did not result in consensus on a
                                              assumptions about students who would                    institutions offer four-year programs,                 methodology for applying sanctions or
                                              not pursue their education in response                  which makes comparisons with                           requiring disclosures of all institutions
                                              to programs’ gainful employment                         community colleges inappropriate.                      that could be supported by research or
                                              results. These assumptions ranged from                  There is a dearth of research on the low               justify the potential cost of the added
                                              5 percent stopping for the first                        student loan repayment rates across the                burden or the loss of program options to
                                              disclosure of a zone result to 20 percent               entire student loan portfolio. The                     students. Applying the GE regulations to
                                              for a second failure.180 The Department                 Department recognizes the need to                      all institutions could have profound
                                              believes this is consistent with the high               create a transparency and accountability               negative impacts on all private
                                              degree of transfers reflected in the                    framework that includes all title IV                   institutions, regardless of whether they
                                              research cited by the commenters.                       programs and institutions since the                    are non-profit or proprietary, since the
                                              Additionally, even if the percentage of                 problem of student loan over-borrowing                 absence of direct appropriations
                                              students who lose access to programs is                 and under-repayment impacts all                        naturally pushes the cost burden to
                                              small, the Department maintains that                    sectors of higher education. However,                  students. The Department now believes
                                              there are significant consequences to                   the Department identified a number of                  it is better to use administrative data to
                                              students whose educational plans are                    flaws in the D/E rates methodology and                 provide comparable debt, earnings,
                                              disrupted by gainful employment                         thresholds, and excessive burden                       default and repayment information
                                              related transfers. As recent experience                 associated with GE disclosures, making                 across all programs to consumers and
                                              with institutional closures                             it clear that expanding the components                 taxpayers. Since the Department could
                                              demonstrates, having to find an                         of the GE regulations to all institutions              not get earnings data for all students in
                                              alternative program that fits with the                  could not be supported by data. The                    all title IV programs to support this
                                              other restrictions in students’ lives is a              Department believes that in order for                  rulemaking effort, the Department is
                                              stressful process. Not all programs,                    consumers to be able to compare their                  unable to test the impact of applying
                                              especially those with specific                          options, all programs they are                         GE-like metrics to all title IV programs,
                                              equipment or other resource                             considering must be subjected to the                   and would be impetuous to apply GE-
                                              requirements, are immediately available                 same analysis and students must have                   like metrics to all title IV programs
                                              for students whose programs would be                    access to comparable data.                             absent such test data given the sweeping
                                              ineligible for Federal aid. Students may                   The Department did consider data                    impact that such an action could have.
                                              be delayed in pursuing their education                  available to it when deciding to rescind                  Comments: Commenters stated that
                                              or may choose another field, both                       the 2014 Rule. In particular, it                       the Department’s discussion of costs
                                              outcomes that could reduce their                        considered that the data and research                  and benefits in the RIA section of the
                                              earnings potential.                                     presented in conjunction with the 2014                 NPRM did not acknowledge the loss of
                                                 Comments: Several commenters                         Rule did not support the use of an 8                   competitive advantage that institutions
                                              contended that the Department raised                    percent threshold for differentiating                  face if the GE regulations are rescinded
                                              questions about the GE regulations                      between passing and zone or failing                    because a program with good D/E rates
                                              without acknowledging the extensive                     programs since the research used to                    could market that their rates are good
                                              public record on GE topics, ignored                     justify the 8 percent threshold                        and attract more students versus nearby
                                              evidence compiled through years of                      specifically pointed out that the 8                    institutions with poor D/E rates.
                                              analysis and study, and failed to                       percent threshold—a mortgage                           Meanwhile, other commenters
                                              acknowledge its own factual findings on                 standard—would not be justified for use                submitted data analyses countering
                                              economic benefits and educational                       in establishing student loan limits.                   these claims.
                                              value. The commenters stated the                           The 2014 Rule also ignored the role of                 Discussion: After reviewing the
                                              Department did not rely upon its own                    taxpayer subsidies in allowing programs                published GE rates produced in 2017,
                                              data or research to formulate its policy.               that generate very low earnings to pass                the Department does not believe that
                                                 Discussion: The Department                           the D/E rates measure. This could give                 passing D/E rates should be viewed by
                                              considered an abundance of data,                        students the inaccurate impression that                consumers as the mark of a ‘‘good’’
                                              including a number of studies that did                  if a program passes the D/E rates                      program since a number of programs
                                              not exist at the time the Department                    measure, it is high quality and will yield             that generated lower earnings than
                                              promulgated the 2014 GE regulation,                     strong outcomes. However, the                          failing programs passed the test simply
                                              and NCES data produced by the                           Department’s review of the D/E rates                   because the taxpayer heavily subsidized
                                              Department, when trying to develop a                    published in 2017 showed that a                        the program. The Department is
                                              methodology for expanding the GE                        number of programs that yield earnings                 concerned about the false effect that the
                                              transparency and accountability                         below the poverty rate for a family of                 D/E rates measure could have on a
                                              framework to include all title IV                       four passed the test simply because the                program’s or institution’s reputation,
                                              participating programs. While there is                  taxpayer, rather than the student, took                and that students could be misled to
                                              an abundance of research comparing                      on the larger burden of paying for the                 enroll in a program that generates lower
                                              proprietary college outcomes with non-                  program. We do not believe that we                     earnings without fully understanding
                                              profit college outcomes, these studies all              should mask low earning programs                       the long-term impact of that decision on
                                              have omissions and limitations that                     simply by suggesting that if the taxpayer              earnings across a lifetime.
                                                                                                      continues to pay for these programs,                      The Department agrees that there may
                                              make it unclear whether inferior
                                                                                                      somehow students benefit.                              be positive reputational effects lost as a
                                              outcomes, where they exist, are the
                                                                                                         Given the Department’s realization                  result of rescinding the GE regulations;
khammond on DSKBBV9HB2PROD with RULES2




                                              result of program quality or other
                                                                                                      that a sizable percentage of loans in the              however, the Department believes that
                                              factors, such as student demographics.
                                                                                                      outstanding student loan portfolio are                 some of these positive reputational
                                              These studies also often times compare
                                                                                                      not shrinking due to student payments,                 effects were inappropriate and harmful
                                              proprietary colleges with community
                                                                                                      a more comprehensive strategy is                       since taxpayer generosity rather than
                                                180 See Table 3.4: Student Response Assumptions,      required. The GE regulations cannot be                 program quality is responsible for those
                                              79 FR 211 p. 65077. Available at www.govinfo.gov/       expanded to include all programs, and                  outcomes. However, those programs that
                                              content/pkg/FR-2014-10-31/pdf/2014-25594.pdf.           the Department’s negotiated rulemaking                 enjoyed earned positive reputational
                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00050   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 120 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                            31441

                                              effects will see them continue as the                   certificate programs attempted to                      The largest major at most community
                                              College Scorecard will provide debt and                 conduct matched comparison group                       colleges is general studies or liberal arts.
                                              earnings data for all programs. This may                studies, but it did not accomplish that                Therefore, it may not be relevant to
                                              improve the reputational effects for a                  goal since broad comparisons based on                  compare the outcomes of a proprietary
                                              larger number of deserving programs                     student age and zip codes were used to                 and a non-profit certificate program if
                                              and institutions.                                       establish comparison groups, and                       the student who enrolls at the non-profit
                                                 Comments: Commenters stated that                     factors other than that are critical to                institution is more likely to be ushered
                                              the Department did not consider in the                  identifying student matched comparison                 into a general studies or liberal arts
                                              NPRM the full costs of the rescission of                groups. Even within a single zip code                  program than the equivalent certificate
                                              the 2014 Rule, including costs that                     there can be considerable                              program.
                                              accrue to students with high debt in                    socioeconomic diversity. The study also                   The Department does not disagree
                                              failing programs and to taxpayers when                  did not compare outcomes between                       that the cost of college is a serious
                                              students default. Commenters further                    particular kinds of certificates for                   concern, but that concern extends well
                                              stated that controlling for demographics,               particular occupations, meaning that the               beyond proprietary institutions. The
                                              location, and major field of study,                     outcomes could be the result of more                   Department is not ignoring that a higher
                                              students in proprietary GE certificate                  students at non-profit institutions                    proportion of students at proprietary
                                              programs earned $2,100 less annually                    pursuing certificates in IT, practical                 institutions take on more debt than at
                                              than students in non-profit GE                          nursing, or the traditional trades, as                 community colleges; however, given the
                                              certificate programs.                                   opposed to more students at proprietary                size of many community colleges, a
                                                 Commenters also expressed concern                    institutions pursuing certificates in                  lower percent does not translate into
                                              that, in rescinding the GE regulations,                 allied health professions (other than                  fewer students (in whole numbers)
                                              the Department has failed to consider                   nursing) or cosmetology. Schools with                  taking on debt or defaulting on loans.
                                              the cost to borrowers that are not                      larger proportions of students in IT and               Total student loan portfolio analysis
                                              gainfully employed and who may                          nursing certificate programs will                      proves that over-borrowing and under-
                                              default as a result of unsustainable debt.              certainly post higher average earnings                 repayment extends far beyond students
                                              Commenters cited research and stated                    than those with larger proportions of                  who enrolled at proprietary institutions.
                                              that these borrowers would be saddled                   students in other certificate programs,                   The Department is taking a new
                                              with capitalized interest and high                      and yet State nursing boards and                       approach to reducing defaults across the
                                              collection fees, which would require                    accreditors may disallow those                         portfolio by implementing better
                                              them to pay more per month than                         institutions to offer programs in higher               student loan origination and servicing
                                              borrowers in good standing.181                          wage occupations. However, when the                    information and support through our
                                                 Discussion: The Department agrees                                                                           Next Generation Financial Services
                                                                                                      study compared earnings outcomes
                                              that student loan debt is costly to                                                                            Environment. The Department also
                                                                                                      among graduates of certificate programs
                                              students and undermines the earnings                                                                           believes that by providing comparable
                                                                                                      in cosmetology, it turned out that
                                              benefits that many students would                                                                              information about all programs,
                                                                                                      graduates of proprietary cosmetology
                                              otherwise enjoy. However, this problem                                                                         enrollment reductions in poor
                                                                                                      programs had higher earnings than
                                              is not limited to students who enrolled                                                                        performing programs in all sectors could
                                                                                                      graduates of community college
                                              at proprietary institutions. This is a                                                                         generate substantial savings.
                                                                                                      cosmetology programs. Therefore, we                       In the near term, transfers to students
                                              widespread problem that needs a                         must interpret the results of the study                and institutions could increase since
                                              solution that includes all title IV                     with caution.                                          failing D/E rates will not eliminate the
                                              participating programs. The Department                     We must also understand that                        participation of certain programs.
                                              agrees that taxpayers need to                           students may have limited options due                  However, we have never been able to
                                              understand the risks and benefits                       to location or scheduling convenience,                 predict the macro-economic impact of
                                              associated with investing in higher                     so we need to understand not only                      those closures over time. In addition,
                                              education, but we believe that includes                 whether a student has better earnings                  over the longer-term, the Department
                                              the money that taxpayers invest directly                potential if she completes a certificate               believes that the expanded College
                                              in higher education, including through                  program at a community college versus                  Scorecard will result in greater savings
                                              direct appropriations and State student                 a proprietary institution, but if she                  to students and taxpayers when
                                              aid and scholarship programs. Those                     would suffer from lower employability                  consumers have earnings and debt data
                                              dollars were ignored in the methodology                 or earnings if in the absence of the                   for all title IV programs and can make
                                              selected for the 2014 Rule, which was                   proprietary program, the student was                   better choices as a result.
                                              a major shortcoming of the regulation.                  unable to complete a career and                           The Department also wishes to point
                                                 The Department has reviewed the                      technical education program at all, or if              out that macro-economic conditions
                                              research showing that students who                      in the absence of an opportunity to                    may have a greater impact on higher
                                              complete certificate programs at                        enroll in a certificate program at the                 education costs and savings to students
                                              proprietary institutions earn around                    community college, she could enroll                    and taxpayers since college enrollments,
                                              $2,100 less per year than those who                     only in a general studies program.                     in general, have been reduced
                                              complete certificate programs at non-                   Chances of completing the program                      significantly, especially among students
                                              profit institutions. However, certificate               could be lower and the market value of                 over the age of 24.
                                              programs represent only a proportion of                 doing so could be null. So, we need to                    Comments: Commenters stated that
                                              higher education programs and it is not                 also compare the outcomes of general                   the Department could use data from the
khammond on DSKBBV9HB2PROD with RULES2




                                              clear that those results would persist if               studies programs at community colleges                 National Student Loan Database
                                              the study were expanded to include all                  with the outcomes of CTE programs at                   (NSLDS) and compute consistently
                                              degree programs. Also, the research on                  proprietary institutions since the                     measured D/E rates across all programs
                                                181 Cellini, S. R. ‘2018 Gainfully Employed?
                                                                                                      number of community college GE                         and not rely on institutional-level data
                                              Assessing the Employment and Earnings of For-
                                                                                                      programs with less than 10 students                    from the College Scorecard which uses
                                              Profit College Students Using Administrative Data’      suggests that only small numbers of                    different definitions and is not a reliable
                                              www.nber.org/papers/w22287.                             students have access to those programs.                cross-sector comparison of programs.
                                                                                                                                                                                                 Appeal,
                                                                                                                                                                                                  Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00051   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                       Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 121 of 132
                                              31442                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              Additionally, this NSLDS data could be                                  and non-GE programs at all credential                                           which 5,539 met the 30 completer
                                              used to substantiate the Department’s                                   levels. The Department plans to rely on                                         threshold to be included in the 2012
                                              claim that whether programs pass or fail                                the IRS, rather than SSA as was the case                                        D/E rates calculations.183 Several factors
                                              the D/E rates measure is unduly affected                                in the GE regulations, to provide                                               contribute to the decline in programs for
                                              by the enrollment of disadvantaged                                      aggregate earnings data and NSLDS will                                          2008–09 from the first GE reporting
                                              students. This was presented for the                                    continue to serve as the data source for                                        reflected in the 2012 informational rates
                                              2014 Rule.                                                              debt data. Since the GE regulations                                             and the data presented for this
                                                 Discussion: The Department made                                      apply only to GE programs, and the full                                         regulation. As institutions became more
                                              NSLDS data available during the                                         GE regulations cannot be applied to                                             familiar with the reporting
                                              negotiated rulemaking sessions.182 It                                   non-GE programs, the only way to                                                requirements, they may have changed
                                              should be noted that the earnings data                                  provide cross-sector comparisons based                                          6-digit OPEIDS, CIP codes or updated
                                              obtained from SSA was anonymous and                                     on comparable data is by eliminating                                            students’ enrollment status, all of which
                                              in the aggregate, so there was no way to                                the GE regulations and developing a
                                              disaggregate earnings data to test the                                                                                                                  could consolidate the number of
                                                                                                                      new transparency tool that can be
                                              impact of disadvantaged students on                                                                                                                     programs reported. Some of the decline
                                                                                                                      applied to all title IV programs. The
                                              rates as the commenter describes. The                                   College Scorecard will serve as that tool.                                      likely was in response to anticipated
                                              Department currently does not have                                         The Department is currently                                                  non-passing gainful employment
                                              program-level data for non-GE                                           considering ways to develop risk-                                               results, but mergers and changes in
                                              programs, as it requires obtaining data                                 adjusted outcomes metrics that leverage                                         program offerings occur on a regular
                                              from a different department.                                            the power of regression techniques to                                           basis for a variety of business reasons,
                                                 If the commenter is referring to                                     control for differences in student-level                                        especially when considering the small
                                              estimates provided in the 2011 GE                                       risk factors such as age, socioeconomic                                         size of many of the programs captured
                                              regulations, the Department wishes to                                   status, or high school preparation when                                         in the GE reporting. Therefore, we do
                                              point out that those estimates included                                 comparing student outcomes. In the                                              not agree with the commenter that the
                                              title IV and non-title IV programs, since,                              meantime, we believe that by providing                                          reduction in the number of programs is
                                              at the time, IPEDS was the only source                                  institution—level selectivity ratings and                                       due exclusively to institutions’
                                              of program-level data and it included a                                 student demographics, we can begin to                                           decisions to discontinue programs that
                                              larger number of programs.                                              put outcomes in the context of                                                  would have failed. However, even in the
                                                 The Department believes that the                                     differences in student demographics                                             absence of the GE regulation, when
                                              commenter misunderstands the use of                                     and institutional selectivity.                                                  students are able to compare earnings
                                              the expanded College Scorecard, which                                      Comments: A commenter stated that                                            and debt outcomes among all of their
                                              is not to take data from the Scorecard to                               during the first year of the D/E                                                options, low-performing programs may
                                              calculate D/E rates but is instead to use                               calculation GE programs declined from                                           suffer from such low enrollments that
                                              the Scorecard to provide program-level                                  39,000 to 27,000 programs indicating                                            schools will discontinue them even in
                                              debt and earnings data for GE and non-                                  that failing programs dropped out.                                              the absence of Department sanctions.
                                              GE programs. We agree that the current                                     Discussion: We were unable to
                                              Scorecard would not inform D/E rates                                    replicate the findings the commenter                                               During negotiated rulemaking the
                                              calculations since the current Scorecard                                referenced, and the commenter                                                   Department provided184 Table 3.1
                                              includes all students, not just                                         provided no documentation or data to                                            Program and Enrollment Counts during
                                              completers, and provides institution-                                   support this assertion. In the 2014 Rule,                                       the second negotiated rulemaking
                                              level data only. The expanded                                           the Department did report a total of                                            session which included GE programs
                                              Scorecard will report program-level                                     37,589 programs for which institutions                                          counts from the 2008–2009 thru 2015–
                                              median debt and earnings data for GE                                    reported enrollment in FY2010, of                                               2016 year, copied below in Table 3.

                                                                                      TABLE 3—NUMBER OF GE PROGRAMS AND ENROLLEES BY AWARD YEAR
                                                                                                                       Award year                                                                                            Programs      Enrollment

                                              2008–2009    ...............................................................................................................................................................       27,611       2,787,260
                                              2009–2010    ...............................................................................................................................................................       30,674       3,613,730
                                              2010–2011    ...............................................................................................................................................................       32,908       3,892,590
                                              2011–2012    ...............................................................................................................................................................       34,252       3,767,430
                                              2012–2013    ...............................................................................................................................................................       35,075       3,515,210
                                              2013–2014    ...............................................................................................................................................................       35,905       3,326,340
                                              2014–2015    ...............................................................................................................................................................       35,399       3,077,970
                                              2015–2016    ...............................................................................................................................................................       32,970       2,529,190
                                                 Enrollment values rounded to the nearest 10.


                                                The number of GE programs and                                         peaked in 2013–2014 and enrollment                                              showed that 98 percent of over 800
                                              enrollment in them changed over time,                                   peaked in 2010–2011.                                                            programs that failed were offered by for-
                                              but do not show a decline from 39,000                                     Comments: Commenters stated that                                              profit institutions. Commenters stated
khammond on DSKBBV9HB2PROD with RULES2




                                              to 27,000 programs. During the time                                     during the one year that the 2014 Rule                                          that risk-based compliance efforts
                                              period shown above, program count                                       was implemented, results of the rule                                            appropriately target proprietary

                                                182 U. S. Department of Education. (February                            183 79 FR 211 p. 65037. Available at                                            184 U.S. Department of Education. (February

                                              2018). Gainful employment: background data                              www.govinfo.gov/content/pkg/FR-2014-10-31/pdf/                                  2018). Gainful employment: background data
                                              analysis. Available at: www2.ed.gov/policy/                             2014-25594.pdf.                                                                 analysis. Available at: www2.ed.gov/policy/
                                              highered/reg/hearulemaking/2017/                                                                                                                        highered/reg/hearulemaking/2017/
                                              geprogramdata.docx.                                                                                                                                     geprogramdata.docx.
                                                                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014    18:51 Jun 28, 2019          Jkt 247001       PO 00000        Frm 00052         Fmt 4701       Sfmt 4700        E:\FR\FM\01JYR2.SGM               01JYR2
                                                                            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 122 of 132
                                                                           Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                               31443

                                              institutions. Commenters asserted that                                     behavior with respect to zone and fail                     Discussion: The table below is based
                                              the Department relied on the premise                                       programs. Commenters also submit data                    on data the Department distributed 185
                                              that there are justifiable reasons to                                      analyses supporting expanding the                        during the second session of negotiated
                                              provide title IV funds to students                                         application of the D/E rates measure to                  rulemaking, February 2018 ‘Gainful
                                              enrolled in low-quality programs.                                          all programs at all institutions or                      Employment Data Analysis’ section 6,
                                              Commenters claim that data show that                                       rescinding it entirely.                                  table 3.2.
                                              the GE regulations affect institutional

                                                                                                TABLE 4—NUMBER AND PERCENT OF PROGRAMS THAT FAILED GE
                                                                     GE programs—all programs                                                          Number                             Percent and confidence interval

                                                                                                                                                                                 Percent fail           LCL             UCL
                                                                                      Sector                                                  Fail                  Total           (%)                 (%)             (%)

                                              Public ...................................................................................                 1              2,493              0.04           ¥0.04               0.12
                                              Private ..................................................................................                24                476              5.04            3.08               7.01
                                              Proprietary ............................................................................                 878              5,681             15.46           14.52              16.40

                                                    Overall ...........................................................................                903              8,650             10.44               9.79           11.08


                                                                   GE programs—certificate only                                                        Number                             Percent and confidence interval

                                                                                                                                                                                 Percent fail           LCL             UCL
                                                              Sector                                  Certificate level                       Fail                  Total           (%)                 (%)             (%)

                                              Public ..................................      Undergraduate ...................                           1              2,428               0.04          ¥0.04               0.12
                                              Public ..................................      Post baccalaureate ............                             0                 17               0.00           0.00               0.00
                                              Public ..................................      Graduate ............................                       0                 48               0.00           0.00               0.00
                                              Private .................................      Undergraduate ...................                          21                405               5.19           3.03               7.34
                                              Private .................................      Post baccalaureate ............                             0                 27               0.00           0.00               0.00
                                              Private .................................      Graduate ............................                       3                 44               6.82          ¥0.63              14.27
                                              Proprietary ...........................        Undergraduate ...................                         196              3,260               6.01           5.20               6.83
                                              Proprietary ...........................        Post baccalaureate ............                             0                  5               0.00           0.00               0.00
                                              Proprietary ...........................        Graduate ............................                       2                 23               8.70          ¥2.82              20.21

                                                                     Overall Certificate Programs                                                      223              6,257               3.56              3.10            4.02



                                                 We used the published data to                                           the degree levels, a valid comparison is                 programs offered by taxpayer subsidized
                                              produce the tables above, which                                            not possible with Department data.                       public institutions may have passed,
                                              compare GE programs by sector—                                                The second part of the table subsets                  despite very low earnings by program
                                              public, private, and proprietary—and                                       the data to certificate programs and                     graduates, simply because taxpayers
                                              level-undergraduate, post baccalaureate,                                   further breaks down certificates by                      take on the largest portion of cost
                                              and graduate. Overall totals from the                                      level. There were 6,257 GE certificate                   burden. While we agree that taxpayer
                                              table show that there are 8,650                                            programs of which 223 or 3.56 percent                    support benefits students, the masking
                                              (Proprietary 65.7 percent, Private 28.8                                    failed the D/E rates measure. When                       effect of direct appropriations reduces
                                              percent & Public 5.5 percent) total GE                                     degree programs are removed from                         the accountability of publicly
                                              programs of which 903 or 10.44 percent                                     proprietary programs (computed using                     subsidized programs when they are
                                              failed the D/E rates measure. When                                         addition), the resulting percentage of                   producing sub-optimal earnings
                                              significance tests are run at the sector                                   proprietary certificate programs failing                 outcomes, which is disadvantageous to
                                              level on this data at the 95 percent                                       is 6.02 percent (198/3288) with a                        both students and taxpayers. In other
                                              confidence interval producing lower                                        confidence interval of 5.21 to 6.84                      words, a program that passes the D/E
                                              (LCL) and upper (UCL) confidence                                           percent. This overlaps with the private,                 rates measure because of taxpayer
                                              limits, the three sectors appear to be                                     non-profit certificate confidence interval               funding may not impose overwhelming
                                              significantly different because their                                      of 3.08 to 7.01 percent. Therefore, there                debt burden on students; however, those
                                              confidence intervals do not overlap.                                       is no statistical difference between                     programs may reduce students’ full
                                              However, these data contain non-                                           private and proprietary certificate                      earning potential and may be directing
                                              comparable data in the reported totals                                     program GE failure rates. Further, we                    scarce taxpayer resources to low-
                                              because only degree programs are only                                      found no significant differences                         performing programs rather than high
                                              counted as GE programs in the                                              between the percentages of failing                       performing programs.
                                              proprietary sector. When the proprietary                                   certificate programs at non-profit private
                                              data are subset to certificate-only, 198                                   and proprietary private institutions,                       Summary: Commenters stated that
                                              programs of 3288 failed, resulting in                                      regardless of level under examination.                   this regulatory action will cost taxpayers
khammond on DSKBBV9HB2PROD with RULES2




                                              6.02 percent failing with a confidence                                     Public GE certificate programs had                       $5.3 billion over 10 years.
                                              interval ranging from 5.21 percent to                                      significantly lower failure rates than                      Discussion: Comments related to the
                                              6.84 percent; this interval overlaps with                                  both private and proprietary GE                          cost of the regulations are addressed in
                                              that of private, non-profit institutions.                                  certificate programs. However, as was                    the Net Budget Impacts section of this
                                              Because there are no comparable data at                                    pointed out earlier in this document, GE                 document.

                                                185 Ibid.

                                                                                                                                                                                                                            Appeal,
                                                                                                                                                                                                                             Ex. D
                                         VerDate Sep<11>2014         18:51 Jun 28, 2019         Jkt 247001      PO 00000        Frm 00053   Fmt 4701    Sfmt 4700   E:\FR\FM\01JYR2.SGM    01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 123 of 132
                                              31444                Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                 Comments: Commenters requested                       3. Analysis of Costs and Benefits                      programs, which is a benefit of
                                              information relative to the budget                        These regulations affect prospective                 continued financial aid but could also
                                              estimate. Commenters requested the                      and current students; institutions with                be a cost if the investment is not as
                                              Department clarify the assumptions it                   GE programs participating in the title                 fruitful as it might be at a similar nearby
                                              used to produce its estimate and                        IV, HEA programs; and the Federal                      program. What the Department is unable
                                              incorporate the effect of changed                       government. The Department expects                     to determine for the purpose of these
                                              institutional behavior. Commenters also                 institutions and the Federal government                costs estimates is what number of
                                              requested that the effects of rescission                to benefit as this action eliminates                   students displaced from a GE program
                                              on default rate and resulting costs to                                                                         that loses title IV eligibility will be able
                                                                                                      reporting, administrative costs, and
                                              borrowers, society, and the economy be                                                                         to find a similar program at another
                                                                                                      sanctions. As detailed earlier, pursuant
                                              reflected in the budget estimate.                                                                              institution or will enroll in a non-
                                                                                                      to this regulatory action, the Department
                                              Commenters requested modifications to                                                                          applied program, a different applied
                                                                                                      removes the GE regulations and adopts
                                              the budget estimate to adjust for IDR,                                                                         program of study, or a general studies
                                                                                                      no new ones.
                                              loan forgiveness, and default.                                                                                 program that yields even poorer
                                                 Discussion: Comments related to the                  3.1    Students                                        outcomes. However, given that the large
                                              cost of the regulation are addressed in                    Based on 2015–16 Department data                    majority of GE programs have less than
                                              the Net Budget Impacts section of this                  from the National Student Loan Data                    10 students suggests that a significant
                                              document.                                               System (NSLDS), about 520,000                          number of students who lose access to
                                                                                                      students would be affected annually by                 a GE program will end up in a
                                                 Comments: Commenters stated that                                                                            community college general studies
                                              the Department did not justify the                      the rescission of the GE regulation. The
                                                                                                      Department estimates this rescission                   program, where we do not have D/E
                                              rescission of the discretionary D/E rate.                                                                      outcomes data to inform our analysis.
                                              Other commenters provided evidence to                   will result in both costs and benefits to
                                                                                                      students, including the costs and                      Other impacts relate to whether
                                              support its rescission.                                                                                        students would have transferred, found
                                                 Discussion: The Department clearly                   benefits associated with continued
                                                                                                      enrollment in zone and failing GE                      alternate funding, or discontinued
                                              stated in the NPRM that neither it nor                                                                         postsecondary education as a result of
                                              non-Federal negotiators could identify a                programs and the benefit of eliminating
                                                                                                      paperwork burden.                                      their program losing title IV eligibility
                                              D/E metric that was sufficiently valid                                                                         under the GE regulation. As a result of
                                              and accurate to serve as a high-stakes                     Eliminating sanctions against
                                                                                                      institutions based on the D/E rates                    the rescission, students would not face
                                              quality test or to become a new, non-                                                                          this stressful choice, which could be
                                              congressionally mandated, eligibility                   measure will impact students. Under
                                                                                                      the GE regulations, if a GE program                    seen as a benefit of continued
                                              criteria for title IV participation.                                                                           postsecondary education and not having
                                              Regardless of whether gross income or                   became ineligible to participate in the
                                                                                                      title IV, HEA programs, its students                   to transfer institutions, but also a
                                              discretionary income forms the basis of                                                                        potential cost of completing a program
                                              the D/E rates calculation, the                          would not be able to receive title IV aid
                                                                                                      to enroll in that program. Because D/E                 that may be judged less favorably than
                                              methodology is inaccurate and fails to                                                                         a similar program at a nearby
                                              control for the many other factors other                rates have been calculated under the GE
                                                                                                      regulations for only one year, no                      institution.
                                              than program quality that influence debt                                                                          The Department will also discontinue
                                              and earnings.                                           programs have lost title IV, HEA
                                                                                                                                                             GE information collections, which is
                                                                                                      eligibility. However, 2,050 programs
                                                 Comments: Commenters stated the                                                                             detailed further in the Paperwork
                                                                                                      were identified as failing programs or
                                              Department failed to comply with E.O.                                                                          Reduction Act of 1995 section of this
                                                                                                      programs in the zone based on their
                                              12291 because it did not estimate either                                                                       preamble. Two of these information
                                                                                                      2015 GE rates and would have been at
                                              the number of or dollar impact to                                                                              collections impact students—OMB
                                                                                                      risk of losing eligibility under the GE
                                              students or institutions nor did it match                                                                      control number 1845–0123 and OMB
                                                                                                      regulation. NSLDS data from 2015–16
                                              costs to benefits. A commenter asserted                                                                        control number 1845–0107. By
                                                                                                      shows 329,250 students were enrolled
                                              that the RIA failed to show why                                                                                removing these collections, the
                                                                                                      in zone GE programs and 189,920
                                              rescission is beneficial.                                                                                      regulations will reduce burden on
                                                                                                      students were enrolled in failing
                                                 Discussion: Executive Order 12291                                                                           students by 2,167,129 hours annually.
                                                                                                      programs (about 520,000 total). These
                                              was revoked by Executive Order 12866                                                                           The burden associated with these
                                                                                                      students will not lose access to title IV
                                              on September 30, 1993. Further, the                                                                            information collections is attributed to
                                                                                                      Federal financial aid at their initially
                                              monetized estimates in the Regulatory                                                                          students being required to read warning
                                                                                                      chosen program. As further explained in
                                              Impact Analysis are based on the budget                                                                        notices and certify that they received
                                                                                                      the Net Budget Impacts section, the
                                              estimates, which can be found in the                                                                           them. Therefore, using an individual
                                                                                                      Department estimates that there will be
                                              Net Budget Impacts section. Other                                                                              hourly rate of $16.30,186 the benefit due
                                                                                                      an annual increase in Direct Loan and
                                              impacts, including expected burdens                                                                            to reduced burden for students is
                                                                                                      Pell grant transfers from the Federal
                                              and benefits are discussed in the Costs,                                                                       $35,324,203 annually (2,167,129 hours
                                                                                                      government to students of $593 million
                                              Benefits, and Transfers and Paperwork                                                                          per year * $16.30 per hour).
                                                                                                      at the 7 percent discount rate when                       With the elimination of the
                                              Reduction Act of 1995 sections. The                     compared to the GE regulations under
                                              Department believes it is in compliance                                                                        disclosures and the ineligibility
                                                                                                      PB2020.                                                sanction that would have removed
                                              with Executive Order 12866.                                There are further costs and benefits to
                                                 Comments: Commenters asserted that                                                                          students’ program choices, students,
                                                                                                      students who continue enrollment in a
khammond on DSKBBV9HB2PROD with RULES2




                                              the regulatory text does not support the                program that would have been in the                      186 PRA calculations based on recession of
                                              transparency argument from E.O. 13777                   zone or failing under the GE regulations,              information collection requests associated with
                                              because the regulatory text does not                    which the Department was unable to                     existing GE requirements and use the same wage
                                              include disclosures.                                    monetize because the actual outcome for                rates as the 2014 GE rule. The $16.30 rate for
                                                                                                                                                             students was the 2012 median weekly wage rate for
                                                 Discussion: The Department agrees                    these students is unknown. This                        high school diplomas of $652 divided by 40 hours.
                                              with the commenter and has revised its                  includes the impact that students will                 Available at http://www.bls.gov/emp/ep_chart_
                                              Need for Regulatory Action.                             not lose access to title IV aid for those              001.htm as accessed in January 2014.
                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00054   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 124 of 132
                                                                           Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                                                          31445

                                              their parents, and other interested                                         choose sub-optimal programs. Whatever                            programs they are considering, and
                                              members of the public will have to seek                                     the reason, these programs have                                  regardless of whether the institution is
                                              out the information that interests them                                     demonstrated a lower return on the                               proprietary, non-profit, or public.
                                              about programs they are considering.                                        student’s investment, either through
                                              Affordability and earnings associated                                       higher upfront costs, reduced earnings,                          3.2       Institutions
                                              with institutions and programs                                              or both. As some commenters have                                    Based on 2015 GE program rates from
                                              continues to be an area of interest. The                                    noted, this could lead to greater
                                                                                                                                                                                           the National Student Loan Data System
                                              College Scorecard is one source of                                          difficulty in repaying loans, increasing
                                                                                                                                                                                           (NSLDS), about 2,600 institutions will
                                              comparative data, but others are                                            the use of income-driven repayment
                                                                                                                          plans or risking defaults and the                                be affected annually by the removal of
                                              available, so students will have the
                                              opportunity to incorporate the                                              associated stress, increased costs, and                          the GE regulation. These institutions
                                              information into their decisions and rely                                   reduced spending and investment on                               will have a reduced paperwork burden
                                              on their own judgement in choosing a                                        other priorities. These regulations                              and no longer be subject to potential GE
                                              program based on a variety of factors.                                      emphasize choice and access for all                              sanctions that caused loss of title IV
                                                To the extent non-passing programs                                        students, and we encourage students to                           eligibility. The table below shows the
                                              remain accessible with the rescission of                                    make informed enrollment decisions                               distribution of institutions
                                              the 2014 Rule, some students may                                            regardless of which institutions or                              administering GE programs by sector.

                                                                                                          TABLE [1]—INSTITUTIONS WITH 2015 GE PROGRAMS 187

                                                                                                     Type                                                                       Institutions                                        Programs

                                              Public ...............................................................................................................             865                   33%                      2,493                        29%
                                              Private ..............................................................................................................             206                    8%                        476                         5%
                                              Proprietary ........................................................................................................             1,546                   59%                      5,681                        66%

                                                    Total ..........................................................................................................           2,617   ........................                  8,650       ........................



                                                 All 2,617 institutions with GE                                           their costs by $173,923,138 annually                             percent discount rate when compared to
                                              programs will benefit from the                                              using the hourly rate of $36.55.188                              PB2019. Although the Department was
                                              elimination of GE reporting                                                    There are 778 institutions                                    unable to monetize this impact,
                                              requirements. As discussed further in                                       administering 2,050 zone or failing GE                           institutions further benefit from the
                                              the Paperwork Reduction Act of 1995                                         programs that will benefit because they                          elimination of the need to appeal failing
                                              section of this preamble, reduction in                                      no longer will be subject to sanctions                           or zone D/E rates. The table below
                                              burden associated with removing the GE                                      that would result in the loss of title IV                        shows the distribution of institutions
                                              regulatory information collections for                                      eligibility. As further explained in the                         with zone and failing programs by
                                                                                                                          Net Budget Impacts section, the
                                              institutions is 4,758,499 hours.                                                                                                             institutional type, which represents 24
                                                                                                                          Department estimates this change will
                                              Institutions would benefit from these                                                                                                        percent of the 8,650 2015 GE programs
                                                                                                                          increase Pell grant and Direct Loan
                                              proposed changes, which would reduce                                        transfers from students to institutions by                       and 30 percent of the 2,617 institutions
                                                                                                                          $518 million annually under the 7                                with GE programs.

                                                                                         TABLE [2]—INSTITUTIONS WITH 2015 GE ZONE OR FAILING PROGRAMS 189
                                                                                                                                                                                          Zone pro-                 Failing pro-             Zone or failing
                                                                                                     Type                                                              Institutions        grams                      grams                    programs

                                              Public ...............................................................................................................               9                      9       ........................                     9
                                              Private ..............................................................................................................              34                     68                           21                      89
                                              Proprietary .......................................................................................................                735                  1,165                         787                    1,952

                                                    Total ..........................................................................................................             778                 1,242                         808                     2,050



                                                Table [3] shows the most frequent                                         percent of all of these programs. The                            removal of GE sanctions as they would
                                              types of programs with failing or zone                                      proportion of programs in zone or fail                           continue to be eligible to participate in
                                              D/E rates. Cosmetology undergraduate                                        shown in the table below ranged from                             title IV, HEA programs.
                                              certificate programs had the most                                           17 to 82 percent. These programs and
                                              programs in the zone or failing                                             their institutions would be most
                                              categories, which represented 40                                            significantly affected by the proposed
khammond on DSKBBV9HB2PROD with RULES2




                                                 187 The count of programs includes programs that                         existing GE requirements and use the same wage                   www.bls.gov/ncs/ect/sp/ecsuphst.pdf as accessed
                                              had preliminary rates calculated, but were not                              rates as the 2014 GE rule. The $36.55 was calculate              for calculation in January 2014.
                                              designated with an official pass, zone, or fail status                      for the 2014 GE Rule based on an assumption that                    189 The count of programs includes programs that

                                              due to reaccreditation and reinstatements of                                75 percent of the work would be done by staff at
                                                                                                                                                                                           had preliminary rates calculated, but were not
                                                                                                                          a wage rate equivalent to information industries
                                              eligibility during the validation process of                                                                                                 designated with an official pass, zone, or fail status
                                                                                                                          sales and office workers of $33.46 and 25 percent
                                              establishing D/E rates.                                                     of the work would involve those paid the                         due to reaccreditation and reinstatements of
                                                 188 PRA calculations based on recession of                                                                                                eligibility during the validation process of
                                                                                                                          equivalent of Education Services—managers with a
                                              information collection requests associated with                             wage rate of $45.81. Wage rates taken from http://               establishing D/E rates.
                                                                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014         18:51 Jun 28, 2019         Jkt 247001       PO 00000        Frm 00055       Fmt 4701       Sfmt 4700   E:\FR\FM\01JYR2.SGM       01JYR2
                                                                          Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 125 of 132
                                              31446                     Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                                      TABLE [3]—ZONE OR FAILING 2015 GE PROGRAMS BY FREQUENCY OF PROGRAM TYPES 190
                                                                     CIP                                               Credential level                                   Zone            Fail            Zone or fail    All programs

                                              Cosmetology/Cosmetologist, General                       Undergraduate Certificate ................                                270               91              361             895
                                              Medical/Clinical Assistant .................             Associates Degree ...........................                              35               56               91             119
                                              Medical/Clinical Assistant .................             Undergraduate Certificate ................                                 78               12               90             424
                                              Massage Therapy/Therapeutic Mas-                         Undergraduate Certificate ................                                 43                4               47             270
                                                 sage.
                                              Business Administration and Man-                         Associates Degree ...........................                             24                22                46             74
                                                 agement, General.
                                              Legal Assistant/Paralegal .................              Associates Degree ...........................                             20                25                45             58
                                              Barbering/Barber ...............................         Undergraduate Certificate ................                                22                16                38             96
                                              Graphic Design .................................         Associates Degree ...........................                             16                17                33             45
                                              Criminal Justice/Safety Studies ........                 Associates Degree ...........................                             20                11                31             41
                                              Massage Therapy/Therapeutic Mas-                         Associates Degree ...........................                              8                19                27             33
                                                 sage.
                                              All other programs ............................          ...........................................................               706              535             1,241          6,595

                                                   Total ...........................................   ...........................................................           1,242                808             2,050          8,650



                                                 While programs with non-passing                                      associated with removing provisions in                            and 1,400 hours of Federal staff time
                                              results will benefit from avoiding                                      the GE regulations and from                                       total to adjudicate the challenges. Using
                                              ineligibility and potentially reputational                              discontinuing information collections.                            the hourly rate of a GS–13 step 1 in the
                                              contagion to other programs at the                                      As discussed in the Net Budget Impacts                            Washington, DC area of $46.46, the
                                              institution that performed better,                                      section, the Federal government will                              estimated benefit due to reduced costs
                                              programs with passing results could                                     incur annual costs to fund more Pell                              from eliminating completer lists,
                                              lose the benefit of their comparatively                                 Grants and title IV loans, including the                          corrections, and challenges is
                                              strong performance, although the                                        costs of income-driven repayment plans                            $1,631,017 ($1,500,000 contractor
                                              Department believes that comparatively                                  and defaults.                                                     support + (1,420 + 1,400) staff hours *
                                              strong performance will be revealed                                       Reduced administrative burden due to                            $46.46 per hour).
                                              through program-level College                                           the proposed regulatory changes will                                 Additionally, the Department will
                                              Scorecard outcomes as well.                                             result from elimination of sending                                rescind information collections with
                                              Consistently strong earnings or low                                     completer lists to institutions,                                  OMB control numbers 1845–0121,
                                              costs would likely be an attractive draw                                adjudicating completer list corrections,                          1845–0122, and 1845–0123. This will
                                              for students in a given region or field of                              adjudicating challenges, and                                      result in a Federal government benefit
                                              study, as long as the low-cost program                                  adjudicating alternate earnings appeals.                          due to reduced contractor costs of
                                              is available to students and offers the                                 Under the GE regulations, the                                     $23,099,946 annually. Therefore, the
                                              same scheduling flexibility,                                            Department estimated about 500 Notices                            Department estimates an annual benefit
                                              convenience, and student support                                        of Intent to Appeal, and each one took                            due to reduced administrative costs
                                              services as the higher-cost program                                     Department staff about 10 hours to                                under the regulations of $24,965,459
                                              offered. While there will not be an                                     evaluate. Using the hourly rate of a GS–                          ($232,300 + $2,196 + $1,631,017 +
                                              established standard to be categorized as                               13 Step 1 in the Washington, DC area of                           $23,099,946).
                                              passing, the Department does believe                                    $46.46,191 the estimated benefit due to                              Finally, the Department will also
                                              that programs with strong outcomes                                      reduced costs from eliminating earnings                           incur increased budget costs due to
                                              could still gain from their strong                                      appeals is $232,300 annually (500                                 increased transfers of Pell Grants and
                                              performance. Presumably, if a large                                     earnings appeals * 10 hours per appeal                            title IV loans, as discussed further in the
                                              percentage of programs at their                                         * $46.46 per hour). Similarly, the                                Net Budget Impacts section. The
                                              institutions do well on gainful                                         Department sent out 31,018 program                                estimated annualized costs of increased
                                              employment measures, the earnings,                                      completer lists to institutions annually,                         Pell Grants and title IV loans from
                                              debt levels, and other items reported in                                which took about 40 hours total to                                eliminating the GE regulations is
                                              the College Scorecard will be strong                                    complete. Using the hourly rate of a GS–                          approximately $518 to $527 million at
                                              compared to their peers with similar                                    14 Step 1 in the Washington, DC area of                           7 percent and 3 percent discount rates,
                                              offerings. As information and analytical                                $54.91,192 the estimated benefit due to                           respectively.
                                              tools become more accessible, the                                       reduced costs from eliminating sending
                                                                                                                      completer lists is $2,196 annually (40 *                          4. Net Budget Impacts
                                              Department believes the lost potential
                                              reputational benefit from gainful                                       54.91). Likewise, the Department                                     The Department received a number of
                                              employment can be replaced.                                             processed 90,318 completer list                                   comments related to its estimated net
                                                                                                                      corrections and adjudicated 2,894                                 budget impact for the regulations
                                              3.3 Federal Government                                                  challenges. The Department estimates it                           proposed in the NPRM that rescinded
                                                Under the proposed regulations, the                                   took Department staff 1,420 hours total                           the current GE regulation. In particular,
                                              Federal government will benefit from                                    to make completer list corrections.                               some commenters presented analysis of
khammond on DSKBBV9HB2PROD with RULES2




                                              reduced administrative burden                                           Similarly, the Department estimates it                            the potential effect on defaults and loan
                                                                                                                      took $1,500,000 in contractor support                             forgiveness as a cost of the regulation
                                                 190 The count of programs includes programs that                                                                                       not accounted for in the Department’s
                                                                                                                        191 Salary Table 2018–DCB effective January 2018.
                                              had preliminary rates calculated, but were not                                                                                            analysis. One such commenter’s
                                              designated with an official pass, zone, or fail status                  Available at www.opm.gov/policy-data-oversight/
                                              due to reaccreditation and reinstatements of                            pay-leave/salaries-wages/salary-tables/pdf/2018/                  analysis modeled IDR usage at gainful
                                              eligibility during the validation process of                            DCB_h.pdf.                                                        employment programs using the debt
                                              establishing D/E rates.                                                   192 Ibid.                                                       and earnings data published for gainful
                                                                                                                                                                                                                                Appeal,
                                                                                                                                                                                                                                 Ex. D
                                         VerDate Sep<11>2014       18:51 Jun 28, 2019        Jkt 247001      PO 00000        Frm 00056         Fmt 4701       Sfmt 4700   E:\FR\FM\01JYR2.SGM    01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 126 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                   31447

                                              employment programs and found that                      Grant per recipient for proprietary                     proprietary institutions to the potential
                                              many borrowers in non-passing                           institutions ($4,468) for 2019 to 2028 in               loss of eligibility under the GE
                                              programs would qualify for IDR plans                    the PB2020 Pell Baseline, the estimated                 regulations and increase estimated
                                              and their payments under REPAYE                         net budget impact of the GE regulations                 volume in the 2-year proprietary risk
                                              would be $1.5 billion less than under a                 in the PB2020 Pell baseline is                          group that has the highest subsidy rate
                                              10-year standard plan on a net present                  approximately $¥5.2 billion. As was                     in the PB2020 baseline by the difference
                                              value basis.193 The Department                          indicated in the Primary Student                        in the average annual change (12
                                              appreciates the analysis presented and                  Response assumption in the 2014                         percent for subsidized and unsubsidized
                                              acknowledges that there are potential                   Rule,195 much of this impact was                        loans and 9 percent for PLUS), then the
                                              interactions between gainful                            expected to come from the warning that                  estimated net budget impact of the
                                              employment, student program choice,                     a program could lose eligibility in the                 removal of the ineligibility sanction in
                                              repayment outcomes, and other factors                   next year. If we attribute all of the                   the final regulations on the Direct Loan
                                              that could affect the estimates                         dropout effect to loss of eligibility, it               program is a cost of $1.04 billion.
                                              presented. Other commenters noted the                   would generate a maximum estimated
                                              effect of the current gainful employment                                                                           Therefore, the total estimated net
                                                                                                      Federal net budget impact of the final                  budget impact from the final regulations
                                              regulations on institutional behavior,                  regulations of $5.2 billion in costs by
                                              noting that institutions closed or revised                                                                      is $6.2 billion cost in increased transfers
                                                                                                      removing the GE regulations from the
                                              programs anticipated not to pass the                                                                            from the Federal government to Pell
                                                                                                      PB2020 Pell Grant baseline.
                                              gainful employment measures and the                                                                             Grant recipients and student loan
                                                                                                         The Department also estimated an
                                              loss of this deterrent should be factored                                                                       borrowers and subsequently to
                                                                                                      impact of warnings and ineligibility on
                                              into the Department’s estimates.194                                                                             institutions, primarily from the
                                                                                                      Federal student loans in the analysis for
                                              However, the Department never                                                                                   elimination of the ineligibility provision
                                                                                                      the 2014 Rule, that, due to negative
                                              attributed any savings to default                                                                               of the GE regulation. As in all previous
                                                                                                      subsidy rates for PLUS and
                                              reductions or decreased loan forgiveness                                                                        estimates related to Gainful
                                                                                                      Unsubsidized loans at the time, offset
                                              in relation to the 2014 GE Regulations.                                                                         Employment regulations, the estimated
                                                                                                      the savings in Pell Grants by $695
                                              The increased volume in the 2-year                                                                              effects are associated with borrowers
                                                                                                      million.196 The effect of the GE
                                              proprietary risk group estimated from                                                                           who could no longer enroll in a GE
                                                                                                      regulations is not specifically identified
                                              rescinding the gainful employment                                                                               program that loses title IV eligibility and
                                                                                                      in the PB2020 baseline, but it is one of
                                              regulations, as described in the NPRM                                                                           would not enroll in a different program
                                                                                                      several factors reflected in declining
                                              and reiterated below, is subject to the                                                                         that passes the D/E rates measure, but
                                                                                                      loan volume estimates. The
                                              relatively high default and income-                                                                             would instead opt out of a
                                                                                                      development of GE regulations since the
                                              driven repayment plan assumptions.                                                                              postsecondary education experience.
                                                                                                      first negotiated rulemaking on the
                                              Therefore, we do not anticipate a                                                                               Some commenters submitted research
                                                                                                      subject was announced on May 26,
                                              significant change in those areas from                                                                          analyzing how CDR-related sanctions in
                                                                                                      2009, has coincided with demographic
                                              these final regulations.                                                                                        the 1990s resulted in small declines in
                                                                                                      and economic trends that significantly
                                                 As indicated in the NPRM published                                                                           the aggregate enrollment.197 Other
                                                                                                      influence postsecondary enrollment,
                                              August 14, 2018, The Department                                                                                 commenters have suggested that 10
                                                                                                      especially in career-oriented programs
                                              proposes to remove the GE regulations,                                                                          percent of students would not enroll in
                                                                                                      classified as GE programs under the GE
                                              which include provisions for GE                                                                                 a different program. The transfer rates
                                                                                                      regulation. Enrollment and aid awarded
                                              programs’ loss of title IV, HEA program                                                                         estimated for the 2014 Rule which
                                                                                                      have both declined substantially from
                                              eligibility based on performance on the                                                                         ranged from 5 percent for a first zone
                                                                                                      peak amounts in 2010 and 2011.
                                              D/E rates measure. In estimating the                                                                            result to 20 percent for potential
                                                                                                         As classified under the GE
                                              impact of the GE regulations at the time                                                                        ineligibility were in line with the high
                                                                                                      regulations, GE programs serve non-
                                              they were developed and in subsequent                                                                           transfer rate suggested by the
                                                                                                      traditional students who may be more
                                              budget estimates, the Department                                                                                commenters. Given the potential for
                                                                                                      responsive to immediate economic
                                              attributed some savings in the Pell Grant                                                                       several programs to become ineligible in
                                                                                                      trends in making postsecondary
                                              program based on the assumption that                                                                            the same timeframe and for the loss of
                                                                                                      education decisions. Non-consolidated
                                              some students, including prospective                                                                            eligibility to affect grant and loan
                                                                                                      title IV loans volume disbursed at
                                              students, would drop out of                                                                                     programs, the Department believes the
                                              postsecondary education as their                        proprietary institutions declined 48
                                                                                                                                                              transfer and dropout rates it used in
                                              programs became ineligible or                           percent between AY2010–11 and
                                                                                                                                                              developing the GE estimates that are
                                              imminently approached ineligibility.                    AY2016–17, compared to a 6 percent
                                                                                                                                                              now being rescinded are reasonable.
                                                 This assumption has remained in the                  decline at public institutions, and a 1
                                                                                                                                                              The long-term impact to the student and
                                              baseline estimates for the Pell Grant                   percent increase at private institutions.
                                                                                                                                                              the government of the decision to
                                              program, with an average of                             The average annual loan volume change
                                                                                                                                                              pursue no postsecondary education
                                              approximately 123,000 dropouts                          from AY2010–11 to AY2016–17 was
                                                                                                                                                              could be significant but cannot be
                                              annually over the 10-year budget                        ¥10 percent at proprietary institutions,
                                                                                                                                                              estimated for the purpose of this
                                              window from FY2019 to FY2028. By                        ¥1 percent at public institutions, and
                                                                                                                                                              analysis, which does not include long-
                                              applying the estimated average Pell                     0.2 percent at private institutions. If we
                                                                                                                                                              term macro-economic impacts, such as
                                                                                                      attribute all of the excess decline at
                                                                                                                                                              long-term tax revenue impacts of a
                                                193 Center for American Progress, How Gainful
                                                                                                        195 See 79 FR 211, Table 3.4: Student Response        workforce with less education.
                                              Employment Reduces the Government’s Loan
khammond on DSKBBV9HB2PROD with RULES2




                                              Forgiveness Costs, June 18, 2017. Available at          Assumptions, p. 65077, published October 31,
                                              www.americanprogress.org/issues/education-              2014. Available at www.regulations.gov/                    197 Stephanie R. Cellini, Rajeev Darolia, and

                                              postsecondary/reports/2017/06/08/433531/gainful-        document?D=ED-2014-OPE-0039-2390. The dropout           Lesley J. Turner, Where Do Students Go When For-
                                              employment-reduces-governments-loan-forgiveness-        rate increased from 5 percent for a first zone result   Profit Colleges Lose Federal Aid? NBER Working
                                              costs/.                                                 and 15 percent for a first failure to 20 percent for    Paper No. 22967 December 2016 JEL No. H52, I22,
                                                194 New America Foundation comments on GE             the fourth zone, second failure, or ineligibility.      I23, I28. Available at www.nber.org/papers/
                                              Regulations, pp. 17–18 available at                       196 See 79 FR 211, pp. 65081–82, available at         w22967.pdf. Finds a 3 percent decrease in overall
                                              www.regulations.gov/document?D=ED-2018-OPE-             www.regulations.gov/document?D=ED-2014-OPE-             enrollment within counties of Pell Grant recipients
                                              0042-13659.                                             0039-2390.                                              from sanctions on for-profit institutions.
                                                                                                                                                                                                         Appeal,
                                                                                                                                                                                                          Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00057   Fmt 4701   Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 127 of 132
                                              31448                       Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                This is a maximum net budget impact                                    closures, particularly of proprietary                                     showing the classification of the
                                              and could be offset by student and                                       institutions whose programs would                                         expenditures associated with this final
                                              institutional behavior in response to                                    have been subject to the gainful                                          rule (see Table 4). This table provides
                                              disclosures in the College Scorecard and                                 employment measures. Depending upon                                       our best estimate of the changes in
                                              other resources. In the 2014 GE rule, the                                where the students who would have                                         annual monetized transfers as a result of
                                              Department stated: ‘‘The costs of                                        attended those programs in the future                                     the final rule. The estimated reduced
                                              program changes in response to the                                       decide to go instead, the amount of Pell                                  reporting and disclosure burden equals
                                              regulations are difficult to quantify                                    Grants or loans they receive may vary                                     the $¥209 million annual paperwork
                                              generally as they would vary                                             and their earnings and repayment                                          burden calculated in the Paperwork
                                              significantly by institution and                                         outcomes could also change. The budget                                    Reduction Act of 1995 section (and also
                                              ultimately depend on institutional                                       impact associated with the rescission of                                  appearing on page 65004 of the
                                              behavior.’’ 198 In these final regulations,                              the gainful employment rule would also                                    regulatory impact analysis
                                              we follow pervious Department practice                                   be affected if significant closures                                       accompanying the 2014 Rule). The
                                              where we do not attribute a significant                                  continue and those students pursue                                        annualization of the paperwork burden
                                              budget impact to disclosure                                              programs not subject to the 2014 Rule or                                  differs from the 2014 Rule as the
                                              requirements absent substantial                                          leave postsecondary education                                             annualization of the paperwork burden
                                              evidence that such information will                                      altogether.                                                               for that rule assumed the same pattern
                                              change borrower or institutional                                                                                                                   as the 2011 rule that featured multiple
                                                                                                                       5. Accounting Statement
                                              behavior.                                                                                                                                          years of data being reported in the first
                                                Other factors that could affect these                                    As required by OMB Circular A–4 we                                      year with a significant decline in burden
                                              estimates include recent institutional                                   have prepared an accounting statement                                     in subsequent years.

                                                                              TABLE [4]—ACCOUNTING STATEMENT: CLASSIFICATION OF ESTIMATED EXPENDITURES
                                                                                                                                                  [In millions]

                                                                                                                          Category                                                                                                    Benefits

                                                                                                                      Discount rate                                                                                           7%                     3%

                                              Reduced reporting and disclosure burden for institutions with GE programs under the GE regulation ................                                                                 $209.3               $209.3

                                                                                                                          Category                                                                                                     Costs

                                                                                                                      Discount rate                                                                                           7%                     3%

                                              Reduced market information about gainful employment programs; offset by development of College Scorecard
                                                for wider range of programs ................................................................................................................................                       Unquantified.

                                                                                                                          Category                                                                                                   Transfers

                                                                                                                      Discount rate                                                                                           7%                     3%

                                              Increased transfers to Pell Grant recipients and student loan borrowers from elimination of ineligibility provision
                                                of GE regulation ...................................................................................................................................................                $593                  $608



                                              6. Regulatory Alternatives Considered                                    comments are described in the Analysis                                    data disclosure, data appeals, and
                                                                                                                       of Comments and Changes section of                                        warning provisions in deciding to
                                                In response to comments received and                                   this preamble. We summarize below the                                     rescind the GE regulations. In
                                              the Department’s further internal                                        major proposals that we considered but                                    developing these final regulations, the
                                              consideration of these final regulations,                                which we ultimately declined to                                           Department considered the budgetary
                                              the Department reviewed and                                              implement in these regulations.                                           impact, administrative burden, and
                                              considered various changes to the final                                    In particular, the Department                                           effectiveness of the options it
                                              regulations detailed in this document.                                   extensively reviewed outcome metrics,                                     considered.
                                              The changes made in response to                                          institutional accountability, sanctions,

                                                                                                                      TABLE [5]—SUMMARY OF ALTERNATIVES
                                                                                                                                                                                                                            NPRM
                                                                    Topic                                                 Baseline                                              Alternatives                                                   Final regs.
                                                                                                                                                                                                                           proposal

                                              Universe of Coverage ....................               GE Programs .................................           None; GE Programs; all programs                          None ..............   None.
                                                                                                                                                                at all institutions (IHEs); all pro-
                                                                                                                                                                grams at all IHEs except grad-
                                                                                                                                                                uate programs; and all programs
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                                at all IHEs except professional
                                                                                                                                                                dental, and veterinary.




                                                198 79   FR 65080.
                                                                                                                                                                                                                                                      Appeal,
                                                                                                                                                                                                                                                       Ex. D
                                         VerDate Sep<11>2014        18:51 Jun 28, 2019         Jkt 247001      PO 00000       Frm 00058       Fmt 4701      Sfmt 4700       E:\FR\FM\01JYR2.SGM             01JYR2
                                                                         Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 128 of 132
                                                                        Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                          31449

                                                                                                     TABLE [5]—SUMMARY OF ALTERNATIVES—Continued
                                                                                                                                                                                           NPRM
                                                                  Topic                                         Baseline                                 Alternatives                                        Final regs.
                                                                                                                                                                                          proposal

                                              Disclosures: Calculations and post-                 IHEs calculate and post on their          None; IHEs calculate and post on          None ..............   None.
                                                ing location.                                       website using a Department-pro-           their website using a Depart-
                                                                                                    vided template.                           ment-provided template; IHEs
                                                                                                                                              and Department calculate and
                                                                                                                                              IHEs post on program home-
                                                                                                                                              page in any format; Department
                                                                                                                                              calculates and posts all disclo-
                                                                                                                                              sures on program-level College
                                                                                                                                              Scorecard and IHEs post link to
                                                                                                                                              College Scorecard on program
                                                                                                                                              homepage; and Department cal-
                                                                                                                                              culates and posts all disclosures
                                                                                                                                              on program-level College Score-
                                                                                                                                              card and IHEs post mean debt,
                                                                                                                                              mean earnings, and a link to
                                                                                                                                              College Scorecard on program
                                                                                                                                              homepage.
                                              Occupational         licensure        require-      List States where licensure is re-        None; List States where licensure         None ..............   None.
                                               ments.                                               quired and indicate whether pro-          is required and indicate whether
                                                                                                    gram meets requirements.                  program meets requirements;
                                                                                                                                              For State in which institution is
                                                                                                                                              located, indicate whether the
                                                                                                                                              program meets any certification
                                                                                                                                              requirements and list other
                                                                                                                                              States for which the institution is
                                                                                                                                              aware the program meets certifi-
                                                                                                                                              cation requirements; and List
                                                                                                                                              States where program meets re-
                                                                                                                                              quirements.
                                              Cohort lists and challenges ...........             Lists by Department, challenges           None; Lists by Department, chal-          None ..............   None.
                                                                                                    available to IHEs.                        lenges available to IHEs; Lists
                                                                                                                                              by Department, no challenges;.
                                              Earnings appeals ...........................        Available to IHE and adjudicated          None; and Available to IHE and            None ..............   None.
                                                                                                    by Department.                            adjudicated by Department.
                                              Sanctions .......................................   Automatic loss of title IV eligibility    None; and Automatic loss of title         None ..............   None.
                                                                                                    in certain circumstances.                 IV eligibility in certain cir-
                                                                                                                                              cumstances.
                                              Warnings ........................................   Required in certain circumstances         None; and Required in certain cir-        None ..............   None.
                                                                                                                                              cumstances.



                                              6.1     Baseline                                                6.2 Summary of the Final Regulations                      The Department considered multiple
                                                                                                                The Department’s final regulations                   options regarding which metrics to
                                                 We use the 2014 Rule as the baseline.                                                                               disclose, which entity bears the burden
                                              Under the GE regulations, institutions                          rescind the 2014 Rule.
                                                                                                                                                                     of computing them, and how to
                                              must certify that each of their GE                              6.3 Discussion of Alternatives                         disseminate them to students and the
                                              programs meets State and Federal                                  During negotiated rulemaking, the                    public. One option has the Department
                                              licensure, certification, and                                   Department considered expanding the                    computing all metrics administratively
                                              accreditation requirements. Also, to                            universe of institutions and programs to               and publishing them on its College
                                              maintain title IV, HEA program                                  which the regulations would apply.                     Scorecard and requiring institutions to
                                              eligibility, GE programs must meet                              This would have expanded the burden                    post a link to the Scorecard on their
                                              minimum standards under the D/E rates                           on institutions compared to the                        program pages. Another option shared
                                              measure. Programs must issue warnings                           baseline. Various alternatives                         burden for metric computation by
                                              to their students if they could lose their                      considered would have affected slightly                requiring institutions to compute some
                                              title IV, HEA program eligibility based                         different groups of institutions by                    and the Department to compute the rest
                                              on their next year’s D/E rates.                                 excluding special populations. The final               administratively; we considered either
                                                 Institutions are required to disclose a                      regulations rescind the GE regulations                 having institutions develop their own
                                              program’s student outcomes and                                  and therefore remove the institutional                 format for posting the data on their
                                              information such as costs, earnings,                            burden associated with it. Under                       websites or providing them a general
                                                                                                              various universe options, cohort lists                 format to follow, including links to the
khammond on DSKBBV9HB2PROD with RULES2




                                              debt, and completion rates, and whether
                                                                                                              would have been created; further, the                  College Scorecard. Metrics of specific
                                              the program leads to licensure on the
                                                                                                              Department did consider permitting and                 concern included earnings and the
                                              program’s home page. Institutions
                                                                                                              not permitting challenges to those lists.              appeals thereof as well as occupational
                                              compute these statistics and enter them                         Ultimately, the lists are eliminated and               licensure requirements. The Department
                                              into the Department’s GE Disclosure                             also the need to challenge them because                considered eliminating the appeals
                                              Template. Then, the institution posts                           no cohorts are created under the                       process to reduce burden on institutions
                                              the template on its website.                                    rescission.                                            and the Department and allow for
                                                                                                                                                                                                                    Appeal,
                                                                                                                                                                                                                     Ex. D
                                         VerDate Sep<11>2014       18:51 Jun 28, 2019      Jkt 247001   PO 00000   Frm 00059   Fmt 4701    Sfmt 4700   E:\FR\FM\01JYR2.SGM   01JYR2
                                                                           Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 129 of 132
                                              31450                      Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                              smaller cohort sizes, keeping the                                          failing. Some options discussed                                            institutions qualify as small based on
                                              appeals process to allow institutions to                                   included delivering warnings only by                                       the SBA definition. Given the data
                                              contest earnings reported to the IRS but                                   email or only posting on the                                               limitations and to establish a common
                                              thereby causing increased burden to the                                    institution’s website. Other options                                       definition across all sectors of
                                              institution and also to the Department,                                    included only providing the warning                                        postsecondary institutions, the
                                              and replacing the appeals process with                                     upon matriculation whereas others                                          Department uses its proposed data
                                              secondary metrics like repayment rate                                      would have required a reminder                                             driven definitions for ‘‘small
                                              thereby increasing burden on the                                           annually. Under rescission, the                                            institutions’’ (Full-time enrollment of
                                              Department to compute extra metrics                                        sanctions and associated warnings are                                      500 or less for a two-year institution or
                                              but to a much smaller amount than                                          eliminated.
                                                                                                                                                                                                    less than two-year institution and 1,000
                                              adjudicating alternate earnings appeals.                                   7. Regulatory Flexibility Act (RFA)                                        or less for four-year institutions) in each
                                              Ultimately, the Department chose to                                        Certification                                                              sector (Docket ID ED–2018–OPE–0027)
                                              rescind these regulations; without                                                                                                                    to certify the RFA impacts of this final
                                              regulating it, the Department plans to                                        The U.S. Small Business
                                                                                                                         Administration (SBA) Size Standards                                        rule. The basis of this size classification
                                              expand its College Scorecard in order to                                                                                                              was described in the NPRM published
                                                                                                                         define proprietary institutions as small
                                              report data at the program level in the
                                                                                                                         businesses if they are independently                                       in the Federal Register July 31, 2018 for
                                              future. In accordance with Executive
                                                                                                                         owned and operated, are not dominant                                       the proposed borrower defense rule (83
                                              Order 13864, this would accomplish the
                                                                                                                         in their field of operation, and have total                                FR 37242, 37302). The Department has
                                              presidential mandates both to increase
                                                                                                                         annual revenue below $7,000,000. Non-                                      discussed the proposed standard with
                                              transparency and also to deregulation.                                     profit institutions are defined as small                                   the Chief Counsel for Advocacy of the
                                                 Finally, the Department considered                                      entities if they are independently owned                                   Small Business Administration, and
                                              alternative sanctions scenarios. One                                       and operated and not dominant in their                                     while no change has been finalized, the
                                              option was to make no change relative                                      field of operation. Public institutions are                                Department continues to believe this
                                              to the baseline, while another made the                                    defined as small organizations if they                                     approach better reflects a common basis
                                              sanction discretionary. Further, the                                       are operated by a government                                               for determining size categories that is
                                              Department considered options for                                          overseeing a population below 50,000.                                      linked to the provision of educational
                                              when and how to deliver warnings to                                           The Department lacks data to identify
                                                                                                                                                                                                    services.
                                              students when a program is zone or                                         which public and private, non-profit

                                                                                               TABLE 5—SMALL ENTITIES UNDER ENROLLMENT BASED DEFINITION
                                                                           Level                                                                        Type                                         Small            Total          Percent

                                              2-year   ..............................................................   Public ..............................................................               342           1,240                28
                                              2-year   ..............................................................   Private ............................................................                219             259                85
                                              2-year   ..............................................................   Proprietary ......................................................                2,147           2,463                87
                                              4-year   ..............................................................   Public ..............................................................                64             759                 8
                                              4-year   ..............................................................   Private ............................................................                799           1,672                48
                                              4-year   ..............................................................   Proprietary ......................................................                  425             558                76

                                                   Total .........................................................      .........................................................................         3,996           6,951                57



                                                 When an agency promulgates a final                                      estimated savings of $209,247,341                                          Department’s collection instructions,
                                              rule, the RFA requires the agency to                                       annually. Using the 57 percent figure for                                  respondents can provide the requested
                                              ‘‘prepare a final regulatory flexibility                                   small institutions in Table 5, the                                         data in the desired format, reporting
                                              analysis’’.’’ (5 U.S.C. 604(a)). Section                                   estimated savings of the disclosures in                                    burden (time and financial resources) is
                                              605 of the RFA allows an agency to                                         the proposed regulations for small                                         minimized, collection instruments are
                                              certify a rule, in lieu of preparing an                                    institutions is $119.3 million annually.                                   clearly understood, and the Department
                                              analysis, if the final rule is not expected                                We believe that the economic impacts of                                    can properly assess the impact of
                                              to have a significant economic impact                                      the paperwork and title IV eligibility                                     collection requirements on respondents.
                                              on a substantial number of small                                           changes would be beneficial to small                                       Respondents also have the opportunity
                                              entities.                                                                  institutions. Accordingly, the Secretary                                   to comment on the Department’s burden
                                                 These final regulations directly affect                                 hereby certifies that these final                                          reduction estimates.
                                              all institutions with GE programs                                          regulations would not have a significant                                     A Federal agency may not conduct or
                                              participating in title IV aid. There were                                  economic impact on a substantial                                           sponsor a collection of information
                                              2,617 institutions in the 2015 GE cohort,                                  number of small entities.                                                  unless OMB approves the collection
                                              of which 1,357 are small entities.                                                                                                                    under the PRA and the corresponding
                                                 The Department has determined that                                      8. Paperwork Reduction Act of 1995                                         information collection instrument
                                              the impact on small entities affected by                                      As part of its continuing effort to                                     displays a currently valid OMB control
                                              these final regulations would not be a                                     reduce paperwork and respondent                                            number. Notwithstanding any other
                                              significant burden and will generate                                       burden, the Department provides the                                        provision of law, no person is required
khammond on DSKBBV9HB2PROD with RULES2




                                              savings for small institutions. For these                                  general public and Federal agencies                                        to comply with, or is subject to penalty
                                              1,357 institutions, the effect of these                                    with an opportunity to comment on                                          for failure to comply with, a collection
                                              final regulations would be to eliminate                                    proposed or continuing, or the                                             of information if the collection
                                              GE paperwork burden and potential loss                                     discontinuance of, collections of                                          instrument does not display a currently
                                              of title IV eligibility. Across all                                        information in accordance with the PRA                                     valid OMB control number.
                                              institutions, the net result of the                                        (44 U.S.C. 3506(c)(2)(A)). This helps                                        Comments: One commenter asserted
                                              institutional disclosure changes is                                        ensure that: The public understands the                                    that the Department relied upon
                                                                                                                                                                                                                                        Appeal,
                                                                                                                                                                                                                                         Ex. D
                                         VerDate Sep<11>2014       18:51 Jun 28, 2019          Jkt 247001        PO 00000       Frm 00060         Fmt 4701       Sfmt 4700        E:\FR\FM\01JYR2.SGM     01JYR2
                                                                             Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 130 of 132
                                                                           Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                                                                                       31451

                                              anecdote to support its claim of burden                                     reporting burdens upon institutions and                                       the same formula, and that it has the
                                              being higher than expected upon                                             that requiring all institutions to adhere                                     same level of reliability.
                                              institutions of higher education                                            to GE-like regulations would add                                                Further, the final regulations will
                                              regarding providing disclosures to                                          considerable burden to institutions and,
                                                                                                                                                                                                        rescind the GE regulations. That action
                                              students. The commenter stated that                                         in turn, costs to students. However, the
                                                                                                                                                                                                        will eliminate the burden as assessed to
                                              this claim was not substantiated in the                                     Department has determined that not
                                              Paperwork Reduction Act section of the                                      only will expanding the College                                               the GE regulations in the following
                                              NPRM. Further, the commenter argued                                         Scorecard provide more comprehensive                                          previously approved information
                                              that the Department made no effort to                                       and useful data to current and                                                collections. We will prepare Information
                                              quantify or substantiate its anecdotally                                    prospective students, but since the                                           Collection Requests, which will be
                                              supported claims.                                                           Department can populate the Scorecard                                         published in the Federal Register upon
                                                Discussion: As stated above, while                                        using data schools already reported for                                       the effective date of this final rule, to
                                              administrative burden is not the only                                       other purposes, it will be less                                               discontinue the currently approved
                                              reason that the Department is rescinding                                    burdensome to institutions. Since the                                         information collections noted below.
                                              the GE regulations, the Department                                          Department will provide all of the data,                                          Changes: None.
                                              believes that the regulations do impart                                     we can be sure it was calculated using

                                                                                                     1845–0107—GAINFUL EMPLOYMENT DISCLOSURE TEMPLATE *
                                                                                                                                                                                                                                               Burden hours
                                                                                                                                                                                                                               Respondents      eliminated

                                              Individuals ................................................................................................................................................................      ¥13,953,411     ¥1,116,272
                                              For-profit institutions ................................................................................................................................................              ¥2,526      ¥1,798,489
                                              Private Non-Profit Institutions ..................................................................................................................................                      ¥318        ¥27,088
                                              Public Institutions .....................................................................................................................................................             ¥1,117       ¥176,311

                                                    Total ..................................................................................................................................................................    ¥13,957,372     ¥3,118,160


                                                                            1845–0121—GAINFUL EMPLOYMENT PROGRAM—SUBPART R—COHORT DEFAULT RATES
                                                                                                                                                                                                                                Respondents    Burden hours
                                                                                                                                                                                                                               and responses    eliminated

                                              For-profit institutions ................................................................................................................................................               ¥1,434         ¥5,201
                                              Private Non-Profit Institutions ..................................................................................................................................                       ¥47           ¥172
                                              Public Institutions .....................................................................................................................................................                ¥78           ¥283

                                                    Total ..................................................................................................................................................................         ¥1,559         ¥5,656


                                                             1845–0122—GAINFUL EMPLOYMENT PROGRAM—SUBPART Q—APPEALS FOR DEBT TO EARNINGS RATES
                                                                                                                                                                                                                                               Burden hours
                                                                                                                                                                                                     Respondents                Responses       eliminated

                                              For-profit institutions ....................................................................................................................                        ¥388                ¥776         ¥23,377
                                              Private Non-Profit Institutions ......................................................................................................                               ¥6                  ¥12           ¥362
                                              Public Institutions .........................................................................................................................                        ¥2                   ¥4           ¥121

                                                    Total ......................................................................................................................................                  ¥396                ¥792         ¥23,860


                                                                                      1845–0123—GAINFUL EMPLOYMENT PROGRAM—SUBPART Q—REGULATIONS
                                                                                                                                                                                                                                               Burden hours
                                                                                                                                                                                                                               Respondents      eliminated

                                              Individuals ................................................................................................................................................................      ¥11,793,035     ¥1,050,857
                                              For-profit institutions ................................................................................................................................................          ¥28,018,705     ¥2,017,100
                                              Private Non-Profit Institutions ..................................................................................................................................                  ¥442,348        ¥76,032
                                              Public Institutions .....................................................................................................................................................          ¥2,049,488      ¥633,963

                                                    Total ..................................................................................................................................................................    ¥42,303,576     ¥3,777,952
khammond on DSKBBV9HB2PROD with RULES2




                                                The total burden hours and change in                                      Control number affected by the final
                                              burden hours associated with each OMB                                       rule follows:




                                                                                                                                                                                                                                                    Appeal,
                                                                                                                                                                                                                                                     Ex. D
                                         VerDate Sep<11>2014         18:51 Jun 28, 2019         Jkt 247001       PO 00000        Frm 00061        Fmt 4701       Sfmt 4700        E:\FR\FM\01JYR2.SGM              01JYR2
                                                                            Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 131 of 132
                                              31452                        Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations

                                                                                                                                                                                                                                            Estimated cost
                                                                                                                                                                                                                                            $36.55/hour for
                                                                                                                                                                                              OMB control
                                                                                                    Regulatory section                                                                                                   Burden hours         institutions;
                                                                                                                                                                                                 No.                                        $16.30/hour for
                                                                                                                                                                                                                                               individuals

                                              § 668.412 ...............................................................................................................................            1845–0107               ¥3,118,160         ¥$91,364,240
                                              §§ 668.504, 668.509, 668.510, 668.511, 668.512 .................................................................                                     1845–0121                  ¥5,656             ¥206,727
                                              § 668.406 ...............................................................................................................................            1845–0122                 ¥23,860             ¥872,083
                                              §§ 668.405, 668.410, 668.411, 668.413, 668.414 .................................................................                                     1845–0123               ¥3,777,952         ¥116,804,291

                                                    Total ................................................................................................................................   ........................      ¥6,925,628         ¥209,247,341



                                              Intergovernmental Review                                                    34 CFR Part 668                                                              who have completed the equivalent of
                                                                                                                            Administrative practice and                                                an associate degree under 34 CFR
                                                These programs are not subject to
                                                                                                                          procedure, Aliens, Colleges and                                              668.8(d)(3), obtain the Secretary’s
                                              Executive Order 12372 and the
                                                                                                                          universities, Consumer protection,                                           approval.
                                              regulations in 34 CFR part 79.
                                                                                                                          Grant programs-education, Loan                                                 (2) Except as provided under
                                              Assessment of Educational Impact                                            programs-education, Reporting and                                            § 600.20(c), an eligible institution does
                                                 In accordance with section 411 of                                        recordkeeping requirements, Selective                                        not have to obtain the Secretary’s
                                              GEPA, 20 U.S.C. 1221e–4, the Secretary                                      Service System, Student aid, Vocational                                      approval to establish the eligibility of
                                              particularly requests comments on                                           education.                                                                   any program that is not described in
                                              whether the proposed regulations would                                        Dated: June 24, 2019.
                                                                                                                                                                                                       paragraph (c)(1) of this section.
                                              require transmission of information that                                    Betsy DeVos,                                                                 *     *    *      *     *
                                              any other agency or authority of the                                        Secretary of Education.                                                      ■ 3. Section 600.21 is amended by
                                              United States gathers or makes                                                                                                                           revising the introductory text of
                                              available.                                                                    For the reasons discussed in the
                                                                                                                          preamble, and under the authority at 20                                      paragraph (a)(11) to read as follows:
                                                 Accessible Format: Individuals with
                                              disabilities can obtain this document in                                    U.S.C. 3474 and 20 U.S.C. 1221e-3, the                                       § 600.21          Updating application information.
                                              an accessible format (e.g., braille, large                                  Secretary of Education amends parts
                                                                                                                          600 and 668 of title 34 of the Code of                                         (a) * * *
                                              print, audiotape, or compact disc) on
                                                                                                                          Federal Regulations as follows:                                                (11) For any program that is required
                                              request to the program contact person
                                                                                                                                                                                                       to provide training that prepares a
                                              listed under FOR FURTHER INFORMATION                                        PART 600—INSTITUTIONAL                                                       student for gainful employment in a
                                              CONTACT.                                                                    ELIGIBILITY UNDER THE HIGHER                                                 recognized occupation—
                                                 Electronic Access to This Document:                                      EDUCATION ACT OF 1965, AS
                                              The official version of this document is                                                                                                                 *     *    *     *     *
                                                                                                                          AMENDED
                                              the document published in the Federal                                                                                                                    PART 668—STUDENT ASSISTANCE
                                              Register. You may access the official                                       ■ 1. The authority citation for part 600                                     GENERAL PROVISIONS
                                              edition of the Federal Register and the                                     continues to read as follows:
                                              Code of Federal Regulations at                                                Authority: 20 U.S.C. 1001, 1002, 1003,                                     ■ 4. The authority citation for part 668
                                              www.govinfo.gov. At this site you can                                       1088, 1091, 1094, 1099b, and 1099c, unless                                   continues to read as follows:
                                              view this document, as well as all other                                    otherwise noted.
                                              documents of this Department                                                                                                                               Authority: 20 U.S.C. 1001–1003, 1070a,
                                                                                                                          ■ 2. Section 600.10 is amended by                                            1070g, 1085, 1087b, 1087d, 1087e, 1088,
                                              published in the Federal Register, in                                       revising paragraph (c)(1) and (2) to read                                    1091, 1092, 1094, 1099c, and 1099c–1,
                                              text or Adobe Portable Document                                             as follows:                                                                  1221e–3, and 3474; Pub. L. 111–256, 124
                                              Format (PDF). To use PDF, you must                                                                                                                       Stat. 2643; unless otherwise noted.
                                              have Adobe Acrobat Reader, which is                                         § 600.10 Date, extent, duration, and
                                              available free at the site.                                                 consequence of eligibility.                                                  § 668.6          [Removed and Reserved]
                                                 You may also access documents of the                                     *       *     *    *     *                                                   ■   5. Remove and reserve § 668.6.
                                              Department published in the Federal                                            (c) Educational programs. (1) An
                                              Register by using the article search                                        eligible institution that seeks to                                           ■ 6. Section 668.8 is amended by
                                              feature at: www.federalregister.gov.                                        establish the eligibility of an                                              revising paragraphs (d)(2)(iii) and
                                              Specifically, through the advanced                                          educational program must—                                                    (d)(3)(iii) to read as follows:
                                              search feature at this site, you can limit                                     (i) Pursuant to a requirement
                                                                                                                                                                                                       § 668.8          Eligible program.
                                              your search to documents published by                                       regarding additional programs included
                                              the Department.                                                             in the institution’s program                                                 *      *    *     *     *
                                                                                                                          participation agreement under 34 CFR                                           (d) * * *
                                              (Catalog of Federal Domestic Assistance
                                              Number does not apply.)                                                     668.14, obtain the Secretary’s approval;                                       (2) * * *
                                                                                                                             (ii) For a direct assessment program                                        (iii) Provide training that prepares a
                                              List of Subjects                                                            under 34 CFR 668.10, and for a                                               student for gainful employment in a
                                                                                                                          comprehensive transition and
khammond on DSKBBV9HB2PROD with RULES2




                                              34 CFR Part 600                                                                                                                                          recognized occupation; and
                                                                                                                          postsecondary program under 34 CFR
                                                Colleges and universities, Foreign                                                                                                                       (3) * * *
                                                                                                                          668.232, obtain the Secretary’s approval;
                                              relations, Grant programs-education,                                        and                                                                            (iii) Provide undergraduate training
                                              Loan programs-education, Reporting                                             (iii) For an undergraduate program                                        that prepares a student for gainful
                                              and recordkeeping requirements,                                             that is at least 300 clock hours but less                                    employment in a recognized
                                              Selective Service System, Student aid,                                      than 600 clock hours and does not                                            occupation;
                                              Vocational education.                                                       admit as regular students only persons                                       *      *    *     *     *
                                                                                                                                                                                                                                                     Appeal,
                                                                                                                                                                                                                                                      Ex. D
                                         VerDate Sep<11>2014         18:51 Jun 28, 2019         Jkt 247001       PO 00000        Frm 00062        Fmt 4701       Sfmt 4700       E:\FR\FM\01JYR2.SGM              01JYR2
                                                                    Case 1:21-cv-00573 Document 1-4 Filed 03/04/21 Page 132 of 132
                                                                   Federal Register / Vol. 84, No. 126 / Monday, July 1, 2019 / Rules and Regulations                         31453

                                              Subpart Q—[Removed and Reserved]                        Subpart R—[Removed and Reserved]

                                              ■ 7. Remove and reserve subpart Q,                      ■ 8. Remove and reserve subpart R,
                                              consisting of §§ 668.401 through                        consisting of §§ 668.500 through
                                              668.415.                                                668.516.
                                                                                                      [FR Doc. 2019–13703 Filed 6–28–19; 4:15 pm]
                                                                                                      BILLING CODE 4000–01–P
khammond on DSKBBV9HB2PROD with RULES2




                                                                                                                                                                              Appeal,
                                                                                                                                                                               Ex. D
                                         VerDate Sep<11>2014   18:51 Jun 28, 2019   Jkt 247001   PO 00000   Frm 00063   Fmt 4701   Sfmt 9990   E:\FR\FM\01JYR2.SGM   01JYR2
